EXECUTION VERSION

BARCLAYS
745 Seventh Avenue
New York, NY 10019
DEUTSCHE BANK TRUST COMPANY AMERICAS
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
DEUTSCHE BANK SECURITIES INC.
60 Wall Street
New York, New York 10005
CREDIT SUISSE AG
CREDIT SUISSE SECURITIES (USA) LLC 
Eleven Madison Avenue
New York, NY 10010
GOLDMAN SACHS BANK USA
200 West Street
New York, NY 10282

CONFIDENTIAL


May 28, 2013
Syniverse Holdings, Inc.
8125 Highwoods Palm Way
Tampa, Florida 33647
Attention: David Hitchcock


Re: Commitment Letter, Fee Letter and Engagement Letter, each dated June 29,
2012


Ladies and Gentlemen:
Reference is hereby made to (i) the commitment letter dated June 29, 2012 (as
amended on January 28, 2013, including the exhibits and other attachments
thereto, the “Commitment Letter”) among Barclays Bank PLC, Deutsche Bank Trust
Company Americas, Deutsche Bank AG Cayman Islands Branch, Deutsche Bank
Securities Inc., Credit Suisse AG, Credit Suisse Securities (USA) LLC, Goldman
Sachs Bank USA (collectively, the “Commitment Parties”) and Syniverse Holdings,
Inc. (the “Company” or “you”), (ii) the fee letter, dated June 29, 2012 (as
amended on January 28, 2013, including the exhibits and other attachments
thereto, the “Fee Letter”) among the Commitment Parties and you and (iii) the
engagement letter, dated June 29, 2012 (as amended on January 28, 2013,
including the exhibits and other attachments thereto, the “Engagement Letter”)
among Deutsche Bank Securities Inc., Barclays Capital Inc., Credit Suisse
Securities (USA) LLC, Goldman Sachs & Co. and you. Capitalized terms used herein
but not otherwise defined shall have the meanings ascribed to such terms in the
Commitment Letter.
The undersigned agree as follows:
SECTION 1.     Amendment of the Commitment Letter. On the Amendment Effective
Date (as defined below), the Commitment Letter is hereby amended with the
stricken text deleted (indicated textually in the same manner as the following
example: stricken text) and with the double-underlined text added (indicated
textually in the same manner as the following example: double-underlined text)
as set forth on Exhibit A hereto (the “Amended Commitment Letter”), it being
agreed that (i) the only amendments to the Commitment Letter are those reflected
by the stricken text and double underlined text (including the stricken and
double underlined text in Exhibits A-D attached thereto) in the Amended
Commitment Letter and (ii) any variances of the Amended Commitment Letter
compared to the Commitment Letter which do not appear as stricken or double
underlined will be disregarded and that the text of the Commitment Letter shall
remain in full force and effect with respect to any such variances.
SECTION 2.    Amendment of the Fee Letter. On the Amendment Effective Date, the
Fee Letter is hereby amended with the stricken text deleted (indicated textually
in the same manner as the following example: stricken text) and with the
double-underlined text added (indicated textually in the same manner as the
following example: double-underlined text) as set forth on Exhibit B hereto (the
“Amended Fee Letter”), it being agreed that (i) the only amendments to the Fee
Letter are those reflected by the stricken text and double underlined text in
the Amended Fee Letter and (ii) any variances of the Amended Fee Letter compared
to the Fee Letter which do not appear as stricken or double underlined will be
disregarded and that the text of the Fee Letter shall remain in full force and
effect with respect to any such variances.
SECTION 3.    Amendment of the Engagement Letter. On the Amendment Effective
Date, the Engagement Letter is hereby amended with the stricken text deleted
(indicated textually in the same manner as the following example: stricken text)
and with the double-underlined text added (indicated textually in the same
manner as the following example: double-underlined text) as set forth on Exhibit
C hereto (the “Amended Engagement Letter”), it being agreed that (i) the only
amendments to the Engagement Letter are those reflected by the stricken text and
double underlined text in the Amended Engagement Letter and (ii) any variances
of the Amended Engagement Letter compared to the Engagement Letter which do not
appear as stricken or double underlined will be disregarded and that the text of
the Engagement Letter shall remain in full force and effect with respect to any
such variances.
SECTION 4.    Conditions to Effectiveness of this Amendment. This Amendment
shall become effective as of the date (the “Amendment Effective Date”) on which
the Company’s subsidiary, Syniverse Magellan Finance, LLC, has entered into with
the Initial Term Lenders an Amendment to the Credit Agreement, dated as of
February 4, 2013, among Syniverse Magellan Finance, LLC, Barclays Bank PLC, as
administrative agent, and the several banks and other financial institutions
from time to time party thereto and attached hereto as Exhibit D.
SECTION 5.    Effect; Amendments; Governing Law; Etc. Except as specifically
amended by this Amendment, the Commitment Letter, the Fee Letter and the
Engagement Letter shall remain in full force and effect. This Amendment shall be
construed in connection with and form part of the Commitment Letter, the Fee
Letter and the Engagement Letter, as applicable, and any reference to the
Commitment Letter, the Fee Letter and the Engagement Letter shall be deemed to
be a reference to the Commitment Letter, the Fee Letter and the Engagement
Letter as amended by this Amendment. This Amendment may not be amended or
modified, or any provision hereof waived, except by an instrument in writing
signed by the parties hereto. This Amendment, the Commitment Letter, the Fee
Letter, the Engagement Letter and the fee credit letter, dated June 29, 2012 (as
amended on January 28, 2013) among Deutsche Bank Securities Inc., Barclays
Capital Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs & Co. and you
set forth the entire agreement between the parties hereto and supersede all
prior understandings, whether written or oral, between the parties hereto with
respect to the matters herein and therein. This Amendment shall be binding upon
and shall inure to the benefit of the parties hereto and their successors and
permitted assigns. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
This Amendment shall be subject to the waiver of jury trial, jurisdiction and
service of process provisions as set forth in the Amended Commitment Letter as
if such provisions were restated in full herein mutatis mutandis, and such
provisions shall survive to the extent contemplated by the sixth paragraph of
Section 10 of the Amended Commitment Letter.


[Signature Pages Follow]


This acknowledgement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which taken together will constitute one
and the same instrument. Delivery of an executed signature page of this letter
agreement by facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart hereof.
Very truly yours,
SYNIVERSE HOLDINGS, INC.
By:    /s/ David W. Hitchcock    
    Name: David W. Hitchcock
    Title: Chief Financial Officer and
    Chief Administrative Officer






ACKNOWLEDGED AND AGREED as of the date
first written above:

BARCLAYS BANK PLC




By:    /s/ Ritam Bhalla            
    Name: Ritam Bhalla
    Title: Director


BARCLAYS CAPITAL INC.




By:    /s/ Christina Park            
    Name: Christina Park
    Title: Authorized Signatory
 
DEUTSCHE BANK TRUST COMPANY AMERICAS


By:    /s/ Catherine Madigan    
    Name: Catherine Madigan
    Title: Managing Director
By:    /s/ Scottye Lindsey    
    Name: Scottye Lindsey
    Title: Director




DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH
By:    /s/ Catherine Madigan    
    Name: Catherine Madigan
    Title: Managing Director
By:    /s/ Scottye Lindsey    
    Name: Scottye Lindsey
    Title: Director




DEUTSCHE BANK SECURITIES INC.
By:    /s/ Frank Fazio    
    Name: Frank Fazio
    Title: Managing Director
By:    /s/ Scottye Lindsey    
    Name: Philip Saliba
    Title: Director
CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH




By:    /s/ John D. Toronto    
    Name: John D. Toronto
    Title: Authorized Signatory
By:    /s/ Michael Spaight    
    Name: Michael Spaight
    Title: Authorized Signatory






CREDIT SUISSE SECURITIES (USA) LLC
By:    /s/ Mickey Shaw    
    Name: Mickey Shaw
    Title: Director


GOLDMAN SACHS BANK USA
By:    /s/ Robert Ehudin    
    Name: Robert Ehudin
    Title: Authorized Signatory




GOLDMAN, SACHS & CO.
By:    /s/ Robert Ehudin    
    Name: Robert Ehudin
    Title: Authorized Signatory


EXHIBIT A
Amended Commitment Letter


BARCLAYS
745 Seventh Avenue
New York, NY 10019
DEUTSCHE BANK TRUST COMPANY AMERICAS
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
DEUTSCHE BANK SECURITIES INC.
60 Wall Street
New York, New York 10005
CREDIT SUISSE AG
CREDIT SUISSE SECURITIES (USA) LLC
Eleven Madison Avenue
New York, NY 10010
GOLDMAN SACHS BANK USA
200 West Street
New York, NY 10282

CONFIDENTIAL
June 29, 2012
Syniverse Holdings, Inc.
8125 Highwoods Palm Way
Tampa, Florida 33647
Attention: David Hitchcock
Project Magellan
Commitment Letter
Ladies and Gentlemen:
Syniverse Holdings, Inc. (the “Company” or “you”) has advised each of Barclays
Bank PLC (“Barclays”), Deutsche Bank Trust Company Americas (“DBTCA”), Deutsche
Bank AG Cayman Islands Branch (“DBCI”), Deutsche Bank Securities Inc. (“DBSI”
and, together with DBTCA and DBCI, “Deutsche Bank”), Credit Suisse AG (“CS
Bank”), Credit Suisse Securities (USA) LLC (“CS Securities” and, together with
CS Bank, “Credit Suisse”) and Goldman Sachs Bank USA (“GS Bank” and,
collectively with Barclays, Deutsche Bank and Credit Suisse, “we,” “us” or the
“Commitment Parties”) that you intend to acquire (the “Acquisition”), directly
or indirectly, an entity previously identified to us by you as “Magellan” (the
“Target”). You have further advised us that, in connection with the foregoing,
you intend to consummate the other Transactions described in the Transaction
Description attached hereto as Exhibit A (the “Transaction Description”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Transaction Description or the Summaries of Principal Terms and
Conditions attached hereto as Exhibit C (the “Term Sheet”; this commitment
letter, the Transaction Description, the Term Sheet and the Summary of
Additional Conditions attached hereto as Exhibit D, collectively, the
“Commitment Letter”).
1.Commitments. In connection with the Transactions, each of Barclays, DBTCA, CS
Bank and GS Bank (each an “Initial Term Lender” and, collectively, the “Initial
Term Lenders”) is pleased to advise you of its several, but not joint,
commitment to provide 35%, 35%, 15% and 15%, respectively, of (x) the entire
aggregate principal amount of the Term Facility subject only to the satisfaction
of the conditions referenced in Section 6 hereof and (y) the entire aggregate
principal amount of the Backstop Term Loans subject only to the satisfaction of
the conditions referenced in Section 6 hereof. In connection with the
Transactions, each of Barclays, DBCI, CS Bank and GS Bank (each an “Initial
Backstop Lender” and, collectively, the “Initial Backstop Lenders”; and together
with the Initial Term Lenders, the “Initial Lenders”) is pleased to advise you
of its several, but not joint commitment to provide 35%, 35%, 15% and 15% ,
respectively, of the entire aggregate principal amount of the Backstop Facility
subject only to the satisfaction of the conditions referenced in Section 6
hereof.
2.Titles and Roles. It is agreed that (i) each of Barclays, DBSI, CS Securities
and GS Bank will act as lead arranger for each of the Facilities (together with
any other joint lead arranger appointed pursuant to this paragraph, each a “Lead
Arranger” and collectively the “Lead Arrangers”), (ii) each of Barclays DBSI, CS
Securities and GS Bank will act as bookrunner for each of the Facilities
(together with any other joint bookrunners appointed pursuant to this paragraph,
each a “Joint Bookrunner” and, collectively with the Lead Arrangers, the “Joint
Bookrunners”), (iii) Barclays will act as administrative agent and collateral
agent (in such capacity, the “Term Administrative Agent”) for the Term
FacilityNew Credit Agreement and (iv) DBCI will act as administrative agent for
the Backstop Facility (in such capacity, the “Backstop Administrative Agent”).
You agree that (i) Barclays shall have “left” placement in any and all marketing
materials or other documentation used in connection with the Term Facility and
any Backstop Term Loans and shall hold the leading role, rights and
responsibilities conventionally associated with such “left” placement, including
maintaining sole “physical books” in respect of the Term Facility and any
Backstop Term Loans and (ii) DBSI shall have “left” placement in any and all
marketing materials or other documentation used in connection with the Backstop
Facility and shall hold the leading role, rights and responsibilities
conventionally associated with such “left” placement, including maintaining sole
“physical books” in respect of the Backstop Facility. You agree that no other
agents, co-agents, arrangers or bookrunners will be appointed, no other titles
will be awarded and no compensation (other than compensation expressly
contemplated by this Commitment Letter and the Fee Letter referred to below)
will be paid to any Lender (as defined below) in order to obtain its commitment
to participate in the Facilities unless you and we shall so agree.
3.Syndication. The Joint Bookrunners reserve the right, prior to or after the
Closing Date (as defined below), to syndicate all or a portion of the Initial
Lenders’ respective commitments hereunder to a group of banks, financial
institutions and other institutional lenders and investors (together with the
Initial Lenders, the “Lenders”) identified by the Joint Bookrunners in
consultation with you and reasonably acceptable to the Joint Bookrunners and
you; provided that (a) we agree not to syndicate our commitments to (i) certain
banks, financial institutions and other entities that have been specified to us
by you in writing at any time on or prior to the date hereof, and their
respective affiliates or (ii) competitors of the Company or the Target and their
respective subsidiaries and affiliates (except for those affiliates which are
bona fide diversified debt funds, so long as such funds are managed
independently from any competitor and any affiliate of a competitor that manages
a competitor) in each case that have been specified to us by you in writing from
time to time (collectively, the “Disqualified Lenders”) and that no Disqualified
Lenders may become Lenders and (b) notwithstanding the Joint Bookrunners’ right
to syndicate the Facilities and receive commitments with respect thereto, (i) no
Initial Lender shall be relieved, released or novated from its obligations
hereunder (including its obligation to fund the Facilities on the Closing Date)
in connection with any syndication, assignment or participation of the
Facilities (including, the execution of the New Credit Agreement and any
assignments of commitments thereunder), including its commitments in respect
thereof, until after the initial funding of such Facility on the Closing
Dateand, in the case of the Backstop Term Loans, the initial funding of the
Backstop Term Loans, has occurred, (ii) no assignment or novation shall become
effective with respect to all or any portion of any Initial Lender’s commitments
in respect of any Facility (including the New Credit Agreement) until the
initial funding of such Facility and, in the case of the Backstop Term Loans,
the initial funding of the Backstop Term Loans, (iii) unless you otherwise agree
in writing, each Initial Lender shall retain exclusive control over all rights
and obligations with respect to its commitments in respect of any Facility
(including the New Credit Agreement), including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the initial
funding under such Facility on the Closing Date in the case of the Backstop
Facility and the Backstop Term Loans, and the Funding Date in the case of the
Term Facility, has occurred, and (iv) the Initial Lenders shall not assign prior
to the Closing Date more than 49% of their aggregate commitments under the
Backstop Facility unless you agree otherwise in writing. As used herein, the
term “Closing Date” means the date of the initial fundingon which some or all of
the proceeds of the loans under the Term Facility andare released from the
Escrow Account (as defined below) to the Initial Borrower (or at its direction)
and, to the extent applicable, the Backstop Term Loans and/or Backstop Loans are
initially funded hereunder and in each case applied to consummate the
Acquisition; the term “Effective Date” means the date on which the definitive
documentation for the Term Facility (including the New Credit Agreement) is
executed by all parties thereto.; and the term “Escrow Funding Date” means the
date on which the proceeds of the loans under the Term Facility are deposited
into an escrow account (the “Escrow Account”) pursuant to an Escrow Agreement
among Syniverse Magellan Finance, LLC, Barclays Bank Plc, as administrative
agent under the Term Facility and Wilmington Trust, N.A., as escrow agent (the
“Escrow Agreement”).
Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments in
respect of, the Facilities and in no event shall the commencement or successful
completion of syndication of the Facilities constitute a condition to the
availability of the Facilities on the Closing Date. The Joint Bookrunners may
commence syndication efforts promptly upon the execution of this Commitment
Letter and as part of their syndication efforts it is their intent to have
Lenders commit to the Term Facility and, the Backstop Facility and the Backstop
Term Loans prior to the Closing Date (subject to the limitations set forth in
the preceding paragraph). If the Company has made a Backstop Election or
borrowed any Backstop Term Loans, until the earlier of (i) the date upon which
each Initial Lender and its affiliates hold no portion of the Backstop Facility
or Backstop Term Loans, as applicable, or any commitments in respect thereof (a
“Successful Syndication”) and (ii) the 45th day following the Closing Date (the
“Syndication Date”), you agree actively to assist (and to use commercially
reasonable efforts to cause the Target to assist) the Joint Bookrunners in
completing a syndication of the Backstop Facility and the Backstop Term Loans,
as applicable, that is reasonably satisfactory to us and you. Such assistance
shall include, without limitation, (a) your using commercially reasonable
efforts to ensure that any syndication efforts benefit from your existing
lending and investment banking relationships and the existing lending and
investment banking relationships of The Carlyle Group (the “Sponsor”) and to the
extent practical and appropriate, the Target’s existing lending and investment
banking relationships, (b) direct contact between appropriate members of senior
management, certain representatives and certain non-legal advisors of you and
the Sponsor, on the one hand, and the proposed Lenders, on the other hand (and
your using commercially reasonable efforts to ensure such contact between
appropriate members of senior management of the Target, on the one hand, and the
proposed Lenders, on the other hand), in all such cases at times mutually agreed
upon, (c) your and the Sponsor’s assistance (including the use of commercially
reasonable efforts to cause the Target to assist) in the preparation of the
Information Materials and other customary offering and marketing materials to be
used in connection with the syndication no later than 20 calendar days prior to
the Closing Date, provided that in each case such 20 calendar day period shall
be subject to the Blackout Periods, (d) using your commercially reasonable
efforts to, at your expense, (i) at least 20 calendar days prior to the Closing
Date, procure ratings for the Notes, in each case from each of Standard & Poor’s
Ratings Services (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”), and
(ii) confirm or procure a public corporate credit rating and a public corporate
family rating in respect of the Borrower after giving effect to the Transactions
from each of S&P and Moody’s, respectively (but no specific rating in each
case), (e) the hosting, with the Joint Bookrunners, of a reasonable number of
meetings to be mutually agreed upon of prospective Lenders at times and
locations to be mutually agreed upon (and your using commercially reasonable
efforts to cause certain officers of the Target to be available for such
meetings) and (f) prior to the Syndication Date, there being no competing
issues, offerings or placements of debt securities or commercial bank or other
credit facilities by or on behalf of you or any of your subsidiaries (and your
using commercially reasonable efforts to ensure there are no competing issues,
offerings or placements of debt securities or commercial bank or other credit
facilities by or on behalf of the Target and its subsidiaries) being offered,
placed or arranged (other than the Facilities and, if the Company has made a
Backstop Election, the offering of the Notes, or any indebtedness of the Target
and its subsidiaries permitted to be incurred pursuant to the Purchase
Agreement), without the consent of the Joint Bookrunners, if such issuance,
offering, placement or arrangement would reasonably be expected to materially
impair the primary syndication of the Facilities or, if the Company has made a
Backstop Election, the offering of the Notes. The Joint Bookrunners acknowledge
and agree that any information relating to the Company, the Target and their
respective subsidiaries provided in connection with preparing the Information
Memorandum (as defined below) shall consist of such financial and other
information as may be customary or otherwise necessary or reasonably requested
by the Joint Bookrunners to prepare the Information Memorandum. Notwithstanding
anything to the contrary contained in this Commitment Letter or the Fee Letter
or any other letter agreement or undertaking concerning the financing of the
Transactions to the contrary, the obtaining of the ratings referenced above
shall not constitute a condition to the commitments hereunder or the funding of
the Facilities on the Closing Date.
The Joint Bookrunners, in their capacities as such, will manage, in consultation
with you, all aspects of any syndication of the Facilities, including decisions
as to the selection of institutions reasonably acceptable to you (your consent
not to be unreasonably withheld or delayed) to be approached and when they will
be approached, when their commitments will be accepted, which institutions will
participate (subject to your consent rights and rights of appointment set forth
in the second preceding paragraph and excluding Disqualified Lenders), the
allocation of the commitments among the Lenders and the amount and distribution
of fees among the Lenders. To assist the Joint Bookrunners in their syndication
efforts, you agree to promptly prepare and provide (and to cause the Sponsor to
provide and to use commercially reasonable efforts to cause the Target to
provide) to us all customary and reasonably available information with respect
to you, the Target and each of your and its respective subsidiaries and the
Transactions, including customary financial information and projections prepared
by the Borrower and reasonably available to you (including financial estimates,
forecasts and other forward-looking information, the “Projections”), as the
Joint Bookrunners may reasonably request in connection with the structuring,
arrangement and syndication of the Facilities (it being understood that the
Joint Bookrunners may engage in two or more syndication periods and, until the
earlier of the date upon which a Successful Syndication is achieved and the 45th
day following the Closing Date, you agree to assist the Joint Bookrunners to the
extent required by this and the preceding paragraphs of this Section 3 in
connection with all syndication efforts). Notwithstanding anything herein to the
contrary, the only financial statements that shall be required to be provided to
the Commitment Parties in connection with the syndication of the Facilities
shall be those required to be delivered pursuant to Exhibit D hereto. We agree
that the Facilities Documentation will initially be drafted by your counsel.
You hereby acknowledge that (a) the Joint Bookrunners will make available
Information (as defined below), Projections and other customary offering and
marketing material and presentations, including confidential information
memoranda to be used in connection with the syndication of the Facilities (the
“Information Memorandum”) (such Information, Projections, other customary
offering and marketing material and the Information Memorandum, collectively,
with the Term Sheet, the “Information Materials”) on a confidential basis to the
proposed syndicate of Lenders by posting the Information Materials on
Intralinks, Debt X, SyndTrak Online or by similar electronic means and (b)
certain of the Lenders may be “public side” Lenders (i.e., Lenders that wish to
receive only information that (i) is publicly available, (ii) is not material
with respect to you, the Target or your or its respective securities for
purposes of United States federal and state securities laws or (iii) constitutes
information of a type that would be publicly available if you and the Target
were public reporting companies (as reasonably determined by you) (collectively,
the “Public Side Information”)) (each, a “Public Sider” and each Lender that is
not a Public Sider, a “Private Sider”).
You agree to assist (and to cause the Sponsor to assist and to use commercially
reasonable efforts to cause the Target to assist) us in preparing an additional
version of the Information Materials to be used in connection with the
syndication of the Facilities that consists exclusively of Public Side
Information to be used by Public Siders. It is understood that in connection
with your assistance described above, each of the Borrower and the Target shall
provide us with customary authorization letters for inclusion in any Information
Materials that authorize the distribution thereof to prospective Lenders,
represent that the additional version of the Information Materials only includes
Public Side Information with respect to it and exculpate you, the Sponsor, the
Target and us with respect to any liability related to the unauthorized use or
misuse of the contents of the Information Materials or related offering and
marketing materials by the recipients thereof. Before distribution of any
Information Materials, you agree to identify that portion of the Information
Materials that may be distributed to the Public Siders as containing solely
“Public Information,” which, at a minimum, shall mean that the word “PUBLIC”
shall appear prominently on the first page thereof. By marking Information
Materials as “PUBLIC,” you shall be deemed to have authorized the Commitment
Parties and the proposed Lenders to treat such Information Materials as
containing only Public Side Information (it being understood that you shall not
be under any obligation to mark the Information Materials “PUBLIC”). Subject to
the following paragraph, you agree that, unless expressly identified as “Public
Information,” each document to be disseminated by the Joint Bookrunners (or any
other agent) to any Lender in connection with the Facilities will be deemed to
contain non-public information.
You acknowledge and agree that the following documents, without limitation, may
be distributed to both Private Siders and Public Siders, unless you advise the
Joint Bookrunners in writing (including by email) within a reasonable time prior
to their intended distribution that such materials should only be distributed to
Private Siders (provided that such materials have been provided to you and your
counsel for review a reasonable period of time prior thereto):
(a) administrative materials prepared by the Joint Bookrunners for prospective
Lenders (such as a lender meeting invitation, bank allocation, if any, and
funding and closing memoranda), (b) term sheets and notification of changes in
the Facilities’ terms and conditions, and (c) drafts and final versions of the
Facilities Documentation. If you advise us in writing within a reasonable period
of time (including by email), prior to dissemination, that any of the foregoing
should be distributed only to Private Siders, then Public Siders will not
receive such materials without your consent. You will be solely responsible for
the contents of the Information Materials and each of the Commitment Parties
shall be entitled to use and rely upon the information contained therein without
responsibility for independent verification thereof.
4.Information. You hereby represent and warrant that, (a) (to the best of your
knowledge as to the Target and its subsidiaries and businesses) all written
information and written data (other than the Projections and other than
information of a general economic or industry specific nature) (the
“Information”) that has been or will be made available to any Commitment Party
by you or by any of your representatives (including the Sponsor) on your behalf
in connection with the transactions contemplated hereby, when taken as a whole,
is or will be, when furnished, correct in all material respects and does not or
will not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (giving effect to all supplements and updates
thereto) and (b) the Projections that have been or will be made available to any
Commitment Party by you or by any of your representatives (including the
Sponsor) on your behalf in connection with the transactions contemplated hereby
have been, or will be, prepared in good faith based upon assumptions that are
believed by you to be reasonable at the time prepared and at the time the
related Projections are so furnished; it being understood that the Projections
are as to future events and are not to be viewed as facts, the Projections are
subject to significant uncertainties and contingencies, many of which are beyond
your control, that no assurance can be given that any particular Projections
will be realized and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results and
such differences may be material. You agree that, if at any time prior to the
Syndication Date, you become aware that any of the representations and
warranties in the preceding sentence would be incorrect in any material respect
if the Information and the Projections were being furnished, and such
representations were being made, at such time, then you will promptly supplement
the Information and the Projections such that (with respect to the Information
relating to the Target and its subsidiaries, to the best of your knowledge) such
representations and warranties are correct in all material respects under those
circumstances. In arranging and syndicating the Facilities, each of the
Commitment Parties (i) will be entitled to use and rely primarily on the
Information and the Projections without responsibility for independent
verification thereof and (ii) does not assume responsibility for the accuracy or
completeness of the Information or the Projections.
5.Fees. As consideration for the commitments of the Initial Lenders hereunder
and for the agreement of the Joint Bookrunners to perform the services described
herein, you agree to pay (or cause to be paid) the fees set forth in the Fee
Letter dated the date hereof and delivered herewith with respect to the
Facilities (the “Fee Letter”), if and to the extent payable. Once paid, except
as otherwise expressly provided in the Fee Letter, such fees shall not be
refundable under any circumstances.
6.Conditions. The commitments of the Initial Lenders hereunder to fund the
Facilities on the Closing Date and the agreements of the Joint Bookrunners to
perform the services described herein are subject solely to (a) the conditions
set forth in the section entitled “Conditions to Initial Borrowings” in Exhibit
C hereto, solely in the case of the Backstop Facility, and (b) the conditions
set forth in Exhibit D hereto, and upon satisfaction (or waiver by all
Commitment Parties) of such conditions the initial funding of the Facilities
shall occur (except, (i) if the Company has made a Backstop Election, to the
extent Notes are issued in lieu of the Backstop Facility or a portion thereof,
(ii) with respect to the Term Facility, to the extent of any amounts (without
deduction for fees, original issue discount or other amounts) previously funded
under the New Credit Agreement (including into the Escrow Account) and (iii)
with respect to the Backstop Term Loans, to the extent the aggregate amount of
funds in the Escrow Account are released to the Initial Borrower on the Closing
Date). Without limiting the conditions precedent to funding provided herein, the
Joint Bookrunners will reasonably cooperate with you as reasonably requested in
coordinating the timing and procedures for the funding of the Facilities in a
manner consistent with the Purchase Agreement.
Notwithstanding anything in this Commitment Letter (including each of the
exhibits attached hereto), the Fee Letter, the Facilities Documentation or any
other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations the accuracy of which
shall be a condition to the availability of the Facilities on the Closing Date
shall be the Major Representations (as defined below) made by the Company in the
Facilities Documentation relating to the Company and the Guarantors, (ii) the
only events of default the absence of which shall be a condition to the
availability of the Facilities on the Closing Date shall be the Major Defaults
(as defined below) in the Facilities Documentation relating to the Company and
the Guarantors and (iii) the terms of the Facilities Documentation shall be in a
form such that they do not impair the availability of the Facilities on the
Closing Date if the conditions set forth in the section entitled “Conditions to
Initial Borrowings” in Exhibit C hereto, solely in the case of the Backstop
Facility, and in Exhibit D hereto are satisfied (it being understood that, to
the extent any security interest in any Collateral is not or cannot be provided
and/or perfected on the Closing Date (other than (i) the pledge and perfection
of the security interests in certificated equity securities of the Company and
its wholly-owned domestic subsidiaries (and, if the Target becomes a subsidiary
of a Domestic Subsidiary (as defined in the Credit Agreement as in effect on the
date hereofMay 28, 2013 (the “Existing Credit Agreement”), dated as of April 23,
2012, among the Company, Buccaneer Holdings, Inc., Barclays, as administrative
agent, swing line lender and l/c issuer, and the lenders and financial
institutions party thereto) of the Company, the Target), (ii) assets with
respect to which a lien may be perfected by the filing of a financing statement
under the Uniform Commercial Code and (iii) the delivery of customary “short
form” intellectual property security agreements in form to be filed with the
United States Patent and Trademark Office and/or the United States Copyright
Office, if applicable (in each case of clauses (i), (ii) and (iii), to the
extent required in the Term Facility Documentation); provided that (i) stock
certificates evidencing equity interests of the subsidiaries of the Target will
not be required to be delivered prior to, or constitute a condition to, funding
and (ii) stock certificates evidencing equity interests of the Target will be
required to be delivered solely to the extent received from the Target) after
your use of commercially reasonable efforts to do so without undue burden or
expense, then the provision and/or perfection of a security interest in such
Collateral shall not constitute a condition precedent to the availability of the
Facilities on the Closing Date, but instead shall be required to be delivered
after the Closing Date pursuant to arrangements and timing to be mutually agreed
by the Term Administrative Agent and the Company, in each case acting reasonably
but in any event not more than 120 days after the Closing Date, as such period
may be extended by the Term Administrative Agent in its sole discretion). For
the avoidance of doubt, none of the Target or its subsidiaries will be a
Guarantor, and no security interest in the capital stock of the Target’s
subsidiaries or any assets of the Target or its subsidiaries shall be required
to be granted or perfected on the Closing Date. For purposes hereof: “Major
Representations” means the representations and warranties of the Company and the
Guarantors set forth in the Facilities Documentation relating to corporate
existence, power and authority, due authorization, execution and delivery,
validity and enforceability and no violations of, or conflict with,
organizational documents of the Company and the Guarantors, in each case,
related to the entering into and performance of the Facilities Documentation;
solvency as of the Closing Date (after giving effect to the Transactions) of the
Company and its subsidiaries on a consolidated basis (solvency to be defined in
a manner consistent with the solvency definitions set forth in Annex I to
Exhibit D hereto), Federal Reserve margin regulations, the Investment Company
Act, OFAC and the PATRIOT Act and, subject to the provisions of this paragraph,
creation, validity, and perfection of security interests in the Collateral; and
“Major Defaults” means the events of default in the Facilities Documentation
relating to nonpayment of principal, fees and interest, bankruptcy or other
insolvency events of the Company or any Guarantor that is a “significant”
subsidiary, a change of control of the Company, violation of the dispositions
covenant in respect of all or substantially all of the assets of the Company and
its subsidiaries, actual or asserted (by the Company or the applicable
Guarantor) invalidity of guarantees or material security documents by the
Company or any Guarantor that is a “significant” subsidiary, and the inaccuracy
of any Major Representation in any material respect (or, in all respects if
qualified by materiality). This paragraph, and the provisions herein, shall be
referred to as the “Certain Funds Provision.”
7.Indemnity. To induce the Commitment Parties to enter into this Commitment
Letter and the Fee Letter and to proceed with the documentation of the
Facilities, you agree (a) to indemnify and hold harmless each Commitment Party,
its affiliates and the respective officers, directors, employees, agents,
advisors, and other representatives of each of the foregoing (each an
“Indemnified Person”; provided that any of the foregoing solely in its capacity
as financial advisor to the Seller or the Target in connection with the
Acquisition (each a “Sell-Side Advisor”) shall not be an Indemnified Person)
from and against any and all losses, claims, damages and liabilities of any kind
or nature and reasonable and documented out-of-pocket fees and expenses, joint
or several, to which any such Indemnified Person may become subject to the
extent arising out of, resulting from or in connection with this Commitment
Letter, the Fee Letter, the Purchase Agreement, the Transactions, the Facilities
or any use of proceeds thereof (including, without limitation, to the extent
arising out of, resulting from or in connection with any claim, litigation,
investigation or proceeding resulting from this Commitment Letter, the Fee
Letter, the Purchase Agreement, the Transactions, the Facilities or any use of
the proceeds thereof (any of the foregoing, a “Proceeding”), regardless of
whether any such Indemnified Person is a party thereto, whether or not such
Proceedings are brought by you, your equity holders, affiliates, creditors, the
Sponsor, the Target or any other third person), and to reimburse each such
Indemnified Person upon demand for any reasonable and documented out-of-pocket
legal expenses of one firm of counsel for all such Indemnified Persons, taken as
a whole and, if reasonably necessary, of a single local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all such Indemnified Persons, taken as a whole (and,
in the case of an actual or perceived conflict of interest where the Indemnified
Person affected by such conflict informs you of such conflict and thereafter
retains its own counsel, of another firm of counsel for each such affected
Indemnified Person) and other reasonable and documented or invoiced
out-of-pocket fees and expenses incurred in connection with investigating or
defending any of the foregoing; provided that the foregoing indemnity will not,
as to any Indemnified Person, apply to losses, claims, damages, liabilities or
related expenses to the extent that they have resulted from (i) the willful
misconduct, bad faith or gross negligence of such Indemnified Person or any of
such Indemnified Person’s affiliates or any of its or their respective officers,
directors, employees, agents, advisors or other representatives (other than, in
each case, any Sell-Side Advisor) (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (ii) a material breach of
the obligations of such Indemnified Person or any of such Indemnified Person’s
affiliates (other than any Sell-Side Advisor) under this Commitment Letter or
the Fee Letter (as determined by a court of competent jurisdiction in a final
and non-appealable decision) or (iii) any Proceeding that does not involve an
act or omission by you or any of your affiliates and that is brought by an
Indemnified Person against any other Indemnified Person (other than any claims
against any Commitment Party in its capacity or in fulfilling its role as an
Administrative Agent, bookrunner or arranger or any similar role under the Term
Facility or, the Backstop Facility or the Backstop Term Loans) and (b) to the
extent that the Closing Date occurs, to reimburse each Commitment Party from
time to time, upon presentation of a reasonably detailed summary statement, for
all reasonable and documented or invoiced out-of-pocket expenses, syndication
expenses, travel expenses and reasonable fees, disbursements and other charges
of counsel to the Commitment Parties identified in the Term Sheet, Latham &
Watkins LLP, and of a single local counsel to the Commitment Parties in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) and of such other counsel retained with your prior
written consent (such consent not to be unreasonably withheld or delayed) or
retained in connection with enforcement of this Commitment Letter or the Fee
Letter), in each case incurred in connection with the Facilities and the
preparation, negotiation and enforcement of this Commitment Letter, the Fee
Letter, the Facilities Documentation and any security arrangements in connection
therewith (collectively, the “Expenses”). The foregoing provisions in this
paragraph shall be superseded in each case, to the extent covered thereby, by
the applicable provisions contained in the Facilities Documentation upon
execution thereof and thereafter shall have no further force and effect.
You shall not, without the prior written consent of the applicable Indemnified
Person (which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceedings in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless
such settlement (i) includes an unconditional release of such Indemnified Person
in form and substance reasonably satisfactory to such Indemnified Person from
all liability or claims that are the subject matter of such proceedings and (ii)
does not include any statement as to or any admission of fault, culpability,
wrongdoing or a failure to act by or on behalf of any Indemnified Person.
Notwithstanding any other provision of this Commitment Letter or the Fee Letter,
(i) no Indemnified Person shall be liable for any damages arising from the use
by others of information or other materials obtained through internet,
electronic, telecommunications or other information transmission systems, except
to the extent that such damages have resulted from the willful misconduct, bad
faith or gross negligence of such Indemnified Person or any of such Indemnified
Person’s affiliates or any of its or their respective officers, directors,
employees, agents, controlling persons, advisors or other representatives (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) and (ii) none of we, you, the Sponsor, the Target or any Indemnified
Person shall be liable for any indirect, special, punitive or consequential
damages in connection with this Commitment Letter, the Fee Letter, the
Transactions (including the Facilities and the use of proceeds thereunder), or
with respect to any activities related to the Facilities, including the
preparation of this Commitment Letter, the Fee Letter and the Facilities
Documentation; provided that nothing contained in this clause (ii) shall limit
your indemnity and reimbursement obligations to the extent such indirect,
special, punitive or consequential damages are included in any third party claim
with respect to which the applicable Indemnified Party is entitled to
indemnification under the first paragraph of this Section 7.
You shall not be liable for any settlement of any Proceeding effected without
your consent (which consent shall not be unreasonably withheld or delayed), but
if settled with your written consent or if there is a final and non-appealable
judgment by a court of competent jurisdiction for the plaintiff in any such
Proceeding, you agree to indemnify and hold harmless each Indemnified Person
from and against any and all losses, claims, damages, liabilities and expenses
by reason of such settlement or judgment in accordance with and to the extent
provided in the other provisions of this Section 7.
It is further agreed that the Initial Lenders shall be severally liable in
respect of their respective commitments to the Facilities, on a several, and not
joint, basis with any other Initial Lender, and no Initial Lender shall be
responsible for the commitment of any other Initial Lender.
8.Sharing of Information, Absence of Fiduciary Relationships, Affiliate
Activities. You acknowledge that the Commitment Parties and their affiliates may
be providing debt financing, equity capital or other services (including,
without limitation, financial advisory services) to other persons in respect of
which you, the Target, the Sponsor and your and their respective affiliates may
have conflicting interests regarding the transactions described herein and
otherwise. None of the Commitment Parties or their affiliates will use
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or their other relationships with you in
connection with the performance by them or their affiliates of services for
other persons, and none of the Commitment Parties or their affiliates will
furnish any such information to other persons, except to the extent permitted
below. You also acknowledge that none of the Commitment Parties or their
affiliates has any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained by them from other persons.
As you know, certain of the Commitment Parties may be full service securities
firms engaged, either directly or through their affiliates, in various
activities, including securities trading, commodities trading, investment
management, financing and brokerage activities and financial planning and
benefits counseling for both companies and individuals. In the ordinary course
of these activities, certain of the Commitment Parties and their respective
affiliates may actively engage in commodities trading or trade the debt and
equity securities (or related derivative securities) and financial instruments
(including bank loans and other obligations) of you, the Target and other
companies which may be the subject of the arrangements contemplated by this
Commitment Letter for their own account and for the accounts of their customers
and may at any time hold long and short positions in such securities. Certain of
the Commitment Parties or their affiliates may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities of you, the Target or other
companies which may be the subject of the arrangements contemplated by this
Commitment Letter or engage in commodities trading with any thereof.
The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of the Target and you. You agree that the
Commitment Parties will act under this letter as independent contractors and
that nothing in this Commitment Letter or the Fee Letter will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Commitment Parties and you and the Target, your and
their respective equity holders or your and their respective affiliates. You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Commitment Parties and their affiliates, on the one hand, and you, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Commitment Party and its applicable affiliates (as the case may be) is
acting solely as a principal and not as agents or fiduciaries of you, the
Target, your and their management, stockholders, creditors, affiliates or any
other person, (iii) the Commitment Parties and their applicable affiliates (as
the case may be) have not assumed an advisory or fiduciary responsibility or any
other obligation in favor of you or your affiliates with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether the Commitment Parties or any of their respective affiliates have
advised or are currently advising you or the Target on other matters) except the
obligations expressly set forth in this Commitment Letter and the Fee Letter and
(iv) you have consulted your own legal and financial advisors to the extent you
deemed appropriate. You further acknowledge and agree that neither we nor any of
our affiliates are advising you as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction and you are responsible for making your
own independent judgment with respect to the transactions contemplated hereby
and the process leading thereto.
You agree that you will not claim that the Commitment Parties or their
applicable affiliates, as the case may be, have rendered advisory services of
any nature or respect, or owe a fiduciary or similar duty to you or your
affiliates, in connection with the Transactions or the process leading thereto.
You waive, to the fullest extent permitted by law, any claims you may have
against us or our affiliates for breach of fiduciary duty or alleged breach of
fiduciary duty and agree that we and our affiliates shall have no liability
(whether direct or indirect) to you in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of you,
including your equity holders, employees or creditors. In addition, please note
that Barclays Capital Inc. has been retained by the Target as financial advisor
(in such capacity, the “Financial Advisor”) to the Target in connection with the
Acquisition. You agree to such retention, and further agree not to assert any
claim you might allege based on any actual or potential conflicts of interest
that might be asserted to arise or result from, on the one hand, the engagement
of the Financial Advisor and/or its affiliates’ arranging or providing or
contemplating arranging or providing financing for a competing bidder and, on
the other hand, our and our affiliates’ relationships with you as described and
referred to herein. You acknowledge that, in such capacity, the Financial
Advisor may recommend that the Target not pursue or accept your offer or
proposal for the Acquisition or advise the Target in other manners adverse to
your interests. You further acknowledge that we shall not be imputed to have
knowledge of confidential information provided to or obtained by Barclays
Capital Inc. in its capacity as financial advisor to the Target.
9.Confidentiality. You agree that you will not disclose the Fee Letter and the
contents thereof or this Commitment Letter and the contents hereof to any person
or entity without prior written approval of the Joint Bookrunners (such approval
not to be unreasonably withheld or delayed), except (a) to the Sponsor, and to
your and any of the Sponsor’s affiliates and your and their respective officers,
directors, agents, employees, attorneys, accountants, advisors, controlling
persons or equity holders and to actual and potential co-investors who are
informed of the confidential nature hereof (and, in each case, each of their
attorneys) on a confidential basis, (b) if the Commitment Parties consent in
writing to such proposed disclosure or (c) pursuant to the order of any court or
administrative agency in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or legal process or to
the extent requested or required by governmental and/or regulatory authorities,
in each case based on the advice of your legal counsel (in which case you agree,
to the extent practicable and not prohibited by applicable law, to inform us
promptly thereof prior to disclosure); provided that (i) you may disclose this
Commitment Letter (but not the Fee Letter and the contents thereof) and the
contents hereof to the Target, its subsidiaries and their respective officers,
directors, agents, employees, attorneys, accountants, advisors, controlling
persons or equity holders (and each of their attorneys), on a confidential and
need to know basis, (ii) you may disclose this Commitment Letter and the
contents hereof (but not the Fee Letter and the contents thereof) in any
syndication or other marketing materials in connection with the Facilities, in
any offering memoranda relating to the Notes or in connection with any public
release or filing relating to the Transactions, (iii) you may disclose this
Commitment Letter and the contents hereof (but not the Fee Letter) to rating
agencies in connection with obtaining ratings for the Borrower, the Facilities
and the Notes, (iv) you may disclose the aggregate fee amounts contained in the
Fee Letter as part of the Projections, pro forma information or a generic
disclosure of aggregate sources and uses related to fee amounts related to the
Transactions to the extent customary or required in offering and marketing
materials for the Facilities and/or the Notes or in any public release or filing
relating to the Transactions and (v) to the extent portions thereof have been
redacted in a customary manner (including the portions thereof addressing fees
and other economic terms), you may disclose the Fee Letter and the contents
thereof to the Target, its subsidiaries and their respective officers,
directors, agents, employees, attorneys, accountants, advisors, controlling
persons or equity holders (and each of their attorneys), in each case on a
confidential and need to know basis. The obligations under this paragraph with
respect to the Commitment Letter (but not the Fee Letter) shall terminate
automatically upon the initial funding under the Term Facility Documentation. To
the extent not earlier terminated, the provisions of this paragraph with respect
to the Commitment Letter (but not the Fee Letter) shall automatically terminate
on the second anniversary hereof.
The Commitment Parties and their affiliates will use all confidential
information provided to them or such affiliates by or on behalf of you hereunder
or in connection with the Acquisition and the related Transactions solely for
the purpose of providing the services which are the subject of this Commitment
Letter and shall treat confidentially all such confidential information and
shall not publish, disclose or otherwise divulge, such information; provided
that nothing herein shall prevent the Commitment Parties and their affiliates
from disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process or to the extent requested or required by governmental and/or regulatory
authorities, in each case, based on the advice of counsel (in which case the
Commitment Parties agree (except with respect to any routine audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law, to inform you promptly thereof
prior to disclosure), (b) upon the request or demand of any regulatory authority
having jurisdiction over the Commitment Parties or any of their respective
affiliates (in which case the Commitment Parties agree, to the extent
practicable and not prohibited by applicable law, to inform you promptly thereof
prior to disclosure (except with respect to any routine audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority)), (c) to the extent that such
information becomes publicly available other than by reason of improper
disclosure by the Commitment Parties or any of their affiliates or any related
parties thereto in violation of any confidentiality obligations owing to you,
the Sponsor, the Target or any of your or their respective affiliates or related
parties (including those set forth in this paragraph), (d) to the extent that
such information is received by the Commitment Parties from a third party that
is not, to the Commitment Parties’ knowledge, subject to contractual or
fiduciary confidentiality obligations owing to you, the Sponsor, the Target or
any of your or their respective affiliates, (e) to the extent that such
information is independently developed by the Commitment Parties, (f) to the
Commitment Parties’ affiliates and to its and their respective employees, legal
counsel, independent auditors, professionals and other experts or agents who
need to know such information in connection with the Transactions and who are
informed of the confidential nature of such information and are or have been
advised of their obligation to keep information of this type confidential, (g)
to potential or prospective Lenders, participants or assignees and to any direct
or indirect contractual counterparty to any swap or derivative transaction
relating to the Borrower or any of its subsidiaries, in each case who agree to
be bound by the terms of this paragraph (or language substantially similar to
this paragraph), (h) for purposes of establishing a “due diligence” defense, (i)
to ratings agencies, in connection with obtaining the ratings described above,
in consultation and coordination with you or (j) to the extent you shall have
consented to such disclosure in writing; provided that (i) the disclosure of any
such information to any Lenders or prospective Lenders or participants or
prospective participants referred to above shall be made subject to the
acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you and each
Commitment Party, including, without limitation, as agreed in any Information
Materials or other marketing materials) in accordance with the standard
syndication processes of such Commitment Party or customary market standards for
dissemination of such type of information and (ii) no such disclosure shall be
made by such Commitment Party to any Disqualified Lender. The Commitment
Parties’ obligations under this paragraph shall automatically terminate and be
superseded by the confidentiality provisions in the definitive documentation
relating to the Facilities upon the initial funding thereunder, if and to the
extent the Commitment Parties are party thereto, and shall in any event
terminate upon the second anniversary of the date hereof.
10.Miscellaneous. This Commitment Letter and the commitments hereunder shall not
be assignable by any party hereto, without the prior written consent of each
other party hereto (such consent not to be unreasonably withheld or delayed) and
any attempted assignment without such consent shall be null and void. This
Commitment Letter and the commitments hereunder are, and are intended to be,
solely for the benefit of the parties hereto (and the Indemnified Persons) and
do not, and are not intended to, confer any benefits upon, or create any rights
in favor of, any person other than the parties hereto (and Indemnified Persons
to the extent expressly set forth herein). Subject to the limitations set forth
in Section 3 above, the Commitment Parties reserve the right to employ the
services of their affiliates or branches in providing services contemplated
hereby and to allocate, in whole or in part, to their affiliates or branches
certain fees payable to the Commitment Parties in such manner as the Commitment
Parties and their affiliates or branches may agree in their sole discretion and,
to the extent so employed, such affiliates and branches shall be entitled to the
benefits and protections afforded to, and subject to the provisions governing
the conduct of the Commitment Parties hereunder. This Commitment Letter may not
be amended or any provision hereof waived or modified except by an instrument in
writing signed by each of the Commitment Parties and you. This Commitment Letter
may be executed in any number of counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one agreement.
Delivery of an executed counterpart of a signature page of this Commitment
Letter by facsimile transmission or other electronic transmission (i.e., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
hereof. This Commitment Letter, together with the Fee Letter dated the date
hereof, (i) are the only agreements that have been entered into among the
parties hereto with respect to the Facilities and (ii) supersede all prior
understandings, whether written or oral, among us with respect to the Facilities
and set forth the entire understanding of the parties hereto with respect
thereto. THIS COMMITMENT LETTER AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK REGARDLESS OF THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.
Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the
Facilities Documentation by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the commitment provided
hereunder is subject to conditions precedent as provided herein and (ii) the Fee
Letter is a binding and enforceable agreement (subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law)) of the parties
thereto with respect to the subject matter set forth therein.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.
Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter, the Fee Letter or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court, (b) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby in any such New York State court or in any such Federal
court, (c) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court and (d) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other matter provided by law. Each of the parties
hereto agrees that service of process, summons, notice or document by registered
mail addressed to such party at its address set forth above shall be effective
service of process for any suit, action or proceeding brought in any such court.
We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT
Act”), each of us and each of the Lenders may be required to obtain, verify and
record information that identifies the Borrower and the Guarantors, which
information may include their names, addresses, tax identification numbers and
other information that will allow each of us and the Lenders to identify the
Borrower and the Guarantors in accordance with the PATRIOT Act. This notice is
given in accordance with the requirements of the PATRIOT Act and is effective
for each of us and the Lenders.
The indemnification, compensation (if applicable), reimbursement (if
applicable), jurisdiction, governing law, venue, waiver of jury trial,
syndication (if applicable), absence of fiduciary relationships, affiliate
activities and confidentiality provisions contained herein and in the Fee Letter
shall remain in full force and effect regardless of whether Facilities
Documentation shall be executed and delivered and notwithstanding the
termination or expiration of this Commitment Letter or the Initial Lenders’
commitments hereunder; provided that your obligations under this Commitment
Letter (other than your obligations with respect to (a) assistance to be
provided in connection with the syndication thereof (including supplementing
and/or correcting Information and Projections) prior to the Syndication Date and
(b) confidentiality of the Fee Letter and the contents thereof) shall
automatically terminate and be superseded by the corresponding provisions of the
Facilities Documentation upon the initial funding thereunder, and you shall
automatically be released from all liability in connection therewith at such
time. You may terminate this Commitment Letter and/or, on a pro rata basis, the
Initial Lenders’ commitments with respect to the Facilities hereunder at any
time subject to the provisions of the preceding sentence.
Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to Barclays on behalf of the Commitment Parties, executed counterparts
hereof and of the Fee Letter not later than 5:00 P.M., New York City time, on
July 1, 2012. The Initial Lenders’ commitments and the obligations of the Joint
Bookrunners hereunder will expire at such time in the event that Barclays has
not received such executed counterparts in accordance with the immediately
preceding sentence. If you do so execute and deliver to us this Commitment
Letter and the Fee Letter, we agree to hold our commitment available for you
until the earliest of (i) the consummation of the Acquisition with or without
the funding of the Facilities, (ii) July 1August 28, 2013 and (iii) any
termination ofthe earlier of (A) the date on which the Purchase Agreement is
terminated and we have been provided with notice thereof by you and (B) three
Business Days (as defined in the New Credit Agreement) after the date of such
termination (such earliest time, the “Expiration Date”), it being understood and
agreed, however, that (x) the occurrence of the Effective Date shall have no
effect on the commitments of the Initial Term Lenders hereunder in respect of
the Term Facility, which commitments shall remain available until the
ExpirationFunding Date and, (y) the occurrence of the Effective Date and the
Escrow Funding Date shall have no effect on the commitments of the Initial
Backstop Lenders in respect of the Backstop Facility, which commitments shall
remain available until the Expiration Date and (z) the occurrence of the
Effective Date and the Escrow Funding Date shall have no effect on the
commitments of the Initial Term Lenders’ in respect of the Backstop Term Loans
which commitments shall remain available until the Expiration Date. Upon the
occurrence of any of the events referred to in the preceding sentence, this
Commitment Letter and the commitments of each of the Commitment Parties
hereunder and the agreement of the Joint Bookrunners to provide the services
described herein shall automatically terminate unless the Commitment Parties
shall, in their discretion, agree to an extension in writing, subject to your
surviving obligations as set forth in the third to last paragraph of this
Commitment Letter and the Fee Letter.
[Remainder of this page intentionally left blank]


We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.
Very truly yours,

BARCLAYS BANK PLC
By:        
    Name:
    Title:
DEUTSCHE BANK TRUST COMPANY AMERICAS
By:        
    Name:
    Title:
By:        
    Name:
    Title:
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
By:        
    Name:
    Title:
By:        
    Name:
    Title:


DEUTSCHE BANK SECURITIES INC.
By:        
    Name:
    Title:
By:        
    Name:
    Title:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By:        
    Name:
    Title:
By:        
    Name:
    Title:
CREDIT SUISSE SECURITIES
(USA) LLC
By:        
    Name:
    Title:


GOLDMAN SACHS BANK USA
By:        
    Name:
    Title:
Accepted and agreed to as of
the date first above written:

SYNIVERSE HOLDINGS, INC.
By:        
    Name:
    Title:


Project Magellan
Transaction Description
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter. In the case of any such capitalized term
that is subject to multiple and differing definitions, the appropriate meaning
thereof in this Exhibit A shall be determined by reference to the context in
which it is used.
The Company intends to consummate the Acquisition pursuant to the Purchase
Agreement (as defined below).
In connection with the foregoing (xw) on the Effective Date, Syniverse Magellan
Finance, LLC (the “Initial Borrower”), Barclays, as administrative agent, and
the lenders party thereto entered into a delayed draw credit agreement (the “New
Credit Agreement”, together with the other Loan Documents (to be defined in the
New Credit Agreement), the “Term Facility Documentation”), which provides for
the Term Commitments under and as defined in the New Credit Agreement (the “Term
Commitments”) under a senior secured delayed draw term loan facility (excluding
any Backstop Term Loans, the “Term Facility”), subject to reduction at the
Company’s option, as set forth in the New Credit Agreement, and (y(x) on the
Escrow Funding Date, the Initial Borrower and the Initial Lenders (as defined in
the New Credit Agreement) entered into an amendment to the New Credit Agreement,
(y) on the Escrow Funding Date, the Initial Borrower has caused the net proceeds
of the Initial Term Loans (as defined in the New Credit Agreement) under the New
Credit Agreement and certain other amounts to be deposited into the Escrow
Account and (z) it is intended that:
(a)    Pursuant to the agreement for the purchase and sale of WP Roaming III S.à
r.l. (together with all exhibits and schedules thereto, collectively, the
“Purchase Agreement”) dated as of June 30, 2012, with WP Roaming S.à r.l. (the
“Seller”), the Company will, directly or indirectly, consummate the Acquisition
and, if applicable, the other transactions described therein or related thereto.
(b)    TheOn the Closing Date, the funds held in the Escrow Account will be
distributed to (or as otherwise directed by) the Initial Borrower will draw up
to the amount of the Term Commitments, provided that if the Company makes a
Backstop Election (as defined below), the amount of the Term Facility shall be
decreased byrepaid in an amount equal to the Term Loan Decrease Amount (as
defined below). If, on the anticipated Closing Date, upon satisfaction of the
conditions set forth in Exhibit D, any Lender party to the Credit Agreement does
not fund its pro rata share of the commitments (each, a “Defaulting Lender”),
each Commitment Party will become a replacement lender under Section 3.07 (the
“yank-a-bank” provisions)all or any portion of the funds held in the Escrow
Account are not released from the Escrow Account to (or as otherwise directed)
by the Initial Borrower in accordance with Section 5(a) of the Escrow Agreement
(such amount, the “Escrow Amount Shortfall”) despite the satisfaction of all
conditions precedent to such release contained in Section 4.03 of the New Credit
Agreement in respect of its ratable portion of the commitments of all such
Defaulting Lenders and, each Commitment Party shallwill make aan incremental
term loan to the Initial Borrower in respect of such commitments under the Term
Facility; provided that in no event shall any New Credit Agreement on the same
terms as applicable to the Initial Term Loans, each in an amount equal to its
pro rata share of the Escrow Amount Shortfall (i.e., 35%, 35%, 15% and 15% in
respect of Barclays, DBTCA, CS Bank orand GS be required to make, respectively
(such term loans to the Initial Borrower pursuant to this sentence which would
result in it funding term loans to the Initial Borrower in excess of 35%, 35%,
15% or 15%, respectively, of the Term Commitments, and any funding by any
Commitment Party of term loans under the New Credit Agreement, shall result in a
dollar-for-dollar reduction of such Commitment Party’s commitment hereunder in
respect of the Term Facility.are referred to herein as “Backstop Term Loans”)).
(c)    If the Company makes a Backstop Election, the Company will, or at the
Company’s option, the Initial Borrower will, at the Company’s option, (i) issue
and sell senior unsecured notes (the “Notes”) in a Rule 144A or other private
placement on or prior to the Closing Date yielding gross cash proceeds equal to
the BackstopTerm Loan Decrease Amount and/or (ii) if and to the extent that less
than the BackstopTerm Loan Decrease Amount in Notes are issued on or prior to
the Closing Date, borrow senior unsecured bridge loans in an amount equal to the
BackstopTerm Loan Decrease Amount (less the amount of Notes issued on or prior
to the Closing Date) (the “Backstop Loans”) under a senior unsecured credit
facility described in Exhibit C to the Commitment Letter (the “Backstop
Facility” and, together with the Term Facility and any Backstop Term Loans, the
“Facilities”).
(d)    As of the Closing Date, other than the principal amount permitted to
remain outstanding pursuant to Section 8.8 of the Purchase Agreement as in
effect on or about the date hereof, all existing third party indebtedness for
borrowed money of the Target and its subsidiaries (which may exclude certain
limited indebtedness that the Joint Bookrunners and the Company reasonably agree
may remain outstanding after the Closing Date) will be refinanced, repaid,
redeemed, defeased or otherwise discharged (collectively, the “Refinancing”),
except for any capital leases existing on the date hereof or permitted to be
incurred under the Purchase Agreement, which may remain outstanding after the
Closing Date.
(e)    The proceeds of the Facilities borrowed or released from the Escrow
Account to (or at the direction of) the Initial Borrower on the Closing Date,
together with cash on hand and the proceeds of the issuance of the Notes, if
any, and the proceeds, if any, from borrowings under the Company’s existing
revolving facility, will be applied (i) to pay the purchase price in connection
with the Acquisition, (ii) to pay the fees, costs and expenses incurred in
connection with the Transactions (such fees and expenses, the “Transaction
Costs”) and, (iii) to pay for the Refinancing (the amounts set forth in clauses
(i) through (iii) above, collectively, the “Acquisition Costs”) and (iv) to
repay a portion of the Term Facility equal to the Term Loan Decrease Amount, if
applicable.
(f)    Notwithstanding anything in this Commitment Letter or the New Credit
Agreement to the contrary, any funding of Initial Term Loans under the New
Credit Agreement (including any funding into the Escrow Account) shall result in
a dollar-for-dollar reduction of the Initial Term Lenders’ Commitment under
Section 1 of the Commitment Letter to provide the Term Facility (such reduction
to be based on the gross proceeds of Initial Term Loans, without deduction for
any fees, original issue discount or other amounts).
To the extent the Company determines, in its sole discretion, that the amount of
Term Loans permitted to be incurred (including as a result of the Company
designating the Initial Borrower as a Restricted Subsidiary under the Existing
Credit Agreement and the Existing Indenture) on the Closing Date is less than
$700 million (the greaterlesser of (a) the difference between $700 million and
the amount of Term Loans to be incurred on the Closing Date (the “Deficit
Amount”) and (b) $200 million (or, if the Notes are fungible with the notes
issued under amounts permitted by the following clauses (x) and (y), which shall
be determined by the Company in its sole discretion, the “Permitted Amount”)
pursuant to either (x) Section 7.03(b)(xxxi)(i) of the Credit Agreement as in
effect on the date hereof (the “Existing Credit Agreement”), dated as of April
23, 2012, among the Company, Buccaneer Holdings, Inc., Barclays, as
administrative agent, swing line lender and l/c issuer, and the lenders and
financial institutions party thereto, in reliance on clause (ii) of the
definition of “Maximum Incremental Facilities Amount” in the Existing Credit
Agreement or (y) clause 24 of the definition of “Permitted Liens” in the
Indenture as in effect on the date hereof (the “Existing Indenture”), dated as
of December 22, 2010, between the Company (as successor to Buccaneer Merger Sub,
Inc.) and Wilmington Trust, National Association (as successor to Wilmington
Trust, FSB) (the foregoing clauses (x) and (y), the “Existing Leverage
Conditions”) is less than $700 million (the greater of (a) the difference
between $700 million and the Permitted Amount (the “Deficit Amount”) and (b)
$200 million (or, if the Notes are fungible with the notes issued under the
Existing Indenture, $25 million) (the “Backstop Minimum Amount”), the
“BackstopTerm Loan Decrease Amount”), the Company may elect in writing by notice
to the Initial Backstop Lenders (the “Backstop Election”), on or prior to the
date that is 20 calendar days prior to the Closing Date (provided that such 20
calendar day period shall be subject to the Blackout Periods), to decrease the
Term Facility by the difference of (x) the Backstop Amount minus (y) the
difference of $700 million minus the Term Commitments as of the Effective Date
(the “Term Loan Decrease Amount”).
If a Backstop Election is made, (i) the Initial Backstop Lenders’ collective
commitments in respect of the Backstop Facility shall equal the BackstopTerm
Loan Decrease Amount and (ii) the Initial Term Lenders’ collective commitments
in respect of the Term Facility shall terminate, on a pro rata basis, with
respect to commitments equal to the Term Loan Decrease Amount on the date
thereof.
In no event shall any Commitment Party be obligated or committed to make any
Backstop Term Loans to the Initial Borrower (or any other person) (i) unless the
Escrow Account was previously funded with the full proceeds of the Initial Term
Loans (net of ticking fees and original issue discount payable under the Fee
Letter or the New Credit Agreement) and (ii) in excess of its pro rata share of
$700 million minus (a) the amount of Initial Term Loans made available to the
Initial Borrower on the Closing Date (from the Escrow Account), (b) the Term
Loan Decrease Amount and (c) any reduction of the Term Facility pursuant to
paragraph 1 of Exhibit D.
The transactions described above (including the payment of Acquisition Costs)
are collectively referred to herein as the “Transactions”.


[Reserved.]
Project Magellan
Backstop Facility
Summary of Principal Terms and Conditions
Borrower:
The Company or, at the Company’s option, the Initial Borrower (the “Borrower”).
Transaction:
As set forth in Exhibit A to the Commitment Letter.
Administrative Agent:
DBCI will act as sole administrative agent (in such capacity, the
“Administrative Agent”) for a syndicate of banks, financial institutions and
other entities reasonably acceptable to the Borrower (excluding Disqualified
Lenders) (together with the Initial Lenders, the “Backstop Lenders”), and will
perform the duties customarily associated with such role.
Lead Arranger and Joint Bookrunner:
Each of DBSI, Barclays, CS Securities and GS Bank will act as joint lead
arranger and bookrunner for the Backstop Facility and will perform the duties
customarily associated with such roles.
Syndication Agent:
A financial institution to be designated by the Borrower in accordance with the
Commitment Letter.
Documentation Agent:
A financial institution or institutions to be designated by the Borrower in
accordance with the Commitment Letter.
Initial Backstop Loans:
If the Company has made a Backstop Election and notified the Backstop Lenders
thereof at least 20 consecutive calendar days prior to the Closing Date (such 20
consecutive day to be subject to the Blackout Periods), the Backstop Lenders
will make senior unsecured increasing rate loans (the “Initial Backstop Loans”)
to the Borrower on the Backstop Funding Date in an aggregate principal amount of
up to the BackstopTerm Loan Decrease Amount minus the aggregate amount of
proceeds from the Notes available to the Borrower on the Backstop Funding Date.
Availability:
The Backstop Lenders will make the Initial Backstop Loans on the Closing Date in
a single drawing contemporaneously with the consummation of the Acquisition and
the release of funds from the Escrow Account and/or the initial funding underof
the Backstop Term FacilityLoans. The date of funding of the Initial Backstop
Loans is referred to herein as the “Backstop Funding Date”.
Purpose:
The proceeds of borrowings of the Initial Backstop Loans will be used by the
Borrower on the Closing Date, together with the proceeds of borrowings under the
Term Facility, the proceeds of the issuance of the Notes, if any, the proceeds,
if any, from borrowings under the Borrower’s existing revolving facility, and
cash on hand at the Company, to pay the Acquisition Costs and to repay a portion
of the Term Facility and/or Backstop Term Loans.
Ranking:
The Initial Backstop Loans will rank pari passu in right of payment with the
Existing Credit Agreement, the Term FacilityNew Credit Agreement and other
senior indebtedness of the Borrower, and will not be secured.
Guarantees:
The Initial Backstop Loans will be jointly and severally guaranteed by each
Guarantor (as defined in the New Credit Agreement) (other than the direct parent
of the Borrower) on a senior basis (such guarantees, the “Backstop Guarantees”).
The Backstop Guarantees will automatically be released upon the release of the
corresponding guarantees of the Term FacilityNew Credit Agreement and the
Existing Credit Agreement to the extent that the release is not a result of the
termination of the Term Facility and the Existing Credit Agreement, as
applicable. The Backstop Guarantees will rank pari passu with guarantees of the
Term FacilityNew Credit Agreement and the Existing Credit Agreement.
Maturity:
All Initial Backstop Loans will have an initial maturity date that is the
one-year anniversary of the Backstop Funding Date (the “Initial Backstop Loan
Maturity Date”), which shall be extended as provided below. If any of the
Initial Backstop Loans have not been previously repaid in full on or prior to
the Initial Backstop Loan Maturity Date, such Initial Backstop Loans shall,
subject to no bankruptcy event of default having occurred, automatically be
converted into senior unsecured term loans (each an “Extended Term Loan”) due on
the date that is eight years after the Backstop Funding Date (the “Extended
Maturity Date”) having the terms set forth on Annex I hereto. The date on which
Initial Backstop Loans are converted into Extended Term Loans is referred to as
the “Conversion Date.” At any time or from time to time on or after the
Conversion Date, at the option of the Backstop Lenders, the Extended Term Loans
may be exchanged in whole or in part for senior unsecured exchange notes (the
“Exchange Notes”) having an equal principal amount and having the terms set
forth in Annex II hereto; provided that the Borrower may defer the first
issuance of Exchange Notes until such time as the Borrower shall have received
requests to issue an aggregate of at least $50.0 million (or, if less, an amount
equal to the aggregate principal amount of Extended Term Loans outstanding) in
aggregate principal amount of Exchange Notes; provided, further, that the
Borrower may defer each subsequent issuance of Exchange Notes until such time as
the Borrower shall have received requests to issue an aggregate of at least
$25.0 million (or, if less, an amount equal to the aggregate principal amount of
Extended Term Loans outstanding) in Exchange Notes.
 
The Initial Backstop Loans, the Extended Term Loans and the Exchange Notes shall
be pari passu for all purposes. In connection with any Backstop Lender’s
exchange of Extended Term Loans for Exchange Notes or their subsequent resale,
if reasonably requested by any Joint Bookrunner or an exchanging Backstop
Lender, the Borrower shall use its commercially reasonable efforts to take such
actions and deliver such documents as may be deemed reasonably necessary to
permit such Backstop Lender to resell Exchange Notes (which may include
customary opinions, accountant’s comfort letters and offering documents).
Interest Rates:
Prior to the Initial Backstop Loan Maturity Date, the Initial Backstop Loans
will accrue interest at a rate per annum equal to Adjusted LIBOR (as defined
below), plus 650 basis points (the “Initial Margin”). The Initial Margin will
increase by an additional 50 basis points on the three month anniversary of the
Backstop Funding Date and a further additional 50 basis points for each
additional three-months period thereafter so long as any of the Initial Backstop
Loans are outstanding.
 
Notwithstanding the foregoing, the interest rate in effect on the Initial
Backstop Loans shall not exceed the Total Cap (as defined in the Fee Letter)
(excluding interest at the Default Rate as described below).
 
Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days.
 
“Adjusted LIBOR” on any date, means the greater of (i) 1.25% and (ii) the rate
(adjusted for statutory reserve requirements for eurocurrency liabilities) for
eurodollar deposits for 1, 2, 3 or 6 months, as selected by the Borrower,
appearing on the LIBOR01 Page published by Reuters two business days prior to
such date, as set at the beginning of each applicable interest period.
 
Interest will be payable (or shall accrue) in arrears, (a) for the Initial
Backstop Loans, at the end of each fiscal quarter of the Borrower following the
Backstop Funding Date and on the Initial Backstop Loan Maturity Date, and (b)
for the Extended Term Loans, semi-annually, commencing on the date that is six
months after the Initial Backstop Loan Maturity Date and on the final maturity
date.
Default Rate:
Overdue principal and any other overdue amount (including overdue interest)
shall bear interest at the applicable interest rate plus 2.00% per annum and
shall be payable on demand, whether or not in excess of the Total Cap.
Mandatory Prepayment:
Subject to the mandatory prepayment provisions of the Term FacilityNew Credit
Agreement and the Existing Credit Agreement, the Borrower will be required to
prepay the Initial Backstop Loans on a pro rata basis at 100% of the outstanding
principal amount thereof plus accrued and unpaid interest with (i) the net cash
proceeds from the issuance of the Securities (as defined in the Fee Letter);
provided that in the event any Initial Lender or affiliate of an Initial Lender
purchases debt securities from the Borrower pursuant to a “securities demand”
under the Fee Letter at an issue price above the level at which such Initial
Lender or affiliate has determined such debt securities can be resold by such
Initial Lender or affiliate to a bona fide third party at the time of such
purchase (and notifies the Borrower thereof), the net cash proceeds received by
the Borrower in respect of such debt securities may, at the option of such
Initial Lender or affiliate, be applied first to repay the Initial Bridge Loans
of such Initial Lender or affiliate (provided that if there is more than one
such Initial Lender or affiliate then such net cash proceeds will be applied pro
rata to repay the Initial Bridge Loans of all such Initial Lenders or affiliates
in proportion to such Initial Lenders’ or affiliates’ principal amount of debt
securities purchased from the Borrower) prior to being applied to prepay the
Initial Bridge Loans held by other Initial Lenders; (ii) the net cash proceeds
from the issuance of any indebtedness of the Borrower or any of its restricted
subsidiaries other than indebtedness permitted under the Term Facility or the
Existing Credit Agreement; (iii) the net cash proceeds of any public equity
issuances by the Company (subject to exceptions to be agreed) and (iv) the net
cash proceeds from all specified, non-ordinary course asset sales or
dispositions by the Borrower or any restricted subsidiary and insurance,
casualty and condemnation proceeds, in excess of an amount to be agreed, and
subject to the right of the Borrower to reinvest 100% of such proceeds
(including to make permitted acquisitions and other investments), if such
proceeds are reinvested (or committed to be reinvested) within 12 months and, if
so committed to be reinvested, so long as such reinvestment is actually
completed within 180 days thereafter, and other exceptions to be set forth in
the Backstop Facility Documentation, in the case of any such prepayments
pursuant to the foregoing clauses (iii) and (iv) above with exceptions and
baskets consistent with the Precedent Indenture Documentation Principles (as
defined below) including, but not limited to exceptions and baskets no more
restrictive than those applicable to the Term Facility.
 
The Borrower will also be required to offer to prepay the Initial Backstop Loans
following the occurrence of a change of control (to be defined in a manner
consistent with the Precedent Indenture Documentation Principles) at 100% of the
outstanding principal amount thereof, plus accrued and unpaid interest to the
date of repayment.
Optional Prepayment:
The Initial Backstop Loans may be prepaid at any time, in whole or in part, at
par plus accrued and unpaid interest to the date of prepayment but without
premium or penalty (but with breakage costs related to prepayments not made on
the last day of the relevant interest period), upon not less than one business
days’ prior written notice, at the option of the Borrower.
Documentation:
The definitive documentation for the Backstop Facility (the “Backstop Facility
Documentation”) will be based on and substantially consistent with the Existing
Indenture (as in effect on the date hereof) (or, if requested by the Company,
another precedent of Sponsor acceptable to the Joint Bookrunners), as modified
by the terms set forth herein and subject to (i) modifications not inconsistent
with the express provisions of this Term Sheet necessary to ensure compliance
with the Existing Credit Agreement and the Existing Indenture, subject to the
consent of the Initial Backstop Lenders (not to be unreasonably withheld),
(ii) modifications to reflect customary provisions included in credit agreements
with respect to which DBCI serves as administrative agent (including with
respect to loan, operational, assignment and other similar agency provisions),
(iii) modifications to reflect credit agreement format and (iv) modifications to
address technical matters. The Backstop Facility Documentation will contain only
those conditions to borrowing, mandatory prepayments, representations,
warranties, covenants and events of default expressly set forth in this Term
Sheet (subject to modification in accordance with the flex provisions of the Fee
Letter, and in no event modifying the conditions to borrowing on the Closing
Date), and in any event not less favorable to the Borrower than the provisions
of the Term Facility; provided that, notwithstanding the foregoing, prior to the
Conversion Date, the debt incurrence covenant and the restricted payment
covenant included in the Backstop Facility Documentation will be more
restrictive than those set forth in the Existing Indenture (as in effect on the
date hereof) or such other applicable Sponsor precedent (the provisions of such
facilities being referred to collectively as the “Precedent Indenture
Documentation Principles”).
Conditions to Initial Borrowings:
The availability of the initial borrowing under the Backstop Facility on the
Closing Date shall be conditioned solely to the (a) the applicable conditions
set forth in the Certain Funds Provisions and Exhibit D to the Commitment
Letter, (b) the accuracy of the Major Representations in all material respects
(or, in all respects, if qualified by materiality) and (c) the absence of Major
Defaults after giving effect to the making of such initial borrowing on the
Closing Date.
Representations and Warranties:
The Backstop Facility Documentation will contain representations and warranties
no less favorable to Borrower than those in the Term Facility Documentation with
modifications as are necessary or appropriate for the Backstop Facility.
Covenants:
The Backstop Facility Documentation will contain such affirmative and
incurrence-based, negative covenants consistent with the Precedent Indenture
Documentation Principles which, in no event (except as set forth herein), will
be more restrictive than, or include any covenants not included in the Term
Facility. Prior to the Initial Backstop Loan Maturity Date, the debt and
restricted payment covenants of the Backstop Loans may be more restrictive than
those of the Term Facility, the Extended Term Loans and the Exchange Notes, as
reasonably agreed by the Administrative Agent and the Borrower. Prior to the
Initial Backstop Loan Maturity Date, the affirmative covenants will be more
restrictive, in certain agreed upon respects, than those in the Extended Term
Loans and the Exchange Notes (but in any event less restrictive than those set
forth in the Term Facility Documentation).
Financial Maintenance Covenants:
None.
Events of Default:
Limited to: nonpayment of principal, interest or other amounts; violation of
covenants; incorrectness of representations and warranties in any material
respect; cross acceleration and cross payment default to material indebtedness;
bankruptcy or insolvency of the Borrower or its significant subsidiaries;
material monetary judgments; and actual or asserted invalidity of guarantees in
each case with such exceptions and cure periods as are consistent with the
Precedent Indenture Documentation Principles.
Cost and Yield Protection:
The Backstop Facility Documentation will include customary tax gross-up, cost
and yield protection provisions consistent with the Term Documentation
Principles.
Assignments and Participation:
Subject to the prior notification of the Administrative Agent and the two
succeeding paragraphs, the Backstop Lenders will have the right (except to
Disqualified Lenders) to assign all or, subject to minimum amounts to be agreed,
a portion of its Initial Backstop Loans after the Backstop Funding Date in
consultation with, but without the consent of, the Borrower.
 
Any such assignment shall require the consent of the Borrower if the Initial
Backstop Lenders would hold less than 51% of the outstanding Initial Backstop
Loans; provided that no consent of the Borrower shall be required (i) if a
Demand Failure Event (as defined in the Fee Letter) has occurred or (ii) after
the occurrence and during the continuance of a payment or bankruptcy event of
default. For any assignments for which the Borrower’s consent is required, such
consent shall be deemed to have been given if the Borrower has not responded
within ten business days of a request for such consent.
 
The Backstop Lenders will have the right to participate their Initial Backstop
Loans to other financial institutions in accordance with applicable law, without
restriction; provided that no purchaser of a participation shall have the right
to exercise or to cause the selling Backstop Lender to exercise voting rights in
respect of the Backstop Facility (except as to certain customary issues).
Assignees may not include Disqualified Lenders.
Voting:
Amendments and waivers of the Backstop Facility Documentation will require the
approval of Backstop Lenders holding more than 50% of the outstanding Initial
Backstop Loans (the “Required Backstop Lenders”), except that (a) the consent of
each directly and adversely affected Backstop Lender will be required for (i)
reductions of principal, interest rates or the applicable margin (provided that,
waiver of a default or change to financial ratios shall not constitute a
reduction of interest for this purpose) or fees or extensions of the dates for
payment thereof, (ii) extensions of the Initial Backstop Loan Maturity Date
(except as provided under “Maturity” above) or the Extended Maturity Date, (iii)
additional restrictions on the right to exchange Extended Term Loans for
Exchange Notes and (iv) modifications to the pro rata sharing provisions, and
(b) the consent of 100% of the Backstop Lenders will be required with respect to
modifications to any of the voting percentages, and releases of all or
substantially all of the value of the Guarantees (other than in connection with
any release or sale of the relevant Guarantor permitted by the Existing Credit
Agreement, the Term Facility Documentation or the Backstop Facility
Documentation).
Expenses and Indemnification:
The Borrower shall pay, if the Backstop Funding Date occurs, all reasonable and
documented or invoiced out-of-pocket costs and expenses of the Backstop
Administrative Agent and the Commitment Parties (without duplication) associated
with the syndication of the Backstop Facility and the preparation, execution and
delivery, administration, amendment, modification, waiver and/or enforcement of
the Backstop Facility Documentation (including the reasonable fees,
disbursements and other charges of one primary counsel to the Commitment Parties
(and any special or local counsel) (absent any actual or potential conflict);
provided that, prior to the Backstop Funding Date, such counsel shall be
identified herein or otherwise retained with the Borrower’s consent (such
consent not to be unreasonably withheld or delayed)).
 
The Borrower will indemnify the Backstop Administrative Agent, the Commitment
Parties, the Backstop Lenders and their affiliates, and the officers, directors,
employees, advisors, agents and other representatives of the foregoing
(excluding any Sell-Side Advisor), and hold them harmless from and against all
losses, claims, damages, liabilities and reasonable and documented or invoiced
out-of-pocket fees and expenses (including reasonable fees, disbursements and
other charges of one counsel for all indemnified parties and, if necessary, one
firm of local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all indemnified
parties (and, in the case of an actual or perceived conflict of interest, where
the indemnified person affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of another firm of counsel for
each such affected indemnified person)) of any such indemnified person arising
out of or relating to any claim or litigation or other proceeding (regardless of
whether such indemnified person is a party thereto and whether or not such
proceedings are brought by the Borrower, its equity holders, its affiliates,
creditors or any other third person) that relates to the Transactions, including
the financing contemplated hereby; provided that no indemnified person will be
indemnified for any loss, claim, damage, liability, cost or expense to the
extent it has resulted from (i) the gross negligence, bad faith or willful
misconduct of such person or any of its affiliates or controlling persons or any
of the officers, directors, employees, agents, advisors, or members of any of
the foregoing (other than, in each case, any Sell-Side Advisor) (as determined
by a court of competent jurisdiction in a final, non-appealable decision), (ii)
a material breach by any such person or one of its affiliates (other than a
Sell-Side Advisor) (as determined by a court of competent jurisdiction in a
final, non-appealable judgment) or (iii) any dispute among Indemnified Persons
(other than a dispute involving claims against the Backstop Administrative
Agent, any Lead Arranger, any Joint Bookrunner or any other agent or co-agent
(if any) designated with respect to the Backstop Facility, in each case in their
respective capacities as such, or any Commitment Party solely in connection with
its syndication activities as contemplated hereunder) that a court of competent
jurisdiction has determined did not involve actions or omissions of any direct
or indirect parent or controlling person of the Borrower, the Borrower or its
subsidiaries.
Governing Law and Forum:
New York.
Counsel to the Administrative Agent and Lead Arrangers:
Cahill Gordon & Reindel LLP



Extended Term Loans
Maturity:
The Extended Term Loans will mature on the date that is eight years after the
Backstop Funding Date.
Interest Rate:
The Extended Term Loans will bear interest at an interest rate per annum (the
“Extended Term Loan Interest Rate”) equal to the Total Cap.
 
Interest shall be payable in arrears semi-annually commencing on date that is
six months following the Initial Backstop Loan Maturity Date and ending on the
maturity date of the Extended Term Loans, computed on the basis of a 360-day
year.
Default Rate:
Overdue principal, interest, fees and other amounts shall bear interest at the
Total Cap plus 2.00% per annum.
Ranking:
Same as the Initial Backstop Loans.
Guarantees:
Same as the Initial Backstop Loans.
Covenants, Defaults and Offers to Repurchase:
Upon and after the Conversion Date, the covenants, offers to repurchase and
defaults that would be applicable to the Exchange Notes, if issued, will also be
applicable to the Extended Term Loans in lieu of the corresponding provisions of
the Backstop Facility Documentation.
Optional Prepayment:
The Extended Term Loans may be prepaid, in whole or in part, at par, plus
accrued and unpaid interest upon not less than one business days’ prior written
notice, at the option of the Borrower at any time.





Exchange Notes
Issuer:
The Borrower will issue the Exchange Notes under an indenture capable of being
qualified under the Trust Indenture Act of 1939, as amended. The Borrower, in
its capacity as the issuer of the Exchange Notes, is referred to as the
“Issuer.”
Principal Amount:
The Exchange Notes will be available only in exchange for the Extended Term
Loans on or after the Conversion Date. The principal amount of any Exchange Note
will equal 100% of the aggregate principal amount of the Extended Term Loan for
which it is exchanged. In the case of a partial exchange, the minimum amount of
Extended Term Loans to be exchanged for Exchange Notes will be $50.0 million
(or, if less, an amount equal to the aggregate principal amount of Extended Term
Loans outstanding).
Maturity:
The Exchange Notes will mature on the date that is eight years after the
Backstop Funding Date.
Interest Rate:
The Exchange Notes will bear interest payable semi-annually, in arrears, at a
rate equal to the Total Cap.
Ranking:
Same as Initial Backstop Loans and Extended Term Loans.
Guarantees:
Same as Initial Backstop Loans and Extended Term Loans.
Offer to Purchase from Asset Sale Proceeds:
The Issuer will be required to make an offer to repurchase the Exchange Notes
(and, if outstanding, prepay the Extended Term Loans) on a pro rata basis, which
offer shall be at 100% of the principal amount thereof plus accrued and unpaid
interest to the date of repurchase with a portion of the net cash proceeds from
any specified, non-ordinary course asset sales or dispositions by the Borrower
or any Guarantor in excess of amounts either reinvested in the business of the
Borrower or its restricted subsidiaries or required to be paid to the lenders
under the Existing Credit Agreement or the Term FacilityNew Credit Agreement or
the holders of certain other indebtedness, with such proceeds being applied to
the Extended Term Loans, the Exchange Notes and the Notes in a manner to be
agreed, subject to other exceptions and baskets consistent with the Precedent
Indenture Documentation Principles and in any event not less favorable to the
Borrower than those applicable to the Backstop Facility.
Offer to Purchase upon Change of Control:
The Issuer will be required to make an offer to repurchase the Exchange Notes
following the occurrence of a change of control (to be defined in a manner
consistent with the Precedent Indenture Documentation Principles) at a price in
cash equal to 101% of the outstanding principal amount thereof, plus accrued and
unpaid interest to the date of repurchase unless the Issuer shall redeem such
Exchange Notes pursuant to the “Optional Redemption” section below.
Optional Redemption:
In the case of Exchange Notes held by an Initial Lender under the Backstop
Facility or any affiliate of any Initial Lender (other than an Asset Management
Affiliate (as defined below) and excluding Exchange Notes acquired pursuant to
market making activities), the Issuer may redeem such Exchange Notes in whole or
in part at par plus accrued and unpaid interest at any time after the issuance
thereof. Except as set forth below, Exchange Notes held by any party that is not
an Initial Lender under the Backstop Facility and is not affiliated with any
Initial Lender (other than bona fide investment funds and entities that manage
assets on behalf of unaffiliated third-parties (the “Asset Management
Affiliates”)), will be non callable until the third anniversary of the Backstop
Funding Date. Thereafter, each such Exchange Note may be redeemed, in whole or
in part, at the option of the Issuer at a price equal to 100% of the aggregate
principal amount redeemed plus accrued and unpaid interest, if any, plus a
premium equal to 75% of the coupon on such Exchange Note, which premium shall
decline ratably on each subsequent anniversary of the Backstop Funding Date to
zero on the date that is two years prior to the maturity of the Exchange Notes.
 
Prior to the third anniversary of the Backstop Funding Date, the Issuer may
redeem such Exchange Notes at a make-whole price based on U.S. Treasury notes
with a maturity closest to the third anniversary of the Backstop Funding Date
plus 50 basis points.
 
Prior to the third anniversary of the Backstop Funding Date, the Issuer may
redeem up to 40% of such Exchange Notes with proceeds from an equity offering at
a price equal to par plus the coupon on such Exchange Notes.
 
The optional redemption provisions will be otherwise customary for high yield
transactions and consistent with the Precedent Indenture Documentation
Principles.
Defeasance and Discharge Provisions:
Customary for high yield debt securities and consistent with the Precedent
Indenture Documentation Principles.
Modification:
Customary for high yield debt securities and consistent with the Precedent
Indenture Documentation Principles.
Registration Rights:
The Issuer shall use commercially reasonable efforts to file, within 300 days
after the first issuance of the Exchange Notes (the date of such issuance, the
“Issue Date”), and will use commercially reasonable efforts to cause to become
effective, as soon thereafter as practicable, a shelf registration statement
with respect to the Exchange Notes (such registration statement, a “Shelf
Registration Statement”) which Shelf Registration Statement shall contain all
financial statements required under the Securities Act of 1933, as amended (the
“Act”). If a Shelf Registration Statement is filed, the Borrower will keep such
Shelf Registration Statement effective and available (subject to customary
exceptions) until it is no longer needed to permit resales of the Exchange Notes
without restrictive legends; provided that in no event shall the Borrower be
required to keep such Shelf Registration Statement effective and available for
more than two years after the Initial Backstop Loan Maturity Date. If within 330
days from the Issue Date (the “Effectiveness Date”), a Shelf Registration
Statement has not been declared effective, then the Issuer will pay additional
interest of 0.25% per annum on the principal amount of the Exchange Notes (which
rate of additional interest shall increase by 0.25% per annum 90 days after the
Effectiveness Date up to a maximum of 0.50% per annum) to the holders of such
Exchange Notes, to the extent that such holder is unable to freely transfer such
Exchange Note, from and including the 331st day after the Issue Date to but
excluding the effective date of the Shelf Registration Statement with respect to
such Exchange Note. The Issuer will also pay such additional interest to the
holder of a Exchange Note for any period of time (subject to customary
exceptions) following the effectiveness of the Shelf Registration Statement with
respect to such Exchange Note that such Shelf Registration Statement is not
available for sales thereunder, subject to the time limitations set forth in the
second sentence of this paragraph. All accrued additional interest will be paid
in arrears on each semi-annual interest payment date.


 
In lieu of a Shelf Registration Statement, the Issuer at its option may file a
registration statement with respect to notes having terms substantially
identical to the Exchange Notes (the “Substitute Notes”) to effect a registered
exchange offer (the “Exchange Registration Statement”) in which the Issuer
offers to holders of Exchange Notes registered Substitute Notes in exchange for
the Exchange Notes. In such case, if the Exchange Registration Statement has not
been declared effective and an exchange offer for the Exchange Notes pursuant to
the Exchange Registration Statement has not been consummated by the
Effectiveness Date, the Issuer will pay additional interest as described in the
previous paragraph.


Right to Transfer Exchange Notes:
The holders of the Exchange Notes shall have the absolute and unconditional
right to transfer such exchange notes in compliance with applicable law to any
third parties.
Covenants:
Customary for high yield debt securities and consistent with the Precedent
Indenture Documentation Principles.
Events of Default:
Customary for high yield debt securities and consistent with the Precedent
Indenture Documentation Principles.
Governing Law:
New York.



Project Magellan
Summary of Additional Conditions
The initial borrowings under the Facilities shall be subject to the following
conditions:
1.    The Acquisition shall have been consummated, or substantially
simultaneously with the initial borrowing under the Facilities (other than
borrowings under the Term Facility funded on the Escrow Funding Date) and/or the
issuance of the Notes, shall be consummated, in all material respects in
accordance with the terms of the Purchase Agreement, without giving effect to
any modifications, amendments, consents or waivers thereto that are material and
adverse to the Lenders or the Joint Bookrunners without the prior consent of the
Joint Bookrunners. For purposes of the foregoing condition, it is hereby
understood and agreed that any change in the purchase price in connection with
the Acquisition shall not be deemed to be material and adverse to the interests
of the Lenders or the Joint Bookrunners, provided that any reduction in the
purchase price shall be allocated on a pro rata basis (x) to reduce the Term
Facility and, if the Company has made a Backstop Election, the Backstop Facility
(it being understood that any such reduction will first be allocated to reduce
the Backstop Facility, with any remaining amounts allocated to reduce the Term
Facility; provided that (i) to the extent necessary to allow the Term Loans
incurred on the Closing Date to be permitted pursuant to either (a) Section
7.03(b)(xxxi)(i) of the Existing Credit Agreement, in reliance on clause (ii) of
the definition of “Maximum Incremental Facilities Amount” in the Existing Credit
Agreement or (b) clause 24 of the definition of “Permitted Liens” in the
Existing Indenturemeet the Existing Leverage Conditions and (ii) to the extent
that any such reduction would cause the amount of the Backstop Facility to be
greater than zero but less than the Backstop Minimum Amount, in each case the
applicable portion of such pro rata reduction will be allocated to the Term
Facility) and (y) to reduce the amount of cash on hand at the Company to be
utilized to pay Acquisition Costs. The Major Representations relating to the
Company and the Guarantors shall be true and correct in all material respects
(or, in all respects, if qualified by materiality) and there shall be no Major
Defaults relating to the Company and the Guarantors after giving effect to the
Transactions.
2.    The Refinancing shall have been consummated substantially simultaneously
with the initial borrowing under the Facilities (other than the Term Facility
funded on the Escrow Funding Date) and the release of the funds held in the
Escrow Account.
3.    The Joint Bookrunners shall have received (a) audited consolidated balance
sheets of the Company and the Target and related statements of income, changes
in equity and cash flows of the Company and the Target for the 3 most recently
completed fiscal years ended at least 90 days before the Closing Date in the
case of the Company and 100 days before the Closing Date in the case of the
Target and (b) unaudited consolidated balance sheets and related statements of
income, changes in equity and cash flows of the Company and the Target for each
subsequent fiscal quarter after the most recent completed fiscal year for which
financials have been delivered pursuant to Clause 3(a) above ended at least 45
days before the Closing Date in the case of the Company and 50 days (or in the
case of the fiscal quarter ending on June 30, 2012, 60 days) before the Closing
Date in the case of the Target. The Joint Bookrunners hereby acknowledge receipt
of the financial statements in the foregoing clause (a) for both the Company and
the Target for the 2009, 2010 and 2011 fiscal years and in the foregoing clause
(b) for the Company for the fiscal quarter ended March 31, 2012.
4.    With respect to the Term Facility and any Backstop Term Loans, subject in
all respects to the Certain Funds Provision, all documents and instruments
required to create and perfect the Administrative Agent’s (as defined in the
Term Facility Documentation) first priority security interest (to the extent
required by the Term Facility Documentation) in the Collateral (as defined in
the New Credit Agreement) to the extent required under the Term Facility
Documentation, and, subject to liens permitted under the Term Facility
Documentation, shall have been executed and delivered by the Borrower and the
Company and, if applicable, be in proper form for filing.
5.    The Initial Lenders shall have received at least 5 days prior to the
Effective Date or the Closing Date, as applicable, all documentation and other
information about the Borrower and the Guarantors as has been reasonably
requested in writing at least 10 days prior to the Effective Date or the Closing
Date, as applicable, by such Initial Lenders that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.
6.    The execution and delivery of a solvency certificate of the Company’s
chief financial officer (certifying that, after giving effect to the
Transactions, the Company and its subsidiaries on a consolidated basis are
solvent) in substantially the form of Annex I hereto.
7.    All fees required to be paid on the Closing Date pursuant to the Fee
Letter and reasonable out-of-pocket expenses required to be paid on the Closing
Date pursuant to the Commitment Letter, to the extent invoiced at least three
business days prior to the Closing Date (or such later date as the Borrower may
reasonably agree) shall, upon the initial borrowing under the Facilities (other
than the Term Facility funded on the Escrow Funding Date) and the release of the
funds held in the Escrow Account, have been paid (which amounts may be offset
against the proceeds of the Facilities).
8.    With respect to the Backstop Facility, you shall have provided to the
Investment Bank (as defined in the Fee Letter) no later than 20 consecutive
calendar days prior to the Closing Date (provided that such 20 consecutive
calendar day period shall be subject to the Blackout Periods) (i) an offering
memorandum suitable for use in a “high yield road show” relating to offering of
the Notes, including discussion of the Company, financial statements, pro forma
financial statements in accordance with Regulation S-X and other financial data
of the type and form customarily included in offering memoranda, private
placements memoranda and similar documents customarily used in Rule 144A
offerings, to consummate an offering of the Notes (which, for the avoidance of
doubt, shall not include financial statements or information required by Rules
3-09, 3-10 or 3-16 of Regulation S-X, Compensation Discussion and Analysis
required by Regulation S-K Item 402(b) or other information customarily excluded
from a Rule 144A offering memorandum); provided that this condition shall be
deemed satisfied if such offering memorandum excludes sections that would
customarily be provided by the Investment Banks, but is otherwise complete
(collectively, the “Offering Memorandum”), and (ii) drafts of customary comfort
letters by auditors of the Company (including customary “negative assurances”)
with respect to the information in the Offering Memorandum, which such auditors
are prepared to issue upon completion of customary procedures. You shall have
used commercially reasonable efforts to afford the Investment Bank a period of
at least 20 consecutive calendar days following receipt of the information
described in the first sentence of this Section 8 to seek to place the Notes
with qualified purchasers thereof; provided that (x) such consecutive day period
shall not be required to be consecutive to the extent it would include November
21, 2012 through November 25, 2012 (which dates set forth in this clause (x)
shall be excluded for purposes of the 20 calendar day period) and (y) if such
consecutive calendar day period has not ended prior to (i) August 18, 2012, then
it will not commence until September 4, 2012 or, (ii) December 21, 2012 then it
will not commence until January 2, 2013 or (iii) August 19, 2013 then it will
not commence until September 3, 2013 (such periods described in the foregoing
clauses (x) and (y), collectively, the “Blackout Periods”).
9.    The execution and delivery of (i) the Term Facility Documentation and the
Backstop Facility Documentation (collectively, the “Facilities Documentation”)
by the Company, the Borrower (if applicable) and the Guarantors which shall, in
each case, be consistent with the New Credit Agreement, the Commitment Letter
and the Term Sheet (as applicable) and subject to the Certain Funds Provision
set forth in the Commitment Letter and (ii) customary lien searches requested by
the Term Administrative Agent at least 30 days prior to the Closing Date,
customary legal opinions of counsel to, customary evidence of authorization of,
customary officer’s certificates of, customary documents and certificates
relating to the organization, existence and good standing of (to the extent
applicable), a customary borrowing notice and the incumbency and specimen
signature of each officer executing any Facilities Documentation on behalf of
each of, in each case, the Company, the Borrower (if applicable) and each
Guarantor.
10.    With respect to the Backstop Term Loans, (i) the satisfaction of the
conditions set forth in Section 4.03 of the New Credit Agreement and (ii) the
delivery of a Special Optional Prepayment Notice (as defined in the Escrow
Agreement) to the Escrow Agent in respect of Initial Term Loans in an aggregate
principal amount equal to at least the Escrow Shortfall Amount, on or prior to
the Closing Date.
SOLVENCY CERTIFICATE
[    ], 201[]
This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section [___] of the Credit
Agreement, dated as of _________ ___, 201[], among [__________] (the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement
I, [                      ], the Chief Financial Officer of the Borrower (after
giving effect to the Transactions), in that capacity only and not in my
individual capacity (and without personal liability), DO HEREBY CERTIFY on
behalf of the Borrower that as of the date hereof, after giving effect to the
consummation of the Transactions (including the execution and delivery of the
Purchase Agreement and the Credit Agreement, the making of the Loans and the use
of proceeds of such Loans on the date hereof):
1.    The sum of the liabilities (including contingent liabilities) of the
Borrower and its subsidiaries, on a consolidated basis, does not exceed the fair
value of the present assets of the Borrower and its subsidiaries, on a
consolidated basis.
2.    The capital of the Borrower and its subsidiaries, on a consolidated basis,
is not unreasonably small in relation to their business as contemplated on the
date hereof.
3.    The present fair saleable value of the assets of the Borrower and its
subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of the Borrower and its subsidiaries as they become absolute and
matured.
4.    The Borrower and its subsidiaries, on a consolidated basis, have not
incurred and do not intend to incur, or believe that they will incur, debts or
other liabilities, including current obligations, beyond their ability to pay
such debts or other liabilities as they become due (whether at maturity or
otherwise).
5.    For purposes of this Certificate, the amount of any contingent liability
has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.
6.    In reaching the conclusions set forth in this Certificate, the undersigned
has (i) reviewed the Credit Agreement and other Loan Documents referred to
therein and such other documents deemed relevant, (ii) reviewed the financial
statements (including the pro forma financial statements) referred to in Section
[   ] of the Credit Agreement (the “Financial Statements”) and (iii) made such
other investigations and inquiries as the undersigned has deemed appropriate.
The undersigned is familiar with the financial performance and prospects of the
Borrower and its Subsidiaries.
7.    The assumptions which underlie and form the basis for the representations
made in this Certificate were fair and reasonable when made and were made in
good faith and continue to be fair and reasonable as of the date hereof.
8.    The undersigned confirms and acknowledges that the Administrative Agent
and the Lenders are relying on the truth and accuracy of this Certificate in
connection with the Commitments and Loans under the Credit Agreement.
[Remainder of Page Intentionally Left Blank]
IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.
[__________]
By:

    Name:
    Title: Chief Financial Officer










EXHIBIT B
Amended Fee Letter


BARCLAYS
745 Seventh Avenue
New York, NY 10019
DEUTSCHE BANK TRUST COMPANY AMERICAS
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
DEUTSCHE BANK SECURITIES INC.
60 Wall Street
New York, New York 10005
CREDIT SUISSE AG
CREDIT SUISSE SECURITIES (USA) LLC
Eleven Madison Avenue
New York, NY 10010
GOLDMAN SACHS BANK USA
200 West Street
New York, NY 10282

CONFIDENTIAL
June 29, 2012
Syniverse Holdings, Inc.
8125 Highwoods Palm Way
Tampa, Florida 33647
Attention: David Hitchcock
Project Magellan
Fee Letter
Ladies and Gentlemen:
Reference is made to the commitment letter dated the date hereof (including the
exhibits and other attachments thereto, the “Commitment Letter”) among Barclays
Bank PLC (“Barclays”), Deutsche Bank Trust Company Americas (“DBTCA”), Deutsche
Bank AG Cayman Islands Branch (“DBCI”), Deutsche Bank Securities Inc. (“DBSI”
and, together with DBTCA and DBCI, “Deutsche Bank”), Credit Suisse AG (“CS
Bank”), Credit Suisse Securities (USA) LLC (“CS Securities” and, together with
CS Bank, “Credit Suisse”), Goldman Sachs Bank USA (“GS Bank”, collectively with
Barclays, Deutsche Bank and Credit Suisse, “we,” “us” or the “Commitment
Parties”) and you, regarding the Transactions described therein. Terms used but
not defined in this letter agreement (this “Fee Letter”) shall have the meanings
assigned thereto in the Commitment Letter. This Fee Letter is the fee letter
referred to in the Commitment Letter.
Term Facility Fees
As consideration for the Initial Term Lenders’ commitments to provide the Term
Facility and the Joint Bookrunners’ services in structuring and arranging the
Term Facility, in each case under the Commitment Letter, you agree to pay (or
cause to be paid) to each Initial Term Lender, for its own account, an
underwriting and arrangement fee (the “Underwriting Fee”) equal to 2.25% of the
amount equal to (i) the aggregate principal amount of the commitments in respect
of the Term Facility by such Initial Term Lender under the Commitment Letter on
the date hereof (not including, for the avoidance of doubt, the amount of any
commitments in respect of the Term Facility that are terminated (x) upon the
occurrence of a Backstop Election and (y) without duplication, pursuant to the
proviso in the first paragraph of “Securities Demand” below) less (ii) the
principal amount of the Term Facility prepaid on the Closing Date with the
proceeds of the Backstop Facility and/or Notes, which Underwriting Fee will be
earned and due and payable in full with the proceeds of the initial funding
under the Term Facility and/or the release from the Escrow Account of the
proceeds of the Term Facility, as applicable, on the Closing Date, and solely if
the Closing Date occurs.
As consideration for the Initial Term Lenders’ commitments to provide the Term
Facility, you agree to pay (or cause to be paid) to each Initial Lender, for its
own account, a non-refundable ticking fee (the “Term Facility Ticking Fee”) with
respect to the Term Commitments, from time to time (calculated on the basis of
the actual number of days elapsed in a 360-day year), which Term Facility
Ticking Fee will (1) accrue from the Effective Date at a rate of 0.375% per
annum through but excluding the Escrow Funding Date and (2) be divided among the
Initial Term Lenders based on their pro rata share of the commitment amount of
the Term Facility on the Effective Date. The Ticking Fee shall be payable upon
the earlier of (i) the date of termination of the Commitment Letter or (ii) the
Closing Date (such earlier date, the “Ticking Fee Payment Date”).
In connection with the syndication of the Term Facility, the Commitment Parties
may, in their discretion, allocate to other Lenders portions of any fees payable
to them in connection therewith.
In addition, as consideration for Barclay’s agreement to act as administrative
agent for the New Credit Agreement, you agree to pay (or cause to be paid) to
Barclays, solely for its own account, an annual administrative agent fee (the
“Term Agent Fee”) of $100,000, which fee shall be earned by, and due and payable
to Barclays, annually in advance on the Closing Date for the first year to occur
after the Closing Date and, thereafter, annually in advance on each anniversary
of the Closing Date for so long as the New Credit Agreement is in effect with
Barclays as administrative agent.
Backstop Term Loan Fees
As consideration for the Lenders’ funding of the Backstop Term FacilityLoans,
you agree to pay (or cause to be paid) to the Initial Term Lenders, for the
ratable benefit of the Lenders underproviding the Backstop Term FacilityLoans
(including the Initial Term Lenders in their capacity as such), upfront fees
(the “Term Upfront Fees”) in an amount up to 1.000.50% of the aggregate
principal amount of the Backstop Term FacilityLoans, to the extent necessary to
syndicate the Backstop Term FacilityLoans at market pricing. Any excess above
what is required to be paid in syndication shall be retained by the Company. The
Term Upfront Fees will be earned and due and payable on the Closing Date, and
solely if the Closing Date occurs. At the option of the Initial Term Lenders,
the Term Upfront Fees may be structured as original issue discount.
As consideration for the Initial Term Lenders’ commitments to provide the
Backstop Term FacilityLoans, you agree to pay (or cause to be paid) to each
Initial Lender, for its own account, a non-refundable ticking fee (the “Backstop
Term Loan Ticking Fee”) with respect to the commitments for Backstop Term
CommitmentsLoans, from time to time (calculated on the basis of the actual
number of days elapsed in a 360-day year), which Backstop Term Loan Ticking Fee
will (1) accrue from the EffectiveEscrow Funding Date at a rate of 0.3750.25%
per annum through the earlier of (i) the date of termination of the Commitment
Letter or (ii) the Funding Date (such earlier date, the “but excluding the
Ticking Fee TerminationPayment Date”) and (2) be divided among the Initial Term
Lenders based on their pro rata share of the commitment amount of the Backstop
Term FacilityLoans on the EffectiveEscrow Funding Date. The Backstop Term Loan
Ticking Fee shall be payable upon the Ticking Fee TerminationPayment Date.
In connection with the syndication of the Backstop Term FacilityLoans, the
Commitment Parties may, in their discretion, allocate to other Lenders portions
of any fees payable to them in connection therewith.
In addition, as consideration for Barclay’s agreement to act as administrative
agent for the Term Facility, you agree to pay (or cause to be paid) to Barclays,
solely for its own account, an annual administrative agent fee (the “Term Agent
Fee”) of $100,000, which fee shall be earned by, and due and payable to
Barclays, annually in advance on the Closing Date for the first year to occur
after the Closing Date and, thereafter, annually in advance on each anniversary
of the Closing Date for so long as the Term Facility is in effect with Barclays
as administrative agent.
Backstop Facility Fees
As consideration for the Initial Lenders’ commitments to provide the Backstop
Facility (the “Backstop Commitments”) and the Joint Bookrunners’ services in
structuring and arranging the Backstop Facility, in each case under the
Commitment Letter, you agree to pay (or cause to be paid) to the Initial
Lenders, each for their own accounts, the following fees, which fees shall be
divided among the Initial Lenders based on their pro rata share of the Backstop
Commitments (as set forth in the Commitment Letter):
(a)if a Backstop Election is made but whether or not any Backstop Loans are
borrowed, a commitment fee (the “Backstop Commitment Fee”) in an amount equal to
1.25% (or, if the Closing Date occurs after the date that is 180 days after the
date hereof, 1.50%) of the aggregate principal amount of the Backstop
Commitments held by such Backstop Lender under the Commitment Letter in respect
of the Backstop Facility as of the date of the Backstop Election (without giving
effect to any syndication or assignment thereof or any reduction in the
commitments resulting from the issuance of the Notes);
(b)if and to the extent that any Backstop Loans are funded on the Closing Date,
a takedown fee (the “Takedown Fee”) in an amount equal to 1.50% of the aggregate
principal amount of the Backstop Loans funded by such Initial Lender on the
Closing Date; and
(c)if and to the extent any Backstop Loans are funded and remain outstanding on
the Conversion Date with respect to such Backstop Loans, an exchange fee (the
“Exchange Fee”) in an amount equal to 2.50% of the aggregate principal amount of
such Backstop Loans outstanding on the Conversion Date.
In connection with the syndication of the Backstop Facility, the Commitment
Parties may, in their discretion, allocate to other Lenders portions of any fees
payable to them in connection therewith.
The Backstop Commitment Fee will be earned and due and payable on the Closing
Date, and solely if the Closing Date occurs. The Takedown Fee shall be earned
and due and payable upon the making of any Backstop Loans on the Closing Date,
and solely if the Closing Date occurs. The Exchange Fee shall be earned and due
and payable on the Conversion Date with respect to such Backstop Loans.
In addition, as consideration for DBCI’s agreement to act as administrative
agent for the Backstop Facility, you agree to pay (or cause to be paid) to DBCI,
solely for its own account, an annual administrative agent fee of $50,000, which
fee shall be earned by, and due and payable to DBCI, annually in advance on the
Closing Date for the first year to occur after the Closing Date and, thereafter,
annually in advance on each anniversary of the Closing Date for so long as the
Backstop Facility is in effect with DBCI as administrative agent.
Other Fees
You agree that if the Purchase Agreement shall have been terminated and you or
any of your affiliates shall receive any compensation in the nature of a
break-up, termination, expense reimbursement or similar fee or payment pursuant
thereto (the “Break-Up Compensation”), you will promptly apply such Break-Up
Compensation remaining after reimbursement of your, the Sponsor’s and your and
their affiliates’ expenses in connection with the Transactions, to pay to the
Commitment Parties (to the extent such remaining compensation is sufficient to
do so) an amount equal to the reasonable and documented out-of-pocket expenses
payable to the Commitment Parties pursuant to the Commitment Letter (such
expenses to be determined as if the Closing Date has occurred on the date of
such termination).
If, in connection with, (x) the consummation of the Acquisition or (y) any
transaction that results, directly or indirectly, in the acquisition of all or
substantially all of the equity securities or assets of the Target and its
subsidiaries by Buccaneer Holdings, Inc., the Company or any of its subsidiaries
occurring during the period from the date hereof to the date that is the twelve
month anniversary of the date hereof (any such transaction, an “Alternate
Transaction”), another financial institution proposes to provide bank or other
syndicated credit financing or other debt financing to you in lieu of the
Facilities (notwithstanding a willingness on the part of the Initial Lenders to
provide such Facilities), the Company agrees to offer to the Initial Lenders a
bona fide right to provide such financing on substantially the same terms so
proposed prior to the consummation of the Acquisition or such Alternate
Transaction and shall appoint the Initial Lenders as joint lead arrangers for
such alternate financing if the Initial Lenders have agreed to provide such
financing on such proposed terms or such other terms as are mutually agreed
between the Company and the Initial Lenders; provided that (a) the proposal to
provide such alternate financing for the Acquisition or such Alternate
Transaction shall be for a primary purpose that is other than to reduce pricing
and fees as compared to the Facilities; and (b) (1) if such offer is not
provided to each Initial Lender as set forth above, the Company shall pay (or
cause to be paid) to any Initial Lender who was not provided with such offer an
amount equal to 50% of the Underwriting Fee (for this purpose, calculated
without regard to any reduction of commitments under the Term Facility in
connection with the Backstop Election, except to the extent a fee is otherwise
paid in accordance with the terms of the Engagement Letter (as defined below) in
connection with (a) the issuance of debt securities (in lieu of the Back Stop
Facility) to finance the Acquisition or (b) an Alternative Transaction (as
defined therein)) that would have been payable to such Initial Lender on the
date of first funding under the Facilities, as set forth above, immediately upon
consummation of the Acquisition or such Alternate Transaction, as applicable;
and (2) if, after being given such offer, any Initial Lender fails to accept
such offer to provide such alternative financing with economics comparable to
those contemplated hereby (taking into account the magnitude of the alternative
debt financing, the number of lead arrangers and other agents and other relevant
factors), the Company shall not be required to pay (or cause to be paid) to such
Initial Lender any Alternative Transaction Fees (as defined below). The payment
to the Initial Lenders of the full amount owing under this paragraph, if any
(the “Alternative Transaction Fee”), shall discharge the Company from its
obligations under this paragraph of this Fee Letter and such payment shall
terminate (to the extent not theretofore terminated) the applicable Initial
Lender’s commitments relating to the Facilities under the Commitment Letter.
Except as otherwise set forth herein or otherwise agreed in writing, you agree
that, once paid, the fees or any part thereof payable hereunder and under the
Commitment Letter and the Term Sheets will not be refundable under any
circumstances. All fees payable hereunder and under the Commitment Letter and
the Term Sheets will be paid in immediately available funds and shall be in
addition to any reimbursement of the Commitment Parties’ reasonable and
documented or invoiced out-of-pocket expenses to the extent reimbursable
pursuant to the Commitment Letter. All amounts payable under this Fee Letter
will be made in U.S. dollars and, in any case shall not be subject to
counterclaim or set-off for, or be otherwise affected by, any claim or dispute
relating to any other matter. In addition, all such payments shall be made
without deduction for any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed by any national, state or local taxing authority, unless
such deduction is required by applicable law, in which case such payment will be
grossed up by you for the amount deducted (unless such deduction is imposed on
account of a tax on the net income of the payee, or a similar tax, or unless
such deduction would not have been imposed (or would have been imposed but at a
lower rate) but for any connection of the payee with the jurisdiction of such
taxing authority (other than a connection arising solely from the execution,
delivery and performance of the Commitment Letter and this Fee Letter and the
receipt of payments thereunder or hereunder) or any failure of the payee to
provide forms or other information requested by you that the payee is eligible
to provide).
Market Flex
The Joint Bookrunners holding, or affiliated with the Initial Lenders
representing, a majority of the commitments in respect of the Backstop Facility
(the “Majority Joint Bookrunners”) shall be entitled, at any time or from time
to time on or prior to the Closing Date (or, if earlier, the date that a
Successful Syndication occurs), without your consent, but after consultation
with you, and so long as (i) such Majority Joint Bookrunners reasonably
determine that such changes are necessary or advisable to achieve a Successful
Syndication or that a Successful Syndication is not likely to occur on or prior
to the Closing Date or (ii) a Successful Syndication has not occurred on the
Closing Date, to make the following change: reduce the limit for the “equity
claw” redemption under the Exchange Notes with proceeds from an equity offering
from 40% to 35%.
It is agreed that notwithstanding anything to the contrary set forth in the Term
Sheets related to the Backstop Facility, at no time, other than in connection
with the payment of default interest, shall the weighted average per annum yield
on the Initial Backstop Loans, the Extended Term Loans and the Exchange Notes
(each as defined in Exhibit C to the Commitment Letter) exceed 11.00% (or, if
the Closing Date occurs after the date that is 180 days after the date hereof,
11.50%) (the “Total Cap”).
Securities Demand
In connection with your acceptance of the Backstop Commitment, and pursuant to
the terms of the Engagement Letter of even date herewith (the “Engagement
Letter”), you agree to engage one or more investment banks reasonably acceptable
to us (collectively, the “Investment Bank”) to privately place, in one or more
transactions (each, a “Securities Offering”), unsecured debt securities of the
Company (or, at the Company’s option, the Initial Borrower); provided that
promptly (and in any event, within one business day) following the Closing Date
the Initial Borrower shall assign, and the Company shall assume, the Initial
Borrower’s obligation with respect to any such Securities, which may include
additional notes issued under the Existing Indenture (“Additional Existing
Notes”), providing aggregate gross proceeds of up to the greater of (x) $200.0
million (or $25.0 million in the case of the issuance of Additional Existing
Notes that are fungible with the notes issued under the Existing Indenture) and
(y) the Deficit Amount (collectively, the “Securities”), the proceeds of which
will be used to provide funds for the Transactions if such sale or placement is
completed on or prior to the Closing Date (and thereby reducing on a
dollar-for-dollar basis the aggregate amount of the commitments of the Lenders
under the Commitment Letter in respect of the Backstop Facility) or, to the
extent such sale or placement occurs subsequent to the making of loans under the
Backstop Facility, the proceeds of which will be used to refinance the Backstop
Facility, provided that any such proceeds in excess of the amount used to reduce
the commitments of the Lenders under the Backstop Facility or used to refinance
the Backstop Facility shall be used to (a) first, reduce on a pro rata basis the
aggregate amount of the commitments of the Lenders under the New Credit
Agreement in respect of the Term Facility and (b) second, prepay amounts
outstanding under the Existing Credit Agreement or the Term FacilityNew Credit
Agreement, as applicable.
You agree that you will commence, reasonably promptly after the date hereof, and
will use commercially reasonable efforts to cause the Target to commence
reasonably promptly after the date hereof, preparation of a preliminary offering
memorandum or private placement memorandum relating to the Notes (the “Offering
Document”) (it being understood that in no event shall such Offering Document be
required to be delivered to the Investment Bank prior to the date that is 20
consecutive calendar days prior to the Closing Date; provided that such 20
consecutive calendar day period shall be subject to the Blackout Periods). You
also agree that, upon written notice by the Majority Joint Bookrunners (each
such notice, a “Securities Demand”) at any time (but not more than three times)
so long as any commitments for the Backstop Loans are outstanding or any
Backstop Loans, Extended Term Loans or any Exchange Notes are outstanding, the
Company (or, at the Company’s option, the Initial Borrower); provided that
promptly (and in any event, within one business day) following the Closing Date
the Initial Borrower shall assign, and the Company shall assume, the Initial
Borrower’s obligation with respect to any such Securities, will issue and sell
to the Investment Bank and investors designated by the Investment Bank (which
may include the Commitment Parties, the Backstop Lenders or their respective
affiliates) Securities providing aggregate gross proceeds up to an amount equal
to the greater of (x) $200.0 million (or $25.0 million in the case of the
issuance of Additional Existing Notes that are fungible with the notes issued
under the Existing Indenture) and (y) (I) the Deficit Amount (if issued and sold
on or prior to the Closing Date) and (II) Securities providing aggregate gross
proceeds up to the amount necessary to repay the then outstanding Initial
Backstop Loans, Extended Term Loans and Exchange Notes in full (if issued and
sold after the Closing Date) (each of the financings referred to in clauses (I)
and (II), a “Take-out Financing”); provided that (x) the Company shall not be
required to effect the Take-out Financing prior to the Closing Date or after the
first anniversary of the Closing Date (the “Sunset Date”), provided that the
Sunset Date shall be extended to permit the issuance of Securities pursuant to a
Securities Demand given prior to the Sunset Date (provided that in such case,
unless a Demand Failure Event shall occur, no Exchange Fee shall be paid with
respect to Backstop Loans to be repaid with the proceeds from the issuance of
such Securities) and (y) the Company shall not be required to effect a Take-out
Financing on more than three occasions or for any single Take-out Financing
tranche or issuance in a principal amount of less than $50.0 million (or, in the
case of Take-Out Financing consisting of Additional Existing Notes that are
fungible with the notes issued under the Existing Indenture, $25.0 million) or
if less, the aggregate principal amount of all Backstop Loan commitments,
Backstop Loans, Extended Term Loans or Exchange Notes then outstanding;
provided, further that such issuance or sale shall only be required after a
customary roadshow (provided that, for the avoidance of doubt, such roadshow may
be conducted prior to or following the Closing Date and may be the roadshow
conducted in connection with marketing the Notes). It is understood and agreed
that if any Securities Demand is exercised after the Closing Date, if you
determine in your sole and absolute discretion that such Securities Offering
could result in adverse tax consequences to you or your subsidiaries, unless a
Demand Failure Event has occurred, at least half of the Securities issued in any
Take-Out Financing must be sold or immediately resold to bona fide investors
that are neither the Initial Lenders nor their affiliates (other than Asset
Management Affiliates purchasing the Securities in the ordinary course of their
business as part of a regular distribution of the Securities). No Take-Out
Financing shall be required to be issued to repay any Backstop Loans that have
become subject to call protection as provided below following a Demand Failure
Event. The Take-out Financing shall have such form, guarantees, covenants,
default provisions and other terms as are substantially consistent with the
Existing Indenture (or, if requested by the Company, another precedent of
Sponsor acceptable to the Joint Bookrunners), subject to (i) modifications not
inconsistent with the express provisions of this paragraph necessary to ensure
compliance with the Existing Credit Agreement and the Existing Indenture,
subject to the consent of the Investment Banks (not to be unreasonably withheld)
and (ii) modifications to address technical matters; provided that the
Additional Existing Notes will be issued under, and have terms consistent with,
the Existing Indenture; provided further that:
(i)the weighted average total per annum yield payable by the Company and its
subsidiaries applicable to any Take-out Financing issued pursuant to this
paragraph at any time (including any Additional Existing Notes), calculated on a
blended basis, shall not exceed the Total Cap (it being understood that any
floating interest rates and/or yields included in any of the foregoing
calculations shall be determined by the Investment Bank(s) representing a
majority of the economics under the Engagement Letter in consultation with you
and reasonably acceptable to you, with original issue discount (other than any
original issue discount resulting from a sale by the Investment Bank at a price
less than the price paid by the Investment Bank) considered yield for the
purpose of this clause (i) and determined in accordance with customary market
convention for high yield securities); provided further that individual tranches
of Securities may have a yield in excess of the Total Cap so long as the
provisions of this clause (i) are satisfied; provided that no individual tranche
shall have a yield in excess of 1.50% over the Total Cap;
(ii)other than in the case of Additional Existing Notes, the final scheduled
maturity of any Take-out Financing shall not be earlier than eight years and the
non-call periods with respect to any such Take-out Financing shall be no more
than four years (with “make-whole” provisions calculated based upon the yield of
U.S. Treasury securities plus 50 basis points);
(iii)other than in the case of Additional Existing Notes, at least 35% of any
Take-out Financing shall be optionally redeemable by the Company at par plus the
coupon for such Take-out Financing with the proceeds of equity prior to the
third year after the initial issuance of such Take-out Financing;
(iv)the issue price of any Take-out Financing (including any Additional Existing
Notes) shall not be less than 97.0% of principal amount;
(v)you will have the option of including an “AHYDO Saver” provision in any
Take-out Financing;
(vi)the aggregate amount of proceeds of the Take-out Financing shall not exceed
the greater of (x) an amount sufficient to repay all the then outstanding
principal and other amounts under the Initial Backstop Loans and any outstanding
Exchange Notes and Extended Term Loans (if the Securities are issued after the
Closing Date) or the Deficit Amount (if the Securities are issued on or prior to
the Closing Date) and (y) $200.0 million (or $25.0 million in the case of
Additional Existing Notes that are fungible with the notes issued under the
Existing Indenture); and
(vii)solely to the extent the Investment Bank(s) representing a majority of the
economics under the Engagement Letter deem it necessary in order to place the
Take-out Financing, registration rights will be offered pursuant to a
registration rights agreement consistent with and substantially similar to the
registration rights agreement, dated as of December 22, 2010, among the Company
(as successor to Buccaneer Merger Sub, Inc.) and the Initial Purchasers party
thereto.
For the avoidance of doubt, the Investment Bank may reoffer the Take-out
Financing to investors at any price below or above the proceeds to the Company.
It is agreed that the yield payable by the Company on any Take-out Financing
shall not include the tax impact of any “cancellation of indebtedness” resulting
from the Investment Bank selling at a price less than the price paid by the
Investment Bank for the relevant Securities.
It is further understood and agreed that as long as any Securities are held by
any of the Commitment Parties or any of their respective affiliates (other than
Asset Management Affiliates purchasing the Securities in the ordinary course of
their business as part of a regular distribution of the Securities, and
excluding Securities acquired pursuant to bona fide open market purchases from
third parties or market making activities), such Securities shall be optionally
redeemable at any time by you or any of your affiliates at par, plus accrued and
unpaid interest.
Notwithstanding anything to the contrary contained herein or in the Commitment
Letter, it is understood and agreed that a failure to execute a Take-out
Financing on or after the Closing Date and within ten days after the delivery of
a Securities Demand in accordance with the provisions hereof will constitute a
“Demand Failure Event” and that, upon the occurrence of a Demand Failure Event,
(i) the interest rate on the Backstop Facility shall increase to the Total Cap,
(ii) the call protection applicable to Exchange Notes shall apply to the
Backstop Loans and (iii) the Exchange Fee, if not previously paid, shall become
due and payable. For the avoidance of doubt, a Demand Failure Event shall not
constitute a default or event of default under the Backstop Facility
Documentation.
In connection with any Securities Demand, you agree that the Offering Document
shall include all customary information, including financial statements, pro
forma financial statements, business and other financial data of the type
required in a registered offering of debt securities by Regulation S-X and
Regulation S-K under the Securities Act (other than Rules 3-09, 3-10 and 3-16 of
Regulation S-X, and subject to other exceptions customary for private placements
pursuant to Rule 144A promulgated under the Securities Act, including, without
limitation, Compensation Discussion and Analysis required by Regulation S-K Item
402(b)) or that would be necessary for the Investment Banks to receive customary
(for high yield debt securities) “comfort” (including “negative assurance”
comfort) from independent accountants in connection with the offering of the
Securities, and, in the case of the annual financial statements, the auditors’
reports thereon. In addition, you agree, upon the Investment Banks’ reasonable
request, that you will, and will use commercially reasonable efforts to cause
your representatives and advisors to, and will use commercially reasonable
efforts to cause the Target and its representatives and advisors to assist the
Investment Banks in a timely completion of the offering of the Securities,
including assisting in the preparation of one or more offering documents,
participation in due diligence sessions, to obtain comfort letters from
independent accountants of the Company and Target in connection with the
offering of the Securities, and participation in one or more “road shows” to
market the Securities, in each case, at such times and in such places as are
reasonably requested by the Investment Banks.
Notwithstanding anything to the contrary herein, it is understood that none of
the Company or its subsidiaries will be required to issue or sell any Securities
pursuant to this Section after the Closing Date if you have determined in your
sole and absolute discretion that such issue or sale may result in adverse tax
consequences to you and your subsidiaries taken as a whole or to the Target and
its subsidiaries taken as a whole; provided that any such refusal to issue and
sell Securities will constitute a Demand Failure Event.
The covenants and agreements set forth in this “Securities Demand” section will
terminate immediately upon the earlier of (i) the issuance of Notes in lieu of
any and all Backstop Loans, (ii) an issuance of Securities yielding proceeds
sufficient to refinance all of the Backstop Loans then outstanding,
(iii) exchange of the Backstop Loans into Exchange Notes or (iv) repayment of
the Backstop Loans in full.
General
It is understood and agreed that this Fee Letter shall not constitute or give
rise to any obligation to provide any financing; such an obligation will arise
only as provided under the Commitment Letter if accepted in accordance with its
terms. This Fee Letter may not be amended, or any provisions hereof waived or
modified, except by an instrument in writing signed by the Commitment Parties
and you. This Fee Letter may not be assigned by you (other than to a permitted
assignee of the Commitment Letter in connection with an assignment by you of the
Commitment Letter to such permitted assignee) without the prior written consent
of the Joint Bookrunners (such consent not to be unreasonably withheld or
delayed) and any attempted assignment without such consent shall be null and
void. THIS FEE LETTER AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS FEE LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAW. This Fee
Letter is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto. This Fee Letter may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which, when taken together, shall constitute one agreement. Delivery of an
executed counterpart of a signature page of this Fee Letter by facsimile
transmission or other electronic transmission (i.e., a “pdf” or “tiff”) shall be
effective as delivery of a manually executed counterpart hereof. You shall have
the right (unless and until the loans under the Facilities shall have been
funded on the Closing Date) to terminate this Fee Letter on or after the date on
which the Commitment Letter is terminated or expires in accordance with its
terms. The provisions of the Fee Letter relating to Break-Up Compensation,
Alternate Transactions, confidentiality, choice of law and waiver of jury trial
shall survive the expiration or termination of this Fee Letter, the Commitments
and the Commitment Letter (including any extensions thereof).
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS FEE LETTER OR THE COMMITMENT LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.
You agree that this Fee Letter and its contents are subject to the
confidentiality provisions of the Commitment Letter and that such provisions
survive the expiration or termination of the Commitment Letter (including any
extensions thereof) and the funding of the Facilities in accordance with the
terms of the Commitment Letter.
[Remainder of this page intentionally left blank]


If the foregoing correctly sets forth our understanding, please indicate your
acceptance of the terms hereof by returning to us an executed counterpart
hereof, whereupon this Fee Letter shall become a binding agreement between us.
Very truly yours,


BARCLAYS BANK PLC
By:        
    Name:
    Title:
DEUTSCHE BANK TRUST COMPANY AMERICAS
By:        
    Name:
    Title:
By:        
    Name:
    Title:
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
By:        
    Name:
    Title:
By:        
    Name:
    Title:


DEUTSCHE BANK SECURITIES INC.
By:        
    Name:
    Title:
By:        
    Name:
    Title:
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By:        
    Name:
    Title:
By:        
    Name:
    Title:
CREDIT SUISSE SECURITIES
(USA) LLC
By:        
    Name:
    Title:


GOLDMAN SACHS BANK USA
By:        
    Name:
    Title:
Accepted and agreed to as of
the date first above written:

SYNIVERSE HOLDINGS, INC.
By:        
    Name:
    Title:












EXHIBIT C
Amended Engagement Letter




DEUTSCHE BANK SECURITIES INC.
60 Wall Street
New York, New York 10005
BARCLAYS CAPITAL INC.
745 Seventh Avenue
New York, NY 10019
CREDIT SUISSE SECURITIES (USA) LLC
Eleven Madison Avenue
New York, NY 10010
GOLDMAN, SACHS & CO.
200 West Street
New York, NY 10282

CONFIDENTIAL
June 29, 2012
Syniverse Holdings, Inc.
8125 Highwoods Palm Way
Tampa, Florida 33647
Attention: David Hitchcock
Project Magellan
Engagement Letter
Ladies and Gentlemen:
Syniverse Holdings, Inc. (the “Company” or “you”) has advised Deutsche Bank
Securities Inc. (“DBSI”), Barclays Capital Inc. (“Barclays”) Credit Suisse
Securities (USA) LLC (“CS Securities”) and Goldman, Sachs & Co. (“GSC” and,
collectively with DBSI, Barclays and CS Securities “we,” or “us”) that you
intend to acquire (the “Acquisition”), directly or indirectly, an entity
previously identified to us by you as “Magellan” (the “Target”) pursuant to the
agreement for the sale and purchase of WP Roaming III S.à r.l. (together with
all exhibits and schedules thereto, collectively, the “Purchase Agreement”)
entered into with WP Roaming S. à r.l. All references to “dollars” or “$” in
this letter (collectively, this “Engagement Letter”) are references to United
States dollars.
You have further advised us that it is intended that the financing of the
Acquisition will include, at the Company’s election, among other things, (a) the
issuance by the Company (or, at the Company’s option, the Initial Borrower (as
defined in that certain commitment letter dated as of June 29, 2012, as amended
on January 28, 2013 and as further amended on the date hereof, the “Initial
Borrower”)) of additional notes under the Indenture (the “Existing Indenture”),
dated as of December 22, 2010, between the Company (as successor to Buccaneer
Merger Sub, Inc.) and Wilmington Trust, National Association (as successor to
Wilmington Trust, FSB) or other unsecured senior notes (the “Notes”) yielding
aggregate gross cash proceeds equal to the greater of (x) $200.0 million (or
$25.0 million in the case of the issuance of Additional Existing Notes that are
fungible with the notes issued under the Existing Indenture) and (y) the Deficit
Amount (as defined below) (the “Term Loan Decrease Amount”) pursuant to a
private placement under Rule 144A or other private placement or (b) to the
extent that the aggregate gross cash proceeds of any Notes issued at or prior to
the time the Acquisition is consummated is less than the Term Loan Decrease
Amount, borrowings by the Company (or, at the Company’s option, the Initial
Borrower) of an amount equal to the Term Loan Decrease Amount (less the
aggregate gross cash proceeds of any Notes issued at or prior to the time the
Acquisition is consummated) under a senior credit facility (the “Backstop
Facility”). The Deficit Amount is the amount, determined by the Company in its
sole discretion on a date that is at least 20 consecutive days prior to the
Closing Date (which 20 consecutive day period shall not include any of the
Blackout Dates), equal to (x) $700.0 million minus (y) the lesser of the amount
of Term Loanssecured term loans permitted to be incurred (including as a result
of the Company designating the Initial Borrower as a Restricted Subsidiary under
the Existing Credit Agreement and the Existing Indenture (each as defined
below)) on the Closing Date. pursuant to (x) Section 7.03(b)(xxxi)(i) of the
Credit Agreement (the “Existing Credit Agreement”), dated as of April 23, 2012,
among the Company, Buccaneer Holdings, Inc., Barclays Bank PLC, as
administrative agent, swing line lender and l/c issuer, and the lenders and
financial institutions party thereto, in reliance on clause (ii) of the
definition of “Maximum Incremental Facilities Amount” in the Existing Credit
Agreement and (y) clause 24 of the definition of “Permitted Liens” in the
Indenture (the “Existing Indenture”), dated as of December 22, 2010, between the
Company (as successor to Buccaneer Merger Sub, Inc.) and Wilmington Trust,
National Association (as successor to Wilmington Trust, FSB).
Subject to the terms and conditions of this Engagement Letter, you have
requested and hereby agree that DBSI, Barclays, CS Securities and GSC or, at
their election, one or more of their respective affiliates (in such capacity,
each a “Manager” and, collectively, the “Managers”) will have the right to act,
and you hereby engage each Manager to act, as underwriter, initial purchaser,
bookrunning manager and/or placement agent for you with respect to any offering,
sale or issuance (an “Offering”) of (a) the Notes or any other non-convertible
debt securities of the Company (or, at the Company’s option, the Initial
Borrower), the Target or their respective affiliates (as applicable, the
“Issuer”), currently expected to generate gross aggregate proceeds equal to the
Term Loan Decrease Amount, offered, sold or placed in a private placement
(including, without limitation, an offering under Rule 144A) in connection with
the initial financing of the Acquisition, and (b) if the Backstop Facility or
any other interim debt financing of any Issuer were used to consummate the
Acquisition, so long as the Backstop Facility or such other interim financing
(including any exchange notes issued, or extended loans made, in connection with
either of the foregoing, collectively the “Backstop Financing”) is outstanding,
any debt securities or other financing arrangements used to refinance the
Backstop Financing. The securities contemplated by clauses (a) and (b) above
shall be referred to herein as the “Securities.” The services of the Managers to
you in connection with any such Offering shall consist of: (A) assistance in the
preparation of the Offering Materials (as defined below); (B) assistance in
structuring the Offering and its terms; (C) assistance in the preparation of any
rating agency presentations; and (D) organizing the marketing effort to identify
selected purchasers of the Securities. Any such Offering shall provide
flexibility for funding into escrow, if requested by you, prior to the closing
of the Acquisition (with customary escrow arrangements to be reasonably mutually
agreed and with release of funds therefrom for payment of the Acquisition
consideration at the closing of the Acquisition). Notwithstanding anything to
the contrary herein, the following financings shall not constitute an Offering
(and any securities issued in any such financing shall not constitute
“Securities”): (i) the making of any Backstop Loans or the issuance of notes
upon the exchange of such Backstop Loans and (ii) any offering of debt
securities issued exclusively to The Carlyle Group (the “Sponsor”), its
affiliates, certain other investors that have made or will make an equity
contribution, directly or indirectly, to the Company or any of its affiliates
without any investment bank being paid fees in connection therewith.
In any offering consummated prior to the termination of this Engagement Letter
in which any Manager acts as lead or co-lead underwriter, lead or co-lead
placement agent or lead or co-lead initial purchaser, you agree to pay to such
Managers underwriting, initial purchaser and/or placement fees, discounts and
commissions with respect to the issuance and sale of any Securities pursuant to
any Offering equal to 2.50% of the gross proceeds from the issuance and sale of
any Securities payable in cash in U.S. dollars upon the closing of such issuance
and sale (the “Fees”). Notwithstanding any other provision of this Engagement
Letter, to the extent permitted by applicable law and by any regulatory
authority to which any Manager is subject, the Managers will (i) permit funds
advised by the Sponsor or its affiliates (collectively, the “Sponsor Funds”) to
purchase up to 5% of the Securities sold in the Offering contemplated hereby and
(ii) not be entitled to receive 66⅔% of the underwriting discounts or
commissions that relate to the securities purchased by such Sponsor Funds. With
respect to any Offering consummated prior to the Closing Date, the Fees will be
earned and due and payable on the Closing Date and only if the Closing Date
occurs.
In connection with any Offering, you shall cause the Issuer to pay for all
printing costs, filing fees, customary “blue sky” fees and expenses, and any
rating agencies and road show costs. However, in the event the Offering is
consummated, no expenses shall be reimbursable under this Engagement Letter and
reimbursement of expenses, if any, shall instead be governed by the terms of the
executed purchase agreement, underwriting agreement or placement agency
agreement with respect to the Offering. You agree that if the Purchase Agreement
shall have been terminated and you or any of your affiliates shall receive any
compensation in the nature of a break-up, termination, expense reimbursement or
similar fee or payment pursuant thereto (the “Break-Up Compensation”), you will
promptly apply such Break-Up Compensation remaining after reimbursement of your,
the Sponsor’s and your and their affiliates’ expenses and after reimbursement of
the Commitment Parties’ (as defined in that certain fee letter dated as of the
date hereof, the “Fee Letter”) expenses pursuant to the Fee Letter, to pay to
the Manager’s (to the extent such remaining compensation is sufficient to do so)
an amount equal to the Manager’s reasonable and documented out-of-pocket
expenses incurred in connection with this engagement.
Each Manager will be entitled to 50% of the full Fees (without deduction) that
it would have earned hereunder if it acted as a joint lead underwriter, joint
lead initial purchaser, joint lead arranger, joint bookrunning manager or joint
lead placement agent to the Issuer in an Alternative Transaction (as defined
below) in the event that at any time during the period from the date hereof
until the earlier of (a) twelve months from the date hereof (if the Acquisition
does not occur), (b) twelve months from the date of closing of the Acquisition,
and (c) the date of repayment in full of the Backstop Financing, you or any of
your affiliates issues debt securities in connection with the direct or indirect
acquisition by you or any of your affiliates of all or any substantial portion
of the capital stock or assets of the Target or to refinance the Backstop
Facility in a transaction in which such Manager did not act as a joint lead
underwriter, joint lead initial purchaser, joint lead arranger, joint
bookrunning manager or joint lead placement agent to the Issuer, as applicable
(an “Alternative Transaction”) (unless such Manager fails to accept an offer to
participate in any such offering as a joint lead underwriter, joint lead initial
purchaser, joint lead arranger or joint lead placement agent to the Issuer, as
applicable, with economics comparable to those contemplated hereby (taking into
account the magnitude of the issuance of debt securities, the number of joint
lead underwriters, joint lead initial purchasers, joint lead arrangers, joint
lead placement agents or other agents and other relevant factors)). The payment
to such Manager of the full amount owing thereto under this paragraph, if any,
shall be in lieu of and shall discharge you from any obligation in respect of
any fee provided for herein and shall terminate such Manager’s retention under
this Engagement Letter.
You acknowledge and agree that each Manager has been engaged solely as an
independent contractor to provide the services set forth herein. In rendering
such services, each Manager will be acting solely pursuant to a contractual
relationship on an arm’s length basis with respect to any Offering (including in
connection with determining the terms of such Offering) and not as a financial
advisor or a fiduciary to you or any other person. Additionally, you acknowledge
that each Manager is not advising you or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Issuer
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transaction contemplated hereby, and each Manager shall have no responsibility
or liability to you with respect thereto. The Issuer further acknowledges and
agrees that any review by any Manager of the Issuer, the Offering in connection
therewith, the terms of any Securities and other matters relating thereto will
be performed solely for the benefit of such Manager and shall not be on behalf
of you or any other person. Finally, you agree that each Manager may perform the
services contemplated hereby in conjunction with its affiliates, and that any
Manager’s affiliates performing services hereunder shall be entitled to the
benefits and be subject to the terms of this Engagement Letter.
It is understood and agreed that each of DBSI, Barclays, CS Securities and GSC
shall be entitled to receive 35%, 35%, 15% and 15%, respectively, of the
economics in connection with each Offering and no other titles may be awarded or
compensation paid in connection with the Offerings without the consent of the
Managers. DBSI will appear on the left cover page of any offering document or
other offering materials related to any offering of Securities and will hold the
roles and responsibilities customarily understood to be associated with such
placement. Notwithstanding the foregoing, this Engagement Letter is not intended
to constitute, and should not be construed as, an agreement or commitment by any
Manager or any of their respective affiliates to act as underwriter, initial
purchaser or placement agent in any Offering or to underwrite, arrange, purchase
or place any Securities or provide any financial advisory services or any
financing. Any such agreements or commitments with respect to an Offering will
be reflected in one or more mutually satisfactory underwriting, purchase,
placement or other agreements between you and/or the Issuer and the Managers
(the “Definitive Agreements”). In connection with any Offering in which any
Manager elects to participate, you will cause the issuer in such Offering to
enter into an underwriting agreement, placement agency agreement or purchase
agreement, as applicable, with such Manager, which agreement shall be consistent
with and substantially similar to the Purchase Agreement dated as of December
16, 2010, among Buccaneer Merger Sub, Inc. and the initial purchasers party
thereto. You acknowledge and agree that no Manager will have any obligation to
underwrite, arrange, purchase or place any Securities except upon signing of
Definitive Agreements and the satisfaction of the conditions contained therein.
The Definitive Agreements will include the final terms of any Offering (which
shall not be inconsistent with the terms hereof), including the transaction size
and pricing terms, as well as other terms and conditions usual and customary for
the Sponsor and its affiliates in similar transactions, including provisions
relating to indemnity, conditions precedent for the agreement to become
effective, and certain termination events.
You agree to indemnify and hold harmless each Manager and its affiliates and
directors, officers, employees, agents, advisors, controlling persons and other
representatives (each an “Indemnified Person”; provided that any of the
foregoing solely in its capacity as financial advisor to WP Roaming S.à r.l. or
the Target in connection with the Acquisition (each a “Sell-Side Advisor”) shall
not be an Indemnified Person) from and against any and all losses, claims,
damages, liabilities and expenses whatsoever, joint or several, to which any
such Indemnified Party may become subject in connection with any action, claim,
investigation, suit or proceeding, regardless of whether any such Indemnified
Party is a party thereto and regardless of whether initiated by or on behalf of
the Company, the Sponsor, the Target, the equityholders of the Target, the
Issuer or any of your or their respective affiliates, by a third party or by any
Manager or any of their respective affiliates, caused by, relating to or arising
out of, in each case (a) any untrue statement or alleged untrue statement of a
material fact contained in any written information or documents, including,
without limitation, any written Information, furnished or made available, or in
any other communication made, by or on behalf of the Company, the Sponsor, the
Target, the Issuer or any of your or their respective affiliates,
representatives and advisors, directly or through any Manager, to any offeree or
actual or prospective purchaser of securities included in any Offering or any of
their representatives or the omission or the alleged omission to state therein a
material fact necessary in order to make the statements therein not misleading,
in the light of the circumstances under which they were made, (b) any matters or
transactions contemplated hereby (including the offering of the Securities and
the use of proceeds thereof) or the appointment of the Managers pursuant to, and
the performance by the Managers of the services contemplated by, this Engagement
Letter, (c) any aspect of any transaction contemplated by this Engagement Letter
or the Managers’ engagement hereunder and any of the transactions contemplated
hereby or (d) the Securities and any other financings contemplated hereby, or
any use made or proposed to be made with the proceeds hereof, and will reimburse
any Indemnified Party for all reasonable expenses (including reasonable fees and
disbursements of one counsel for all Indemnified Parties, solely in the case of
an actual or potential conflict of interest, one additional counsel to the
affected Indemnified Party and, if reasonably necessary, one local counsel in
any relevant jurisdiction and one special counsel in any relevant area) as they
are incurred by an Indemnified Party in connection with the investigation
thereof, preparation for or defense of any pending or threatened claim or any
action, claim, investigation, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party and whether or not such claim,
investigation, action, suit or proceeding is initiated or brought by or on
behalf of the Company, the Sponsor, the Target, the equityholders of the Target,
or any of your or their respective affiliates or by the Managers and any of
their respective affiliates. Neither you nor the Issuer shall be liable to any
Indemnified Party under clause (b) of the foregoing indemnification provision to
the extent that any loss, claims, damage, liability or expense is determined in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s bad faith, willful misconduct or gross
negligence or the bad faith, gross negligence or willful misconduct of any of
its affiliates, directors, officers, employees, representatives or agents (other
than, in each case, any Sell-Side Advisor). Notwithstanding any other provision
of this Engagement Letter to the contrary, neither you nor any Indemnified Party
shall be liable (whether direct or indirect, in contract or tort or otherwise)
to any of you, the Sponsor, the Target, Holdings, the Issuer or any of your or
their respective affiliates or any Indemnified Party, as applicable, for any
indirect, special, punitive or consequential damages incurred in connection with
the Transactions or the other transactions contemplated by this Engagement
Letter, provided that nothing contained in this sentence shall limit your
indemnity and reimbursement obligations to the extent such indirect, special,
punitive or consequential damages are included in any third party claim with
respect to which the applicable Indemnified Party is entitled to indemnification
under this paragraph. If the indemnification of an Indemnified Party provided
for in this Engagement Letter is for any reason held unenforceable or is
insufficient, you agree to contribute, and immediately following the Acquisition
to cause the Issuer and its subsidiaries to contribute, to the losses, claims,
damages or liabilities for which such indemnification is held unenforceable in
such proportion as is appropriate to reflect the relative benefits to you, the
Issuer and your and its respective affiliates, on the one hand, and the Managers
and their respective affiliates, on the other hand, of the proposed placement of
the securities as contemplated by any Offering and the relative fault of you,
the Issuer and your and its respective affiliates, on the one hand, and the
Managers and their respective affiliates, on the other hand, as well as any
other relevant equitable considerations; provided, however, that, to the extent
permitted by applicable law, no Indemnified Party shall be responsible for
amounts which in the aggregate are in excess of the amount of all fees actually
received by such Indemnified Party from you in connection with the engagement
provided for herein. Relative benefits to you, the Issuer and your and its
respective affiliates, on the one hand, and to an Indemnified Party, on the
other hand, with respect to the engagement provided for herein shall be deemed
to be in the same proportion as (i) the total value received or proposed to be
received by the Issuer in connection with any Offering, whether or not
consummated, bears to (ii) all fees paid to such Indemnified Party in connection
with the engagement provided for herein. The foregoing contribution agreement
shall be in addition to any rights that any Indemnified Party may have at common
law or otherwise. No investigation or failure to investigate by any Indemnified
Party shall impair the foregoing indemnification and contribution agreement or
any right an Indemnified Party may have.
You agree to notify the Managers promptly after becoming aware of the assertion
against any Manager, or after receipt of notice of the assertion against any
other person, of any claim or the commencement of any such action or proceeding
relating to any transaction contemplated by this Engagement Letter or the
Managers’ engagement hereunder, and each Manager agrees to notify you promptly
after receipt of notice of any claim or the commencement of any action or
proceeding with respect to which an Indemnified Party may be entitled to
indemnification hereunder. The failure of any Manager to notify you shall not
affect any liability of you, the Issuer or any of your or their respective
affiliates under this Engagement Letter except to the extent, if any, that such
failure materially prejudices you, the Issuer or any of your or their respective
affiliates; provided that the omission so to notify you will not relieve you
from any liability that you may have to an Indemnified Party otherwise than on
account of the indemnity contained in this Engagement Letter. You or the Issuer
shall be entitled to assume the defense of any such action, suit, proceeding or
investigation, including the employment of counsel reasonably satisfactory to
the Indemnified Party. The Indemnified Party shall have the right to counsel of
its own choice to represent it, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless (i) you have failed promptly
to assume the defense and employ counsel reasonably satisfactory to the
Indemnified Party in accordance with the preceding sentence or (ii) the
Indemnified Party shall have been advised by counsel that there exist actual or
potential conflicting interests between you and such Indemnified Party,
including situations in which one or more legal defenses may be available to
such Indemnified Party that are different from or additional to those available
to you; provided, however, that you shall not, in connection with any one such
action or proceeding or separate but substantially similar actions or
proceedings arising out of the same general allegations be liable for fees and
expenses of more than one separate firm of attorneys (in addition to any local
or special counsel, if any) at any time for all Indemnified Parties; and such
counsel shall, to the extent consistent with its professional responsibilities,
cooperate with you and any counsel designated by you.
You shall not be liable for any settlement effected without your prior written
consent (which consent shall not be unreasonably withheld or delayed); provided,
that if settled with such consent, you shall indemnify the Indemnified Parties
from and against any loss or liability by reason of such settlement, subject to
your rights in this Engagement Letter to claim exemption from your indemnity
obligations. You agree that, without the Managers’ prior written consent, you
will not settle, compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification could be sought under the indemnification provision of this
Engagement Letter (whether or not any Manager or any other Indemnified Party is
an actual or potential party to such claim, action or proceeding) unless such
settlement, compromise or consent includes a full and unconditional release of
the Indemnified Parties, in form and substance reasonably satisfactory to the
Indemnified Parties, and does not include a statement as to or any admission of
fault, culpability or failure to act by or on behalf of any Indemnified Party.
You acknowledge and agree that each Manager has been retained to act in the
capacities and with the titles set forth herein. In such capacities, each
Manager shall act as an independent contractor, and any duties of such Manager
arising out of this engagement pursuant to this Engagement Letter shall be owed
solely to the Issuer.
This Engagement Letter is delivered to you upon the condition that neither the
existence of this Engagement Letter nor any of its contents shall be disclosed
by the Managers or any of their respective affiliates or by you or any of your
affiliates, directly or indirectly, to any other person, except that such
existence and contents may be disclosed (i) to the Sponsor, the Issuer and to
your and the Sponsor’s and the Issuer’s respective officers, directors, agents,
employees, affiliates, members, partners, stockholders, agents, attorneys,
accountants, advisors and actual and potential co-investors directly involved in
the consideration of this matter on a confidential and need-to-know basis,
(ii) as required by applicable law or compulsory legal process or pursuant to
the request or order of any administrative or regulatory agency (in which case
(other than in the case of any Manager or any of its affiliates with respect to
any routine audit or examination conducted by bank accountants or any
governmental or bank regulatory authority ) you agree to inform the Managers and
the applicable Manager agrees to inform us, promptly thereof to the extent
lawfully permitted to do so), (iii) to the Managers’ or prospective Managers’
directors, officers, employees, legal counsel and accountants, in each case on a
confidential basis, (iv) in any proxy, public filing, prospectus, offering
memorandum or offering circular in connection with the Acquisition or the
financing thereof to the extent customary or required by applicable law or
regulation, (v) to any rating agency in connection with the Acquisition, the
Offering or any transactions related thereto on a confidential basis (vi) by the
Managers or any of their respective affiliates to assert any defenses available
under the various state and federal securities laws, including, without
limitation, “due diligence” defenses or (vii) by the Managers or any of their
respective affiliates in carrying out customary, legal and contractual
obligations as an underwriter, initial purchaser or placement agent in
connection with our engagement hereunder. This paragraph, as it applies to the
Managers or any of their respective affiliates, shall terminate two years from
the date hereof.
Any Manager’s engagement hereunder may be terminated (i) by such Manager as to
itself at any time upon ten business days written notice or (ii) by you after
the earliest to occur of (a) the date of the consummation of the Acquisition
(the “Closing Date”), if the Backstop Facility is not funded, (b) in the event
the Acquisition is consummated with the funding of the Backstop Facility, (i)
the first anniversary of the Closing Date, (ii) the repayment in full of all
loans under the Backstop Facility or (iii) the payment of the “Exchange Fee”,
(c) the payment of the “Alternate Transaction Fee” under the Fee Letter and
(d) the date of termination of the Purchase Agreement so long as the Closing
Date shall not have occurred; provided, however, that all provisions contained
herein relating to the payment of fees and expenses, indemnification and
contribution, settlements, governing law, confidentiality, submission to
jurisdiction and waiver of inconvenient forum and waiver of right to trial by
jury will survive any termination unless and until an Offering is consummated in
which case such provisions will be superseded in all respects by the provisions
regarding such matters set forth in any purchase agreement, underwriting
agreement or other similar agreement executed by any Manager and you in
connection with such Offering and any claims with respect thereto shall be made
pursuant to the provisions of such agreement.
The term “affiliate” as used herein shall have the meaning ascribed to such term
in the rule and regulations promulgated under the Securities Exchange Act of
1934, as amended. This Engagement Letter constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all other
prior agreements and understandings, both written and oral, between the parties
hereto with respect to the subject matter hereof. This Engagement Letter shall
not be assignable by any party hereto without the prior written consent of the
other parties hereto, and any such attempted assignment shall be void and of no
effect; provided that nothing contained in this paragraph shall prohibit any
Manager from making an assignment to one or more of its affiliates or sharing
any fees, discounts or commissions payable hereunder with their respective
affiliates.
EACH MANAGER AND YOU (ON THEIR OWN BEHALF, RESPECTIVELY, AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF THEIR AFFILIATES AND THEIR RESPECTIVE
SECURITY HOLDERS) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) RELATED TO OR
ARISING OUT OF THE ENGAGEMENT OF SUCH MANAGER PURSUANT TO, OR THE PERFORMANCE BY
SUCH MANAGER OF THE SERVICES CONTEMPLATED BY, THIS ENGAGEMENT LETTER.
You acknowledge that each Manager may, at its option and expense and with your
prior written consent (not to be unreasonably withheld), place an announcement
in such newspapers and periodicals as it may choose, stating that it has acted
in the capacities set forth herein in connection with the Offering.
You agree that except as required by applicable law, any reference to any
Manager or the fees payable to any Manager in any offering circular,
registration statement or other disclosure document, or in any press release or
other document or communication, is subject to prior approval by such Manager.
You acknowledge that each Manager is a securities firm engaged in securities
trading and brokerage activities and providing investment banking and financial
advisory services. In the ordinary course of business, each Manager and its
affiliates may at any time hold long or short positions, and may trade or
otherwise effect transactions, for its own account or the accounts of customers,
in debt or equity securities of you, your affiliates or other entities that may
be involved in the transactions contemplated hereby.
In addition, each Manager and its affiliates may from time to time perform
various investment banking, commercial banking and financial advisory services
for other clients and customers who may have conflicting interests with respect
to you or any Offering. Each Manager and its affiliates will not use
confidential information obtained from you pursuant to this engagement in
connection with the performance by such Manager and its affiliates of services
for other companies, and such Manager and its affiliates will not furnish any
such information to other companies. You also acknowledge that each Manager and
its affiliates have no obligation to use in connection with this engagement, or
to furnish to you, confidential information obtained from other companies.
Furthermore, you acknowledge that each Manager and its affiliates may have
fiduciary or other relationships whereby such Manager and its affiliates may
exercise voting power over securities of various persons, which securities may
from time to time include securities of you, potential purchasers of the
Securities or others with interests in respect of any Offering. You acknowledge
that each Manager and its affiliates may exercise such powers and otherwise
perform their functions in connection with such fiduciary or other relationships
without regard to its relationship to you hereunder.
THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY NEW
YORK STATE COURT OR FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN NEW
YORK CITY IN ANY SUIT OR PROCEEDING BASED ON OR ARISING UNDER THIS ENGAGEMENT
LETTER, AND IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH SUIT OR
PROCEEDING MAY BE DETERMINED IN ANY SUCH COURT. THE PARTIES HERETO IRREVOCABLY
WAIVE ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH SUIT, ACTION OR PROCEEDINGS BROUGHT IN ANY SUCH COURT AND THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING.
THE PARTIES HERETO AGREE THAT A FINAL ACTION IN ANY SUCH SUIT OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER LAWFUL MANNER.
You hereby acknowledge that each Manager will be acting pursuant to a
contractual relationship on an arm’s length basis and in no event do the parties
intend that any Manager act or be responsible as a fiduciary to you, your
management, stockholders, creditors or any other person. You and each Manager
hereby expressly disclaim any fiduciary relationship and agree that each party
hereto is responsible for making its own independent judgments with respect to
any transactions entered into between them. You hereby waive, to the fullest
extent permitted by law, any claims you may have against each Manager for breach
of fiduciary duty or alleged breach of fiduciary duty and agree that each
Manager will have no liability (whether direct or indirect) to you in respect of
such a fiduciary duty claim or to any person asserting a fiduciary duty claim on
your behalf, including your stockholders, employees or creditors.
No waiver, amendment or other modification of this Engagement Letter shall be
effective unless in writing and signed by each party to be bound thereby.
This Engagement Letter may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Engagement Letter by facsimile transmission or other electronic
transmission (i.e., a “pdf” or “tiff”) shall be effective as delivery of a
manually executed counterpart hereof.
THIS ENGAGEMENT LETTER AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS ENGAGEMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.
Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Managers duplicate copies of this Engagement Letter
enclosed herewith. We look forward to the successful conclusion of the
transactions contemplated by this Engagement Letter.
[Signature Page Follows]




Very truly yours,

DEUTSCHE BANK SECURITIES INC.
By:        
    Name:
    Title:
By:        
    Name:
    Title:
BARCLAYS CAPITAL INC.
By:        
    Name:
    Title:
CREDIT SUISSE SECURITIES
(USA) LLC
By:        
    Name:
    Title:
GOLDMAN, SACHS & CO.
By:        
    Name:
    Title:
Accepted and agreed to as of
the date first above written:

SYNIVERSE HOLDINGS, INC.
By:        
    Name:
    Title:








EXHIBIT D
Amendment to the Credit Agreement
FIRST AMENDMENT, dated as of May 28, 2013 (this “Amendment”), to the Credit
Agreement (as defined below), is entered into among SYNIVERSE MAGELLAN FINANCE,
LLC, a Delaware limited liability company (the “Initial Borrower”), each of the
Initial Lenders and the Administrative Agent (as defined below) and amends the
Credit Agreement, dated as of February 4, 2013, among the Initial Borrower,
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”), the several banks and other financial institutions from
time to time party thereto (the “Lenders”), and the other agents party thereto
(as amended by this Amendment and as further amended, restated, modified and
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.
WHEREAS, the Initial Borrower and the Initial Lenders party hereto desire to
amend the Credit Agreement to, among other things, provide for the Initial Term
Loans to be funded into an escrow account pursuant to the terms of that certain
Escrow Agreement dated the date hereof among the Initial Borrower, the
Administrative Agent and Wilmington Trust, N.A., as escrow agent;
WHEREAS, Section 10.1 of the Credit Agreement as in effect prior to giving
effect to this Amendment (the “Original Credit Agreement”) permits the Original
Credit Agreement to be amended with the consent of each Initial Lender and the
Initial Borrower prior to the Funding Date (as defined in the Original Credit
Agreement);
WHEREAS, effective as of the Escrow Funding Date, each Initial Lender and the
Borrower have agreed to the amendment of the Credit Agreement as set forth
herein.
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1. Amendments to the Credit Agreement.
(a)The Original Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example:  stricken
text) and to add the bold and double-underlined text (indicated textually in the
same manner as the following example:  double underlined text) as set forth on
the pages of the Credit Agreement attached as Annex I hereto.
Section 2. Representations and Warranties, No Default. In order to induce the
Lenders party hereto to enter into this Amendment, the Initial Borrower
represents and warrants to each of the Lenders that as of the Escrow Funding
Date:
(a)    The execution, delivery and performance by the Initial Borrower of this
Amendment is within the Initial Borrower’s corporate or other powers, has been
duly authorized by all necessary corporate or other organizational action, and
does not (i) contravene the terms of any of the Initial Borrower’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, or require any payment (except for Indebtedness
to be repaid on the Release Date in connection with the Transactions) to be made
under (A) any Contractual Obligation to which the Initial Borrower is a party or
by which the Initial Borrower or the properties of the Initial Borrower are
affected or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Initial Borrower or
its property is subject; or (iii) violate any material Law; in each case, except
with respect to any violation, breach or contravention or payment (but not
creation of Liens) referred to in clause (ii) or (iii) to the extent that such
violation, conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect;
(b)    this Amendment and the Credit Agreement, as amended hereby, each
constitute a legal, valid and binding obligation of the Initial Borrower,
enforceable against the Initial Borrower in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and by general
equitable principles; and
(c)    after giving effect to the amendments set forth in this Amendment (i) No
Major Default relating solely to the Initial Borrower shall exist and (ii) the
representations and warranties set forth in clause (a) of the definition of
“Major Representations” in the Credit Agreement, relating solely to the Initial
Borrower, shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date.


Section 3. Effectiveness. This Amendment shall become effective on the date
(such date, if any, the “Escrow Funding Date”) of satisfaction or waiver by the
Initial Lenders of the following conditions precedent:
(a)    The Administrative Agent’s receipt of executed counterparts of this
Agreement, each of which shall be originals or facsimiles or “.pdf” or “tiff”
files (followed promptly by originals) unless otherwise specified, properly
executed by (i) a Responsible Officer of the Initial Borrower and (ii) each
Initial Lender and acknowledged by the Administrative Agent pursuant to Section
10.01(I) of the Original Credit Agreement.
(b)    The conditions set forth in Section 4.02 of the Credit Agreement.
Without limiting the generality of the provisions of Section 9.03 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 3, each Lender that has funded any portion of a Loan on or after
the Escrow Funding Date or has signed the Credit Agreement on or after the
Escrow Funding Date shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Escrow Funding Date specifying its objection thereto.
Section 4. Expenses. The Borrower shall pay all reasonable out-of-pocket
expenses of the Administrative Agent incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, if any (including the reasonable fees,
disbursements and other charges of Latham & Watkins LLP, counsel for the
Administrative Agent).
Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 6. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.
Section 7. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 8. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document. Each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Loan Document is hereby ratified
and re-affirmed in all respects and shall continue in full force and effect and
nothing herein can or may be construed as a novation thereof. The Initial
Borrower reaffirms its obligations under the Loan Documents to which it is
party. This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Escrow Funding Date, all references to
the Credit Agreement in any Loan Document and all references in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, shall, unless expressly provided otherwise,
refer to the Credit Agreement as amended by this Amendment. The Initial Borrower
hereby consents to this Amendment and confirms that all obligations of the
Initial Borrower under the Loan Documents to which it is a party shall continue
to apply to the Credit Agreement, as amended hereby.
[Remainder of Page Intentionally Left Blank]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
SYNIVERSE MAGELLAN FINANCE, LLC
By:    /s/ David W. Hitchcock    
    Name: David W. Hitchcock
    Title: Chief Financial Officer and
    Chief Administrative Officer
BARCLAYS BANK PLC,
as an Initial Lender
By:    /s/ Ritam Bhalla    
    Name: Ritam Bhalla
    Title: Director


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as an Initial Lender
By:    /s/ Catherine Madigan    
    Name: Catherine Madigan
    Title: Managing Director
By:    /s/ Scottye Lindsey    
    Name: Scottye Lindsey
    Title: Director


CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH
as an Initial Lender
By:    /s/ John D. Toronto    
    Name: John D. Toronto
    Title: Authorized Signatory
By:    /s/ Michael Spaight    
    Name: Michael Spaight
    Title: Authorized Signatory


GOLDMAN SACHS BANK USA,
as an Initial Lender
By:    /s/ Robert Ehudin    
    Name: Robert Ehudin
    Title: Authorized Signatory
Acknowledged By:
BARCLAYS BANK PLC,
as Administrative Agent
By:    /s/ Ritam Bhalla    
    Name: Ritam Bhalla
    Title: Director
Annex I


Credit Agreement as Amended


[See Attached.]

--------------------------------------------------------------------------------

CREDIT AGREEMENT
Dated as of February 4, 2013
among
Syniverse Magellan Finance, LLC
as the Borrower,
BARCLAYS BANK PLC,
as Administrative Agent
and
The Other Lenders Party Hereto.


BARCLAYS BANK PLC,
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.,
and
GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers and Joint Bookrunners,
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent
and CREDIT SUISSE SECURITIES (USA) LLC and
GOLDMAN SACHS BANK USA,
as Co-Documentation Agents

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section    Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS    1
1.01
Defined Terms.    1

1.02
Other Interpretive Provisions.    6061

1.03
Accounting Terms.    6061

1.04
Rounding.    6062

1.05
References to Agreements and Laws.    6162

1.06
Times of Day.    6162

1.07
Timing of Payment or Performance.    6162

1.08
Currency Equivalents Generally.    6162

1.09
[Reserved].    6162

1.10
Pro Forma Calculations.    6162

1.11
Calculation of Baskets.    6163

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS    63
2.01
The Loans.    6263

2.02
Borrowings, Conversions and Continuations of Loans.    6263

2.032.04
[Reserved].    6465

2.04    [Reserved].    64
2.05
Prepayments.    6465

2.06
Termination or Reduction of Commitments.    7476

2.07
Repayment of Loans.    7476

2.08
Interest.    7577

2.09
Fees.    7577

2.10
Computation of Interest and Fees.    7677

2.11
Evidence of Indebtedness.    7678

2.12
Payments Generally; Administrative Agent’s Clawback.    7778

2.13
Sharing of Payments.    7980

2.14
Incremental Facilities    7981

2.15
[Reserved].    8183

2.16
[Reserved].    8183

2.17
[Reserved].    8183

2.18
Defaulting Lenders.    8183

2.19
Extension of Term Loans.    8283

2.20
Permitted Debt Exchanges.    8586

ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY    88
3.01
Taxes.    8688

3.02
Illegality.    8890

3.03
Inability to Determine Rates.    8991

3.04
Increased Cost and Reduced Return; Capital Adequacy.    8991

3.05
Funding Losses.    9092

3.06
Matters Applicable to All Requests for Compensation.    9192

3.07
Replacement of Lenders under Certain Circumstances.    9293

3.08
Survival.    9394

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    95
4.01
Conditions to Effective Date.    9395

4.02
Conditions to Funding.    9496

4.03
Conditions to Release.    98

ARTICLE V
REPRESENTATIONS AND WARRANTIES    100
5.01
Effective Date.    97100

5.02
Funding Date.    102

5.025.03
FundingRelease Date.    100106

ARTICLE VI
AFFIRMATIVE COVENANTS    114
6.01
Financial Statements.    108114

6.02
Certificates; Other Information.    109116

6.03
Notices.    111117

6.04
Payment of Obligations.    111118

6.05
Preservation of Existence, Etc.    111118

6.06
Maintenance of Properties.    112118

6.07
Maintenance of Insurance.    112118

6.08
Compliance with Laws.    112118

6.09
Books and Records.    112119

6.10
Inspection Rights.    112119

6.11
Use of Proceeds.    112119

6.12
Covenant to Guarantee Obligations and Give Security.    113119

6.13
Compliance with Environmental Laws.    115122

6.14
Further Assurances.    115122

6.15
Maintenance of Ratings.    116122

6.16
Post-FundingPost-Release Undertakings.    116122

6.17
Change in Nature of Business.    116124

6.18
Accounting Changes.    116124

6.19
Delayed Draw Refinancing.    116124

ARTICLE VII
NEGATIVE COVENANTS    124
7.01
Liens.    117125

7.02
[Reserved]    117125

7.03
Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock.    117125

7.04
Merger or Other Disposition of Assets.    123131

7.05
[Reserved].    125133

7.06
Limitation on Restricted Payments.    125133

7.07
Dividend and Other Payment Restrictions Affecting Subsidiaries.    132140

7.08
Transactions with Affiliates.    135143

7.09
Asset Sales.    138146

7.10
Change of Control; Limitation on Amendments.    140148

7.11
Initial Borrower.    141149

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES    149
8.01
Events of Default.    141149

8.02
Remedies Upon Event of Default.    144152

8.03
[Reserved].    144152

8.04
Application of Funds.    144152

ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS    153
9.01
Appointment and Authorization of Agents.    145153

9.02
Delegation of Duties.    146154

9.03
Liability of Agents.    146154

9.04
Reliance by Agents.    146155

9.05
Notice of Default.    147155

9.06
Credit Decision; Disclosure of Information by Agents.    147155

9.07
Indemnification of Agents.    148156

9.08
Agents in their Individual Capacities.    148156

9.09
Successor Agents.    148157

9.10
Administrative Agent May File Proofs of Claim.    149157

9.11
Collateral and Guaranty Matters.    150158

9.12
Secured Cash Management Agreements and Secured Hedge Agreements.    151159

9.13
Other Agents; Arranger and Managers.    151159

9.14
Appointment of Supplemental Administrative Agents.    151160

ARTICLE X
MISCELLANEOUS    160
10.01
Amendments, Etc.    152160

10.02
Notices; Effectiveness; Electronic Communications.    154163

10.03
No Waiver; Cumulative Remedies; Enforcement.    156164

10.04
Expenses.    157165

10.05
Indemnification by the Borrower.    157166

10.06
Payments Set Aside.    159167

10.07
Successors and Assigns.    159168

10.08
Confidentiality.    164172

10.09
Setoff.    165173

10.10
Interest Rate Limitation.    166174

10.11
Counterparts.    166174

10.12
Integration; Effectiveness.    166174

10.13
Survival of Representations and Warranties.    166175

10.14
Severability.    167175

10.15
Tax Forms.    167175

10.16
Governing Law; Jurisdiction; Etc.    169178

10.17
WAIVER OF RIGHT TO TRIAL BY JURY.    170179

10.18
Binding Effect.    171179

10.19
No Advisory or Fiduciary Responsibility.    171179

10.20
Affiliate Activities.    171180

10.21
Electronic Execution of Assignments and Certain Other Documents.    172180

10.22
USA PATRIOT ACT.    172180

Signatures    S-1
SCHEDULES
Effective Date
2.01    Commitments and Pro Rata Shares
4.03    Jurisdictions of local counsel opinions
10.02    Administrative Agent’s Office, Certain Addresses for Notices


FundingRelease Date
I    Guarantors
1.01(e)    Contracts Prohibiting Subsidiary Guarantees
5.025.03(h)(ii)    Material Real Property
5.025.03(h)(iii)    Leased Real Property
5.025.03(i)    Environmental Matters
5.025.03(l)    Subsidiaries and Other Equity Investments
5.025.03(p)    Intellectual Property Matters
6.16    Post-Closing Undertakings
7.03    Permitted Surviving Debt
EXHIBITS
Form of
A-1    Committed Loan Notice
C    Term Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Affiliate Lender Assignment and Assumption
E-3    Administrative Questionnaire
F-1    Holdings Guaranty
F-2    Subsidiary Guaranty
G    Security Agreement
H    Form of Mortgage
I    Solvency Certificate
J    Intercreditor Agreement
K-1    Increase Supplement
K-2    Lender Joinder Agreement
L    Acceptance and Prepayment Notice
M    Discount Range Prepayment Notice
N    Discount Range Prepayment Offer
O    Solicited Discounted Prepayment Notice
P    Solicited Discounted Prepayment Offer
Q    Specified Discount Prepayment Notice
R    Specified Discount Prepayment Response
S    Borrower Joinder
T    Escrow Agreement


CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of February 4, 2013,
among SYNIVERSE MAGELLAN FINANCE, LLC, a Delaware limited liability company (the
“Initial Borrower”) expected to be merged with and into SYNIVERSE HOLDINGS,
INC., a Delaware corporation (and any successor in interest thereto, the
“Company”) promptly following the Acquisition on the FundingRelease Date, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA)
LLC, DEUTSCHE BANK SECURITIES INC., and GOLDMAN SACHS BANK USA as Joint Lead
Arrangers and Joint Bookrunners, DEUTSCHE BANK SECURITIES INC., as Syndication
Agent, and CREDIT SUISSE SECURITIES (USA) LLC and GOLDMAN SACHS BANK USA, as
Co-Documentation Agents.
PRELIMINARY STATEMENTS
The Borrower has requested that, immediately upon the satisfaction in full of
the conditions precedent set forth in Section 4.02 below, the Lenders lend to
the Borrower $700,000,000 in the form of a term loan facility.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2010 Transaction” has the meaning assigned to the term “Transaction” in the
Existing Senior Notes Indenture.
“2012 Transaction” has the meaning assigned to the term “Transaction” in the
Existing Credit Agreement.
“Acceptable Discount” has the meaning specified in Section 2.05(a)(v)(D)(b).
“Acceptable Prepayment Amount” has the meaning specified in Section
2.05(a)(v)(D)(c).
“Acceptance and Prepayment Notice” means a written notice from the Borrower
setting forth the Acceptable Discount pursuant to Subsection 2.05(a)(v)(D)(B)
substantially in the form of Exhibit L.
“Acceptance Date” has the meaning specified in Section 2.05(a)(v)(D)(b).
“Accepting Lenders” has the meaning specified in Section 2.05(c).
“Acquired Indebtedness” means, with respect to any specified Person:
(1)    Indebtedness of any other Person existing at the time such other Person
is merged with or into or became a Restricted Subsidiary of such specified
Person, whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Subsidiary of, such specified Person; and
(2)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Acquisition” means the acquisition, directly or indirectly, of the Target by
the Company pursuant to the Purchase and Sale Agreement.
“Acquisition Costs” means the aggregate amount of (i) the purchase price in
connection with the Acquisition, (ii) the fees, costs and expenses incurred in
connection with the Transactions and (iii) the Refinancing.
“Additional Escrow Deposit Amount” has the meaning specified in the Escrow
Agreement.
“Additional Lender” has the meaning specified in Section 2.14(b).
“Additional Permitted Obligations” means subordinated or senior Indebtedness
(which Indebtedness may be unsecured, or secured by a Lien ranking at the
Borrower’s option pari passu with or junior to the Lien securing the Loans),
including customary bridge financings, in each case issued or incurred by the
Borrower or a Guarantor, the terms of which Indebtedness (i) do not provide for
a maturity date or Weighted Average Life to Maturity earlier than the Maturity
Date of the Term Loans or shorter than the Weighted Average Life to Maturity of
the Term Loans, as the case may be (other than an earlier maturity date and/or
shorter Weighted Average Life to Maturity for customary bridge financings,
which, subject to customary conditions, would either be automatically converted
into or required to be exchanged for permanent financing which does not provide
for an earlier maturity date or a shorter Weighted Average Life to Maturity than
the Maturity Date of the Term Loans or the Weighted Average Life to Maturity of
the Term Loans, as applicable), (ii) do not, in the case of Indebtedness that is
unsecured or is secured by Liens that are junior in priority to the Liens
securing the Loans, provide for any mandatory repayment or redemption from asset
sales, casualty or condemnation events or excess cash flow except to the extent
that prepayments are made first to the Term Loans and to other Indebtedness
having Pari Passu Lien Priority (to the extent required by the Loan Documents or
the terms of such other Indebtedness) (other than, in the case of any customary
bridge financing, prepayments of such bridge financing from the issuance of
equity or other Indebtedness permitted hereunder which meets the requirements of
this definition); provided that (a) such Indebtedness shall not be secured by
any Lien on any asset of any Loan Party that does not also secure the Loans, or
be guaranteed by any Person other than the Guarantors, and (b) if secured by
Collateral, such Indebtedness (and all related obligations) shall be subject to
the terms of the Intercreditor Agreement or an Other Intercreditor Agreement.
“Administrative Agent” means Barclays in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent permitted
by the terms hereof.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-3 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Affiliate Lender Assignment and Assumption” has the meaning specified in
Section 10.07(i)(iii).
“Affiliate Lenders” means, collectively, Holdings and its Subsidiaries and Other
Affiliates.
“Affiliate Transaction” has the meaning specified in Section 7.08(a).
“Agent-Related Persons” means each Agent, together with its Related Parties.
“Agents” means, collectively, the Administrative Agent, the Arrangers, the
Co-Documentation Agents, the Syndication Agent and the Supplemental
Administrative Agents (if any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.
“Applicable Discount” has the meaning specified in Section 2.05(a)(v)(C)(b).
“Applicable Rate” means a percentage per annum equal to 3.00% per annum for
Eurodollar Rate Loans, and 2.00% per annum for Base Rate Loans.
“Appropriate Lender” means, at any time, (a) with respect to the Term Facility,
a Lender that has a Commitment with respect to such Facility or holds an Initial
Term Loan at such time, (b) with respect to any New Term Facility, a Lender that
has an Incremental Term Loan Commitment or holds a New Term Loan at such time
and (c) with respect to any Extension Series, a Lender that holds Extended Loans
with respect to such Extension series at such time.
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Arrangers” means each of Barclays, CS Securities, DB Securities and GS Bank, in
their respective capacities as joint lead arrangers and bookrunners.
“Asset Sale” means:
(1)    the sale, conveyance, transfer, assignment or other disposition (whether
in a single transaction or a series of related transactions) of property or
assets (including by way of a Sale/Leaseback Transaction) of the Borrower or any
Restricted Subsidiary of the Borrower (each referred to in this definition as a
“disposition”) or
(2)    the issuance or sale of Equity Interests (other than directors’
qualifying shares or shares or interests required to be held by foreign
nationals or other third parties to the extent required by applicable law) of
any Restricted Subsidiary (other than to the Borrower or another Restricted
Subsidiary of the Borrower) (whether in a single transaction or a series of
related transactions),
in each case other than:
(a)    a sale, exchange or other disposition of Cash Equivalents or Investment
Grade Securities or obsolete, damaged, unnecessary, unsuitable or worn out
equipment in the ordinary course of business;
(b)    the sale, conveyance, lease or other disposition of all or substantially
all of the assets of the Borrower in compliance with Section 7.04 or any
disposition that constitutes a Change of Control;
(c)    any Restricted Payment or Permitted Investment that is permitted to be
made, and is made, under Section 7.06 or any transaction specifically excluded
from the definition of the term “Restricted Payment” (including pursuant to the
exceptions contained in the definition thereof and the parenthetical exclusions
of such definition);
(d)    any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary, in a single transaction or series of related
transactions, with an aggregate Fair Market Value of less than $20.0 million;
(e)    any transfer or disposition of property or assets by a Restricted
Subsidiary of the Borrower to the Borrower or by the Borrower or a Restricted
Subsidiary of the Borrower to a Restricted Subsidiary of the Borrower;
(f)    the creation of any Lien permitted under this Agreement;
(g)    any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
(h)    the sale, lease, assignment, license or sublease of inventory, equipment,
accounts receivable or other current assets held for sale, in each case, in the
ordinary course of business and not in connection with any financing
transaction;
(i)    the lease, assignment or sublease of any real or personal property in the
ordinary course of business;
(j)    a sale of accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” to a Receivables Subsidiary in a
Qualified Receivables Financing or in a factoring or other similar transaction;
(k)    a transfer of accounts receivable and related assets of the type
specified in the definition of “Receivables Financing” (or a fractional
undivided interest therein) by a Receivables Subsidiary in a Qualified
Receivables Financing;
(l)    any exchange of assets for Related Business Assets (including a
combination of Related Business Assets and a de minimis amount of cash or Cash
Equivalents) of comparable or greater market value, as determined in good faith
by the Borrower, which in the event of an exchange of assets with a Fair Market
Value in excess of (1) $20.0 million shall be evidenced by certificates of a
Responsible Officer, and (2) $40.0 million shall be set forth in a resolution
approved by at least a majority of the Board of Directors of the Borrower;
(m)    (i) the abandonment or other disposition of patents, trademarks,
copyrights, know-how or other intellectual property that is, in the reasonable
judgment of the Borrower, no longer economically practical to maintain or useful
in the conduct of the business of the Borrower Parties and (ii) the grant in the
ordinary course of business of any license, sub-license or other right to use
any patents, trademarks, know-how or other intellectual property;
(n)    the sale in a Sale/Leaseback Transaction of any property acquired after
the Reference Date within twelve months of the acquisition of such property;
(o)    the surrender or waiver of contract rights or settlement, release or
surrender of a contract, tort or other litigation claim in the ordinary course
of business; and
(p)    foreclosures, condemnations or any similar action on assets not
prohibited by this Agreement.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company for the fiscal year ended December 31, 2011, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Company, including the notes thereto.
“Backstop Agreement” means that certain Credit Agreement in respect of the
Backstop Facility to be dated on or before the FundingRelease Date, as amended,
supplemented, waived, or otherwise modified from time to time in accordance with
the terms thereof, between the Company or the Initial Borrower, Deutsche Bank AG
Cayman Islands Branch, as administrative agent, and the other agents and lenders
party thereto and/or that certain Indenture in respect of the Backstop Facility
to be dated on or before the FundingRelease Date, as amended, supplemented,
waived or otherwise modified from time to time between the Company or the
Initial Borrower and Wilmington Trust, National Association or another trust
company, as trustee and/or the Existing Senior Notes Indenture.
“Backstop Election” has the meaning assigned to such term in the Commitment
Letter.
“Backstop Facility” means any Indebtedness Incurred following the date hereof
and on or prior to the FundingRelease Date under a Backstop Agreement.
“Backstop Minimum Amount” has the meaning assigned to such term in the
Commitment Letter.
“Barclays” means Barclays Bank PLC and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as established from time to time by the Administrative Agent as its
“prime rate” at its principal U.S. office, and (c) (i) the Eurodollar Rate
applicable to one month Interest Periods determined two London Banking Days
prior to such determination date (or if such day is not a London Banking Day,
the immediately preceding London Banking Day) plus (ii) 1%. The “prime rate” is
a rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such prime
rate established by the Administrative Agent shall take effect at the opening of
business on the day such change is effective. Notwithstanding any provision to
the contrary in the Credit Agreement, the applicable Base Rate in respect of
Initial Term Loans shall at no time be less than 2.00% per annum.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Board of Directors” means as to any Person, the board of directors or managers,
sole member or managing member, as applicable, of such Person (or, if such
Person is a partnership, the board of directors or other governing body of the
general partner of such Person) or any duly authorized committee thereof.
“Borrower” means the Initial Borrower and, upon the consummation of the Initial
Borrower Merger, the Company.
“Borrower Joinder” has the meaning specified in Section 6.16(c).
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Offer of Specified Discount Prepayment” means, the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.05(a)(v)(B).
“Borrower Parties” means the collective reference to the Borrower and its
Restricted Subsidiaries, and “Borrower Party” means any one of them.
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.05(a)(v)(C).
“Borrowing” means a Term Borrowing.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capital Expenditures” means, as of any date for the applicable period then
ended, all cash capital expenditures of the Borrower Parties on a consolidated
basis for such period, as determined in accordance with GAAP (including
acquisitions of intellectual property to the extent the cost thereof is treated
as a capitalized expense in accordance with GAAP made in cash during such
period); provided, however, that Capital Expenditures shall not include any such
expenditures which constitute (a) Permitted Investments or Investments made
pursuant to Section 7.06 (but shall include all Capital Expenditures made with
the proceeds of such Investment by a Borrower Party that is the recipient
thereof), (b) to the extent permitted by this Agreement, (i) a reinvestment of
the Net Cash Proceeds of any Asset Sale or Casualty Event in accordance with
Section 7.09(b), or (ii) the purchase of property, plant, equipment or software
to the extent financed with the proceeds of Asset Sales or Casualty Events that
are not required pursuant to Section 7.09(b) to be applied to prepay Term Loans
or to be reinvested, (c) capitalized interest in respect of operating or capital
leases, (d) the book value of any asset owned to the extent such book value is
included as a capital expenditure as a result of reusing or beginning to reuse
such asset during such period without a corresponding expenditure actually
having been made in such period, (e) the purchase price of property acquired in
ordinary course trade-ins or concurrent sales of used or surplus property, (f)
any non-cash amounts reflected as additions to property, plant or equipment on
the Borrower’s consolidated balance sheet and (g) expenditures that are
accounted for as capital expenditures by the Borrower or any Restricted
Subsidiary and that actually are paid for or reimbursed (including by means of
the issuance of Equity Interests by Holdings or any Parent Holding Company) by a
Person other than the Borrower or any Restricted Subsidiary and for which
neither the Borrower nor any Restricted Subsidiary has provided or is required
to provide or incur, directly or indirectly, any consideration or obligation to
such Person or any other Person (whether before, during or after such period).
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.
“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Borrower or any Guarantor and designated as a “Cash
Contribution Amount” as described in the definition of “Contribution
Indebtedness.”
“Cash Equivalents” means:
(a)    Dollars, pounds sterling, euros or the national currency of any
participating member state of the European Union;
(b)    securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof in each case with maturities not
exceeding two years from the date of acquisition;
(c)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500 million, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);
(d)    repurchase obligations for underlying securities of the types described
in clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c) above;
(e)    commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A−1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;
(f)    readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;
(g)    Indebtedness issued by Persons (other than the Sponsor) with a rating of
“A” or higher from S&P or “A−2” or higher from Moody’s in each case with
maturities not exceeding two years from the date of acquisition;
(h)    investment funds investing at least 95% of their assets in securities of
the types described in clauses (a) through (g) above; and
(i)    in the case of Investments by any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) Investments of comparable tenor and credit quality to those
described in the foregoing clauses (a) through (h) customarily utilized in
countries in which such Foreign Subsidiary operates for short-term cash
management purposes.
“Cash Management Agreement” means any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including,
without limitation, the processing of payments and other administrative services
with respect thereto), (c) cash management services (including, without
limitation, controlled disbursements, automated clearinghouse transactions,
return items, netting, overdrafts, depository, lockbox, stop payment, electronic
funds transfer, information reporting, wire transfer and interstate depository
network services) and (d) other banking products or services as may be requested
by any Loan Party (other than letters of credit and other than loans except
indebtedness arising from services described in clauses (a) through (c) of this
definition).
“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (ii) is,
as of the Funding Date, a Lender or an Affiliate of a Lender and a party to a
Cash Management Agreement, in each case, in its capacity as a party to such Cash
Management Agreement.
“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any of its Restricted Subsidiaries of any casualty insurance
proceeds or condemnation awards in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace, restore or
repair, or compensate for the loss of, such equipment, fixed assets or real
property.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“Change of Control” means: (a) for any reason whatsoever Holdings, or, after an
IPO, the IPO Entity, shall cease to own, directly or indirectly, 100% of the
Equity Interests of the Company; (b) at any time prior to an IPO and for any
reason whatsoever, the Permitted Holders shall cease to own, directly or
indirectly, at least 50% of the Equity Interests of Holdings having the power,
directly or indirectly, to designate (and do so designate) a majority of the
board of directors of Holdings; (c) at any time after an IPO and for any reason
whatsoever, the Permitted Holders shall cease to own, directly or indirectly, at
least 35% of the outstanding Voting Equity Interests of the IPO Entity and any
other “person” or “group” (within the meaning of Rule 13d-5 of the Securities
Exchange Act of 1934 as in effect on the Effective Date) shall beneficially own,
excluding the beneficial ownership of any Permitted Holders, a greater
percentage of the then outstanding Voting Equity Interests of IPO Entity than
the percentage of such Voting Equity Interests owned, directly or indirectly,
beneficially by the Permitted Holders; or (d) any “Change of Control” (or any
comparable term) in the Existing Credit Agreement, the Existing Senior Notes
Indenture, any Backstop Agreement or any indenture, instrument or agreement
governing Additional Permitted Obligations (including any indenture, instrument
or agreement governing Refinancing Indebtedness in respect of the Existing
Facilities, the Existing Senior Notes, any Backstop Agreement or any Additional
Permitted Obligations) in each case with an aggregate outstanding principal
amount in excess of the Threshold Amount.
“Co-Documentation Agents” means Credit Suisse Securities (USA) LLC and Goldman
Sachs Bank USA.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent and the Lenders pursuant to Section 6.12, and each of the other
agreements, instruments or documents delivered pursuant to the foregoing that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.
“Commitment” means a Term Commitment or an Incremental Commitment, as the
context may require.
“Commitment Letter” means that certain Commitment Letter dated as of June 29,
2012, as amended pursuant to that Amendment dated as of January 28, 2013, and as
further as amended pursuant to that Amendment dated as of May 28, 2013, among
the Company, Barclays, Deutsche Bank Trust Company Americas, Deutsche Bank AG
Cayman Islands Branch, DB Securities, Credit Suisse, CS Securities and GS Bank,
and as further amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms thereof, among the Company, Barclays, Deutsche
Bank Trust Company Americas, Deutsche Bank AG Cayman Islands Branch, DB
Securities, Credit Suisse, CS Securities and GS Bank.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A-1.
“Company” has the meaning specified in the introductory paragraph of this
Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Confidential Information Memorandum” means that certain Confidential
Information Memorandum dated January 22, 2013, and furnished to the Lenders.
“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis, the
aggregate of all income, franchise and similar taxes (including penalties and
interest), as determined in accordance with GAAP, to the extent the same are
payable in cash with respect to such period.
“Consolidated Current Assets” means, with respect to any Person, the Current
Assets of such Person and its Restricted Subsidiaries on a consolidated basis.
“Consolidated Current Liabilities” means, with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, all liabilities in accordance
with GAAP that would be classified as current liabilities on the consolidated
balance sheet of such Person, but excluding (a) the current portion of
Indebtedness (including the Swap Termination Value of any Swap Contracts) to the
extent reflected as a liability on the consolidated balance sheet of such
Person, (b) the current portion of interest, (c) accruals for current or
deferred taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves (e) deferred revenue and (f) any L/C
Obligations, Swing Line Loans or Revolving Credit Loans (each as defined and
outstanding under the Existing Credit Agreement).
“Consolidated Funded Indebtedness” means all Indebtedness of the type described
in clauses (1)(a) and (1)(b) of the definition of Indebtedness and Attributable
Indebtedness, of a Person and its Restricted Subsidiaries on a consolidated
basis, in an amount that would be reflected on a balance sheet prepared as of
such date on a consolidated basis in accordance with GAAP (but (x) excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting in connection with the 2010 Transaction, the Transactions or
any acquisition and (y) any Indebtedness that is issued at a discount to its
initial principal amount shall be calculated based on the entire stated
principal amount thereof, without giving effect to any discounts or upfront
payments), excluding (i) obligations in respect of letters of credit, except to
the extent of unreimbursed amounts thereunder and (ii) Attributable Indebtedness
of the type described in clause (b) of the definition of Attributable
Indebtedness.
“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:
(1)    interest expense of such Person and its Restricted Subsidiaries for such
period, on a consolidated basis, to the extent such expense was deducted in
computing Consolidated Net Income (including amortization of original issue
discount, the interest component of Capitalized Lease Obligations, and net
payments and receipts (if any) pursuant to interest rate Hedging Obligations and
excluding amortization of deferred financing fees and expensing of any bridge or
other financing fees, the non-cash portion of interest expense resulting from
the reduction in the carrying value under purchase accounting of the Borrower’s
outstanding Indebtedness and commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Receivables Financing);
(2)    interest on Indebtedness described in Section 7.06(b)(xiii)(B) (to the
extent not already included in clause (1) above); and
(3)    consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued;
less interest income for such period;
provided that, for purposes of calculating Consolidated Interest Expense, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under FASB ASC 815 and related interpretations as a
result of the terms of the Indebtedness to which such Consolidated Interest
Expense relates.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that:
(1)    any net after-tax extraordinary, nonrecurring or unusual gains or losses
or income or expenses (including the effect of all fees and expenses relating
thereto), including, without limitation, any fees, expenses, charges or payments
related to the 2012 Transactions, the 2010 Transactions, made under or
contemplated by the Merger Agreement or otherwise related to the 2010
Transactions, the Transactions, made under or contemplated by the Purchase and
Sale Agreement or otherwise related to the Transactions, shall be excluded;
(2)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period;
(3)    any net after-tax gains or losses on disposal of discontinued operations
shall be excluded;
(4)    any net after-tax gains or losses (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions
(including Equity Interests of any Person) or asset dispositions or abandonments
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded;
(5)    any net after-tax gains or losses (including the effect of all fees and
expenses or charges relating thereto) attributable to the early extinguishment
of Indebtedness, Hedging Obligations and other derivative instruments shall be
excluded;
(6)    the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting (other than a Guarantor), shall be included only to
the extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent Person or a
Restricted Subsidiary thereof in respect of such period;
(7)    solely for the purpose of determining the amount available for Restricted
Payments under Section 7.06(a)(C)(i), the Net Income for such period of any
Restricted Subsidiary (other than any Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
all such restrictions with respect to the payment of dividends or similar
distributions have been legally waived; provided that (x) the net loss of any
such Restricted Subsidiary shall be included therein and (y) the Consolidated
Net Income of such Person shall be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or converted into cash)
by any such Restricted Subsidiary to such Person, to the extent not already
included therein;
(8)    any non-cash compensation expense realized from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options or other rights to officers, directors and employees of such
Person or any of its Restricted Subsidiaries shall be excluded;
(9)    (a) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense that exceeds
the amount expensed in respect of such rent expense shall be included and (b)
non-cash gains, losses, income and expenses resulting from fair value accounting
required by FASB ASC 815 shall be excluded;
(10)    unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of FASB ASC 830 shall be excluded;
(11)    any (a) severance or relocation costs or expenses, (b) one-time non-cash
compensation charges, (c) costs and expenses after the Original Acquisition Date
related to employment of terminated employees, or (d) costs or expenses realized
in connection with or resulting from stock appreciation or similar rights, stock
options or other rights existing on the Original Acquisition Date or existing on
the FundingRelease Date of officers, directors and employees, in each case of
such Person or any of its Restricted Subsidiaries, shall be excluded;
(12)    accruals and reserves, contingent liabilities and any gains and losses
on the settlement of any pre-existing contractual or non-contractual
relationships as a result of (a) the 2010 Transactions that were established or
adjusted within 12 months after the Original Acquisition Date and (b) the
Transactions that are established or adjusted within 12 months after the
consummation of the Acquisition, and that in each case, are so required to be
established or adjusted in accordance with GAAP or as a result of adoption or
modification of accounting policies shall be excluded;
(13)    the effect of any non-cash impairment charges or write-ups, write-downs
or write-offs of assets (including intangible assets, goodwill and deferred
financing costs but excluding accounts receivable) or liabilities resulting from
the application of GAAP (including in connection with the 2010 Transactions or
the Transactions) and the amortization of intangibles arising from the
application of GAAP (excluding any non-cash item to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such item is subsequently reversed) shall be excluded; and
(14)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment, Asset
Sale or other disposition, issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including the Transactions and including any such
transaction consummated prior to the FundingRelease Date and any such
transaction undertaken but not completed) and any charges or non-recurring costs
incurred during such period as a result of any such transaction shall be
excluded.
In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds actually received from business interruption insurance and
reimbursements of any expenses and charges pursuant to indemnification or other
reimbursement provisions in connection with any Permitted Investment or any
sale, conveyance, transfer or other disposition of assets permitted under this
Agreement.
Notwithstanding the foregoing, for the purpose of Section 7.06 only, there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from Unrestricted Subsidiaries of the
Borrower or a Restricted Subsidiary of the Borrower to the extent such
dividends, repayments or transfers increase the amount of Restricted Payments
permitted under Section 7.06(a)(C)(v) or (vi).
“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period), impairment, compensation, rent and other non-cash expenses
of such Person and its Restricted Subsidiaries reducing Consolidated Net Income
of such Person for such period on a consolidated basis and otherwise determined
in accordance with GAAP and any non-cash purchase accounting adjustment and any
step-ups with respect to re-valuing assets and liabilities in connection with
any Investment permitted hereunder; provided that if any non-cash charges
referred to in this definition represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from EBITDA in such future period to such
extent paid.
“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower Parties on a
consolidated basis, the sum of all scheduled payments of principal during such
period on Consolidated Funded Indebtedness that constitutes Funded Debt
(including the implied principal component of payments due on Capitalized Lease
Obligations during such period), less the reduction in such scheduled payments
resulting from voluntary prepayments or mandatory prepayments required pursuant
to Section 2.05, in each case as applied pursuant to Section 2.05, as determined
in accordance with GAAP.
“Consolidated Senior Secured Debt Ratio” as of any date of determination means
the ratio of (1) (x) Consolidated Total Indebtedness of the Borrower and its
Restricted Subsidiaries that is secured by a Lien as of such date; provided that
any Indebtedness that is then being or was previously Incurred (and remains
outstanding) in reliance on the definition of Maximum Incremental Facilities
Amount on an unsecured basis shall be treated as if it were secured by a Lien
solely for purposes of calculating the Consolidated Senior Secured Debt Ratio
for purposes of any Incurrence of Indebtedness in reliance of the definition of
Maximum Incremental Facilities Amount, minus (y) the amount of unrestricted cash
and Cash Equivalents that would be stated on the balance sheet of the Borrower
and held by the Borrower or any Restricted Subsidiary as of such date of
determination, without giving effect to, for purposes of this clause (y), (I)
proceeds of Indebtedness that is being Incurred on such date in reliance on this
ratio and (II) proceeds of Excluded Contributions; provided that any cash and
Cash Equivalents attributable to Foreign Subsidiaries shall be calculated net of
any reasonably anticipated repatriation costs and expenses of domesticating such
cash and Cash Equivalents from such Foreign Subsidiaries as determined by the
Borrower in good faith, to (2) the EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended four full fiscal quarters for which
internal financial statements are available (or, if earlier, were required to be
delivered pursuant to Section 6.01(a) or (b)) immediately preceding the date on
which such event for which such calculation is being made shall occur.
“Consolidated Taxes” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, provision for taxes based
on income, profits or capital, including, without limitation, state franchise
and similar taxes, and including an amount equal to the amount of tax
distributions actually made to the holders of Equity Interests of such Person or
any Parent Holding Company in respect of such period in accordance with Section
7.06(b)(xii) which shall be included as though such amounts had been paid as
income taxes directly by such Person.
“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis, to
the extent required to be recorded on a balance sheet in accordance with GAAP,
consisting of Indebtedness for borrowed money, Capitalized Lease Obligations and
debt obligations evidenced by promissory notes or similar instruments.
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:
(1)    to purchase any such primary obligation or any property constituting
direct or indirect security therefor,
(2)    to advance or supply funds:
(a)    for the purchase or payment of any such primary obligation; or
(b)    to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or
(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contribution Indebtedness” means Indebtedness of the Borrower or any Guarantor
in an aggregate principal amount not greater than the aggregate amount of cash
contributions (other than Excluded Contributions) made to the capital of the
Borrower or such Guarantor after the Original Acquisition Date and designated as
a Cash Contribution Amount hereunder (or, if prior to the FundingRelease Date,
designated as a Cash Contribution Amount under the Existing Senior Notes
Indenture), provided that:
(1)    such Contribution Indebtedness shall be Indebtedness with a Stated
Maturity later than the Stated Maturity of the Term Loans and a Weighted Average
Life to Maturity longer than the Weighted Average Life to Maturity of the Term
Loans, and
(2)    such Contribution Indebtedness (a) is Incurred within 210 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to a certificate of a Responsible Officer on the
Incurrence date thereof.
“Control” has the meaning specified in the definition of “Affiliate.”
“Control Investment Affiliate” means, as to any Person, any other Person that
directly or indirectly, is in Control of, is Controlled by, or is under common
Control with, such Person.
“Credit Extension” means a Borrowing.
“Credit Suisse” means Credit Suisse AG, Cayman Islands Branch and its
successors.
“CS Securities” means Credit Suisse Securities (USA) LLC and its successors.
“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP, but excluding
(i) cash, (ii) Cash Equivalents, (iii) Swap Contracts to the extent that the
mark-to-market Swap Termination Value would be reflected as an asset on the
consolidated balance sheet of such Person, (iv) deferred financing fees, (v)
payment for deferred taxes (so long as the items described in clauses (iv) and
(v) are non-cash items) and (vi) in the event that a Qualified Receivables
Financing is accounted for off balance sheet, (x) gross accounts receivable
comprising part of the receivables and other related assets subject to such
Qualified Receivables Financing minus (y) collection by such Person against the
amounts sold pursuant to clause (x).
“Customary Permitted Liens” means Liens of the type set forth in clauses (1),
(2), (3), (4), (5), (20), (31) and (32) of the definition of “Permitted Liens.”
“DB Securities” means Deutsche Bank Securities Inc. and its successors.
“Debt Agreement” means one or more (A) debt facilities, indentures or commercial
paper facilities providing for revolving credit loans, term loans, notes,
debentures, receivables financing (including through the sale of receivables to
lenders or to special purpose entities formed to borrow from lenders against
such receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other Indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, increased, replaced or
refunded in whole or in part from time to time.
“Debt Fund Affiliate” means any Affiliate of Holdings that is a bona fide
diversified debt fund; provided that the Sponsor does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of any such fund.
“Debt Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements (including, without limitation, reimbursement
obligations with respect to letters of credit and bankers’ acceptances), damages
and other liabilities payable under the documentation governing any
Indebtedness; provided that Debt Obligations with respect to the Loans shall not
include fees or indemnification in favor of the Arrangers, Agent-Related Persons
and other third parties other than the Lenders.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Amounts” has the meaning specified in Section 2.05(c).
“Declining Lender” has the meaning specified in Section 2.05(c).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (after as well as before
judgment), (a) with respect to any overdue principal, the applicable interest
rate plus 2.00% per annum (provided that, with respect to Eurodollar Rate Loans,
the determination of the applicable interest rate is subject to Section 2.02(c)
to the extent that Eurodollar Rate Loans may not be converted to, or continued
as, Eurodollar Rate Loans, pursuant thereto), and (b) with respect to any other
overdue amount, including overdue interest, the interest rate applicable to Base
Rate Loans plus 2.00% per annum, in each case, to the fullest extent permitted
by applicable Laws.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, (a) has
failed to perform any of its funding obligations hereunder, (b) has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder, (c) has failed, within three Business Days
after reasonable request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of (x) the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority or (y) the occurrence of any of the events described in
clauses (d) (i), (d) (ii) or (d) (iii) of this definition which in each case has
been dismissed or terminated prior to the date of this Agreement.
“Delayed Draw Refinancing” means the repayment of all outstanding Initial Term
Loans, (a) on the FundingRelease Date following the consummation of the
Transactions or (b) following the FundingRelease Date, in either case, with the
proceeds of Takeout Loans.
“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to a certificate of a Responsible Officer, less the
amount of Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.
“Designated Preferred Stock” means Preferred Stock of the Borrower, Holdings or
any Parent Holding Company, as applicable (other than Excluded Equity), that is
issued after the Effective Date for cash and is so designated as Designated
Preferred Stock, pursuant to a certificate of a Responsible Officer, on the
issuance date thereof, the cash proceeds of which are contributed to the capital
of the Borrower (if issued by Holdings or any Parent Holding Company) and
excluded from the calculation set forth in Section 7.06(a)(C).
“Designation Date” has the meaning specified in Section 2.19(f).
“Discount Prepayment Accepting Lender” has the meaning specified in Section
2.05(a)(v)(B)(b).
“Discount Range” has the meaning specified in Section 2.05(a)(v)(C)(a).
“Discount Range Prepayment Amount” has the meaning specified in Section
2.05(a)(v)(C)(a).
“Discount Range Prepayment Notice” means, a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.05(a)(v) substantially in the form of Exhibit M.
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit N, submitted in response to an
invitation to submit offers following the Administrative Agent’s receipt of a
Discount Range Prepayment Notice.
“Discount Range Prepayment Response Date” has the meaning specified in Section
2.05(a)(v)(C)(a).
“Discount Range Proration” has the meaning specified in Section
2.05(a)(v)(C)(c).
“Discounted Prepayment Determination Date” has the meaning specified in Section
2.05(a)(v)(D)(c).
“Discounted Prepayment Effective Date” in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offers, five Business Days following the receipt by each relevant
Lender of notice from the Administrative Agent in accordance with
Section 2.05(a)(v)(B), Section 2.05(a)(v)(C) or Section 2.05(a)(v)(D), as
applicable unless a shorter period is agreed to between the Borrower and the
Administrative Agent.
“Discounted Term Loan Prepayment” has the meaning specified in Section
2.05(a)(v)(A).
“Disinterested Directors” with respect to any Affiliate Transaction, one or more
members of the Board of Directors of the Borrower or Holdings having no material
direct or indirect financial interest in or with respect to such Affiliate
Transaction. A member of any such Board of Directors shall not be deemed to have
such a financial interest by reason of such member’s holding Equity Interests of
the Borrower, Holdings or an IPO Entity, or any options, warrants or other
rights in respect of such Equity Interests.
“Disqualified Lenders” means (i) certain banks, financial institutions and other
entities and their respective affiliates that have been specified to the
Administrative Agent by the Borrower in writing at any time prior to the date
hereof or (ii) competitors of the Company or their respective subsidiaries and
affiliates in each case that have been specified to the Administrative Agent by
the Borrower in writing from time to time.
“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is redeemable or exchangeable), in each case, at the
option of the holder thereof or upon the happening of any event:
(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale;
provided that the relevant asset sale or change of control provisions, taken as
a whole, are no more favorable in any material respect to holders of such Equity
Interests than the asset sale and change of control provisions applicable to the
Term Loans and any purchase requirement triggered thereby may not become
operative until compliance with the asset sale and change of control provisions
applicable to the Term Loans (including the prepayment of the Term Loans
pursuant to Section 2.05(b)(ii) (subject to Section 2.05(c)))),
(2)    is convertible or exchangeable for Indebtedness or Disqualified Stock, or
(3)    is redeemable at the option of the holder thereof, in whole or in part,
in each case prior to 91 days after the maturity date of the Term Loans;
provided, however, that only the portion of Equity Interests that so matures or
is mandatorily redeemable, is so convertible or exchangeable or is so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Equity Interests
are issued to any employee or to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, that any class of Equity
Interests of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Equity Interests that is not Disqualified
Stock shall not be deemed to be Disqualified Stock.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a Foreign
Subsidiary.
“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period plus, without duplication, (a) to the
extent the same was deducted in calculating Consolidated Net Income:
(1)    Consolidated Taxes; plus
(2)    Consolidated Interest Expense; plus
(3)    Consolidated Non-cash Charges; plus
(4)    the amount of management, monitoring, consulting and advisory fees,
termination payments and related expenses paid to the Sponsor (or any accruals
relating to such fees and related expenses) during such period to the extent
permitted by Section 7.08; plus
(5)    any expenses or charges (other than Consolidated Non-cash Charges)
related to any issuance of Equity Interests, Investment, acquisition,
disposition, recapitalization or the Incurrence or repayment of Indebtedness
permitted to be Incurred by this Agreement (including a re-financing thereof)
(whether or not successful), including (i) such fees, expenses or charges
related to the 2010 Transaction, the 2012 Transaction and the Transactions, (ii)
any amendment or other modification of this Agreement or other Indebtedness,
(iii) amortization of deferred financing fees and expensing of any bridge or
other financing fees and (iv) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Qualified Receivables
Financing; plus
(6)    the amount of loss on sale of receivables and related assets to a
Receivables Subsidiary in connection with a Qualified Receivables Financing;
plus
(7)    net after tax unusual or non-recurring charges, expenses or losses
(including accruals and payments for amounts payable under executive employment
agreements and losses realized on disposition of property outside the ordinary
course of business); plus
(8)    the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
cost, excess pension charges, contract termination costs, including future lease
commitments, costs related to the start up, closure, relocation or consolidation
of facilities and costs to relocate employees); plus
(9)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement, to the extent that such costs
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or a Guarantor or the net cash proceeds of an issuance of Equity
Interests of the Borrower (other than Excluded Equity) solely to the extent that
such net cash proceeds are excluded from the calculation of the amount available
for Restricted Payments under Section 7.06(a)(C)(i); plus/minus
(10)    gains or losses due solely to fluctuations in currency values and the
related tax effects; plus
(b)    Pro Forma Adjustments.
less, without duplication, non-cash items increasing Consolidated Net Income for
such period (excluding any items that represent the reversal of any accrual of,
or cash reserve for, anticipated cash charges in any prior period).
“ECF CNI” means, as of any date for the applicable period ending on such date
with respect to any Person and its Restricted Subsidiaries on a consolidated
basis, net income (excluding, without duplication, (i) extraordinary items, (ii)
any amounts attributable to Investments in any Unrestricted Subsidiary or Joint
Venture to the extent that either (x) such amounts have not been distributed in
cash to such Person and its Restricted Subsidiaries during the applicable
period, (y) such amounts were not earned by such Unrestricted Subsidiary or
Joint Venture during the applicable period or (z) there exists in respect of any
future period any encumbrance or restriction on the ability of such Unrestricted
Subsidiary or Joint Venture to pay dividends or make any other distributions in
cash on the Equity Interests of such Unrestricted Subsidiary or Joint Venture
held by such Person and its Restricted Subsidiaries, (iii) the cumulative effect
of foreign currency translations during such period to the extent included in
ECF CNI, (iv) the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, (v) net
income of any Restricted Subsidiary (other than a Loan Party) for any period to
the extent that, during such period, there exists any encumbrance or restriction
on the ability of such Restricted Subsidiary to pay dividends or make any other
distributions in cash on the Equity Interests of such Restricted Subsidiary held
by such Person and its Restricted Subsidiaries, except to the extent that such
net income is distributed in cash during such period to such Person or to a
Restricted Subsidiary of such Person that is not itself subject to any such
encumbrance or restriction, (vi) to the extent not already excluded or deducted
as minority interest expense in accordance with GAAP, payments made in respect
of minority interests of third parties in any non-wholly owned Restricted
Subsidiary or Joint Venture in such period, including pursuant to dividends
declared or paid on Equity Interests held by third parties in respect of such
non-wholly owned Subsidiary or Joint Venture and (vii) the cumulative effect of
a change in accounting principles during such period) as determined in
accordance with GAAP.
“ECF Payment Date” has the meaning specified in Section 2.05(b)(i).
“ECF Prepayment Amount” has the meaning specified in Section 2.05(b)(i)(A).
“Effective Date” means the first date all the conditions in Section 4.01 are
satisfied or waived in accordance with such Section 4.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b) (subject to such consents, if any, as may be
required under Section 10.07(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, including common law, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, or
governmental restrictions relating to pollution and the protection of the
environment or the release of, or exposure to, any Hazardous Materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other binding consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“Equity Issuance” means any issuance for cash by any Person to any other Person
of (a) its Equity Interests, (b) any of its Equity Interests pursuant to the
exercise of options or warrants, (c) any of its Equity Interests pursuant to the
conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
“ERISA Affiliate” means any Person who together with any Loan Party is treated
as a single employer within the meaning of Section 414(b) or (c) of the Code
(and Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization (within the meaning of Section 4241 of ERISA) or
insolvent (within the meaning of Section 4245 of ERISA); (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, (e) the institution by the
PBGC of proceedings to terminate a Pension Plan or Multiemployer Plan; (f) an
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; or (i) the conditions for the imposition of a lien under
Section 430(k) of the Code or Section 303(k) of ERISA shall have been met with
respect to any Pension Plan.
“Escrow Account” has the meaning specified in the Escrow Agreement.
“Escrow Agent” means Wilmington Trust, N.A., together with its successors and
assigns in such capacity.
“Escrow Agreement” means the Escrow Agreement substantially in the form of
Exhibit T among the Initial Borrower, the Administrative Agent and the Escrow
Agent, as such may be amended, supplemented, waived or otherwise modified from
time to time in accordance with its terms and this Agreement.
“Escrowed Funds” has the meaning specified in the Escrow Agreement.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan a rate per
annum determined by the Administrative Agent pursuant to the following formula:
Eurodollar Rate =
   Eurodollar Base Rate
1.00 – Eurodollar Reserve Percentage

where,
“Eurodollar Base Rate” means the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period with
respect to a Eurodollar Rate Loan; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, a rate per annum determined by the Administrative Agent pursuant to the
following formula:
Eurodollar Rate =
   Eurodollar Base Rate
1.00 – Eurodollar Reserve Percentage

where,
“Eurodollar Base Rate” means the rate per annum as of such date equal to (i) BBA
LIBOR, as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to such date, for Dollar deposits with a term of one month
commencing on that day or, (ii) if such rate is not available at such time for
any reason, the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the date of determination in
same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.
Notwithstanding any provision to the contrary in the Credit Agreement, the
applicable Eurodollar Rate in respect of Initial Term Loans shall at no time be
less than 1.00% per annum.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Loan
the interest on which is determined by reference to the Eurodollar Rate shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an
amount, not less than zero, equal to (a) the sum, without duplication, of (i)
ECF CNI of the Borrower Parties for such fiscal year plus (ii) the amount of all
non-cash charges (including depreciation, amortization and deferred tax expense)
deducted in arriving at such ECF CNI plus (iii) the aggregate net amount of
non-cash loss on Asset Sales or other dispositions by the Borrower and its
Restricted Subsidiaries during such fiscal year (other than sales of inventory
in the ordinary course of business), to the extent deducted in arriving at such
ECF CNI, minus (b) without duplication (in each case, for the Borrower and its
Restricted Subsidiaries on a consolidated basis and to the extent included in
ECF CNI):
1.
Capital Expenditures, except to the extent made pursuant to Section 7.06(a)(C)
or made with proceeds, payments or any other amounts available from events or
circumstances that were not included in determining ECF CNI during such period
(including any proceeds from Indebtedness), that are (A) actually made during
such Excess Cash Flow Period or (B) at the option of the Borrower, committed
although not actually made during such Excess Cash Flow Period, provided that
(x) if any Capital Expenditures are deducted from Excess Cash Flow pursuant to
clause (B) above, such amount shall be added to the Excess Cash Flow for the
immediately succeeding Excess Cash Flow Period if the expenditure is not
actually made within such Excess Cash Flow Period and (y) no deduction shall be
taken in the immediately succeeding Excess Cash Flow Period when such amounts
deducted pursuant to clause (B) are spent;

2.
Consolidated Scheduled Funded Debt Payments and, to the extent not otherwise
deducted from ECF CNI, Consolidated Cash Taxes, in each case to the extent
actually paid during such Excess Cash Flow Period;

3.
Restricted Payments made by the Borrower Parties during such Excess Cash Flow
Period (except for Restricted Payments made pursuant to Section 7.06(a)(C)),
solely to the extent made, directly or indirectly, with the proceeds from events
or circumstances that were included in the calculation of ECF CNI;

4.
the aggregate amount of voluntary or mandatory permanent principal payments or
mandatory repurchases of Indebtedness for borrowed money of the Borrower Parties
made during such Excess Cash Flow Period (excluding the Obligations and the
Revolving Credit Commitments (under and as defined in the Existing Credit
Agreement)); provided that (A) if such Indebtedness consists of a revolving line
of credit, the commitments under such line of credit are permanently reduced by
the amount of such prepayment or repurchase, and (B) such prepayments or
repurchases are not made, directly or indirectly, (1) using proceeds, payments
or any other amounts available from events or circumstances that were not
included in determining ECF CNI during such period (including any proceeds from
Indebtedness) or (2) pursuant to Section 7.06(a)(C);

5.
the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash during such period that are required to be made in connection with
any prepayment or satisfaction and discharge of Indebtedness to the extent that
the amount so prepaid, satisfied or discharged is not deducted from ECF CNI for
purposes of calculating Excess Cash Flow;

6.
cash payments made in satisfaction of non-current liabilities during such Excess
Cash Flow Period (excluding payments of Indebtedness for borrowed money) not
made directly or indirectly (1) using proceeds, payments or any other amounts
available from events or circumstances that were not included in determining ECF
CNI during such period or (2) pursuant to Section 7.06(a)(C);

7.
to the extent not deducted in arriving at ECF CNI, cash fees, expenses and
purchase price adjustments incurred in connection with the 2010 Transaction, the
2012 Transaction or the Transactions, in each case, during such Excess Cash Flow
Period or, to the extent permitted hereunder, any Permitted Investment or any
other Investments permitted under Section 7.06 (or, if made prior to the
FundingRelease Date, Section 7.06 of the Existing Credit Agreement), Equity
Issuance or the Incurrence of Indebtedness for borrowed money by the Borrower or
any Restricted Subsidiary (whether or not consummated), in each case made during
such Excess Cash Flow Period;

8.
the aggregate amount of expenditures actually made in cash during such period
(including expenditures for payment of financing fees) to the extent such
expenditures are not expensed during such period;

9.
cash from operations used or, at the option of the Borrower, committed to be
used to consummate a Permitted Investment or any Investment permitted under
Section 7.06 (or, if made prior to the FundingRelease Date, Section 7.06 of the
Existing Credit Agreement), in each case during such Excess Cash Flow Period (if
such Investments have been consummated prior to the date on which a prepayment
of Loans would be required pursuant to Section 2.05(b)(i) with respect to such
fiscal year period); provided, however, that if any amount is deducted from
Excess Cash Flow pursuant to this clause (ix) with respect to a fiscal year as a
result of an Investment that has been committed to be consummated but not yet
actually consummated at the time of such deduction (the amount of such cash
being the “Relevant Deduction Amount”) then for the avoidance of doubt, such
amount shall not be deducted from Excess Cash Flow pursuant to this clause (ix)
as a result of such Investment, as the case may be, being actually consummated
for the Relevant Deduction Amount;

10.
the amount of cash payments made in respect of pensions and other
post-employment benefits in such period to the extent not deducted in arriving
at such ECF CNI;

11.
cash expenditures in respect of Swap Contracts during such fiscal year to the
extent they exceed the amount of expenditures expensed in determining ECF CNI
for such period;

12.
the aggregate principal amount of all mandatory prepayments of the Term
Facilities made during such Excess Cash Flow Period pursuant to Section
2.05(b)(ii), or reinvestments of Net Cash Proceeds in lieu thereof, to the
extent that the applicable Net Cash Proceeds resulted in an increase of ECF CNI
(and are not in excess of such increase) for such Excess Cash Flow Period;

13.
the amount representing accrued expenses for cash payment (including with
respect to retirement plan obligations) that are not paid in cash in such Excess
Cash Flow Period, provided that such amounts will be added to Excess Cash Flow
for the following fiscal year to the extent not paid during the following Excess
Cash Flow Period (and no future deduction shall be made for purposes of this
definition when such amounts are paid in cash in any future period);

14.
net non-cash gains and credits to the extent included in arriving at ECF CNI;

15.
such portion of net income of any Restricted Subsidiary that is a Foreign
Subsidiary that is prohibited or delayed by applicable local law from being
repatriated to the United States, but only so long as the applicable local law
will not permit such repatriation to the United States; and

16.
to the extent that the Borrower has determined in good faith that repatriation
of any net income of a Restricted Subsidiary that is a Foreign Subsidiary would
have a material adverse tax consequence with respect to such net income, the
amount of such net income so affected; minus

(c)    any increase in the Net Working Capital of the Borrower during the
applicable Excess Cash Flow Period (measured as the excess of such Net Working
Capital at the end of such Excess Cash Flow Period minus such Net Working
Capital at the beginning of such Excess Cash Flow Period); plus
(d)    any decrease in the Net Working Capital of the Borrower during the
applicable Excess Cash Flow Period (measured as the excess of such Net Working
Capital at the beginning of such Excess Cash Flow Period minus such Net Working
Capital at the end of such Excess Cash Flow Period).
“Excess Cash Flow Period” means any fiscal year of the Borrower, commencing with
the fiscal year ending on or about December 31, 2013 (or, if the FundingRelease
Date occurs after June 30, 2013, the fiscal year ending on or about December 31,
2014).
“Excess Proceeds” has the meaning specified in Section 7.09(c).
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Excluded Contributions” means the net cash proceeds and Cash Equivalents
received by the Borrower after the Original Acquisition Date from:
(1)    contributions to its common equity capital, and
(2)    the sale of Equity Interests (other than Excluded Equity) of the
Borrower,
in each case designated as Excluded Contributions pursuant to a certificate of a
Responsible Officer hereunder (or, if prior to the FundingRelease Date,
designated as an Excluded Contribution under the Existing Senior Notes
Indenture), the proceeds of which are excluded from the calculation set forth in
Section 7.06(a)(C).
“Excluded Equity” means (i) Disqualified Stock, (ii) any Equity Interests issued
or sold to a Restricted Subsidiary of the Borrower or any employee stock
ownership plan or trust established by the Borrower or any of its Subsidiaries
(to the extent such employee stock ownership plan or trust has been funded by
the Borrower or any Restricted Subsidiary), and (iii) any Equity Interest that
has already been used or designated (x) as (or the proceeds of which have been
used or designated as) a Cash Contribution Amount, Designated Preferred Stock,
or Excluded Contribution, or (y) to increase the amount available under Section
7.06(b)(iv)(a) or clause (15) of the definition of “Permitted Investments” or is
proceeds of Indebtedness referred to Section 7.06(b)(xiii)(b).
“Excluded Subsidiary” means any Subsidiary that is (a) a Foreign Subsidiary, (b)
an Unrestricted Subsidiary, (c) not wholly owned directly by the Borrower or one
or more of its wholly owned Restricted Subsidiaries, (d) an Immaterial
Subsidiary that is designated as such by the Borrower, (e) any Receivables
Subsidiary, (f) prohibited by applicable law, rule or regulation from the
guaranteeing the Facility, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
unless, such consent, approval, license or authorization has been received, in
each case so long as the Administrative Agent shall have received a
certification from the Borrower’s general counsel or a Responsible Officer of
the Borrower as to the existence of such prohibition or approval, license or
authorization requirement, (g) prohibited from guaranteeing the Facility by any
contractual obligation in existence (1) on the Effective Date and is listed on
Schedule 1.01(e) hereto or (2) on the date such Person becomes a Restricted
Subsidiary of the Company (so long as such contractual prohibition was not
entered into in circumvention of this clause (g)), (h) a not-for-profit
Subsidiary, (i) a Holdings Permitted Subsidiary, (j) a Subsidiary with respect
to which the Borrower and the Administrative Agent reasonably agree that the
burden, cost or other consequences of providing a guarantee of the Obligations
will be excessive in view of the benefits to be obtained by the Lenders
therefrom or (k) a Subsidiary whose guaranteeing of the Facility would result in
a material adverse tax consequence to Holdings, the Borrower or one of the
Borrower’s Subsidiaries, as reasonably determined by the Borrower.
“Executive Order” has the meaning specified in Section 5.20(a).
“Existing Credit Agreement” means that certain Credit Agreement dated as of
April 23, 2012, among the Company, Holdings, Barclays Bank PLC, as
administrative agent, swing line lender and l/c issuer, and the other agents and
lenders party thereto, as amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof.
“Existing Facilities” means the Facilities under, and as defined in, the
Existing Credit Agreement.
“Existing Loans” has the meaning specified in Section 2.19(a).
“Existing Senior Notes” means the 9.125% senior notes of the Borrower due 2019
in an aggregate principal amount of $475,000,000 issued on December 22, 2010 and
any exchange notes issued in exchange therefor, in each case, pursuant to the
Existing Senior Notes Indenture.
“Existing Senior Notes Indenture” means the Indenture dated as of December 21,
2010 between Wilmington Trust FSB, as trustee, the Company and the guarantors
party thereto, together with all instruments and other agreements in connection
therewith, as amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, but only to the extent permitted under the
terms of the Loan Documents.
“Existing Tranche” has the meaning specified in Section 2.19(a).
“Expiration Date” means the earliest to occur of (a) the consummation of the
Acquisition, (b) July 1August 28, 2013 and (c) any termination ofthe earlier of
(x) the date on which the Purchase and Sale Agreement is terminated and the
Administrative Agent is given written notice thereof by the Borrower and (y)
three Business Days after the date of such termination.
“Extended Loans” has the meaning specified in Section 2.19(a).
“Extended Tranche” has the meaning specified in Section 2.19(a).
“Extending Lender” has the meaning specified in Section 2.19(b).
“Extension” has the meaning specified in Section 2.19(b).
“Extension Amendment” has the meaning specified in Section 2.19(c).
“Extension Date” has the meaning specified in Section 2.19(d).
“Extension Election” has the meaning specified in Section 2.19(b).
“Extension Request” has the meaning specified in Section 2.19(a).
“Extension Series” means all Extended Loans that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Loans provided for
therein are intended to be part of any previously established Extension Series)
and that provide for the same interest margins, extension fees and amortization
schedule.
“Facility” means the Term Facility, any New Term Facility or any Extended
Tranche, as the context may require.
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer (as determined in good
faith by the Borrower).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable)
and any current or future regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
“Fee Letter” means that certain Fee Letter dated as of June 29, 2012, as amended
pursuant to that Amendment dated as of January 28, 2013, and as further amended
pursuant to that Amendment dated as of May 28, 2013, among the Company,
Barclays, Deutsche Bank Trust Company Americas, Deutsche Bank AG Cayman Islands
Branch, DB Securities, Credit Suisse, CS Securities and GS Bank, and as further
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, among the Company, Barclays, Deutsche Bank Trust Company
Americas, Deutsche Bank AG Cayman Islands Branch, DB Securities, Credit Suisse,
CS Securities and GS Bank.
“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period.
“Fixed Charges” means, with respect to any Person for any period, the sum of:
(1) Consolidated Interest Expense of such Person for such period, and (2) all
cash dividend payments (excluding items eliminated in consolidation) on any
series of Preferred Stock or Disqualified Stock of such Person and its
Restricted Subsidiaries.
“Fixed GAAP Date” means December 22, 2010, provided that at any time after the
Effective Date, the Borrower may by written notice to the Administrative Agent
elect to change the Fixed GAAP Date to be the date specified in such notice, and
upon such notice, the Fixed GAAP Date shall be such date for all periods
beginning on and after the date specified in such notice.
“Fixed GAAP Terms” (a) the definitions of the terms “Attributable Indebtedness”,
“Capital Expenditures”, “Capitalized Lease Obligations”, “Consolidated Cash
Taxes”, “Consolidated Current Assets”, “Consolidated Current Liabilities”,
“Consolidated Funded Indebtedness”, “Consolidated Interest Expense”,
“Consolidated Net Income”, “Consolidated Non-cash Charges”, “Consolidated
Scheduled Funded Debt Payments”, “Consolidated Senior Secured Debt Ratio”,
“Consolidated Taxes”, “Consolidated Total Indebtedness”, “Current Assets”,
“EBITDA”, “ECF CNI”, “Excess Cash Flow”, “Fixed Charge Coverage Ratio”, “Fixed
Charges”, “Funded Debt”, “Indebtedness” and “Investments” (b) all defined terms
in this Agreement to the extent used in or relating to any of the foregoing
definitions, and all ratios and computations based on any of the foregoing
definitions, and (c) any other term or provision of this Agreement or the Loan
Documents that, at the Borrower’s election, may be specified by the Borrower by
written notice to the Administrative Agent from time to time.
“Foreign Asset Sale” has the meaning specified in Section 2.05(d).
“Foreign Lender” has the meaning specified in Section 10.15(b)(i).
“Foreign Subsidiary” means any Subsidiary of Borrower that is (i) a FSHCO,
(ii) not organized under the laws of the United States of America or any state
thereof or the District of Columbia or (iii) a direct or indirect subsidiary of
a Person described by clause (ii) of this definition.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“FSHCO” means any Subsidiary of the Borrower, so long as substantially all of
the assets of such Subsidiary consist of (i) Equity Interests of one or more
Foreign Subsidiaries and (ii) (if any) Indebtedness of one or more Foreign
Subsidiaries, intellectual property relating to one or more Foreign Subsidiaries
and/or other assets (including cash or Cash Equivalents) relating to an
ownership interest in any such Equity Interests, Indebtedness or intellectual
property.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.
“Funded Debt” of any Person means Indebtedness for borrowed money of such Person
that by its terms matures more than one (1) year after the date of its creation
or matures within one (1) year from any date of determination but is renewable
or extendible, at the option of such Person, to a date more than one (1) year
after such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one (1) year after such date.
“Funding Date” means the first date all the conditions precedent in Section 4.02
are satisfied or waived in accordance with such Section 4.02.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession, and subject to the following
sentence. If at any time the SEC permits or requires U.S. domiciled companies
subject to the reporting requirements of the Exchange Act to use IFRS in lieu of
GAAP for financial reporting purposes, the Borrower may elect by written notice
to the Administrative Agent to so use IFRS in lieu of GAAP and, upon any such
notice, references herein to GAAP shall thereafter be construed to mean (a) for
periods beginning on and after the date specified in such notice, IFRS as in
effect on the date specified in such notice (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement) and (b) for prior periods, GAAP as defined in the first sentence of
this definition. All ratios and computations based on GAAP contained in this
Agreement shall be computed in conformity with GAAP.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.07(g).
“GS Bank” means Goldman Sachs Bank USA and its successors.
“guarantee” means, as to any Person, a guarantee (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
direct or indirect, in any manner (including, without limitation, letters of
credit and reimbursement agreements in respect thereof), of all or any part of
any Indebtedness or other obligations.
“Guarantors” means, collectively, Holdings and the Subsidiaries of the Borrower
listed on Schedule I (such Subsidiaries of the Borrower not to include any
Excluded Subsidiary) and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12 or Section 6.16. Prior to the initial funding and the Initial
Borrower Merger on the FundingRelease Date, there shall be no Guarantors.
“Guaranty” means, collectively, the Holdings Guaranty and the Subsidiary
Guaranty.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
toxic mold, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated as “hazardous” or
“toxic,” or as a “pollutant” or a “contaminant,” pursuant to any Environmental
Law.
“Hedge Bank” means any Person that (i) at the time it enters into a Secured
Hedge Agreement, is a Lender or an Affiliate of a Lender, or (ii) is, as of the
Funding Date, a Lender or an Affiliate of a Lender and a party to a Secured
Hedge Agreement, in each case, in its capacity as a party to such Secured Hedge
Agreement.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:
(1)    currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and
(2)    other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.
“Holdings” means Buccaneer Holdings, Inc. and any successor in interest thereto.
“Holdings Guaranty” means the Holdings Guaranty to be made by Holdings on the
FundingRelease Date in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F-1.
“Holdings Permitted Subsidiary” means a direct or indirect Wholly Owned
Subsidiary of Holdings having Total Assets not exceeding $10,000 and that does
not have any Subsidiaries except other Holdings Permitted Subsidiaries.
“Identified Participating Lenders” has the meaning specified in Section
2.05(a)(v)(C)(c).
“Identified Qualifying Lenders” has the meaning specified in Section
2.05(a)(v)(D)(c).
“Immaterial Subsidiary” means any Subsidiary of the Borrower designated as such
in writing by the Borrower to the Administrative Agent that, as of the date of
the most recent financial statements required to be delivered pursuant to
Section 6.01(a) and (b), (i) does not have assets in excess of 2.25% of Total
Assets and (ii) together with all other Immaterial Subsidiaries designated
pursuant to the preceding clause (i) do not have assets in excess of 5.00% of
Total Assets. Any Subsidiary so designated as an Immaterial Subsidiary that
fails to meet the foregoing requirements as of the last day of the most recent
period for which consolidated financial statements of the Company are available
shall continue to be deemed an “Immaterial Subsidiary” hereunder until the date
that is sixty (60) days following the date on which such annual or quarterly
financial statements were required to be delivered pursuant to Section 6.01(a)
and (b) with respect to such period.
“Increase Supplement” has the meaning specified in Section 2.14(c).
“Incremental Commitment Amendment” has the meaning specified in Section 2.14(d).
“Incremental Commitments” has the meaning specified in Section 2.14(a).
“Incremental Loans” has the meaning specified in Section 2.14(d).
“Incremental Term Loan Commitments” has the meaning specified in Section
2.14(a).
“Incremental Term Loans” means Loans made pursuant to Incremental Term Loan
Commitments.
“Incur” means, with respect to any Indebtedness, Equity Interest or Lien, to
issue, assume, guarantee, incur or otherwise become liable for such
Indebtedness, Equity Interest or Lien, as applicable; and the terms “Incurs,”
“Incurred” and “Incurrence” shall have a correlative meaning; provided that any
Indebtedness, Equity Interests or Lien of a Person existing at the time such
Person becomes a Subsidiary (whether by merger, consolidation, acquisition or
otherwise) shall be deemed to be Incurred by such Person at the time it becomes
a Subsidiary.
“Indebtedness” means, with respect to any Person:
(1)    the principal and premium (if any) of any Indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, except (i) any such balance that constitutes a trade payable, accrued
expense or similar obligation to a trade creditor, in each case Incurred in the
ordinary course of business and (ii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP, (d) in respect of Capitalized Lease Obligations, or (e) representing
any Hedging Obligations, if and to the extent that any of the foregoing
Indebtedness (other than letters of credit and Hedging Obligations) would appear
as a liability on a balance sheet (excluding the footnotes thereto) of such
Person prepared in accordance with GAAP;
(2)    to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the Indebtedness of
another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and
(3)    to the extent not otherwise included, Indebtedness of another Person
secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person); provided, however, that the amount of
such Indebtedness will be the lesser of: (a) the Fair Market Value of such asset
at such date of determination, and (b) the amount of such Indebtedness of such
other Person;
provided that (a) Contingent Obligations Incurred in the ordinary course of
business and (b) obligations under or in respect of Receivables Financings shall
be deemed not to constitute Indebtedness.
“Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnitees” has the meaning set forth in Section 10.05.
“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing that
is, in the good faith determination of the Borrower, qualified to perform the
task for which it has been engaged and is not an Affiliate of the Borrower.
“Information” has the meaning specified in Section 10.08.
“Initial Borrower” has the meaning specified in the introductory paragraph of
this Agreement.
“Initial Borrower Merger” has the meaning specified in Section 6.16(c).
“Initial Deposit” has the meaning specified in Section 2.01.
“Initial Lenders” means Barclays Bank PLC, Deutsche Bank Trust Company Americas,
Credit Suisse AG and Goldman Sachs Bank USA.
“Initial Liens” has the meaning specified in Section 7.01(a).
“Initial Term Loans” has the meaning specified in Section 2.01(a).
“Intellectual Property Security Agreements” means, collectively, the Grant of
Security Interest in Copyrights, the Notice and Confirmation of Grant of
Security Interest in Patents and the Notice and Confirmation of Grant of
Security Interest in Trademarks substantially in the forms of Exhibits B-1, B-2
and B-3 to the Security Agreement together with each such form executed and
delivered pursuant to Section 6.12.
“Intercreditor Agreement” means the Intercreditor Agreement, to be dated as of
the FundingRelease Date, between the Administrative Agent and Barclays Bank PLC
(in its capacity as Administrative Agent under the Existing Credit Agreement),
and to be acknowledged by certain of the Loan Parties in substantially the form
of Exhibit J, as the same may be amended, supplemented, waived or otherwise
modified from time to time in accordance with the terms hereof and thereof.
“Interest Payment Date” means, (1) on or prior to the earlier to occur of the
Release Date or the Special Mandatory Prepayment Date, such date and (2)
following the Release Date or the Special Mandatory Prepayment Date, as
applicable (a) as to any Loan other than a Base Rate Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date of the Facility
under which such Loan was made; provided, however, that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made (beginning on the last Business Day of
the fiscal quarter in which the initial Credit Extension hereunderRelease Date
or the Special Mandatory Prepayment Date, as applicable, occurs).
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by all Appropriate Lenders, nine or
twelve months thereafter, as selected by the Borrower in its Committed Loan
Notice; provided that:
1.    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
2.    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
3.    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Investment Grade Securities” means:
(1)    securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents) and in each case with maturities not exceeding two years from the
date of acquisition,
(2)    securities that have a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency,
(3)    investments in any fund that invests at least 95% of its assets in
investments of the type described in clauses (1) and (2) which fund may also
hold immaterial amounts of cash pending investment and/or distribution, and
(4)    corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.
“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet of the Borrower
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. If the
Borrower or any Restricted Subsidiary sells or otherwise disposes of any Equity
Interests of any Restricted Subsidiary, or any Restricted Subsidiary issues any
Equity Interests, in either case, such that, after giving effect to any such
sale or disposition, such Person is no longer a Subsidiary of the Borrower, the
Borrower shall be deemed to have made an Investment on the date of any such sale
or other disposition equal to the Fair Market Value of the Equity Interests of
and all other Investments in such Restricted Subsidiary retained. In no event
shall a guarantee of an operating lease of the Borrower or any Restricted
Subsidiary be deemed an Investment. For purposes of the definition of
“Unrestricted Subsidiary” and Section 7.06:
(1)    “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary equal to an
amount (if positive) equal to:
(a)    the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less
(b)    the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and
(2)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined by the Board of Directors of the Borrower.
The amount of any Investment outstanding at any time shall be the original cost
of such Investment (determined, in the case of any Investment made with assets
of the Borrower or any Restricted Subsidiary, based on the Fair Market Value of
the assets invested), reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Borrower or
a Restricted Subsidiary in respect of such Investment.
“IP Rights” has the meaning set forth in Section 5.025.03(r).
“IPO” means the issuance by Holdings or any Parent Holding Company of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
and such Equity Interests are listed on a nationally-recognized stock exchange
in the U.S.
“IPO Entity” means, at any time after an IPO, Holdings, a parent entity of
Holdings or any Subsidiary of Holdings and of which the Borrower is a
Subsidiary, as the case may be, the Equity Interests of which were issued or
otherwise sold pursuant to the IPO; provided that, immediately following the
IPO, the Borrower is a Wholly Owned Subsidiary of such IPO Entity and such IPO
Entity owns, directly or through its subsidiaries, substantially all the
businesses and assets owned or conducted, directly or indirectly, by the
Borrower immediately prior to the IPO.
“IRS” means the United States Internal Revenue Service.
“Joint Bookrunners” means Barclays, Credit Suisse, DB Securities and GS Bank.
“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries, and (b) any Person in whom
the Borrower or any of its Subsidiaries beneficially owns any Equity Interest
that is not a Subsidiary.
“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“Lender” has the meaning specified in the introductory paragraph to this
Agreement.
“Lender Joinder Agreement” has the meaning specified in Section 2.14(c).
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease Obligation having substantially the same
economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of an Initial Term Loan, a New Term Loan or an Extended Loan.
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Guaranty, (iv) the Collateral Documents, (v) the Fee Letter and, (vi) the
Borrower Joinder and (vii) the Escrow Agreement.
“Loan Parties” means, collectively, the Borrower and, following the Initial
Borrower Merger, each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Major Default” means the Events of Default contained in clauses (a), (solely in
respect of a failure to perform or observe Section 7.04) (b), (solely in respect
of the Major Representations) (d), (solely in respect of actual or asserted (by
the Borrower or applicable Guarantor) invalidity of the Guaranty or material
Collateral Document by the Borrower or any Guarantor that is a Significant
Subsidiary of the Borrower) (j), (solely in respect of actual or asserted (by
the Borrower or applicable Loan Party) invalidity of a material Collateral
Document of the Borrower or any Significant Subsidiary) (l), (f), (g) and (k) of
Section 8.01.
“Major Representations” (a) in respect of Section 4.01, means the
representations and warranties made in Sections 5.01(a)(i), (a)(ii)(B), (b)
(other than clauses (ii) and (iii) thereof), (d), (f) and (j) and, (b) in
respect of Section 4.02, means the representations and warranties made in
Sections 5.02(a)(i), (a)(ii)(B), (b) (other than clauses (ii) and (iii)
thereof), (d), (m), (subject to the limitations set forth in the penultimate
paragraph of Section 4.02) (r), (s), and (t)(ii), and (c) in respect of Section
4.03, means the representations and warranties made in Sections 5.03(a)(i),
(a)(ii)(B), (b) (other than clauses (ii) and (iii) thereof), (d), (m), (q),
(subject to the limitations set forth in the penultimate paragraph of Section
4.024.03) (r), (s), (t)(ii), and (t)(iii).
“Management Agreement” means that certain Management Agreement between the
Company and T.C. Group V, L.L.C. dated as of January 13, 2011, as the same may
be amended, restated, modified or replaced, from time to time, to the extent
such amendment, modification or replacement is not less advantageous to the
Lenders in any material respect than the Management Agreement as in effect on
the date hereof.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities (actual or contingent), financial condition or results of
operations of the Borrower and its Restricted Subsidiaries, taken as a whole,
(b) a material adverse effect on the ability of the Loan Parties (taken as a
whole) to perform their respective payment obligations under the Loan Documents
to which the Borrower or any of the Loan Parties is a party or (c) a material
adverse effect on the rights and remedies of the Lenders under the Loan
Documents.
“Material Real Property” means any parcel of real property (other than a parcel
with a fair market value of less than $15,000,000) owned in fee by a Loan Party;
provided, however, that one or more parcels owned in fee by a Loan Party and
located (a) adjacent to, (b) contiguous with, or (c) in close proximity to (and
in the case of this clause (c) comprising one property with a common street
address), any other parcels owned in fee by such Loan Party shall, in the
reasonable discretion of the Administrative Agent, be deemed to be one parcel
for the purposes of this definition.
“Maturity Date” means, with respect to the Initial Term Loans, the earliest of
(i) April 23, 2019, (ii) if there are no Term Loans outstanding, the date of
termination in whole of the Term Commitments pursuant to Section 2.06(a) and
(iii) the date that the Term Loans are declared due and payable pursuant to
Section 8.02; provided that (1) in the event that more than $50 million of the
Existing Senior Notes remains outstanding on the date that is 91 days prior to
the Stated Maturity of the Existing Senior Notes (the “First Springing Maturity
Date”), the “Maturity Date” shall mean the First Springing Maturity Date and (2)
in the event that more than $50 million in aggregate principal amount of any
Refinancing Indebtedness in respect of the Existing Senior Notes remains
outstanding on the date that is 91 days prior to the Stated Maturity of such
Refinancing Indebtedness (the “Second Springing Maturity Date”), the “Maturity
Date” shall mean the earlier of the Second Springing Maturity Date and April 23,
2019.
“Maximum Incremental Facilities Amount” means, at any date of determination, an
amount if, after giving effect to the Incurrence of such amount and any
discharge of Indebtedness in connection therewith, the Consolidated Senior
Secured Debt Ratio shall not exceed 4.00 to 1.00 on a Pro Forma Basis.
“Maximum Rate” has the meaning specified in Section 10.10.
“Merger Agreement” has the meaning assigned to such term in the Existing Senior
Notes Indenture.
“Minimum Exchange Tender Condition” has the meaning specified in Section
2.20(b).
“Minimum Extension Condition” has the meaning specified in Section 2.19(g).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Administrative Agent
on behalf of the Lenders substantially in the form of Exhibit H (with such
changes as may be customary to account for local law matters) and otherwise in
form and substance reasonably satisfactory to the Administrative Agent.
“Mortgaged Properties” means the Material Real Properties identified on Schedule
5.025.03(h)(ii) and any other Material Real Property with respect to which a
Mortgage is required pursuant to Section 6.12.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means:
1.with respect to any Asset Sale or any Casualty Event, the aggregate cash
proceeds received by the Borrower or any of its Restricted Subsidiaries in
respect of any Asset Sale (including, without limitation, any cash received in
respect of or upon the sale or other disposition of any Designated Non-cash
Consideration received in any Asset Sale and any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, and including any proceeds received as
a result of unwinding any related Hedging Obligations in connection with such
transaction but excluding the assumption by the acquiring Person of Indebtedness
relating to the disposed assets or other consideration received in any other
non-cash form) or Casualty Event (including, without limitation, any insurance
proceeds or condemnation awards in respect of such Casualty Event received by or
paid to or for the account of the Borrower or any Restricted Subsidiary), net of
the direct cash costs relating to such Asset Sale and the sale or disposition of
such Designated Non-cash Consideration or Casualty Event (including, without
limitation, legal, accounting and investment banking fees, and brokerage and
sales commissions), and any relocation expenses incurred as a result thereof,
taxes paid or payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements related
thereto), amounts required to be applied to the repayment of principal, premium
or penalty, if any, interest and other amounts on any Indebtedness or other
obligations which is secured by a Lien on the asset sold or subject to the
Casualty Event, as applicable, which is prepaid as a result of such transaction
or event (other than Indebtedness hereunder, Indebtedness under the Existing
Credit Agreement and Indebtedness constituting Additional Permitted Obligations,
Permitted Refinancing Obligations, Permitted Debt Exchange Notes and any
Refinancing Indebtedness in respect of the foregoing), any costs associated with
unwinding any related Hedging Obligations in connection with such transaction or
event and any deduction of appropriate amounts to be provided by the Borrower as
a reserve in accordance with GAAP against any liabilities associated with the
asset disposed of in such transaction or the subject of such event and retained
by the Borrower after such sale or other disposition thereof or such event,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction;
2.with respect to the issuance of any Equity Interest by the Borrower or any
Restricted Subsidiary, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such issuance or in connection with
unwinding any related Hedging Obligations in connection therewith over (ii) the
investment banking fees, underwriting discounts and commissions, and other
out-of-pocket expenses and other customary expenses, incurred by the Borrower or
such Restricted Subsidiary in connection with such issuance and any costs
associated with unwinding any related Hedging Obligations in connection
therewith;
3.with respect to the incurrence or issuance of any Indebtedness by the Borrower
or any Restricted Subsidiary, the excess, if any, of (i) the sum of the cash
received in connection with such incurrence or issuance or in connection with
unwinding any related Hedging Obligations in connection therewith over (ii) the
investment banking fees, underwriting discounts and commissions, taxes
reasonably estimated to be actually payable in connection with such incurrence
or issuance and other out-of-pocket expenses and other customary expenses,
incurred by the Borrower or such Restricted Subsidiary in connection with such
incurrence or issuance and any costs associated with unwinding any related
Hedging Obligations in connection therewith.
“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.
“Net Working Capital” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis, Consolidated Current Assets minus
Consolidated Current Liabilities.
“New Term Facility” has the meaning specified in Section 2.14(a).
“New Term Loan” means Loans made under a New Term Facility.
“Non-Consenting Lender” has the meaning specified in Section 3.07(d).
“Non-Excluded Taxes” has the meaning set forth in Section 3.01(a).
“Non-Extending Lender” has the meaning specified in Section 2.19(e).
“Note” means a Term Note.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that (a) obligations of the Borrower or any of its Subsidiaries under any
Secured Cash Management Agreement or Secured Hedge Agreement shall be secured
and guaranteed pursuant to the Collateral Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (b) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under Secured
Hedge Agreements or any Cash Management Agreements. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include (a) the obligation to pay principal, interest, charges,
expenses, fees, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.
“OID” has the meaning specified in Section 14(d).
“OFAC” has the meaning specified in Section 5.01(k)(i).
“Offered Amount” has the meaning specified in Section 2.05(a)(v)(D)(a).
“Offered Discount” has the meaning specified in Section 2.05(a)(v)(D)(a).
“Original Acquisition Date” means January 13, 2011.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Affiliate” means any Affiliate of Holdings other than (i) any Subsidiary
of Holdings and (ii) any natural person.
“Other Intercreditor Agreement” means an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent.
“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means with respect to the Initial Term Loans, New Term
Loans and Extended Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Initial Term Loans, New Term Loans and Extended Loans, as the case may be,
occurring on such date.
“Parent Holding Company” means any direct or indirect parent of the Borrower,
who does not hold Equity Interests in any other Person (except for any other
Parent Holding Company).
“Pari Passu Indebtedness” means Indebtedness with a Lien on the Collateral
ranking pari passu with the Liens securing the Obligations.
“Pari Passu Lien Priority” means with respect to specified Indebtedness, secured
by a Lien on specified Collateral ranking equal with the Lien on such Collateral
securing the Loans or any Guaranty, as applicable, either pursuant to the
Intercreditor Agreement or one or more other intercreditor agreements having
terms no less favorable to the Lenders in relation to the holders of such
specified Indebtedness with respect to such Collateral than the terms of the
Intercreditor Agreement applicable to the rights of the Lenders in relation to
the other holders of the Senior Priority Obligations (as defined in the
Intercreditor Agreement) with respect to the Collateral, as determined in good
faith by the Borrower.
“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning set forth in Section 10.07(l).
“Participating Lender” has the meaning specified in Section 2.05(a)(v)(C)(b).
“PATRIOT Act” has the meaning specified in Section 10.22.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Protection Act of 2006, Section 412 of the Code and Section
302 of ERISA, each as in effect prior to the Pension Protection Act of 2006 and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Borrower or any of its Restricted Subsidiaries and
another Person; provided that any cash or Cash Equivalents received must be
applied in accordance with Section 7.09.
“Permitted Debt” shall have the meaning assigned thereto in Section 7.03(b).
“Permitted Debt Exchange” has the meaning specified in Section 2.20(a).
“Permitted Debt Exchange Notes” has the meaning specified in Section 2.20(a).
“Permitted Debt Exchange Offer” has the meaning specified in Section 2.20(a).
“Permitted Encumbrances” has the meaning specified in the Mortgages.
“Permitted Holders” means the collective reference to the Sponsor and its
Control Investment Affiliates (but excluding any operating portfolio companies
of the foregoing), directors and members of management of Holdings and its
Subsidiaries that have ownership interests in Holdings (or any Parent Holding
Company) (for so long as the ownership interests held by such directors or
members of management are less than the ownership interests held by the
Sponsor).
“Permitted Investments” means:
(1)    any Investment in Cash Equivalents;
(2)    any Investment in the Borrower or any Restricted Subsidiary;
(3)    any Investment by Restricted Subsidiaries of the Borrower in other
Restricted Subsidiaries of the Borrower and Investments by Subsidiaries that are
not Restricted Subsidiaries in other Subsidiaries that are not Restricted
Subsidiaries of the Borrower;
(4)    any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person that is primarily engaged in a Similar Business if as a
result of such Investment (a) such Person becomes a Restricted Subsidiary of the
Borrower, or (b) such Person, in one transaction or a series of related
transactions, is merged, consolidated or amalgamated with or into, or transfers
or conveys all or substantially all of its assets to, or is liquidated into, the
Borrower or a Restricted Subsidiary of the Borrower;
(5)    any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with an Asset Sale made pursuant to
Section 7.09 or any other disposition of assets not constituting an Asset Sale;
(6)    any Investment (x) existing on the FundingRelease Date, (y) made pursuant
to binding commitments in effect on the FundingRelease Date and (z) that
replaces, refinances, refunds, renews or extends any Investment described under
either of the immediately preceding clauses (x) or (y); provided that any such
Investment is in an amount that does not exceed the amount replaced, refinanced,
refunded, renewed or extended;
(7)    advances to employees not in excess of $10.0 million outstanding at any
one time in the aggregate;
(8)    loans and advances to officers, directors and employees for business
related travel expenses, moving and relocation expenses and other similar
expenses, in each case in the ordinary course of business;
(9)    any Investment (x) acquired by the Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable, or (b) as a result of a
foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default and (y) received in compromise or resolution of (a)
obligations of trade creditors or customers that were incurred in the ordinary
course of business of the Borrower or any Restricted Subsidiary, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, or (b) litigation,
arbitration or other disputes;
(10)    Hedging Obligations permitted under Section 7.03(b)(x)
(11)    any Investment by the Borrower or any of its Restricted Subsidiaries in
a Similar Business (other than an Investment in an Unrestricted Subsidiary)
having an aggregate Fair Market Value, taken together with all other Investments
made pursuant to this clause (11) that are at the time outstanding, not to
exceed the greater of (x) $100.0 million and (y) 3.25% of Total Assets at the
time of such Investment; provided, however, that if any Investment pursuant to
this clause (11) is made in any Person that is not a Restricted Subsidiary of
the Borrower at the date of the making of such Investment and such Person
becomes a Restricted Subsidiary of the Borrower after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (2) above and
shall cease to have been made pursuant to this clause (11) for so long as such
Person continues to be a Restricted Subsidiary;
(12)    Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries existing on the FundingRelease Date in an aggregate amount, taken
together with all other Investments made pursuant to this clause (12) that are
at the time outstanding, not to exceed the greater of (x) $75.0 million and (y)
2.5% of Total Assets at the time of such Investment;
(13)    additional Investments by the Borrower or any of its Restricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (13) that are at the time
outstanding, not to exceed the greater of (x) $125.0 million and (y) 4.0% of
Total Assets at the time of such Investment;
(14)    any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 7.08(b) (except
transactions described in clause (ii), (iv), (v), (ix)(a), (xiv) or (xv) of such
Section 7.08(b));
(15)    Investments the payment for which consists of Equity Interests (other
than Excluded Equity) of the Borrower, Holdings or any Parent Holding Company,
as applicable; provided, however, that such Equity Interests will not increase
the amount available for Restricted Payments under Section 7.06(a)(C);
(16)    Investments consisting of the licensing, sublicensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;
(17)    Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;
(18)    any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness; provided, however, that any Investment in a
Receivables Subsidiary is in the form of a Purchase Money Note, contribution of
additional receivables or an equity interest;
(19)    Investments of a Restricted Subsidiary of the Borrower acquired after
the FundingRelease Date or of an entity merged into or consolidated with a
Restricted Subsidiary of the Borrower in a transaction that is not prohibited by
Section 7.04 after the FundingRelease Date to the extent that such Investments
were not made in contemplation of such acquisition, merger or consolidation and
were in existence on the date of such acquisition, merger or consolidation;
(20)    Investments made to consummate the Transactions; and
(21)    guarantees of Indebtedness permitted to be incurred under Section 7.03,
and performance guarantees in the ordinary course of business.
“Permitted Joint Venture” means, with respect to any specified Person, a joint
venture (that for the avoidance of doubt is not itself a Restricted Subsidiary)
of such Person, which joint venture is engaged in a Similar Business and in
respect of which the Borrower or a Restricted Subsidiary beneficially owns at
least 35% of the shares of Equity Interests of such Person.
“Permitted Liens” means, with respect to any Person:
(1)    pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;
(2)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review (or which, if due and payable,
are being contested in good faith by appropriate proceedings and for which
adequate reserves are being maintained, to the extent required by GAAP and such
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien);
(3)    Liens for taxes, assessments or other governmental charges (i) which are
not yet delinquent or (ii) which are being contested in good faith by
appropriate proceedings for which adequate reserves are being maintained on the
books of the applicable Person to the extent required by GAAP;
(4)    Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;
(5)    minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;
(6)    Liens Incurred to secure Debt Obligations in respect of Indebtedness
permitted to be Incurred pursuant to clause (i), (iv), (xx) or (xxxi) of the
definition of “Permitted Debt”; provided that, (x) in the case of clause (iv),
such Lien extends only to the assets and/or Equity Interests, the acquisition,
lease, construction, repair, replacement or improvement of which is financed
thereby and any income or profits thereof; and (y) in the case of clause (xx),
such Lien does not extend to the property or assets (or income or profits
therefrom) of any Restricted Subsidiary other than a Foreign Subsidiary that is
not a Guarantor;
(7)    Liens of the Borrower or any of its Restricted Subsidiaries existing on
the FundingRelease Date (other than Liens Incurred to secure Indebtedness under
the this Agreement and the other Loan Documents);
(8)    Liens on assets of, or Equity Interests in, a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other assets of the Borrower or any Restricted Subsidiary of the
Borrower;
(9)    Liens on assets at the time the Borrower or a Restricted Subsidiary of
the Borrower acquired the assets, including any acquisition by means of a merger
or consolidation with or into the Borrower or any Restricted Subsidiary of the
Borrower; provided, however, that such Liens are not created or Incurred in
connection with, or in contemplation of, such acquisition; provided, further,
however, that the Liens may not extend to any other assets owned by the Borrower
or any Restricted Subsidiary of the Borrower;
(10)    Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary of the
Borrower permitted to be Incurred in accordance with Section 7.03, subject, in
the event of Liens on Collateral Incurred pursuant to this clause (10), to
subordination of such Liens on terms reasonably acceptable to the Administrative
Agent and the Borrower;
(11)    Liens securing Hedging Obligations and Cash Management Agreements so
long as the related Indebtedness is, and is permitted to be Incurred under this
Agreement, and is secured by Liens under the Collateral Documents;
(12)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
entered into in the ordinary course of business issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods;
(13)    leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Restricted Subsidiaries;
(14)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business securing the assets subject to
such operating leases and any ancillary and related assets, including the
proceeds of such assets;
(15)    Liens in favor of the Borrower or any Guarantor, subject, in the event
of Liens on Collateral Incurred pursuant to this clause (15), to subordination
of such Liens on terms reasonably acceptable to the Administrative Agent and the
Borrower;
(16)    Liens on accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” Incurred in connection with a
Qualified Receivables Financing;
(17)    deposits made in the ordinary course of business to secure liability to
insurance carriers;
(18)    Liens on the Equity Interests of Unrestricted Subsidiaries;
(19)    Liens arising from licenses and sub-licenses of any patents, trademarks,
copyrights, software, know-how or other intellectual property granted in the
ordinary course of business;
(20)    judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
(21)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(22)    Liens on cash or Cash Equivalents Incurred to secure Cash Management
Agreements or Hedging Obligations with Cash Management Banks or Hedge Banks,
respectively, in the ordinary course of business;
(23)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6) (solely with respect to Indebtedness
Incurred pursuant to clauses (i)(b), (i)(c) and (xxxi) of the definition of
“Permitted Debt”), (7), (8), (9) and (11); provided, however, that (x) such new
Lien shall be limited to all or part of the same property that secured the
original Lien (plus improvements on such property), (y) the Indebtedness secured
by such Lien at such time is not increased to any amount greater than the sum of
(A) the outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6) (solely with respect to Indebtedness
Incurred pursuant to clauses (i)(b), (i)(c) and (xxxi) of the definition of
“Permitted Debt”), (7), (8), (9) and (11) at the time the original Lien became a
Permitted Lien under this Agreement, and (B) an amount necessary to pay any fees
and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement and (z) other than with respect to Liens to
secure any refinancing, refunding, extension, renewal or replacement of any
Indebtedness secured by a Lien referred to in the foregoing clause (11), if such
Liens secure Collateral, such Liens (and all related obligations) shall be
subject to the terms of the Intercreditor Agreement or an Other Intercreditor
Agreement;
(24)    [Reserved];
(25)    other Liens securing obligations Incurred in the ordinary course of
business which obligations do not exceed the greater of (x) $100.0 million and
(y) 3.25% of Total Assets at the time of Incurrence of such obligation, at any
one time outstanding;
(26)    Liens on the assets of a joint venture to secure Indebtedness of such
joint venture Incurred pursuant to clause (xxi) of the definition of “Permitted
Debt”;
(27)    Liens on equipment of the Borrower or any Restricted Subsidiary of the
Borrower granted in the ordinary course of business to the Borrower’s or such
Restricted Subsidiary’s client at which such equipment is located;
(28)    [Reserved];
(29)    Liens on cash and Cash Equivalents used to defease or to irrevocably
satisfy and discharge Indebtedness; provided that such defeasance or
satisfaction and discharge is not prohibited by this Agreement;
(30)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation and
exportation of goods in the ordinary course of business;
(31)    Liens (i) of a collection bank arising under Section 4−210 of the
Uniform Commercial Code on items in the course of collection; (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry; and
(32)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness; (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and its Restricted Subsidiaries; or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business.
“Permitted Refinancing Obligations” means subordinated or senior Indebtedness
(which Indebtedness may be unsecured, or secured by a Lien ranking at the
Borrower’s option pari passu with or junior to the Lien securing the Loans),
including customary bridge financings, in each case issued or incurred by the
Borrower or a Guarantor in respect of a refinancing of outstanding Indebtedness
of the Borrower under the Facilities, including Indebtedness Incurred to pay
premiums, defeasance costs and fees and expenses in connection therewith, the
terms of which Indebtedness (i) do not provide for a maturity date or Weighted
Average Life to Maturity earlier than the Maturity Date of the Term Loans being
refinanced or shorter than the Weighted Average Life to Maturity of the Term
Loans being refinanced, as the case may be (other than an earlier maturity date
and/or shorter Weighted Average Life to Maturity for customary bridge
financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date or a shorter Weighted
Average Life to Maturity than the Maturity Date of the Term Loans being
refinanced or the Weighted Average Life to Maturity of the Term Loans being
refinanced, as applicable) and (ii) do not, in the case of Indebtedness that is
unsecured or is secured by Liens that are junior in priority to the Liens
securing the Loans, provide for any mandatory repayment or redemption from asset
sales, casualty or condemnation events or excess cash flow except to the extent
that prepayments are made first to the Term Loans and to other Indebtedness
having Pari Passu Lien Priority (to the extent required by the Loan Documents or
the terms of such other Indebtedness) (other than, in the case of any customary
bridge financing, prepayments of such bridge financing from the issuance of
equity or other Indebtedness permitted hereunder which meets the requirements of
this definition); provided that (a) such Indebtedness shall not be secured by
any Lien on any asset of any Loan Party that does not also secure the Loans, or
be guaranteed by any Person other than the Guarantors, and (b) if secured by
Collateral, such Indebtedness (and all related obligations) shall be subject to
the terms of the Intercreditor Agreements or an Other Intercreditor Agreement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means (a) any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of any Loan Party or any such Plan to which any
Loan Party is required to contribute on behalf of any of its employees or (b)
any Pension Plan.
“Platform” has the meaning specified in Section 6.02.
“Pledged Debt” has the meaning specified in the Security Agreement.
“Pledged Interests” has the meaning specified in the Security Agreement.
“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution or winding up.
“Prepayment Amount” has the meaning specified in Section 2.05(c).
“Prepayment Date” has the meaning specified in Section 2.05(c).
“Pro Forma Adjustments” means, without duplication, with respect to any period,
(a) adjustments calculated in accordance with Regulations S-X under the
Securities Act of 1933, as amended and (b) the net reduction in costs and other
operating improvements or synergies that have been realized or are reasonably
anticipated to be realized in good faith with respect to a Specified Transaction
within twelve months of the date of such Specified Transaction, as if all such
reductions in costs had been effected as of the beginning of such period,
decreased by any incremental expenses incurred or to be incurred during such
four-quarter period in order to achieve such reduction in costs.
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such covenant: (a) historical income statement items (whether
positive or negative) attributable to the property or Person, if any, subject to
such Specified Transaction, (i) in the case of an Asset Sale or other
disposition of all or substantially all Equity Interests in any Restricted
Subsidiary of the Borrower or any division, product line, or facility used for
operations of the Borrower or any of its Restricted Subsidiaries or a
designation of a Subsidiary as an Unrestricted Subsidiary, shall be excluded,
and (ii) in the case of a purchase or other acquisition of all or substantially
all of the property and assets or business of any Person, or of assets
constituting a business unit, a line of business or division of such Person, or
of all or substantially all of the Equity Interests in a Person or a designation
of a Subsidiary as a Restricted Subsidiary, shall be included, (b) any
repayment, retirement, redemption, satisfaction, and discharge or defeasance of
Indebtedness, Disqualified Stock or Preferred Stock, and (c) any Indebtedness
Incurred by the Borrower or any of its Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination (taking
into account any Hedging Obligations applicable to such Indebtedness if such
Hedging Obligation has a remaining term in excess of twelve (12) months);
provided that “Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect”
in respect of any Specified Transaction shall be calculated in a reasonable
manner and certified by a Responsible Officer of the Borrower.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place, and subject
to adjustment as provided in Section 2.18), the numerator of which is the amount
of the Commitments of such Lender under the applicable Facility or Facilities at
such time and the denominator of which is the amount of the Aggregate
Commitments under the applicable Facility or Facilities at such time; provided
that if the commitment of each Lender to make Loans have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Public Lender” has the meaning specified in Section 6.02.
“Public Side Information” has the meaning specified in Section 6.02.
“Purchase and Sale Agreement” means the Agreement for the sale and purchase of
all shares in and preferred equity certificates (whether convertible or not)
issued by the Target dated as of June 30, 2012, among WP Roaming S.à r.l. and
the Company (together with all exhibits and schedules thereto).
“Purchase Money Note” means a promissory note of a Receivables Subsidiary
evidencing a line of credit, which may be irrevocable, from the Borrower or any
Subsidiary of the Borrower to a Receivables Subsidiary in connection with a
Qualified Receivables Financing, which note is intended to finance that portion
of the purchase price that is not paid by cash or a contribution of equity.
“Purchase Price Pushdown” has the meaning specified in Section 7.11.
“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:
(1)    the Board of Directors of the Borrower shall have determined that such
Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Receivables Subsidiary,
(2)    all sales of accounts receivable and related assets to the Receivables
Subsidiary are made at Fair Market Value (as determined in good faith by the
Borrower), and
(3)    the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower) and
may include Standard Securitization Undertakings.
The grant of a security interest in any accounts receivable of the Borrower or
any of its Restricted Subsidiaries (other than a Receivables Subsidiary) to
secure this Agreement, the Existing Credit Agreement or any Additional Permitted
Obligations shall not be deemed a Qualified Receivables Financing.
“Qualifying Lender” has the meaning specified in Section 2.05(a)(v)(D)(c).
“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Receivables Subsidiary (in the case of a transfer by the Borrower or any
of its Subsidiaries), and (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Borrower or
any of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all guarantees or other obligations in respect of such accounts receivable,
proceeds of such accounts receivable and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable
and any Hedging Obligations entered into by the Borrower or any such Subsidiary
in connection with such accounts receivable.
“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.
“Receivables Subsidiary” means a Wholly Owned Restricted Subsidiary of the
Borrower (or another Person formed for the purposes of engaging in a Qualified
Receivables Financing with the Borrower in which the Borrower or any Subsidiary
of the Borrower makes an Investment and to which the Borrower or any Subsidiary
of the Borrower transfers accounts receivable and related assets) which engages
in no activities other than in connection with the financing of accounts
receivable of the Borrower and its Subsidiaries, all proceeds thereof and all
rights (contractual or other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business, and which is
designated by the Board of Directors of the Borrower (as provided below) as a
Receivables Subsidiary and:
(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way other than pursuant to Standard
Securitization Undertakings, or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,
(b)    with which neither the Borrower nor any other Subsidiary of the Borrower
has any material contract, agreement, arrangement or understanding other than on
terms which the Borrower reasonably believes to be no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower, and
(c)    to which neither the Borrower nor any other Subsidiary of the Borrower
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.
Any such designation by the Board of Directors of the Borrower shall be
evidenced by a certificate of a Responsible Officer of the Borrower certifying
that such designation complied with the foregoing conditions.
“Reference Date” means April 23, 2012.
“Refinancing” means the refinancing, repayment, redemption, defeasance or other
discharge of all third party Indebtedness for borrowed money of the Target and
its subsidiaries, other than Indebtedness described on Schedule 7.03.
“Refinancing Indebtedness” has the meaning specified in Section 7.03(b)(xiv).
“Refunding Capital Stock” has the meaning specified in Section 7.06(b)(ii)(a).
“Register” has the meaning set forth in Section 10.07(c).
“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.
“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees and advisors of such Person and of such Person’s Affiliates.
“Release” means the release of the Escrowed Funds to (or at the direction of)
the Initial Borrower in accordance with Section 5(a) of the Escrow Agreement.
“Release Date” means the date on which the Initial Borrower instructs the Escrow
Agent to release the Escrowed Funds in accordance with Section 5(a) of the
Escrow Agreement.
“Replacement Assets” means (1) substantially all the assets of a Person
primarily engaged in a Similar Business or (2) a majority of the Voting Equity
Interests of any Person primarily engaged in a Similar Business that will
become, on the date of acquisition thereof, a Restricted Subsidiary.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Repricing Transaction” means (a) the Incurrence by any Loan Party of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement), (i) having an effective interest rate margin or weighted
average yield (as reasonably determined by the Administrative Agent in
consultation with the Borrower after giving effect to, among other factors,
interest rate margins, upfront or similar fees, original issue discount or
Eurodollar Rate or Base Rate floors shared with all lenders, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders or any fluctuations in
the Eurodollar Rate or the Base Rate) that is less than the Applicable Rate for,
or weighted average yield (as reasonably determined by the Administrative Agent
in consultation with the Borrower on the same basis) of, the Initial Term Loans,
and (ii) the proceeds of which are used to repay, in whole or in part, principal
of outstanding Initial Term Loans and (b) any amendment, waiver or other
modification to this Agreement which would have the effect of reducing the
Applicable Rate for the Initial Term Loans (other than, in each case, any such
transaction or amendment or modification accomplished together with the
substantially concurrent refinancing of all Facilities hereunder and other than
any amendment to a financial maintenance covenant herein or in the component
definitions thereof that may result in a reduction in the Applicable Rate for
the Initial Term Loans); provided that, in each case, the primary purpose of
such prepayment, amendment, amendment and restatement, modification or otherwise
is, as reasonably determined by the Borrower in good faith, to refinance the
Initial Term Loans at a lower effective interest rate margin or weighted average
yield.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused Term
Commitments; provided that the unused Term Commitments of, and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender or any
Affiliate Lender (other than any Debt Fund Affiliate) shall in each case be
excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, vice
president, executive vice president, chief financial officer, treasurer or
assistant treasurer or other similar officer of a Loan Party and, as to any
document delivered on the Effective Date (except as otherwise expressly set
forth in Section 4.01) or, the Funding Date (except as otherwise expressly set
forth in Section 4.02) or the Release Date (except as otherwise expressly set
forth in Section 4.03), any vice president, secretary or assistant secretary.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Payments” has the meaning specified in Section 7.06(a)(iv).
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Retired Capital Stock” has the meaning specified in Section 7.06(b)(ii)(a).
“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.
“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by the Borrower or a Restricted Subsidiary whereby the
Borrower or a Restricted Subsidiary transfers such property to a Person and the
Borrower or such Restricted Subsidiary leases it from such Person, other than
leases between the Borrower and a Restricted Subsidiary of the Borrower or
between Restricted Subsidiaries of the Borrower.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Section 2.19 Additional Amendment” has the meaning specified in Section
2.19(c).
“Secured Cash Management Agreement” means any Cash Management Agreement (a)
existing as of the Funding Date by and between any Loan Party and any Cash
Management Bank or (b) that is entered into following the Funding Date by and
between any Loan Party and any Cash Management Bank to the extent that such Cash
Management Agreement is designated in writing by the Borrower and such Cash
Management Bank to the Administrative Agent as a Secured Cash Management
Agreement.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.
“Secured Indebtedness” means any Indebtedness secured by a Lien.
“Secured Obligations” has the meaning specified in the Security Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, any Supplemental Administrative
Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.01(c).
“Securities Act” means the Securities Act of 1933, as in effect from time to
time.
“Security Agreement” means, collectively, the Security Agreement to be dated as
of the Funding Date executed by the Loan PartiesInitial Borrower, substantially
in the form of Exhibit G, together with each other security agreement and
security agreement supplement executed and delivered pursuant to Section 6.12 or
Section 6.16.
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
“Significant Subsidiaries” means Restricted Subsidiaries of the Borrower
constituting, individually or in the aggregate (as if such Restricted
Subsidiaries constituted a single Subsidiary), a “significant subsidiary” of the
Borrower within the meaning of Rule 1−02 under Regulation S−X promulgated by the
SEC.
“Similar Business” means any business engaged in by the Company or any of its
Restricted Subsidiaries on the Effective Date and any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Borrower and its Restricted Subsidiaries are engaged on the Effective Date.
“Solicited Discount Proration” has the meaning specified in Section
2.05(a)(v)(D)(c).
“Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.05(a)(v)(D)(a).
“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
the Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.05(a)(v) substantially in the form of Exhibit O.
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit P, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(D)(a).
“Solvent” and “Solvency” mean, with respect to the Company and its Subsidiaries
on a consolidated basis, after giving effect to the Transactions (i) the sum of
the liabilities (including contingent liabilities) of the Company and its
subsidiaries, on a consolidated basis, does not exceed the fair value of the
present assets of the Company and its subsidiaries, on a consolidated basis,
(ii) the capital of the Company and its subsidiaries, on a consolidated basis,
is not unreasonably small in relation to their business as contemplated on the
date hereof, (iii) the present fair saleable value of the assets of the Company
and its subsidiaries, on a consolidated basis, is greater than the total amount
that will be required to pay the probable liabilities (including contingent
liabilities) of the Company and its subsidiaries as they become absolute and
matured and (iv) the Company and its subsidiaries, on a consolidated basis, have
not incurred and do not intend to incur, or believe that they will incur, debts
or other liabilities, including current obligations, beyond their ability to pay
such debts or other liabilities as they become due (whether at maturity or
otherwise). The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
“SPC” has the meaning specified in Section 10.07(g).
“Specified Discount” has the meaning specified in Section 2.05(a)(v)(B)(a).
“Special Mandatory Prepayment Date” has the meaning specified in the Escrow
Agreement.
“Specified Discount Prepayment Amount” has the meaning specified in Section
2.05(a)(v)(B)(a).
“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(B)(a).
“Specified Discount Proration” has the meaning specified in Section
2.05(a)(v)(B)(c).
“Specified Existing Tranche” has the meaning specified in Section 2.19.
“Specified Transaction” means any Incurrence or repayment, retirement,
redemption, satisfaction and discharge or defeasance of Indebtedness (excluding
Indebtedness Incurred for working capital purposes other than pursuant to the
Existing Credit Agreement), Disqualified Stock or Preferred Stock or Investment
that results in a Person becoming a Subsidiary, any designation of a Subsidiary
as a Restricted Subsidiary or an Unrestricted Subsidiary, any acquisition or any
Asset Sale or other disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Borrower, any investment constituting an acquisition
of assets constituting a business unit, line of business or division of another
Person, any Asset Sale or other disposition of a business unit, line of business
or division of the Borrower or a Restricted Subsidiary, the cessation of the
operations of a business unit, line of business or division of the Borrower or a
Restricted Subsidiary or any operational change, in each case whether by merger,
consolidation, amalgamation or otherwise or any material restructuring of the
Borrower or implementation of initiative not in the ordinary course of business.
“Sponsor” means Carlyle Partners V, L.P. and its Control Investment Affiliates
(but excluding any operating portfolio companies of the foregoing).
“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower which the Borrower has determined in
good faith to be customary in a Receivables Financing including, without
limitation, those relating to the servicing of the assets of a Receivables
Subsidiary, it being understood that any Receivables Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.
“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the Borrower unless such contingency has
occurred).
“Submitted Amount” has the meaning specified in Section 2.05(a)(v)(C)(a).
“Submitted Discount” has the meaning specified in Section 2.05(a)(v)(C)(a).
“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower which is by its terms subordinated in right of
payment to the Loans, and (b) with respect to any Guarantor, any Indebtedness of
such Guarantor which is by its terms subordinated in right of payment to its
Guaranty.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Borrower that are Guarantors.
“Subsidiary Guaranty” means, collectively, the Subsidiary Guaranty to be made on
the FundingRelease Date by the Subsidiary Guarantors in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F-2, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.
“Successor Company” has the meaning specified in Section 7.04(a)(i).
“Successor Guarantor” has the meaning specified in Section 7.04(b)(i).
“Supplemental Administrative Agent” has the meaning specified in Section 9.14
and “Supplemental Administrative Agents” shall have the corresponding meaning.
“Supplemental Term Facility” has the meaning specified in Section 2.14(a).
“Supplemental Term Loan Commitments” has the meaning specified in Section
2.14(a).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means Deutsche Bank Securities Inc.
“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.
“Takeout Loans” means Incremental Term Loans drawn pursuant to Incremental Term
Loan Commitments (each under and as defined in the Existing Credit Agreement):
(a) being provided by the Term Lenders pursuant to Section 2.01(b) and (b) with
the same maturity date, amortization, applicable margin, LIBOR floor and ABR
floor, as set forth in the definition of “Maturity Date”, Section 2.07, the
definition of “Applicable Margin”, the last sentence of the definition of
“Eurodollar Base Rate” and the last sentence of the definition of “Base Rate”,
respectively.
“Target” means WP Roaming III S.à r.l.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges imposed by any
Governmental Authority, and all additions to tax, penalties and interest with
respect thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term Lender, its obligation to make Initial
Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Term Commitments is $700,000,000.
“Term Facility” means, at any time, (a) prior to the Funding Date, the aggregate
Term Commitments of all Term Lenders at such time, and (b) thereafter, the
aggregate Initial Term Loans of all Term Lenders at such time.
“Term Lender” means (a) at any time on or prior to the Funding Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Funding
Date, any Lender that holds Term Loans at such time.
“Term Loan” means an Initial Term Loan (including any Loans made in respect of
Supplemental Term Loan Commitments which have the same terms as the Initial Term
Loans), Incremental Term Loan or Extended Loan, as the context may require.
“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit C hereto, evidencing the
indebtedness of the Borrower to such Term Lender resulting from the Term Loans
made or held by such Term Lender.
“Threshold Amount” means $50,000,000.
“Ticking Fee Payment Date” has the meaning specified in Section 2.09(a).
“Ticking Fee Rate” means, (a) from the Effective Date through but excluding the
30th day following the Effective Date, 1.00% per annum, (b) from the 31st30th
day following the Effective Date through but excluding the 90th day following
the Effective Date, 1.50% per annum, and (c) from the 91st90th day following the
Effective Date and thereafterthrough but excluding the Funding Date, 3.00% per
annum.
“Total Assets” means the total consolidated assets of the Borrower and its
Restricted Subsidiaries, as shown on the most recent consolidated balance sheet
of the Borrower and its Restricted Subsidiaries.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Tranche” refers to whether such Term Loans or commitments are (1) Initial Term
Loans or Term Loan Commitments, (2) Incremental Term Loans with the same terms
and conditions made on the same day, or (3) Extended Loans (of the same
Extension Series).
“Transactions” means the Acquisition and, if applicable, the other transactions
described in the Purchase and Sale Agreement, together with each of the
following transactions consummated or to be consummated in connection therewith:
(a)    the Borrower obtaining the Facilities and other transactions in
connection therewith (including, without limitation, the entry the Escrow
Agreement, deposits of funds into the Escrow Account and the Release);
(b)    if the Company has made a Backstop Election, the Initial Borrower
Incurring Indebtedness pursuant to one or more Backstop Agreements;
(c)    the Refinancing;
(d)    the payment of the Acquisition Costs; and
(e)    the Initial Borrower Merger.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America.
“Unpaid Amount” has the meaning specified in Section 7.06(b)(ii)(c).
“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary on or after the
FundingRelease Date and so long as (i) no Event of Default has occurred and is
continuing or would result therefrom, (ii) immediately after giving effect to
such designation, (x) the Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 7.03(a) (whether or not then applicable) or (y) the Fixed
Charge Coverage Ratio for the Company and its Restricted Subsidiaries would be
equal to or greater than such ratio immediately prior to giving Pro Forma Effect
to such designation, (iii) in respect of any designation following the Initial
Borrower Merger, such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of its Restricted Subsidiaries)
through Permitted Investments or Investments permitted by, and in compliance
with, Section 7.06, (iv) without duplication of clause (iii), any assets owned
by such Unrestricted Subsidiary at the time of the initial designation thereof
shall be treated as Investments hereunder and (v) on and following the
FundingRelease Date, such Subsidiary shall have been or will promptly be
designated an “unrestricted subsidiary” (or otherwise not be subject to the
covenants) under the Existing Senior Notes Indenture, any Backstop Agreement,
the Existing Credit Agreement and all Refinancing Indebtedness in respect
thereof and (b) any Subsidiary of an Unrestricted Subsidiary. The Borrower may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes
of this Agreement (each, a “Subsidiary Redesignation”); provided that (i) no
Event of Default has occurred and is continuing or would result therefrom and
(ii) immediately after giving effect to such Subsidiary Redesignation, (x) the
Borrower would be permitted to Incur at least $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test set forth in Section 7.03(a) or
(y) the Fixed Charge Coverage Ratio for the Borrower and its Restricted
Subsidiaries would be equal to or greater than such ratio immediately prior to
giving Pro Forma Effect to such designation.
“U.S. Lender” has the meaning set forth in Section 10.15(c).
“U.S. Tax Law Change” means, as applied in respect of any Lender or Agent, as
the case may be, the occurrence after the date it first became a party to this
Agreement (including, for the avoidance of doubt, by means of assignment) (or,
in the case of any Foreign Lender that is an intermediary, partnership or other
flow-through entity for U.S. tax purposes, the date on which the relevant
beneficiary, partner or member thereof became such a beneficiary, partner or
member, if later) of the enactment of any applicable United States federal tax
law, the promulgation of any United States Treasury regulation, the revocation
or change or modification of any income tax convention to which the United
States is a party, or the publication of any Revenue Ruling, Revenue Procedure
or Notice in the Internal Revenue Bulletin.
“Voting Equity Interests” means, with respect to any Person, the outstanding
Equity Interests of a Person having the power, directly or indirectly, to
designate the board of directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (2) the sum of all such
payments.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.
“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Equity Interests or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person and one or more Wholly Owned Subsidiaries of such
Person.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(iii)    The term “including” is by way of example and not limitation.
(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in conformity with, and all financial data (excluding the
calculation of the Fixed Charge Coverage Ratio and the Consolidated Senior
Secured Debt Ratio) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect for the period to which the
Audited Financial Statements relate, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
1.06    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.07    Timing of Payment or Performance. When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as specifically provided in Section 2.12 or as described in
the definition of Interest Period) or performance shall extend to the
immediately succeeding Business Day.
1.08    Currency Equivalents Generally. Except as set forth in the final
paragraph Section 7.03, any amount specified in this Agreement (other than in
Articles II, IX and X) or any of the other Loan Documents to be in Dollars shall
also include the equivalent of such amount in any currency other than Dollars,
such equivalent amount to be determined at the rate of exchange quoted by the
Administrative Agent at the close of business on the Business Day immediately
preceding any date of determination thereof, to prime banks in New York, New
York for the spot purchase in the New York foreign exchange market of such
amount in Dollars with such other currency; provided that if any such baskets
are exceeded solely as a result of fluctuations in applicable currency exchange
rates after the last time such baskets were assessed, such baskets will not be
deemed to have been exceeded solely as a result of such fluctuations in currency
exchange rates.
1.09    [Reserved].
1.10    Pro Forma Calculations. Notwithstanding anything to the contrary herein,
the Consolidated Senior Secured Debt Ratio and the Fixed Charge Coverage Ratio
shall be calculated on a Pro Forma Basis with respect to each Specified
Transaction occurring during the applicable four quarter period to which such
calculation relates, or subsequent to the end of such four-quarter period but
not later than the date of such calculation; provided that notwithstanding the
foregoing, when calculating the Consolidated Senior Secured Debt Ratio for
purposes of determining the applicable percentage of Excess Cash Flow set forth
in Section 2.05(b)(i) any Specified Transaction and any related adjustment
contemplated in the definition of Pro Forma Basis (and corresponding provisions
of the definition of EBITDA) that occurred subsequent to the end of the
applicable four quarter period shall not be given Pro Forma Effect.
1.11    Calculation of Baskets. If any of the baskets set forth in Article VII
of this Agreement or in the definitions “Permitted Investments” or “Permitted
Liens” are exceeded solely as a result of fluctuations to Total Assets for the
most recently completed fiscal quarter after the last time such baskets were
calculated for any purpose under Article VII or in the definitions “Permitted
Investments” or “Permitted Liens”, such baskets will not be deemed to have been
exceeded solely as a result of such fluctuations.
ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    The Loans.
(a)    Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make a single loan to the Borrower on the Funding Date in an
amount not to exceed such Term Lender’s Term Commitment (the “Initial Term
Loans”). The Term Borrowing shall consist of Term Loans made simultaneously by
the Term Lenders in accordance with their respective Term Commitments. The
proceeds of the Initial Term Loans made on the Funding Date shall be deposited
by (or at the direction of) the Initial Borrower, net of the fees set forth in
Section 2.09(a) and an amount equal to 0.50% of the Term Commitments (the “Term
Upfront Fees”), into the Escrow Account (the “Initial Deposit”). Notwithstanding
any provision to the contrary in this Agreement, on or prior to the Funding
Date, the Initial Borrower shall deposit, or cause to be deposited, into the
Escrow Account the Additional Escrow Deposit Amount. Amounts borrowed under this
Section 2.01(a) and subsequently repaid or prepaid may not be reborrowed. Term
Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.
(b)    Each Term Lender severally agrees that in connection with the Borrower’s
election to effectuate a Delayed Draw Refinancing it will (x) enter into an
Incremental Commitment Amendment to and as defined in the Existing Credit
Agreement to provide the Borrower with Takeout Loans in an aggregate principal
amount equal to such Lender’s outstanding Initial Term Loans hereunder on the
date of such Delayed Draw Refinancing and (y) make a Takeout Loan under the
Existing Credit Agreement to the Borrower in an aggregate principal amount equal
to such Lender’s outstanding Initial Term Loans hereunder on the date of such
Delayed Draw Refinancing.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each conversion of Term Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent. Each such notice must
be in writing and must be received (x) in the case of the Term Borrowing on the
Funding Date, by the Administrative Agent not later than 9:00 a.m. (New York
City time) on the Funding Date, and (y) in all other cases, by the
Administrative Agent not later than 11:00 a.m. (New York City time) (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion of
Base Rate Loans to, or continuation of, Eurodollar Rate Loans, or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) one (1)
Business Day prior to the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. (New York City
time) five (5) Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them and not later than 10:00
a.m. (New York City time) three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower whether or not the requested Interest Period has been consented to by
all the Lenders. Each notice by the Borrower pursuant to this Section 2.02(a)
shall be delivered by the Borrower to the Administrative Agent in the form of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to, or
continuation of, Eurodollar Rate Loans shall be in a principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of, or conversion to, Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Committed
Loan Notice shall specify (i) whether the Borrower is requesting a Term
Borrowing, a conversion of Term Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Term Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each applicable Lender of the amount of its ratable share
of the applicable Term Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). Each Appropriate Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than (x) in the case of the Term
Borrowing on the Funding Date, 10:30 a.m. (New York City time) and (y) in all
other cases, 11:00 a.m. (New York City time) (or 1:00 p.m. (New York City time)
in the case of Base Rate Loans) on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided that the proceeds of the Initial
Credit Extension on the Funding Date shall be provided by the Administrative
Agent in accordance with Section 2.01(a).
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays the amount due under Section 3.05
in connection therewith. During the existence of an Event of Default, at the
election of the Administrative Agent or the Required Lenders, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)    After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
2.03    [Reserved].
2.04    [Reserved].
2.05    Prepayments.
(a)    Optional.
(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty, except as set forth in Section 2.05(a)(iv) below; provided that (1)
such notice must be received by the Administrative Agent (x) in the case of
either (I) a prepayment on the Release Date or (II) a Delayed Draw Refinancing,
not later than 10:00 a.m. (New York City time) on the Release Date or the date
of the Delayed Draw Refinancing, respectively and (y) in all other cases, not
later than 12:00 p.m. (New York City time) (A) three (3) Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) one (1) Business Day
prior to any date of prepayment of Base Rate Loans; (2) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the applicable
Tranche being repaid, and if a combination thereof, the principal amount
allocable to each, the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s ratable
share of the relevant Facility or Tranche, as the case may be). If such notice
is given by the Borrower and not rescinded, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 2.05(a)(iv) and Section 3.05.
Subject to Section 2.18, each prepayment of outstanding Term Loans pursuant to
this Section 2.05(a) shall be applied on a pro rata basis to each Tranche of
Term Loans and shall be applied within each Tranche of Term Loans to the
principal repayment installments thereof in the manner directed by the Borrower
(or, if no such direction is given, in direct order of maturities to the
principal repayment installments (or proportional fractions thereof) applicable
to such Tranche pursuant to Section 2.07); and each such prepayment shall be
paid to the Appropriate Lenders on a pro rata basis; provided that, at the
request of the Borrower, in lieu of such application on a pro rata basis among
all Tranches of Term Loans, such prepayment may be applied to any Tranche of
Term Loans so long as the maturity date of such Tranche of Term Loans precedes
the maturity date of each other Tranche of Term Loans then outstanding or, in
the event more than one Tranche of Term Loans shall have an identical maturity
date that precedes the maturity date of each other Tranche of Term Loans then
outstanding, to such Tranches on a pro rata basis.; provided, further, that, the
Initial Borrower may repay the Initial Term Loans of certain Lenders identified
by the Initial Borrower in its sole discretion on a non-pro rata basis on the
Release Date and in connection with the consummation of the Acquisition in an
aggregate amount equal to the aggregate unpaid principal amount of such Initial
Term Loans, plus accrued and unpaid interest through but excluding the Release
Date by remitting (or directing the Escrow Agent to remit) such amounts to the
Administrative Agent to apply to the prepayment of the Initial Term Loans held
by such applicable Lenders (provided that such Initial Term Loans shall not be
deemed “repaid” until such amounts are actually received by such Lenders).
(ii)    [Reserved].
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a)(i) if
the notice for such prepayment is for the entire amount of Loans then
outstanding under any or all of the Tranches and states that such notice was
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities).
(iv)    If the Borrower (A) makes a voluntary prepayment of any Initial Term
Loans pursuant to Section 2.05(a), (B) makes a prepayment of Initial Term Loans
with the proceeds of any Permitted Refinancing Obligations pursuant to Section
2.05(b)(iii), or (C) replaces a Lender pursuant to Section 3.07(a) hereof for
failing to consent to a Repricing Transaction, in each case within one year
after the Funding Date in connection with any Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of the
applicable Term Lenders, a prepayment premium in an amount equal to 1.0% of the
principal amount prepaid (or, in the case of clause (C) above, an amount equal
to 1.0% of the principal amount of Initial Term Loans repaid in connection with
such replacement); provided that, for the avoidance of doubt, the foregoing
prepayment premium shall not apply in connection with a Delayed Draw Refinancing
or a repayment of the Initial Term Loans on the Release Date.
(v)    Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, the Borrower may
prepay the outstanding Term Loans on the following basis:
(A)    The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment, a
Borrower Solicitation of Discount Range Prepayment Offers, or a Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.05(a)(v); provided that the Borrower shall not initiate any
action under this Section 2.05(a)(v) in order to make a Discounted Term Loan
Prepayment unless (1) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date or (2) at least three (3) Business Days shall have passed since
the date the Borrower was notified that no Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender. Any Term Loans prepaid pursuant to this Section 2.05(a)(v) shall be
immediately and automatically cancelled.
(B)    Borrower Offer of Specified Discount Prepayment.
(a)    The Borrower may from time to time offer to make a Discounted Term Loan
Prepayment by providing the Administrative Agent with three (3) Business Days’
notice in the form of a Specified Discount Prepayment Notice; provided that (I)
any such offer shall be made available, at the sole discretion of the Borrower,
to each Lender or to each Lender with respect to any Tranche on an individual
Tranche basis, (II) any such offer shall specify the aggregate Outstanding
Amount offered to be prepaid (the “Specified Discount Prepayment Amount”), the
Tranches of Term Loans subject to such offer and the specific percentage
discount to par value (the “Specified Discount”) of the Outstanding Amount of
such Term Loans to be prepaid, (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10.0 million and whole increments
of $1.0 million, and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Administrative Agent will
promptly provide each relevant Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Administrative Agent (or its
delegate) by no later than 5:00 P.M., New York time, on the third Business Day
after the date of delivery of such notice to the relevant Lenders (or such later
date designated by the Administrative Agent and approved by the Borrower) (the
“Specified Discount Prepayment Response Date”).
(b)    Each relevant Lender receiving such offer shall notify the Administrative
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount of such Lender’s
Outstanding Amount and Tranches of Term Loans to be prepaid at such offered
discount. Each acceptance of a Discounted Term Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable. Any Lender whose Specified
Discount Prepayment Response is not received by the Administrative Agent by the
Specified Discount Prepayment Response Date shall be deemed to have declined to
accept such Borrower Offer of Specified Discount Prepayment.
(c)    If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make prepayment of outstanding Term Loans pursuant to this Section
2.05(a)(v)(B) to each Discount Prepayment Accepting Lender in accordance with
the respective Outstanding Amount and Tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to the foregoing
clause (2); provided that, if the aggregate Outstanding Amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective Outstanding Amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Administrative Agent shall promptly, and in any case
within three Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate Outstanding
Amount of the Discounted Term Loan Prepayment and the Tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, and the aggregate
Outstanding Amount and the Tranches of all Term Loans to be prepaid at the
Specified Discount on such date, and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
Outstanding Amount, Tranche and Type of Term Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).
(C)    Borrower Solicitation of Discount Range Prepayment Offers.
(a)    The Borrower may from time to time solicit Discount Range Prepayment
Offers by providing the Administrative Agent with three Business Days’ notice in
the form of a Discount Range Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to each
Lender or to each Lender with respect to any Tranche on an individual Tranche
basis, (II) any such notice shall specify the maximum aggregate Outstanding
Amount of the relevant Term Loans that the Borrower is willing to prepay at a
discount (the “Discount Range Prepayment Amount”), the Tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the Outstanding Amount of such Term Loans willing to
be prepaid by the Borrower, (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $10.0 million and whole increments of
$1.0 million, and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date. The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding relevant Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by the Borrower) (the “Discount Range Prepayment Response
Date”). Each relevant Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans and the maximum aggregate Outstanding
Amount and Tranches of such Term Loans such Lender is willing to have prepaid at
the Submitted Discount (the “Submitted Amount”). Any Lender whose Discount Range
Prepayment Offer is not received by the Administrative Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Term Loan Prepayment of any of its Term Loans at any discount to
their par value within the Discount Range.
(b)    The Administrative Agent shall review all Discount Range Prepayment
Offers received by it by the Discount Range Prepayment Response Date and will
determine (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Section 2.05(a)(v)(C). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Administrative Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate Outstanding Amount equal to the lesser of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Term Loans equal
to its Submitted Amount (subject to any required proration pursuant to the
following Section 2.05(a)(v)(C)(c)) at the Applicable Discount (each such
Lender, a “Participating Lender”).
(c)    If there is at least one Participating Lender, the Borrower will prepay
the respective outstanding Term Loans of each Participating Lender in the
aggregate Outstanding Amount and of the Tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the Outstanding Amount of the relevant Term Loans for
those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Administrative Agent (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Administrative Agent shall promptly, and in any case within
three (3) Business Days following the Discount Range Prepayment Response Date,
notify (w) the Borrower of the respective Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate Outstanding Amount of the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate Outstanding Amount
and Tranches of all Term Loans to be prepaid at the Applicable Discount on such
date, (y) each Participating Lender of the aggregate Outstanding Amount and
Tranches of such Lender to be prepaid at the Applicable Discount on such date,
and (z) if applicable, each Identified Participating Lender of the Discount
Range Proration. Each determination by the Administrative Agent of the amounts
stated in the foregoing notices to the Borrower and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with Section 2.05(a)(v)(F)
below (subject to Section 2.05(a)(v)(J) below).
(D)    Borrower Solicitation of Discounted Prepayment Offers.
(a)    The Borrower may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Administrative Agent with three Business
Days’ notice in the form of a Solicited Discounted Prepayment Notice; provided
that (I) any such solicitation shall be extended, at the sole discretion of the
Borrower, to each Lender or to each Lender with respect to any Tranche on an
individual Tranche basis, (II) any such notice shall specify the maximum
aggregate Outstanding Amount of the Term Loans and the Tranches of Term Loans
the Borrower is willing to prepay at a discount (the “Solicited Discounted
Prepayment Amount”), (III) the Solicited Discounted Prepayment Amount shall be
in an aggregate amount not less than $10.0 million and whole increments of
$1.0 million, and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York time
on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by Borrower) (the “Solicited Discounted Prepayment Response
Date”). Each Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Lender is willing
to allow prepayment of its then outstanding Term Loans and the maximum aggregate
Outstanding Amount and Tranches of such Term Loans (the “Offered Amount”) such
Lender is willing to have prepaid at the Offered Discount. Any Lender whose
Solicited Discounted Prepayment Offer is not received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date shall be deemed to
have declined prepayment of any of its Term Loans at any discount to their par
value.
(b)    The Administrative Agent shall promptly provide the Borrower with a copy
of all Solicited Discounted Prepayment Offers received by it by the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select, at its sole discretion, the
smallest of the Offered Discounts specified by the relevant responding Lenders
in the Solicited Discounted Prepayment Offers that the Borrower is willing to
accept (the “Acceptable Discount”), if any, provided that the Acceptable
Discount shall not be an Offered Discount that is larger than the smallest
Offered Discount for which the sum of all Offered Amounts affiliated with
Offered Discounts that are larger than or equal to such smallest Offered
Discount would, if purchased at such smallest Offered Discount, yield an amount
at least equal to the Solicited Discounted Prepayment Amount. If the Borrower
elects to accept any Offered Discount as the Acceptable Discount, then as soon
as practicable after the determination of the Acceptable Discount, but in no
event later than by the third Business Day after the date of receipt by the
Borrower from the Administrative Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this clause (2) (the
“Acceptance Date”), the Borrower shall submit an Acceptance and Prepayment
Notice to the Administrative Agent setting forth the Acceptable Discount. If the
Administrative Agent shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.
(c)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Administrative Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Administrative Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Administrative Agent made
in its reasonable discretion) the aggregate Outstanding Amount and the Tranches
of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower
at the Acceptable Discount in accordance with this Section 2.05(a)(v)(D). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required proration pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Borrower will prepay
outstanding Term Loans pursuant to this Section 2.05(a)(v)(D) to each Qualifying
Lender in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the Outstanding Amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Administrative Agent shall
promptly notify (w) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the Tranches to be prepaid at the Applicable Discount on such
date, (y) each Qualifying Lender of the aggregate Outstanding Amount and the
Tranches of such Lender to be prepaid at the Acceptable Discount on such date,
and (z) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Administrative Agent of the
amounts stated in the foregoing notices to the Borrower and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with Section
2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).
(E)    Expenses. In connection with any Discounted Term Loan Prepayment, the
Borrower and the Lenders acknowledge and agree that the Administrative Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
reasonable out-of-pocket costs and expenses from the Borrower in connection
therewith.
(F)    Payment. If any Term Loan is prepaid in accordance with Section
2.05(a)(v)(B) through (D) above, the Borrower shall prepay such Term Loans on
the Discounted Prepayment Effective Date. The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 A.M. (New York time) on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the Term Loans in inverse order of maturity. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a)(v) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable. The aggregate
Outstanding Amount of the Tranches of the Term Loans outstanding shall be deemed
reduced by the full par value of the aggregate Outstanding Amount of the
Tranches of Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Term Loan Prepayment. The Lenders hereby agree that, in
connection with a prepayment of Term Loans pursuant to this Section 2.05(a)(v)
and notwithstanding anything to the contrary contained in this Agreement, (i)
interest in respect of the Term Loans may be made on a non-pro rata basis among
the Lenders holding such Term Loans to reflect the payment of accrued interest
to certain Lenders as provided in this Section 2.05(a)(v)(F) and (B) all
subsequent prepayments and repayments of the Term Loans (except as otherwise
contemplated by this Agreement) shall be made on a pro rata basis among the
respective Lenders based upon the then outstanding principal amounts of the Term
Loans then held by the respective Lenders after giving effect to any prepayment
pursuant to this Section 2.05(a)(v) as if made at par. It is also understood and
agreed that prepayments pursuant to this Section 2.05(a)(v) shall not be subject
to Section 2.05(a)(i).
(G)    Other Procedures. To the extent not expressly provided for herein, each
Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Section 2.05(a)(v), established by the
Administrative Agent acting in its reasonable discretion and as reasonably
agreed by the Borrower.
(H)    Notice. Notwithstanding anything in any Loan Document to the contrary,
for purposes of this Section 2.05(a)(v), each notice or other communication
required to be delivered or otherwise provided to the Administrative Agent (or
its delegate) shall be deemed to have been given upon the Administrative Agent’s
(or its delegate’s) actual receipt during normal business hours of such notice
or communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.
(I)    Actions of Administrative Agent. Each of the Borrower and the Lenders
acknowledges and agrees that Administrative Agent may perform any and all of its
duties under this Section 2.05(a)(v) by itself or through any Affiliate of the
Administrative Agent and expressly consents to any such delegation of duties by
the Administrative Agent to such Affiliate and the performance of such delegated
duties by such Affiliate. The exculpatory provisions in this Agreement shall
apply to each Affiliate of the Administrative Agent and its respective
activities in connection with any Discounted Term Loan Prepayment provided for
in this Section 2.05(a)(v) as well as to activities of the Administrative Agent
in connection with any Discounted Term Loan Prepayment provided for in this
Section 2.05(a)(v).
(J)    Revocation. The Borrower shall have the right, by written notice to the
Administrative Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is so
revoked, any failure by the Borrower to make any prepayment to a Lender pursuant
to this Section 2.05(a)(v) shall not constitute a Default or Event of Default
under Section 8.1 or otherwise).
(K)    No Obligation. This Section 2.05(a)(v) shall not (i) require the Borrower
to undertake any prepayment pursuant to this Section 2.05(a)(v) or (ii) limit or
restrict the Borrower from making voluntary prepayments of the Term Loans in
accordance with the other provisions of this Agreement.
(b)    Mandatory.
(i)    Following the FundingRelease Date, within ten (10) Business Days after
financial statements have been delivered pursuant to Section 6.01(a) and the
related Compliance Certificate has been delivered pursuant to Section 6.02(b)
(such date, the “ECF Payment Date”), the Borrower shall prepay an aggregate
principal amount of Loans in an amount equal to (A) 50% (as may be adjusted
pursuant to the proviso below) of Excess Cash Flow for the fiscal year covered
by such financial statements (the “ECF Prepayment Amount”) commencing with the
fiscal year ended on or about December 31, 2013 (or, if the FundingRelease Date
occurs after June 30, 2013, the fiscal year ending on or about December 31,
2014) minus (B) the sum of the aggregate principal amount of voluntary principal
prepayments of the Loans (excluding amounts repaid pursuant to Section
2.05(a)(v)) and Pari Passu Indebtedness (except prepayments of such Pari Passu
Indebtedness if such Pari Passu Indebtedness consists of a revolving line of
credit unless the commitments under such line of credit are permanently reduced
by the amount of such prepayment) voluntarily prepaid, redeemed or repurchased
(1) during such fiscal year (which, in any event, shall not include any
designated prepayment pursuant to clause (2) below) and (2) during the period
beginning with the day following the last day of such fiscal year and ending on
the ECF Payment Date and stated by the Borrower to be prepaid pursuant to this
Section 2.05(b)(i)(B)(2), in each case other than to the extent that any such
prepayment is funded with the proceeds of long-term Indebtedness, or the
proceeds of any Asset Sale or other disposition of assets to the extent that,
under clause (ii) below, the applicable Loan Party would otherwise have been
required to reinvest the Net Cash Proceeds of such Asset Sale or disposition or
to apply such Net Cash Proceeds to the prepayment of Loans, minus (C) the amount
of the ECF Prepayment Amount required by the terms of any Pari Passu
Indebtedness to be applied to permanently prepay, redeem or repurchase such Pari
Passu Indebtedness on a pro rata basis with the Term Facility (so long as a
ratable share of such ECF Prepayment Amount is applied to prepayment of the Term
Facility)); provided that such percentage shall be reduced to 0% if the
Consolidated Senior Secured Debt Ratio as of the last day of the fiscal year
most recently ended prior to the applicable ECF Payment Date was less than or
equal to 2.75:1.00.
(ii)    Following the FundingRelease Date, the Borrower shall, in accordance
with Section 2.05(b)(vii), 2.05(c) and 2.05(d), prepay the Term Loans to the
extent required by Section 7.09(c).
(iii)    Following the FundingRelease Date, upon the incurrence or issuance by
the Borrower or any of its Restricted Subsidiaries of any Permitted Refinancing
Obligations in respect of Term Loans or any Indebtedness not expressly permitted
to be incurred or issued pursuant to Section 7.03, the Borrower shall prepay an
aggregate principal amount of Term Loans in an amount equal to 100% of all Net
Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Restricted Subsidiary.
(i)    On the Special Mandatory Prepayment Date, the Borrower shall prepay the
aggregate unpaid principal amount of the Initial Term Loans plus accrued and
unpaid interest through but not including the date of such repayment.
(ii)    Upon the incurrence by the Initial Borrower of Indebtedness under the
Backstop Facility, the Initial Borrower shall promptly prepay an aggregate
principal amount of Initial Term Loans at the par value of such Initial Term
Loans plus accrued and unpaid interest through but not including the date of
such repayment in an amount equal to the aggregate issue price of Indebtedness
incurred under such Backstop Facility.
(iv) [Reserved].
(v) [Reserved].
(iii)    Subject to Section 2.18, each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied on a pro rata basis to each Tranche of Term
Loans, ratably among the Term Lenders under each such Tranche, and to the
principal repayment installments of the Term Loans subject to prepayment in the
manner directed by the Borrower; provided that if no such direction is given,
each prepayment of Term Loans of the applicable Tranche shall be applied in
direct order of maturity, to the next succeeding four (4) quarterly principal
repayment installments of the applicable Term Facility that are due pursuant to
Sections 2.07 (excluding the installment due on the Maturity Date); provided
that, at the request of the Borrower, in lieu of such application on a pro rata
basis among all Tranches of Term Loans, such prepayment may be applied to any
Tranche of Term Loans so long as the maturity date of such Tranche of Term Loans
precedes the maturity date of each other Tranche of Term Loans then outstanding
or, in the event more than one Tranche of Term Loans shall have an identical
maturity date that precedes the maturity date of each other Tranche of Term
Loans then outstanding, to such Tranches on a pro rata basis.
(iv)    Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurodollar Rate Loan
on a date other than the last day of an Interest Period therefor, any amounts
owing in respect of such Eurodollar Rate Loan pursuant to Section 3.05.
(c)    Term Lender Opt-Out. With respect to any prepayment of the Term Facility
pursuant to Section 2.05(b)(i) or (ii), any Term Lender, at its option, may
elect not to accept such prepayment. The Borrower shall notify the
Administrative Agent of any event giving rise to such mandatory prepayment at
least ten (10) Business Days prior to the date of such prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment (the “Prepayment Amount”).
The Administrative Agent will promptly notify each appropriate Lender of the
contents of the Borrower’s prepayment notice, including the date on which such
prepayment is to be made (the “Prepayment Date”). Any Lender may decline to
accept such payment (such Lender, a “Declining Lender”) by providing written
notice of its election to the Administrative Agent no later five (5) Business
Days after the date of such Lender’s receipt of notice from the Administrative
Agent regarding such prepayment. If any Lender does not give a notice to the
Administrative Agent by such date informing the Administrative Agent that it is
a Declining Lender, then it will be deemed to be an Accepting Lender (as defined
below). On the Prepayment Date, an amount equal to that portion of the
Prepayment Amount accepted by the Term Lenders other than the Declining Lenders
(such Lenders being the “Accepting Lenders”) to prepay Term Loans owing to such
Accepting Lenders shall be paid to the Administrative Agent by Borrower and
applied by the Administrative Agent ratably to prepay Term Loans owing to such
Accepting Lenders in the manner described in Section 2.05(b) for such
prepayment. Any amounts that would otherwise have been applied to prepay Term
Loans owing to Declining Lenders shall instead be retained by the Borrower (such
amounts, “Declined Amounts”).
(d)    Foreign Asset Sales. Notwithstanding any other provisions of this Section
2.05, (i) to the extent that any or all of the Net Cash Proceeds from a Casualty
Event of, or any Asset Sale by a Restricted Subsidiary that is a Foreign
Subsidiary giving rise to a mandatory prepayment pursuant to Section 2.05(b)(ii)
(a “Foreign Asset Sale”) are prohibited or delayed by applicable local law from
being repatriated to the United States, such portion of the Net Cash Proceeds so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05 or 7.09(c) but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agreeing to
cause the applicable Foreign Subsidiary to promptly take all actions required by
the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds will be promptly (and in any event not later than
five (5) Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans as required pursuant to Section 2.05(b)(ii) and (ii) to the extent that
the Borrower has determined in good faith that repatriation of any of or all the
Net Cash Proceeds of any Foreign Asset Sale would have a material adverse tax
consequence with respect to such Net Cash Proceeds, the Net Cash Proceeds so
affected may be retained by the applicable Foreign Subsidiary, provided that, in
the case of this clause (ii), on or before the date on which any Net Cash
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to Sections 7.09(b) or (c), (x) the
Borrower applies an amount equal to such Net Cash Proceeds to such reinvestments
or prepayments as if such Net Cash Proceeds had been received by the Borrower
rather than such Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds had been
repatriated (or, if less, the Net Cash Proceeds that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Cash Proceeds are applied
to the repayment of Indebtedness of a Restricted Subsidiary that is a Foreign
Subsidiary.
2.06    Termination or Reduction of Commitments.
(a)    Optional
(v)    The Borrower may, upon written notice to the Administrative Agent,
terminate the unused portions of the Term Commitments, or from time to time
permanently reduce the unused portions of the Term Commitments; provided that
(i) any such notice shall be received by the Administrative Agent five (5)
Business Days prior to the date of termination or reduction, and (ii) any such
partial reduction shall be in an aggregate amount of $2,000,000 or any whole
multiple of $500,000 in excess thereof, or, if less, the entire amount of the
unused portions of the Term Commitments.
(vi)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of termination or reduction of commitments
under Section 2.06(a)(i) if the notice for such termination or reduction of
commitments is for the entire amount of commitments then outstanding under any
or all of the Tranches and states that such notice was conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities).
(b)    Mandatory. The Term Commitment shall terminate immediately and without
further action on the Funding Date after giving effect to the funding of the
Initial Term Loans on such date. Unless previously terminated, the Term
Commitment shall terminate at 11:59 pm, on the Expiration Date.
2.07    Repayment of Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Term Lenders the aggregate principal amount of
all Initial Term Loans outstanding in consecutive quarterly installments
beginning with the end of the first full fiscal quarter commencing after the
FundingRelease Date, in amounts equal to the following percentages of the amount
of the Initial Term Loans made on the Funding Date (which installments shall, to
the extent applicable, be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.05, or be
increased as a result of any increase in the amount of Term Loans pursuant to
Supplemental Term Loan Commitments (such increased amortization payments to be
calculated in the same manner (and on the same basis) as the schedule set forth
below for the Initial Term Loans made as of the Funding Date)):
Date
Amount
Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date
0.25% of the aggregate initial principal amount of the Initial Term Loans on the
Funding Date
Maturity Date
all unpaid aggregate principal amounts of any outstanding Initial Term Loans on
such date

2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of (A) the
Eurodollar Rate for such Interest Period, plus (B) the Applicable Rate for
Eurodollar Rate Loans under such Facility; and (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the sum of (A) the
Base Rate, plus (B) the Applicable Rate for Base Rate Loans under such Facility.
(b)    The Borrower shall pay interest on all overdue Obligations hereunder,
which shall include all Obligations following an acceleration pursuant to
Section 8.02 (including without limitation, an automatic acceleration) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
(c)    Accrued interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.
2.09    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent on the earlier of
the date on which the Term Loans are initially funded hereunderFunding Date and
the date on which the Term Commitments terminate in full (such date, the
“Ticking Fee Payment Date”), for the account of each Term Lender (other than any
Defaulting Lender) with a Term Commitment, a commitment fee which shall accrue
at a rate equal to the Ticking Fee Rate on the actual daily amount of the unused
Term Commitment of such Term Lender during the period from and including the
Effective Date to but excluding the Ticking Fee Payment Date.
(b)    Other Fees.
(i)    The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times specified in the Fee Letter.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (except for Base Rate computations in respect of clauses (a) and (c)
of the definition thereof) shall be made on the basis of a year of three hundred
and sixty-five (365) or three hundred and sixty-six (366) days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a three hundred and sixty (360) day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a three hundred and sixty-five (365) day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.
2.11    Evidence of Indebtedness.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as an agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    [Reserved].
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
the obligation of the Borrower under this Agreement and the other Loan Documents
to pay any amount owing with respect to the Obligations.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
(New York City time) on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its ratable share in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 12:00 p.m. (New York City time) shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.
(b)    (c)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 p.m. (New York City time) on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agrees to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to the Base
Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate reasonably determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.
(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 4.02 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.
(e)    Obligations of the Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and to make payments pursuant to Section 9.07 are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 9.07 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or make its payment under Section 9.07.
(f)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(g)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
(h)    Unallocated Funds. If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance with such Lender’s ratable share of the Outstanding Amount
of all Loans outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.
2.13    Sharing of Payments. If, other than as expressly provided elsewhere
herein (including pursuant to Sections 2.05(a)(i), 2.05(a)(v), 2.05(b)(vii),
2.05(c), 2.09(b), 2.19, 2.20, 3.01, 3.02, 3.03, 3.04, 3.05, 3.06, 3.07, 7.10(a)
and 10.05), any Lender shall obtain on account of the Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans pro rata
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.
2.14    Incremental Facilities
(a)    So long as no Default or Event of Default (or, in the case of term loans
being incurred on the Release Date to repay the Initial Term Loans prepaid
pursuant to the final proviso of Section 2.5(a)(i), no Major Default) exists or
would arise therefrom, the Borrower shall have the right, at any time and from
time to time on and after the FundingRelease Date, (i) to request new term loan
commitments under one or more new term loan credit facilities to be included in
this Agreement (the commitments thereunder, the “Incremental Term Loan
Commitments” and each a “New Term Facility”) and (ii) to increase the existing
Term Loans by requesting new term loan commitments to be added to an existing
Tranche of Term Loans (the commitments thereunder, the “Supplemental Term Loan
Commitments” and each a “Supplemental Term Facility”, and the Supplemental Term
Loan Commitments together with the Incremental Term Loan Commitments, the
“Incremental Commitments”), provided that, the aggregate amount of Incremental
Commitments permitted pursuant to this Section 2.14 shall not exceed, at the
time the respective Incremental Commitment becomes effective, the Maximum
Incremental Facilities Amount, plus on the Release Date, an amount equal to the
amount of Initial Term Loans to be prepaid with the proceeds of such Incremental
Commitments on such date pursuant to Section 2.5(a)(i). Any loans made in
respect of any such Incremental Commitment (other than Supplemental Term Loan
Commitments) shall be made by creating a new Tranche. Each Incremental
Commitment made available pursuant to this Section 2.14 shall be in a minimum
aggregate amount of at least $15,000,000 and in integral multiples of $5,000,000
in excess thereof (or such lesser amounts as the Administrative Agent may
agree).
(b)    Each request from the Borrower pursuant to this Section 2.14 shall set
forth the requested amount and proposed terms of the relevant Incremental
Commitments. The Incremental Commitments (or any portion thereof) may be made by
any existing Lender or by any other bank or financial institution (any such bank
or other financial institution, an “Additional Lender”), provided that, if such
Additional Lender is not already a Lender hereunder or an Affiliate of a Lender
hereunder, subject to the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed) that may be required pursuant to Section
10.07 (it being understood that any such Additional Lender that is an Affiliated
Lender shall be subject to the provisions of Section 10.07(i), mutatis mutandis,
to the same extent as if such Incremental Commitments and related Obligations
had been obtained by such Lender by way of assignment).
(c)    Supplemental Term Loan Commitments shall become commitments under this
Agreement pursuant to a supplement specifying the Term Loan Tranche to be
increased, executed by the Borrower and each increasing Lender substantially in
the form attached hereto as Exhibit K-1 (the “Increase Supplement”) or by each
Additional Lender substantially in the form attached hereto as Exhibit K-2 (the
“Lender Joinder Agreement”), as the case may be, which shall be delivered to the
Administrative Agent for recording in the Register pursuant to which such Lender
or Additional Lender agrees to commit to all or a portion of such Supplemental
Term Facility, and in the case of an Additional Lender, to be bound by the terms
of this Agreement as a Lender. Borrower may agree to accept a lesser amount of
any Supplemental Term Facility than originally requested. In the event there are
Lenders and Additional Lenders that have committed to a Supplemental Term
Facility in excess of the maximum amount requested (or permitted), then Borrower
shall have the right to allocate such commitments on whatever basis Borrower
determines is appropriate. Upon effectiveness of the Lender Joinder Agreement
each Additional Lender shall be a Lender for all intents and purposes of this
Agreement and the term loan made pursuant to such Supplemental Term Loan
Commitment shall be a Term Loan.
(d)    Incremental Commitments (other than Supplemental Term Loan Commitments)
shall become commitments under this Agreement pursuant to an amendment (an
“Incremental Commitment Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower and each Additional Lender. An
Incremental Commitment Amendment may, without the consent of any other Lender,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Borrower and the Administrative Agent, to effect the
provisions of this Section 2.14 (including, without limitation, with respect to
any Incremental Commitments to be secured on a junior basis by the Collateral,
appropriate modifications, if any, to Sections 2.05(b)(vi), 8.02 and 8.04 of
this Agreement and to the Security Agreement), provided, however, that
(i) (A) the Incremental Commitments will not be guaranteed by any Subsidiary of
the Borrower other than the Subsidiary Guarantors, and will be secured on a pari
passu or (at the Borrower’s option) junior basis by the same Collateral securing
the Loans (so long as any such Incremental Commitments (and related Obligations)
are subject to an Intercreditor Agreement or an Other Intercreditor Agreement),
(B) the Incremental Commitments and any incremental loans drawn thereunder (the
“Incremental Loans”) shall rank pari passu in right of payment with or (at the
Borrower’s option) junior to the Loans (so long as any such Incremental
Commitments (and related Obligations) are subject to the Intercreditor Agreement
or an Other Intercreditor Agreement) and (C) no Incremental Commitment Amendment
may provide for any Incremental Commitment or any Incremental Loans to be
secured by any Collateral or other assets of any Loan Party that do not also
secure the Loans; (ii) no Lender will be required to provide any such
Incremental Commitment unless it so agrees; (iii) in the case of a New Term
Facility, the maturity date and the Weighted Average Life to Maturity of such
Incremental Commitments shall be no earlier than or shorter than, as the case
may be, the maturity date or the Weighted Average Life to Maturity of the Term
Loans, as applicable; (iv) the interest rate margins and (subject to Section
2.14(d)(iii)) amortization schedule applicable to the loans made pursuant to the
Incremental Commitments shall be determined by the Borrower and the applicable
Additional Lenders; provided that in the event that the applicable interest rate
margins for any term loans incurred by the Borrower under any New Term
Facilities are higher than the applicable interest rate margin for the Initial
Term Loans by more than 50 basis points, then the Applicable Rate for the
Initial Term Loans shall be increased to the extent necessary so that the
applicable interest rate margin for the Initial Term Loans is equal to the
applicable interest rate margins for such New Term Facilities minus 50 basis
points; provided, further, that in determining the applicable interest rate
margins for the Initial Term Loans and the New Term Facilities, (A) original
issue discount (“OID”) or upfront fees payable generally to all participating
Additional Lenders in lieu of OID (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders under the Initial Term
Loans or any New Term Facilities in the initial primary syndication thereof
shall be included (with OID being equated to interest based on an assumed
four-year life to maturity); (B) any arrangement, structuring or other fees
payable in connection with the New Term Facilities that are not shared with all
Additional Lenders providing such New Term Facilities shall be excluded; (C) any
amendments to the Applicable Rate on the Initial Term Loans that became
effective subsequent to the Effective Date but prior to the time of such New
Term Facilities shall also be included in such calculations and (D) if the New
Term Facilities include an interest rate floor greater than the interest rate
floor applicable to the Initial Term Loans, such increased amount shall be
equated to the applicable interest rate margin for purposes of determining
whether an increase to the Applicable Rate for the Initial Term Loans shall be
required, to the extent an increase in the interest rate floor for the Initial
Term Loans would cause an increase in the interest rate then in effect
thereunder, and in such case the interest rate floor (but not the Applicable
Rate) applicable to the Initial Term Loans set forth in the last sentence of the
definition of Eurodollar Rate and Base Rate, respectively, shall be increased by
such amount; (v) such Incremental Commitment Amendment may provide (1) for the
inclusion, as appropriate, of Additional Lenders in any required vote or action
of the Required Lenders or of the Lenders of each Tranche hereunder and (2)
class voting and other class protections for any additional credit facilities,
and (vi) the other terms and documentation in respect thereof, to the extent not
consistent with this Agreement as in effect prior to giving effect to the
Incremental Commitment Amendment, shall otherwise be reasonably satisfactory to
the Borrower, provided that, to the extent such terms and documentation are not
consistent with, the terms and documentation governing the existing Loans
(except to the extent permitted by clause (iii), (iv) or (v) above), they shall
be reasonably satisfactory to the Administrative Agent.
2.15    [Reserved].
2.16    [Reserved].
2.17    [Reserved].
2.18    Defaulting Lenders.
(a)    [Reserved].
(b)    If the Borrower and the Administrative Agent agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, that Lender will cease to be Defaulting Lender.
2.19    Extension of Term Loans.
(a)    Borrower may at any time and from time to time request that all or a
portion of the Term Loans of one or more Tranches existing at the time of such
request (each, an “Existing Tranche”, and the Term Loans of such Tranche, the
“Existing Loans”) be converted to extend the scheduled maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
any Existing Tranche (any such Existing Tranche which has been so extended, an
“Extended Tranche”, and the Term Loans of such Extended Tranches, the “Extended
Loans”), and to provide for other terms consistent with this Section 2.19;
provided that (i) no Default or Event of Default shall have occurred and be
continuing at the time of such extension or would exist after giving effect to
such extension, (ii) any such request shall be made by Borrower to all Lenders
with Term Loans with a like maturity date (whether under one or more Tranches)
on a pro rata basis (based on the aggregate outstanding principal amount of the
applicable Term Loans) and (iii) any applicable Minimum Extension Condition
shall be satisfied unless waived by the Borrower in its sole discretion. In
order to establish any Extended Tranche, Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Tranche) (an “Extension Request”) setting
forth the proposed terms of the Extended Tranche to be established, which terms
shall be substantially similar to those applicable to the Existing Tranche from
which they are to be extended (the “Specified Existing Tranche”), except (x) all
or any of the final maturity dates of such Extended Tranches may be delayed to
later dates than the final maturity dates of the Specified Existing Tranche, (y)
(A) the interest margins with respect to the Extended Tranche may be higher or
lower than the interest margins for the Specified Existing Tranche and/or (B)
additional fees may be payable to the Lenders providing such Extended Tranche in
addition to or in lieu of any increased margins contemplated by the preceding
clause (A) and (z) so long as the Weighted Average Life to Maturity of such
Extended Tranche would be no shorter than the remaining Weighted Average Life to
Maturity of the Specified Existing Tranche, amortization rates with respect to
the Extended Tranche may be higher or lower than the amortization rates for the
Specified Existing Tranche, in each case to the extent provided in the
applicable Extension Amendment; provided that, notwithstanding anything to the
contrary in this Section 2.19 or otherwise, assignments and participations of
Extended Tranches shall be governed by the same or, at Borrower’s discretion,
more restrictive assignment and participation provisions applicable to Initial
Term Loans set forth in Section 10.07. No Lender shall have any obligation to
agree to have any of its Existing Loans converted into an Extended Tranche
pursuant to any Extension Request. Any Extended Tranche shall constitute a
separate Tranche of Loans from the Specified Existing Tranches and from any
other Existing Tranches (together with any other Extended Tranches so
established on such date).
(b)    Borrower shall provide the applicable Extension Request at least ten (10)
Business Days prior to the date on which Lenders under the applicable Existing
Tranche or Existing Tranches are requested to respond. Any Lender (an “Extending
Lender”) wishing to have all or a portion of its Specified Existing Tranche
converted into an Extended Tranche shall notify the Administrative Agent (each,
an “Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Specified Existing Tranche that it has elected to
convert into an Extended Tranche. In the event that the aggregate amount of the
Specified Existing Tranche subject to Extension Elections exceeds the amount of
Extended Tranches requested pursuant to the Extension Request, the Specified
Existing Tranches subject to Extension Elections shall be converted to Extended
Tranches on a pro rata basis based on the amount of Specified Existing Tranches
included in each such Extension Election. In connection with any extension of
Loans pursuant to this Section 2.19 (each, an “Extension”), Borrower shall agree
to such procedures regarding timing, rounding and other administrative
adjustments to ensure reasonable administrative management of the credit
facilities hereunder after such Extension, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.19.
(c)    Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in clauses
(x) and (y) of Section 2.19(a), or amortization rates referenced in clause (z)
of Section 2.19(a), and which, in each case, except to the extent expressly
contemplated by the last sentence of this Section 2.19(c) and notwithstanding
anything to the contrary set forth in Section 10.01, shall not require the
consent of any Lender other than the Extending Lenders with respect to the
Extended Tranches established thereby) executed by the Loan Parties, the
Administrative Agent, and the Extending Lenders. Subject to the requirements of
this Section 2.19 and without limiting the generality or applicability of
Section 10.01 to any Section 2.19 Additional Amendments, any Extension Amendment
may provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a
“Section 2.19 Additional Amendment”) to this Agreement and the other Loan
Documents; provided that such Section 2.19 Additional Amendments do not become
effective prior to the time that such Section 2.19 Additional Amendments have
been consented to (including, without limitation, pursuant to consents
applicable to holders of any Extended Tranches provided for in any Extension
Amendment) by such of the Lenders, Loan Parties and other parties (if any) as
may be required in order for such Section 2.19 Additional Amendments to become
effective in accordance with Section 10.01; provided, further, that no Extension
Amendment may provide for (i) any Extended Tranche to be secured by any
Collateral or other assets of any Loan Party that does not also secure the
Existing Tranches or be guaranteed by any Person other than the Guarantors and
(ii) so long as any Existing Tranches are outstanding, any mandatory or
voluntary prepayment provisions that do not also apply to the Existing Tranches
(other than Existing Tranches secured on a junior basis by the Collateral or
ranking junior in right of payment, which shall be subject to junior prepayment
provisions) on a pro rata basis (or otherwise provide for more favorable
prepayment treatment for Existing Tranches than such Extended Tranches as
contemplated by Section 2.05(b)). Notwithstanding anything to the contrary in
Section 10.01, any such Extension Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the reasonable judgment of the Borrower and the
Administrative Agent, to effect the provisions of this Section 2.19; provided
that the foregoing shall not constitute a consent on behalf of any Lender to the
terms of any Section 2.19 Additional Amendment.
(d)    Notwithstanding anything to the contrary contained in this Agreement, on
any date on which any Existing Tranche is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Specified Existing Tranche of each Extending Lender,
the aggregate principal amount of such Specified Existing Tranche shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Tranche so converted by such Lender on such date, and such Extended Tranches
shall be established as a separate Tranche from the Specified Existing Tranche
and from any other Existing Tranches (together with any other Extended Tranches
so established on such date).
(e)    If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the applicable extension on the terms and by the deadline
set forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then Borrower may, on notice to the Administrative Agent
and the Non-Extending Lender, replace such Non-Extending Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to Section
10.07 (with the assignment fee and any other costs and expenses to be paid by
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to Borrower to find a replacement
Lender; provided, further, that the applicable assignee shall have agreed to
provide Extended Loans on the terms set forth in such Extension Amendment;
provided, further, that all obligations of Borrower owing to the Non-Extending
Lender relating to the Existing Loans so assigned shall be paid in full by the
assignee Lender to such Non-Extending Lender concurrently with such Assignment
and Assumption. In connection with any such replacement under this Section 2.19,
if the Non-Extending Lender does not execute and deliver to the Administrative
Agent a duly completed Assignment and Assumption by the later of (A) the date on
which the replacement Lender executes and delivers such Assignment and
Assumption and (B) the date as of which all obligations of Borrower owing to the
Non-Extending Lender relating to the Existing Loans so assigned shall be paid in
full by the assignee Lender to such Non-Extending Lender, then such
Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Assumption as of such date and Borrower shall be entitled (but
not obligated) to execute and deliver such Assignment and Assumption on behalf
of such Non-Extending Lender.
(f)    Following any Extension Date, with the written consent of Borrower, any
Non-Extending Lender may elect to have all or a portion of its Existing Loans
deemed to be an Extended Loan under the applicable Extended Tranche on any date
(each date a “Designation Date”) prior to the maturity date of such Extended
Tranche; provided that such Lender shall have provided written notice to
Borrower and the Administrative Agent at least ten (10) Business Days prior to
such Designation Date (or such shorter period as the Administrative Agent may
agree in its reasonable discretion); provided, further, that no greater amount
shall be paid by or on behalf of Borrower or any of its Affiliates to any such
Non-Extending Lender as consideration for its extension into such Extended
Tranche than was paid to any Extended Lender as consideration for its Extension
into such Extended Tranche. Following a Designation Date, the Existing Loans
held by such Lender so elected to be extended will be deemed to be Extended
Loans of the applicable Extended Tranche, and any Existing Loans held by such
Lender not elected to be extended, if any, shall continue to be “Existing Loans”
of the applicable Tranche.
(g)    With respect to all Extensions consummated by Borrower pursuant to this
Section 2.19, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Sections 2.05(a) and (b) and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that Borrower may at its election specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Request in
Borrower’s sole discretion and may be waived by Borrower) of Existing Loans of
any or all applicable Tranches be extended. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.19
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Loans on such terms as may be set forth in the
relevant Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.05(a) and (b) and
2.07) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section 2.19.
2.20    Permitted Debt Exchanges.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act)) with outstanding Term Loans of a particular Tranche, as selected by the
Borrower, the Borrower may from time to time consummate one or more exchanges of
Term Loans of such Tranche for Additional Permitted Obligations in the form of
notes (such notes, “Permitted Debt Exchange Notes,” and each such exchange a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:
(i) no Default or Event of Default shall have occurred and be continuing at the
time the relevant offering document in respect of a Permitted Debt Exchange
Offer is delivered to the relevant Lenders, (ii) the aggregate principal amount
(calculated on the face amount thereof) of Term Loans exchanged shall equal the
aggregate principal amount (calculated on the face amount thereof) of Permitted
Debt Exchange Notes issued in exchange for such Term Loans, (iii) the aggregate
principal amount (calculated on the face amount thereof) of all Term Loans
exchanged by the Borrower pursuant to any Permitted Debt Exchange shall
automatically be cancelled and retired by the Borrower on the date of the
settlement thereof (and, if requested by the Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Term Loans being exchanged
pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iv) if the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount of the
applicable Tranche actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans offered to be exchanged by the Borrower pursuant
to such Permitted Debt Exchange Offer, then the Borrower shall exchange Term
Loans subject to such Permitted Debt Exchange Offer tendered by such Lenders
ratably up to such maximum amount based on the respective principal amounts so
tendered, (v) each such Permitted Debt Exchange Offer shall be made on a pro
rata basis to the Lenders (other than any Lender that, if requested by the
Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act)) based
on their respective aggregate principal amounts of outstanding Term Loans of the
applicable Tranche, (vi) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing, and all written communications
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and made in consultation with the
Administrative Agent, and (vii) any applicable Minimum Exchange Tender Condition
shall be satisfied.
(b)    With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.20, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.05 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $25.0 million in aggregate principal amount of Term Loans, provided
that, subject to the foregoing clause (ii), the Borrower may at its election
specify as a condition (a “Minimum Exchange Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans be tendered.
(c)    In connection with each Permitted Debt Exchange, the Borrower shall
provide the Administrative Agent at least ten (10) Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and the Borrower and the Administrative Agent, acting
reasonably, shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.20 and without conflict
with Section 2.20(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than five (5) Business Days following the date on which the Permitted
Debt Exchange Offer is made.
(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange (other than the Borrower’s reliance on any certificate delivered
by a Lender pursuant to Section 2.20(a) above for which such Lender shall bear
sole responsibility) and (y) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Securities Exchange Act of 1934, as
amended.
ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

3.01    Taxes.
(g)    Except as provided in this Section 3.01 or as required by applicable Laws
(which for purposes of this Section 3.01, includes any agreement entered into
under FATCA), any and all payments by the Borrower and any other Loan Party to
or for the account of any Agent or any Lender under any Loan Document shall be
made without deduction for any Taxes, excluding, in the case of each Agent and
each Lender, any (v) Taxes imposed on or measured by its net income, branch
profits Taxes, franchise Taxes and similar Taxes (including minimum Taxes)
imposed on it, in each case, by the jurisdiction (or any political subdivision
thereof) under the Laws of which such Agent or such Lender, as the case may be,
is organized, in which its principal office is located or in which it maintains
its Lending Office, (w) Taxes imposed by reason of a present or former
connection between an Agent or Lender and such jurisdiction (other than a
connection arising solely from such Agent or such Lender (or its applicable
Lending Office) as the case may be, having executed, delivered or performed its
obligations under any Loan Document, received a payment under a Loan Document or
enforced its rights under a Loan Document), (x) United States Federal
withholding Taxes, other than United States Federal withholding Taxes imposed on
or with respect to any payment under this Agreement or any other Loan Document
to such Lender or Agent as a result of a U.S. Tax Law Change, (y) Taxes
attributable to any Lender’s or Agent’s failure to comply with Section 10.15 and
(z) Taxes imposed pursuant to FATCA or an agreement entered into pursuant to
FATCA (all such non-excluded Taxes being hereinafter referred to as
“Non-Excluded Taxes”); provided, however, that, if at the date of the Assignment
and Assumption pursuant to which a Lender becomes a party to this Agreement, the
Lender assignor was entitled to payments of additional amounts under this clause
(a) in respect of United States Federal withholding Tax with respect to payments
at such date, then, to such extent, the term Non-Excluded Taxes shall include
(in addition to United States Federal withholding Taxes otherwise includable in
Non-Excluded Taxes) United States Federal withholding Tax, if any, imposed under
applicable law with respect to the Lender assignee on such date. If any Loan
Party or Agent shall be required by any Laws to deduct any Non-Excluded Taxes or
Other Taxes from or in respect of any amount payable under any Loan Document to
any Agent or any Lender, (i) the amount payable by the relevant Loan Party shall
be increased as necessary so that after making all such deductions (including
deductions applicable to additional amounts payable under this Section 3.01),
each of such Agent and such Lender receives an amount equal to the amount it
would have received had no such deductions been made, (ii) the Loan Party or
Agent shall make such deductions, (iii) the Loan Party or Agent shall pay the
full amount deducted to the relevant taxation authority or other Governmental
Authority in accordance with applicable Laws, and (iv) within thirty (30) days
after the date of such payment, the Loan Party or Agent shall furnish to such
Agent or Lender (as the case may be) the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.
(h)    In addition but without duplication, the Borrower agrees to pay any and
all present or future stamp, court or documentary or mortgage recording taxes,
charges or similar levies which arise from the execution, delivery, enforcement
or registration of, or from the receipt or perfection of a security interest
under, or otherwise with respect to, any Loan Document, except any Taxes imposed
with respect to an assignment or transfer of any Loan Document or any interest
in any Loan Document (other than pursuant to the initial syndication of the
Loans) (hereinafter referred to as “Other Taxes”).
(i)    The Borrower agrees to indemnify each Agent and each Lender for (i) the
full amount of Non-Excluded Taxes imposed on amounts payable by any Loan Party
or Agent to or for the account of any Agent or any Lender under any Loan
Document and Other Taxes (including any Non-Excluded Taxes or Other Taxes
imposed or asserted by any Governmental Authority on amounts payable under this
Section 3.01), in each case paid by such Agent and such Lender, and (ii) any
reasonable expenses arising therefrom or with respect thereto, in each case
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority and other than any
amounts described in clause (i) or (ii) arising as a result of the gross
negligence or willful misconduct of any such Agent or Lender; provided such
Agent or Lender, as the case may be, provides the Borrower with a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts. Payment under this Section 3.01(c) shall be made within thirty
(30) days after the date such Lender or such Agent makes a written demand
therefor.
(j)    Notwithstanding anything herein to the contrary, the Borrower shall not
be required pursuant to this Section 3.01 to pay any additional amount to, or to
indemnify, any Lender or Agent, as the case may be, to the extent that such
Lender or such Agent becomes subject to Taxes as a result of a change in the
place of organization of such Lender or Agent, a change in the Lending Office of
such Lender, or a change in the principal office of such Lender or Agent, in
each case where such change occurs after the Effective Date (or, if later, the
date such Lender or Agent becomes a party to this Agreement), except to the
extent that any such change is requested or required by the Borrower or to the
extent that such Lender or Agent was entitled, at the time of the change in
place of organization or the change in Lending Office, to receive additional
amounts from the Borrower pursuant to Section 3.01(a) and (c) with respect to
such Taxes.
(k)    If any Lender or Agent determines in its sole discretion exercised in
good faith that it has received a refund in respect of any Non-Excluded Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower pursuant to this Section 3.01, it shall promptly remit such
refund (including any interest included in such refund paid by the relevant
taxation authority) to the Borrower, net of all out-of-pocket expenses of the
Lender or Agent, as the case may be; provided, however, that the Borrower, upon
the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such party in the event such party is
required to repay such refund to the relevant taxing authority. Such Lender or
Agent, as the case may be, shall, at the Borrower’s request, provide the
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant taxing authority
(provided that such Lender or Agent may delete any information therein that such
Lender or Agent deems confidential). Nothing herein contained shall interfere
with the right of a Lender or Agent to arrange its tax affairs in whatever
manner it thinks fit nor oblige any Lender or Agent to claim any tax refund or
to disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or Agent to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled. For purposes of this
Section 3.01(e), the term “refund” shall include any credit in lieu of refund
granted by the taxing authorities imposing the relevant Non-Excluded Taxes or
Other Taxes, but only if and when such Lender or Agent realizes the credit as a
monetary benefit.
(l)    Each Agent and Lender agrees that, upon the occurrence of any event
giving rise to the operation of Section 3.01(a), (b) or (c) with respect to such
Agent or Lender it will, if requested by the Borrower, use commercially
reasonable efforts (subject to such Agent or Lender’s overall internal policies
of general application and legal and regulatory restrictions) to avoid or reduce
to the greatest extent possible any indemnification or additional amounts being
due under this Section 3.01, including to designate another Lending Office for
any Loan affected by such event; provided that such efforts are made on terms
that, in the reasonable judgment of such Agent or Lender, cause such Agent or
such Lender and its Lending Office(s) to suffer no material economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
3.01(f) shall affect or postpone any of the Obligations of the Borrower or the
rights of such Agent or Lender pursuant to Sections 3.01(a), (b) and (c). The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Agent or Lender as a result of a request by the Borrower under this Section
3.01(f).
(m)    Upon the request of the Borrower, each Agent or Lender to which the
Borrower may be required to pay any additional amount or indemnity pursuant to
this Section 3.01 shall contest the imposition of any Tax giving rise to such
payment; provided that the Borrower shall reimburse such party promptly for its
reasonable out-of-pocket attorneys’ and accountants’ fees and disbursements
incurred in so contesting the imposition of such Tax; provided, however, that,
notwithstanding the foregoing, no party shall be required to take any action to
contest the imposition of any Tax if such party determines, in its good faith
judgment, that it would be materially disadvantaged as a result of such action.
3.02    Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, be materially disadvantageous to
such Lender in any legal, economic or regulatory aspect.
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
3.04    Increased Cost and Reduced Return; Capital Adequacy.
(e)    If any Lender reasonably determines that as a result of the introduction
of or any change in or in the interpretation of any Law, in each case after the
date hereof, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Loan the interest on which is determined by reference to the Eurodollar
Rate, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this Section
3.04(a) any such increased costs or reduction in amount resulting from (i) Taxes
and (ii) reserve requirements reflected in the Eurodollar Rate), then from time
to time within fifteen (15) days after demand of such Lender setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.
(f)    If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, in each
case after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation Controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time within fifteen (15) days after demand of such Lender setting
forth in reasonable detail the charge and the calculation of such reduced rate
of return (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such reduction within ten
(10) days after receipt of demand therefor.
(g)    [Reserved].
(h)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower and at the Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
affected by such event; provided that such efforts would not, in the good faith
judgment of such Lender, be inconsistent with the internal policies of, or
otherwise be materially disadvantageous in any legal, economic or regulatory
respect to such Lender or its Lending Office. The provisions of this clause (d)
shall not affect or postpone any Obligations of the Borrower or rights of such
Lender pursuant to Sections 3.04(a) or (b).
(i)    For purposes of this Section 3.04, (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have gone into
effect after the date hereof, regardless of the date enacted, adopted or issued.
3.05    Funding Losses. Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, setting forth in reasonable detail the
basis for calculating such compensation, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
actually incurred by it as a result of:
(c)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(d)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(e)    any mandatory assignment of such Lender’s Loans (other than Base Rate
Loans) pursuant to Section 3.07 on a day other than the last day of the Interest
Period for such Loans;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any such loss for
which no reasonable means of calculation exist, as set forth in Section 3.03.
3.06    Matters Applicable to All Requests for Compensation.
(a)    [Reserved].
(b)    With respect to any Lender’s claim for compensation under Section 3.02,
3.03 or 3.04, the Borrower shall not be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180 day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurodollar
Rate Loans, or to convert Base Rate Loans into Eurodollar Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.
(c)    If the obligation of any Lender to make or continue from one Interest
Period to another any Eurodollar Rate Loan, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:
(i)    to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.
(d)    If any Lender gives notice to the Borrower (with a copy to the Agent)
that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave
rise to the conversion of such Lender’s Eurodollar Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.
3.07    Replacement of Lenders under Certain Circumstances.
(d)    If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments pursuant to Section 3.01 or 3.04 or any Lender
ceases to make Eurodollar Rate Loans as a result of any condition described in
Section 3.02 or 3.03, (ii) any Lender becomes a Defaulting Lender or (iii) any
Lender becomes a “Non-Consenting Lender” (as defined below in this Section
3.07), then the Borrower may on one Business Day’s prior written notice to the
Administrative Agent and such Lender (or, in the case of a Defaulting Lender,
same-day notice on the Funding Date), either (i) replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance, it being understood that in the case of a Defaulting Lender, such fee
is hereby waived by the Administrative Agent) all of its rights and obligations
under this Agreement to one or more Eligible Assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person or (ii) terminate the
applicable Commitment of such Lender and (other than in the case of a Defaulting
Lender) repay all applicable obligations of the Borrower owing to such Lender
relating to the applicable Loans held by such Lender as of such termination
date.
(e)    Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrower or Administrative Agent. Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitment and outstanding Loans, (B) all
Obligations relating to the Loans (excluding, for the avoidance of doubt, any
Obligations in respect of Section 2.09(a)) so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such assignment
and assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans and Commitments, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender. In connection with any such replacement, if any such Lender
being replaced pursuant to Section 3.07(a) does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within one (1) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such Lender being
replaced pursuant to Section 3.07(a) or, on the Funding Date, if such Lender is
a Defaulting Lender, then such Lender being replaced pursuant to Section 3.07(a)
shall be deemed to have executed and delivered such Assignment and Assumption
without any action on the part of such Lender. In connection with the
replacement of any Lender pursuant to Section 3.07(a) above, the Borrower shall
pay to such Lender such amounts as may be required pursuant to Section 3.05.
(f)    Notwithstanding anything to the contrary contained above, the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.09.
(g)    In the event that (i) the Borrower or the Administrative Agent has
requested the Lenders to consent to a departure or waiver of any provisions of
the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all affected Lenders
in accordance with the terms of Section 10.01 or all the Lenders with respect to
a certain class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”
3.08    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions to Effective Date. The obligation of each Lender to execute
and deliver this Agreement and to make its respective Commitments hereunder, is
subject to satisfaction or waiver (in accordance with Section 10.01) of the
following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or “.pdf” or “tiff” files (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Initial Borrower each dated as of the Effective Date (or, in the
case of certificates of governmental officials, a recent date before the
Effective Date), each in form and substance reasonably satisfactory to the
Administrative Agent, and each accompanied by their respective required
schedules and other attachments (and set forth thereon shall be all required
information with respect to the Initial Borrower):
(i)    executed counterparts of this Agreement;
(ii)    such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Initial
Borrower as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which the Initial Borrower is a party or is to be a party;
(iii)    such documents and certifications (including, without limitation,
Organization Documents and good standing certificates) as the Administrative
Agent may reasonably require to evidence that the Initial Borrower is duly
organized or formed, and that the Initial Borrower is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;
and
(iv)    a customary certificate of a Responsible Officer of the Initial Borrower
with certifications with respect to the satisfaction of the conditions set forth
in clauses (d) and (e) of this Section 4.01.
(b)    The Initial Borrower shall have provided the documentation and other
information reasonably requested in writing at least 10 days prior to the
Effective Date by the Lenders in connection with applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the PATRIOT Act, in each case at least five days prior to the Effective Date.
(c)    The Administrative Agent’s receipt of (i) audited consolidated balance
sheets of the Company and the Target and related statements of income, changes
in equity and cash flows of the Company and the Target for the three (3) most
recently completed fiscal years ended at least 90 days before the Effective Date
in the case of the Company and 100 days before the Effective Date in the case of
the Target and (ii) unaudited consolidated balance sheets and related statements
of income, changes in equity and cash flows of the Company and the Target for
each subsequent fiscal quarter after the most recent completed fiscal year for
which financials have been delivered pursuant to clause (c)(i) above ended at
least 45 days before the Effective Date in the case of the Company and 50 days
(or in the case of the fiscal quarter ending on June 30, 2012, 60 days) before
the Effective Date in the case of the Target.
(d)    The Major Representations shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date.
(e)    No Major Default relating solely to the Initial Borrower shall exist.
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement on or after the Effective Date shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.
4.02    Conditions to Funding. On the Funding Date, the obligation of each
Lender to make its initial Credit Extension hereunder, is subject to
satisfaction or waiver (in accordance with Section 10.01) of the following
conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or “.pdf” or “tiff” files (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, if applicableInitial Borrower, each dated as
of the Funding Date (or, in the case of certificates of governmental officials,
a recent date before the Funding Date), each in form and substance reasonably
satisfactory to the Administrative Agent, and each accompanied by their
respective required schedules and other attachments (and set forth thereon shall
be all required information with respect to Holdings, the Company and its
Subsidiaries, giving effect to the Transactions):
(1)    (i) executed counterparts of (A) a Holdings Guaranty from Holdings and
(B) a Subsidiary Guaranty from the Subsidiary Guarantors;the Escrow Agreement,
together with copies of proper financing statements, duly prepared for filing
under the Uniform Commercial Code in all jurisdictions that the Administrative
Agent may deem reasonably necessary in order to perfect and protect the Liens
against the Initial Borrower created under the Escrow Agreement;
(2)    (ii) the Security Agreement, duly executed by the Company, Holdings and
the Subsidiary GuarantorsInitial Borrower, together with:
(A) [Reserved],
(a)
(B) copies of proper financing statements, duly prepared for filing under the
Uniform Commercial Code in all jurisdictions that the Administrative Agent may
deem reasonably necessary in order to perfect and protect the Liens against the
Company and the GuarantorsInitial Borrower created under the Security Agreement,
covering the Collateral described in the Security Agreement,; and

(b)
(C) copies of other documents for recordings or filings of or with respect to
the Company and the GuarantorsInitial Borrower contemplated by the Security
Agreement that the Administrative Agent may deem reasonably necessary or
desirable in order to perfect and protect the Liens created thereby shall have
been provided for in a manner reasonably satisfactory to the Administrative
Agent (including, without limitation, receipt of duly executed payoff letters,
customary lien searches and UCC-3 termination statements, in each case if
applicable);

(3)    a Committed Loan Notice relating to the initial Credit Extension;
(iii) the Intellectual Property Security Agreements, duly executed by the
applicable Loan Parties;
(iv) Schedules I, 1.01(e), 5.02(h)(ii), (h)(iii), (i), (l) and (p), 6.16 and
7.03 to this Agreement;
(4)    (v) such customary certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of the
Company, the Subsidiary Guarantors and Holdings Initial Borrower as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which each of the Company, the Subsidiary Guarantors and Holdings
the Initial Borrower is a party or is to be a party;


(5)    (vi) such documents and certifications (including, without limitation,
Organization Documents and good standing certificates) as the Administrative
Agent may reasonably require to evidence that each of the Company, the
Subsidiary Guarantors and Holdings the Initial Borrower is duly organized or
formed, and that each of the Company, the Subsidiary Guarantors and Holdingsthe
Initial Borrower is validly existing, in good standing and qualified to engage
in business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect;


(6)    (vii) an opinion of Debevoise & Plimpton LLP, counsel to the Company, the
Subsidiary Guarantors and HoldingsInitial Borrower, addressed to the
Administrative Agent and each Lender party to this Agreement as of the Funding
Date, in form and substance customary for transactions of this type;
(viii) a Note executed by the Borrower in favor of each Lender that has
requested a Note no later than five Business Days prior to the Funding Date;
(ix) an executed acknowledgement of the Intercreditor Agreement from the
Company, Holdings and the Subsidiary Guarantors; and
(x) a solvency certificate from the chief financial officer of the Company
(after giving effect to the Transactions) substantially in the form attached
hereto as Exhibit I;
(7)    (xi) opinions of localan opinion of Richards, Layton and Finger, P.A.,
counsel for the Loan Parties in each of the jurisdictions listed on Schedule
4.03 heretoto the Initial Borrower, addressed to the Administrative Agent and
each Lender party to this Agreement as of the Funding Date, in form and
substance customary for transactions of this type; and
(xii) a Committed Loan Notice relating to the initial Credit Extension.
(8)    a Note executed by the Borrower in favor of each Lender that has
requested a Note no later than five Business Days prior to the Funding Date.
(a)    The Initial Borrower shall have deposited, or caused to be deposited,
substantially concurrently with the funding of the Initial Term Loans, into the
Escrow Account the Additional Escrow Deposit Amount.
(b)    (b) Holdings, the Company and each Subsidiary GuarantorThe Initial
Borrower shall have provided the documentation and other information reasonably
requested in writing at least ten (10) days prior to the Funding Date by the
Lenders in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least five (5) days prior to the Funding Date.
(c)    The Term Upfront Fees and the fees set forth in Section 2.09(a) shall,
upon the initial Credit Extension hereunder, have been paid.
(d)    The Major Representations shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the Funding Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date.
(e)    No Major Default relating solely to the Initial Borrower shall exist.
Notwithstanding anything herein to the contrary, it is understood that, other
than with respect to any UCC Filing Collateral (as defined below), to the extent
any Lien on any Collateral is not or cannot be provided and/or perfected on the
Funding Date after the Initial Borrower’s use of commercially reasonable efforts
to do so without undue burden or expense, the provision and/or perfection of a
Lien on such Collateral shall not constitute a condition precedent for purposes
of this Section 4.02, but instead shall be required to be delivered after the
Release Date in accordance with Sections 6.14 and 6.16. For purposes of this
paragraph, “UCC Filing Collateral” means Collateral, including Collateral
constituting investment property, for which a security interest can be perfected
by filing a UCC-1 financing statement.
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.02,
each Lender that has funded any portion of a Loan on or after the Funding Date
or has signed this Agreement on or after the Funding Date shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Funding Date
specifying its objection thereto.
4.01    Conditions to Release. On the Release Date, the Release is subject to
satisfaction or waiver (in accordance with Section 10.01) of the following
conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or “.pdf” or “tiff” files (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, if applicable, each dated as of the Release
Date (or, in the case of certificates of governmental officials, a recent date
before the Release Date), each in form and substance reasonably satisfactory to
the Administrative Agent, and each accompanied by their respective required
schedules and other attachments (and set forth thereon shall be all required
information with respect to Holdings, the Company and its Subsidiaries, giving
effect to the Transactions):
(v)    Schedules I, 1.01(e), 5.03(h)(ii), (h)(iii), (i), (l) and (p), 6.16 and
7.03 to this Agreement;
(vi)    a solvency certificate from the chief financial officer of the Company
(after giving effect to the Transactions) substantially in the form attached
hereto as Exhibit I; and
(vii)    an executed copy of the officer’s certificate delivered to the Escrow
Agent pursuant to Section 5(a) of the Escrow Agreement.
(b)    [Reserved]
(c)    The Acquisition shall have been consummated, or substantially
simultaneously with the initial Credit Extension hereunderRelease, shall be
consummated, in all material respects in accordance with the terms of the
Purchase and Sale Agreement, without giving effect to any modifications,
amendments, consents or waivers thereto that are material and adverse to the
Lenders or the Joint Bookrunners without the prior consent of the Joint
Bookrunners. For purposes of this condition, it is hereby understood and agreed
that any change in the purchase price in connection with the Acquisition shall
not be deemed to be material and adverse to the interests of the Lenders or the
Joint Bookrunners, provided that any reduction in the purchase price shall be
allocated on a pro rata basis (xi) to reduce the Term Facility and, if the
Company has made a Backstop Election, the Backstop Facility (it being understood
that any such reduction will first be allocated to reduce the Backstop Facility,
with any remaining amounts allocated to reduce the Term Facility; provided that
(ix) to the extent necessary to allow the Term Loans incurred on the Funding
Date to be permitted to be incurred (including as a result of the Company
designating the Initial Borrower as a “Restricted Subsidiary” under the Existing
Credit Agreement and the Existing Indenture) pursuant to either (a) Section
7.03(b)(xxxi)(i) of the Existing Credit Agreement, in reliance on clause (ii) of
the definition of “Maximum Incremental Facilities Amount” in the Existing Credit
Agreement or (b) clause 24 of the definition of “Permitted Liens” in the
Existing Indenture and (iiy) to the extent that any such reduction would cause
the amount of the Backstop Facility to be greater than zero but less than the
Backstop Minimum Amount, in each case the applicable portion of such pro rata
reduction will be allocated to the Term Facility) and (yii) to reduce the amount
of cash on hand at the Company to be utilized to pay Acquisition Costs.
(d)    The Refinancing shall be consummated substantially simultaneously with
the initial Credit Extension hereunderRelease.
(e)    All fees required to be paid on the ClosingRelease Date (as defined in
the Fee Letter) pursuant to the Fee Letter, the fees set forth in Section
2.09(a) and reasonable out-of-pocket expenses required to be paid on the
ClosingRelease Date (as defined in the Commitment Letter) pursuant to the
Commitment Letter, to the extent invoiced at least three (3) Business Days prior
to the FundingRelease Date (or such later date as the Company may reasonably
agree) shall, upon the initial Credit Extension hereunderRelease, have been
paid.
(f)    The Major Representations relating to the Company and the Guarantors
shall be true and correct in all material respects (and in all respects if any
such representation or warranty is already qualified by materiality) on and as
of the FundingRelease Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date.
(g)    No Major Default relating to the Company and the Guarantors shall exist,
or would result after giving effect to the Transactions.
Notwithstanding anything herein to the contrary, it is understood that, other
than with respect to any UCC Filing Collateral (as defined below), to the extent
any Lien on any Collateral is not or cannot be provided and/or perfected on the
FundingRelease Date after the Borrower’s use of commercially reasonable efforts
to do so without undue burden or expense, the provision and/or perfection of a
Lien on such Collateral shall not constitute a condition precedent for purposes
of this Section 4.024.03, but instead shall be required to be delivered after
the FundingRelease Date in accordance with Sections 6.14 and 6.16. For purposes
of this paragraph, “UCC Filing Collateral” means Collateral, including
Collateral constituting investment property, for which a security interest can
be perfected by filing a UCC-1 financing statement.
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section
4.024.03, each Lender that has funded any portion of a Loan on or after the
Funding Date or has signed this Agreement on or after the Funding Date shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Funding Date
specifying its objection thereto.
ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.01    Effective Date. On the Effective Date, the Borrower represents and
warrants to the Agents and the Lenders that:
(a)    Existence, Qualification and Power; Compliance with Laws. It (i) is a
Person duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation, (ii) has all requisite power and
authority to (A) own or lease its assets and carry on its business and (B)
execute, deliver and perform its obligations under this Agreement, (iii) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (iv) is in compliance with all Laws and (v) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (ii),  (other than in the case of (ii)(B)), (iii), (iv) or (v), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
(b)    Authorization; No Contravention. The execution, delivery and performance
by it of this Agreement, and the consummation of the Transactions, are within
its corporate powers, have been or prior to the Funding Date will be duly
authorized by all necessary corporate action, and do not (i) contravene the
terms of any of its Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which it is a party
or by which it or its properties are affected or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which it or its property is subject; or (iii) violate any material Law; in
each case, except with respect to any violation, breach or contravention or
payment (but not creation of Liens) referred to in clause (ii) or (iii) to the
extent that such violation, conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect.
(c)    Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Initial Borrower of this Agreement, except for (x) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(y) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.
(d)    Binding Effect. This Agreement has been duly executed and delivered by
the Initial Borrower. This Agreement constitutes, a legal, valid and binding
obligation of the Initial Borrower, enforceable against the Initial Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy insolvency, reorganization, receivership, moratorium or other laws
affecting creditors’ rights generally and by general principles of equity.
(e)    Financial Statements; No Material Adverse Effect.
(i)    The Audited Financial Statements fairly present in all material respects
the financial condition of the Company and its consolidated subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein.
(ii)    The unaudited consolidated financial statements of the Company delivered
pursuant to Section 4.01(c), and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal quarters (A)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (B) fairly
present in all material respects the financial condition of the Company and its
Restricted Subsidiaries as of the date thereof and their results of operations
for the period covered thereby, subject to the absence of footnotes and to
normal year-end audit adjustments.
(f)    Margin Regulations; Investment Company Act.
(iii)    The Initial Borrower is not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock and no
proceeds of any Borrowings will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock.
(iv)    The Initial Borrower is not registered nor is it required to be
registered as an “investment company” under the Investment Company Act of 1940.
(g)    No Material Misstatements. The written information (including the
Confidential Information Memorandum), public filings, reports, financial
statements, exhibits and schedules furnished by or on behalf of the Initial
Borrower to the Administrative Agent, the Arrangers and the Lenders on or prior
to the Effective Date in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, taken as a whole, did not
contain as of the Effective Date any material misstatement of fact and did not
omit to state as of the Effective Date any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in their presentation of the Company and its
subsidiaries taken as a whole. It is understood that (i) no representation or
warranty is made concerning the forecasts, estimates, pro forma information,
projections and statements as to anticipated future performance or conditions,
and the assumptions on which they were based or concerning any information of a
general economic nature or general information about Company’s and its
subsidiaries’ industry, contained in any such information, reports, financial
statements, exhibits or schedules, except that, in the case of such forecasts,
estimates, pro forma information, projections and statements, as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (A) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Company and (B) such assumptions were believed by such
management to be reasonable and (ii) (A) such forecasts, estimates, pro forma
information, projections and statements are as to future events and are not to
be viewed as facts, (B) such forecasts, estimates, pro forma information,
projections and statements are subject to significant uncertainties and
contingencies, many of which are beyond the Company’s or its Affiliates’
control, (iii) that no assurance can be given that any particular forecast,
estimate, pro forma information, projection or statement will be realized and
that actual results during the period or periods covered by any such forecast,
estimate, pro forma information, projection or statement may differ
significantly from the projected results and such differences may be material.
(h)    Compliance with Laws. It is in compliance in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (i)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (ii) the
failure to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
(i)    [Reserved].
(j)    PATRIOT Act. The Initial Borrower is in compliance with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the PATRIOT Act, in each case, except where failure
to comply could not reasonably be expected to have a Material Adverse Effect. No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
(k)    OFAC. The Initial Borrower is not any of the following:
(ii)    a Person that is listed in the annex to, or it otherwise subject to the
provisions of Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001(the “Executive Order”);
(iii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(v)    a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
5.02    Funding Date. On the Funding Date, the Borrower represents and warrants
to the Agents and the Lenders that:
(a)    Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each of its Restricted Subsidiaries (i) is a Person duly organized or formed
and validly existing under the Laws of the jurisdiction of its incorporation or
organization, (ii) has all requisite power and authority to (A) own or lease its
assets and carry on its business and (B) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (iii) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (iv) is in compliance with all Laws and (v) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (i) (other than with respect to the Borrower), (ii) (other than in the
case of (ii)(B) with respect to the Borrower), (iii), (iv) or (v), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
(b)    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party, and
the consummation of the Transactions, are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment
(except for Indebtedness to be repaid on the Release Date in connection with the
Transactions) to be made under (A) any Contractual Obligation to which such
Person is a party or by which such Person or the properties of such Person or
any of its Restricted Subsidiaries are affected or (B) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any material
Law; in each case, except with respect to any violation, breach or contravention
or payment (but not creation of Liens) referred to in clause (i) (other than
with respect to the Borrower), (ii) or (iii) to the extent that such violation,
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect.
(c)    Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party, or for the consummation of the Transactions, (ii) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents or
(iii) the perfection or maintenance of the Liens created under the Collateral
Documents (including the priority thereof), except for (x) filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loans Parties or any Restricted Subsidiary in favor of the Secured Parties
consisting of UCC financing statements, filings and recordations in the United
States Patent and Trademark Office and the United States Copyright Office and
Mortgages, (y) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect and (z) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.
(d)    Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party thereto. This Agreement
and each other Loan Document constitutes, a legal, valid and binding obligation
of such Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, except as such enforceability may be limited by
bankruptcy insolvency, reorganization, receivership, moratorium or other laws
affecting creditors’ rights generally and by general principles of equity.
(e)    Financial Statements; No Material Adverse Effect.
(v)    The Audited Financial Statements fairly present in all material respects
the financial condition of the Company and its consolidated subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein.
(vi)    The unaudited consolidated financial statements of the Company most
recently delivered pursuant to Section 6.01(b), if any, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarters (A) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (B) fairly present in all material respects the
financial condition of the Company and its consolidated subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject to the absence of footnotes and to normal year-end audit adjustments.
(vii)    After giving effect to the Term Borrowing but prior to the Initial
Borrower Merger, as of the Funding Date, the Initial Borrower does not have any
material Indebtedness or other liabilities, direct or contingent.
(viii)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(ix)    The consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Company delivered to the Lenders pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by the management of the Company
to be reasonable in light of the conditions existing at the time of delivery of
such forecasts; it being understood that such assumptions may not prove to be
correct and that actual results may vary from such forecasts and that such
variations may be material.
(f)    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Holdings or the Company or any of the Company’s Restricted Subsidiaries, or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
(g)    Use of Proceeds. The Borrower will only use the proceeds of the Initial
Term Loans to finance the Transactions (including paying any fees, commissions
and expenses associated therewith).
(h)    [Reserved].
(i)    [Reserved].
(j)    [Reserved].
(k)    [Reserved].
(l)    [Reserved].
(m)    Margin Regulations; Investment Company Act.
(i)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of any
Borrowings will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock.
(ii)    None of the Borrower, or any Restricted Subsidiary is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.
(n)    No Material Misstatements. The written information (including the
Confidential Information Memorandum), public filings, reports, financial
statements, exhibits and schedules furnished by or on behalf of the Borrower to
the Administrative Agent, the Arrangers and the Lenders on or prior to the
Effective Date in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, taken as a whole, did not
contain as of the Effective Date any material misstatement of fact and did not
omit to state as of the Effective Date any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in their presentation of the Company and its
subsidiaries taken as a whole. It is understood that (i) no representation or
warranty is made concerning the forecasts, estimates, pro forma information,
projections and statements as to anticipated future performance or conditions,
and the assumptions on which they were based or concerning any information of a
general economic nature or general information about Company’s and its
subsidiaries’ industry, contained in any such information, reports, financial
statements, exhibits or schedules, except that, in the case of such forecasts,
estimates, pro forma information, projections and statements, as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (A) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Company and (B) such assumptions were believed by such
management to be reasonable and (ii) (A) such forecasts, estimates, pro forma
information, projections and statements are as to future events and are not to
be viewed as facts, (B) such forecasts, estimates, pro forma information,
projections and statements are subject to significant uncertainties and
contingencies, many of which are beyond the Company’s or its Affiliates’
control, (C) that no assurance can be given that any particular forecast,
estimate, pro forma information, projection or statement will be realized and
that actual results during the period or periods covered by any such forecast,
estimate, pro forma information, projection or statement may differ
significantly from the projected results and such differences may be material.
(o)    Compliance with Laws. The Borrower is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (ii)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
(p)    [Reserved].
(q)    [Reserved].
(r)    Perfection, Etc. Each Collateral Document delivered pursuant to this
Agreement and the Escrow Agreement will, upon execution and delivery thereof, be
effective to create (to the extent described therein) in favor of the
Administrative Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Collateral described
therein, to the extent intended to be created thereby and required to be
perfected therein, except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing and (i) when financing statements and other filings in appropriate form
are filed in the offices of the Secretary of State of each Loan Party’s
jurisdiction of organization or formation and applicable documents are filed and
recorded in the United States Patent and Trademark Office or the United States
Copyright Office, (ii) upon the taking of possession or control by the
Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by the Security Agreement) and
(iii) the Mortgages (if any) when they have been duly recorded in the proper
recorder’s offices or appropriate public records and the mortgage recording fees
and taxes in respect thereof, if any, are paid and compliance is otherwise had
with the formal requirements of state or local law applicable to the recording
of real property mortgages generally, the Liens created by the Collateral
Documents shall constitute fully perfected Liens on, and security interests in
(to the extent intended to be created thereby and required to be perfected under
the Loan Documents), all right, title and interest of the grantors in such
Collateral in each case free and clear of any Liens other than Liens permitted
hereunder.
(s)    PATRIOT Act. To the extent applicable, each of the Borrower Parties is in
compliance with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act, in each case, except
where failure to comply could not reasonably be expected to have a Material
Adverse Effect. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
(t)    OFAC.
(i)    No Loan Party is any of the following:
(A)    a Person that is listed in the annex to, or it otherwise subject to the
provisions of the Executive Order;
(B)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(C)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(D)    a Person that is named as a “specially designated national and blocked
person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list.
(ii)    The proceeds of the Initial Term Loans will not be used to facilitate
(as such term is used in rules and regulations promulgated by OFAC) any business
with any person, entity, organization, country or government that is the target
of OFAC sanctions where such business would be prohibited as to U.S. persons,
giving effect to any and all general or specific licenses that have been granted
by OFAC.
5.03    5.02 FundingRelease Date. On the FundingRelease Date, the Borrower
represents and warrants to the Agents and the Lenders (after giving effect to
the Transactions) that:
(a)    Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each of its Restricted Subsidiaries (i) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite power and authority
to (A) own or lease its assets and carry on its business and (B) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (iii) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (iv) is in compliance with
all Laws and (v) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (i) (other than with respect to the Borrower),
(ii) (other than in the case of (ii)(B) with respect to the Borrower), (iii),
(iv) or (v), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(b)    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party, and
the consummation of the Transactions, are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment
(except for Indebtedness to be repaid on the FundingRelease Date in connection
with the Transactions) to be made under (A) any Contractual Obligation to which
such Person is a party or by which such Person or the properties of such Person
or any of its Restricted Subsidiaries are affected or (B) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any material
Law; in each case, except with respect to any violation, breach or contravention
or payment (but not creation of Liens) referred to in clause (i) (other than
with respect to the Borrower), (ii) or (iii) to the extent that such violation,
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect.
(c)    Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents or (iii) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof), except for (x) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loans Parties or any Restricted
Subsidiary in favor of the Secured Parties consisting of UCC financing
statements, filings and recordations in the United States Patent and Trademark
Office and the United States Copyright Office and Mortgages, (y) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(z) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.
(d)    Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party thereto. This Agreement
and each other Loan Document constitutes, a legal, valid and binding obligation
of such Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, except as such enforceability may be limited by
bankruptcy insolvency, reorganization, receivership, moratorium or other laws
affecting creditors’ rights generally and by general principles of equity.
(e)    Financial Statements; No Material Adverse Effect.
(iii)    The Audited Financial Statements fairly present in all material
respects the financial condition of the Company and its consolidated
subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.
(iv)    The unaudited consolidated financial statements of the Company most
recently delivered pursuant to Section 6.01(b), if any, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarters (A) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (B) fairly present in all material respects the
financial condition of the Company and its consolidated subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject to the absence of footnotes and to normal year-end audit adjustments.
(v)    After giving effect to the Term Borrowing but prior to the Initial
Borrower Merger, as of the FundingRelease Date, the Initial Borrower does not
have any material Indebtedness or other liabilities, direct or contingent, other
than the Indebtedness and liabilities being Incurred in connection with the
Transactions.
(vi)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(vii)    The consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Company delivered to the Lenders pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by the management of the Company
to be reasonable in light of the conditions existing at the time of delivery of
such forecasts; it being understood that such assumptions may not prove to be
correct and that actual results may vary from such forecasts and that such
variations may be material.
(f)    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Holdings or the Borrower or any of the Borrower’s Restricted Subsidiaries, or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
(g)    Use of Proceeds. The Borrower will only use the proceeds of the Initial
Term Loans to finance the Transactions (including paying any fees, commissions
and expenses associated therewith).
(h)    Ownership of Property; Liens.
(i)    Each Loan Party and each of its Restricted Subsidiaries has good and
valid title in fee simple to, or valid leasehold interests in, all Material Real
Property, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01,
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
(ii)    Set forth on Schedule 5.025.03(h)(ii) hereto is a complete and accurate
list of all Material Real Property owned by any Loan Party, as of the
FundingRelease Date, showing as of the FundingRelease Date the street address
(to the extent available), county or other relevant jurisdiction, state and
record owner; and as of the FundingRelease Date, no Loan Party owns any Material
Real Property except as listed on Schedule 5.025.03(h)(ii).
(iii)    Set forth on Schedule 5.025.03(h)(iii) hereto is a complete and
accurate list of all or substantially all leases of material real property
valued in excess of $15,000,000 under which any Loan Party or any of its
Restricted Subsidiaries is the lessee as of the FundingRelease Date, showing as
of the FundingRelease Date the street address (to the extent available), county
or other relevant jurisdiction, state, lessor and lessee.
(i)    Environmental Compliance. Except as disclosed in Schedule 5.025.03(i):
(vi)    There are no claims against Holdings, the Borrower or any of its
Restricted Subsidiaries alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(vii)    Except as could not reasonably be expected to have a Material Adverse
Effect, (A) none of the properties currently or formerly owned or operated by
any Loan Party or any of its Restricted Subsidiaries is listed or, to the
knowledge of the Borrower, proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
(B) there are no and, to the knowledge of the Borrower, never have been any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any of its Restricted Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Restricted Subsidiaries; (C) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or any of
its Restricted Subsidiaries requiring investigation, remediation, mitigation,
removal, or assessment, or other response, remedial or corrective action,
pursuant to Environmental Law; and (D) Hazardous Materials have not been
released, discharged or disposed of on any property currently or, to the
knowledge of the Borrower, formerly owned or operated by any Loan Party or any
of its Restricted Subsidiaries except for such releases, discharges or disposal
that were in compliance with Environmental Laws.
(viii)    No real property owned by any Loan Party contains any Hazardous
Materials in amounts or concentrations which (A) constitute a violation of, (B)
require remedial action under, or (C) could be reasonably expected to give rise
to liability under, Environmental Laws, which violations, remedial actions and
liabilities, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
(ix)    None of Holdings, the Borrower or any of the Borrower’s Restricted
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation,
remediation, mitigation, removal, assessment or remedial, response or corrective
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation, remediation, mitigation,
removal, assessment or remedial, response or corrective action that, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(x)    All Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or, to the knowledge of the
Borrower, formerly owned or operated by any Loan Party or any of its Restricted
Subsidiaries have been disposed of in a manner not reasonably expected to result
in liability to any Loan Party or any of its Restricted Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.
(j)    Taxes. Holdings, the Borrower and its Restricted Subsidiaries have filed
all Federal, state, local, foreign and other tax returns and reports required to
be filed, and have paid all Federal, state, local, foreign and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets or otherwise due and payable by them, except
those (i) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided on the
books of the applicable Person in accordance with GAAP or (ii) with respect to
which the failure to make such filing or payment could not individually or in
the aggregate reasonably be expected to have a Material Adverse Effect.
(k)    ERISA Compliance.
(i)    Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (A) each Plan is in
compliance with the applicable provisions of ERISA, the Code and other Federal
or state laws, and (B) each Plan that is intended to be a qualified plan under
Section 401(a) of the Code may rely upon an opinion letter for a prototype plan
or has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service, and to the knowledge of any Loan
Party, nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status.
(ii)    There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no “prohibited transaction” (within the meaning
of Section 4975 of the Code or Section 406 or 407 of ERISA and not otherwise
exempt under Section 408 of ERISA) with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(iii)    (A) No ERISA Event has occurred and neither any Loan Party nor, to the
knowledge of any Loan Party, any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (B) each Loan Party and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (C) as of the
most recent valuation date for any Pension Plan (other than a Multiemployer
Plan), the present value of all accrued benefits under such Pension Plan (based
on the actuarial assumptions used to fund such Pension Plan) did not exceed the
value of the assets of such Pension Plan allocable to such accrued benefits; (D)
neither any Loan Party nor, to the knowledge of any Loan Party, any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) for any Pension Plan to drop below 80% as of the most
recent valuation date; (E) neither any Loan Party nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (F) neither
any Loan Party nor any ERISA Affiliate has engaged in a transaction that could
be subject to Sections 4069 or 4212(c) of ERISA and (G) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan, except with respect to each of the foregoing clauses (A) through
(G) of this Section 5.025.03(k)(iii), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(l)    Subsidiaries; Equity Interests. As of the FundingRelease Date, each Loan
Party has no Restricted Subsidiaries other than those specifically disclosed in
Schedule 5.025.03(1), and all of the outstanding Pledged Interests in such
Restricted Subsidiaries that are owned by a Loan Party have been validly issued,
are fully paid and non-assessable (to the extent such concepts are applicable in
the relevant jurisdiction) and are owned free and clear of all Liens except (A)
those created under the Collateral Documents and (B) any Permitted Lien.
(m)    Margin Regulations; Investment Company Act.
(i)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of any
Borrowings will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock.
(ii)    None of the Borrower, or any Restricted Subsidiary is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.
(n)    No Material Misstatements. The written information (including the
Confidential Information Memorandum), public filings, reports, financial
statements, exhibits and schedules furnished by or on behalf of the Borrower to
the Administrative Agent, the Arrangers and the Lenders on or prior to the
Effective Date in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, taken as a whole, did not
contain as of the Effective Date any material misstatement of fact and did not
omit to state as of the Effective Date any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in their presentation of the Company and its
subsidiaries taken as a whole. It is understood that (i) no representation or
warranty is made concerning the forecasts, estimates, pro forma information,
projections and statements as to anticipated future performance or conditions,
and the assumptions on which they were based or concerning any information of a
general economic nature or general information about Company’s and its
subsidiaries’ industry, contained in any such information, reports, financial
statements, exhibits or schedules, except that, in the case of such forecasts,
estimates, pro forma information, projections and statements, as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (A) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Company and (B) such assumptions were believed by such
management to be reasonable and (ii) (A) such forecasts, estimates, pro forma
information, projections and statements are as to future events and are not to
be viewed as facts, (B) such forecasts, estimates, pro forma information,
projections and statements are subject to significant uncertainties and
contingencies, many of which are beyond the Company’s or its Affiliates’
control, (C) that no assurance can be given that any particular forecast,
estimate, pro forma information, projection or statement will be realized and
that actual results during the period or periods covered by any such forecast,
estimate, pro forma information, projection or statement may differ
significantly from the projected results and such differences may be material.
(o)    Compliance with Laws. Each Loan Party and its Restricted Subsidiaries is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(p)    Intellectual Property; Licenses, Etc. Each Loan Party and its Restricted
Subsidiaries own, license or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, franchises, licenses and other
intellectual property rights that are necessary for the operation of their
respective businesses, as currently conducted (collectively, “IP Rights”), and
such IP Rights do not conflict with the rights of any other Person, except to
the extent such failure to own, license or possess or such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Set forth on Schedule 5.025.03(p) is a complete and
accurate list of all registered or applications to register IP Rights in the
United States that are owned by each Loan Party and its Restricted Subsidiaries
as of the FundingRelease Date. To the knowledge of the Borrower, the conduct of
the business of any Loan Party or any Restricted Subsidiary as currently
conducted or as contemplated to be conducted does not infringe upon or violate
any rights held by any other Person except for such infringements, and
violations which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the knowledge of the Borrower, threatened in
writing, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
(q)    Solvency. As of the FundingRelease Date, the Company and its
Subsidiaries, on a consolidated basis, are Solvent.
(r)    Perfection, Etc. Each Collateral Document delivered pursuant to this
Agreement will, upon execution and delivery thereof, be effective to create (to
the extent described therein) in favor of the Administrative Agent for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Collateral described therein, to the extent intended
to be created thereby and required to be perfected therein, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing and (i) when financing
statements and other filings in appropriate form are filed in the offices of the
Secretary of State of each Loan Party’s jurisdiction of organization or
formation and applicable documents are filed and recorded in the United States
Patent and Trademark Office or the United States Copyright Office, (ii) upon the
taking of possession or control by the Administrative Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Security Agreement) and (iii) the Mortgages (if any) when they have been
duly recorded in the proper recorder’s offices or appropriate public records and
the mortgage recording fees and taxes in respect thereof, if any, are paid and
compliance is otherwise had with the formal requirements of state or local law
applicable to the recording of real property mortgages generally, the Liens
created by the Collateral Documents shall constitute fully perfected Liens on,
and security interests in (to the extent intended to be created thereby and
required to be perfected under the Loan Documents), all right, title and
interest of the grantors in such Collateral in each case free and clear of any
Liens other than Liens permitted hereunder.
(s)    PATRIOT Act. To the extent applicable, each of the Borrower Parties is in
compliance with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act, in each case, except
where failure to comply could not reasonably be expected to have a Material
Adverse Effect. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
(t)    OFAC.
(i)    No Loan Party is any of the following:
(A)    a Person that is listed in the annex to, or it otherwise subject to the
provisions of the Executive Order;
(B)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(C)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(D)    a Person that is named as a “specially designated national and blocked
person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list.
(ii)    The proceeds of the Initial Term Loans will not be used to facilitate
(as such term is used in rules and regulations promulgated by OFAC) any business
with any person, entity, organization, country or government that is the target
of OFAC sanctions where such business would be prohibited as to U.S. persons,
giving effect to any and all general or specific licenses that have been granted
by OFAC.
(iii)    As of the FundingRelease Date, after giving effect to the Transactions,
neither the Target nor any of its Subsidiaries nor any Loan Party is a person
that is named as, or owned or controlled by, a specially designated national or
blocked person on the current list published by the U.S. Treasury Department's
Office of Foreign Assets Control (OFAC).
ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) hereunder shall remain
unpaid or unsatisfied, the Borrower shall (or, in the case of the covenants set
forth in Sections 6.01 and 6.02 (other than the Borrower’s obligation with
respect to Compliance Certificates under Section 6.02(b)) prior to Fundingthe
Release Date, shall use commercially reasonable efforts to cause the Company to,
and on and following the Initial Borrower Merger shall (except in the case of
the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Restricted
Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent:
(u)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
in each case with all consolidating information required to be contained in
annual reports filed on Form 10-K (or such information as may be required to be
contained in any successor or comparable form), setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Ernst & Young or any other independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification, exception or
explanatory paragraph (other than any such qualification, exception or paragraph
that is expressed solely with respect to, or resulting solely from (i) an
upcoming maturity date under the Facilities that is scheduled to occur within
one year from the time such opinion is delivered or (ii) any potential inability
to satisfy the financial maintenance covenant set forth in Section 7.11 of the
Existing Credit Agreement on a future date or in a future period) or any
qualification, exception or explanatory paragraph as to the scope of such audit,
together with a customary management’s discussion and analysis of financial
information, and the management of the Company shall, not later than 20 days
following the delivery of such financial statements pursuant to this clause (a),
participate in one telephonic conference with the Lenders and the Administrative
Agent, to the extent arranged by the Administrative Agent, at a time reasonably
selected by the Administrative Agent in consultation with the Company, to
discuss the contents of such financial statements;
(v)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the fiscal
year then ended, in each case with all consolidating information required to be
contained in quarterly reports filed on Form 10-Q (or such information as may be
required to be contained in any successor or comparable form), setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
Company as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Company in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes, together with a customary management’s discussion and
analysis of financial information and the management the Company shall, not
later than 20 days following the delivery of such financial statements pursuant
to this clause (b), participate in one telephonic conference with the Lenders
and the Administrative Agent, to the extent arranged by the Administrative
Agent, at a time reasonably selected by the Administrative Agent in consultation
with the Company, to discuss the contents of such financial statements; and
(w)    as soon as available, but in any event no later than 60 days after the
end of each fiscal year, reasonably detailed forecasts prepared by management of
the Company (including projected consolidated balance sheets, income statements,
and EBITDA, cash flow statements of the Company) on a quarterly basis for the
fiscal year following such fiscal year then ended (it being understood that the
form of forecasts delivered by the Company pursuant to the Existing Credit
Agreement, plus the quarterly financial information described above and a
reasonably detailed narrative describing the underlying assumptions applicable
thereto, would be satisfactory);
provided, however, that, notwithstanding the provisions of clauses (a) and (b)
above, at any time when the Company, Holdings and the Parent Holding Companies
(if any) are not subject to the reporting requirements of the Exchange Act, (a)
the Company will not be required to furnish any information, certificates or
reports required by (i) Section 302 or Section 404 of the Sarbanes-Oxley Act of
2002, or related Items 307 or 308 of Regulation S-K, (ii) Item 10(e) of
Regulation S-K promulgated by the SEC with respect to any non-generally accepted
accounting principles financial measures contained therein, (iii) Rule 3-09 of
Regulation S-X or (iv) solely in respect of business combinations or
acquisitions consummated prior to the Effective Date, Rule 3-05 of Regulation
S-X, (b) such reports will not be required to contain the separate financial
information for Subsidiary Guarantors or Subsidiaries whose securities are
pledged to secure the Obligations contemplated by Rule 3-10 or Rule 3-16 of
Regulation S-X and (c) such reports shall not be required to present
compensation or beneficial ownership information.
Notwithstanding the foregoing, (i) in the event that the Company delivers to the
Administrative Agent an Annual Report for the Company, Holdings or any Parent
Holding Company on Form 10-K for such fiscal year, as filed with the SEC, within
90 days after the end of such fiscal year, such Form 10-K shall satisfy all
requirements of paragraph (a) of this Section to the extent that it contains the
information required by such paragraph (a) and does not contain any “going
concern” or like qualification, exception or explanatory paragraph or
qualification (other than any such qualification that is expressed solely with
respect to, or resulting solely from (i) an upcoming maturity date under the
Facilities that is scheduled to occur within one year from the time such opinion
is delivered or (ii) any potential inability to satisfy the financial
maintenance covenant set forth in Section 7.11 of the Existing Credit Agreement
on a future date or in a future period) or any exception or explanatory
paragraph as to the scope of such audit and (ii) in the event that the Company
delivers to the Administrative Agent a Quarterly Report for the Company,
Holdings or any Parent Holding Company on Form 10-Q for such fiscal quarter, as
filed with the SEC, within 45 days after the end of such fiscal quarter, such
Form 10-Q shall satisfy all requirements of paragraph (b) of this Section to the
extent that it contains the information required by such paragraph (b); in each
case to the extent that information contained in such 10-K or 10-Q satisfies the
requirements of paragraphs (a) or (b) of this Section, as the case may be.
6.02    Certificates; Other Information. Deliver to the Administrative Agent:
(u)    [Reserved];
(v)    no later than five days after the delivery of (i) the financial
statements referred to in Sections 6.01(a) and (b), or (ii) an Annual Report on
Form 10-K or a Quarterly Report on Form 10-Q (in either case, delivered pursuant
to the final paragraph of Section 6.01), a duly completed Compliance Certificate
signed by a Responsible Officer of the Company, with respect to the financial
statements delivered pursuant to Section 6.01, and the Borrower, with respect to
all other matters, which delivery may be by electronic communication including
fax or email and shall be deemed to be an original authentic counterpart thereof
for all purposes;
(w)    promptly after the same are available copies of all annual, regular,
periodic and special reports and registration statements which Holdings or the
Company may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, or with any Governmental Authority that
may be substituted therefor, or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto; and
(x)    promptly after the furnishing thereof, copies of any requests or notices
received by any Loan Party (other than in the ordinary course of business),
statement or report furnished to any holder of debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, instrument
or agreement governing Additional Permitted Obligations in a principal amount
greater than the Threshold Amount and not otherwise required to be furnished to
the Lenders pursuant to any other clause of this Section 6.02; and
(y)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) or (d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may be “public side” Lenders (i.e., Lenders that wish to
receive only information that (i) is publicly available, (ii) is not material
with respect to the Company and its Subsidiaries or their respective securities
for purposes of United States federal and state securities laws or (iii)
constitutes information of a type that would be publicly available if the
Company was a public reporting company (as reasonably determined by Company)
(collectively, the “Public Side Information”)). The Borrower hereby agrees that
it will (or, prior to the FundingRelease Date, it will use commercially
reasonable efforts, cause the company to) use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as containing only Public Side Information (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
6.03    Notices. Promptly, after a Responsible Officer of the Borrower or any
Guarantor has obtained knowledge thereof, notify the Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
(c)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
(d)    of the institution of, or non-frivolous written threat of, any material
litigation not previously disclosed by the Borrower to the Administrative Agent,
or any material development in any material litigation that could, in either
case, be reasonably expected to have a Material Adverse Effect, or that seeks to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated herein;
(e)    of the occurrence of any ERISA Event, where there is any potential
material liability to any Loan Party as a result thereof; and
(f)    of the Incurrence of any Indebtedness for which the Borrower is required
to make a mandatory prepayment pursuant to Section 2.05(b)(iii).
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.
6.04    Payment of Obligations. Pay, discharge or otherwise satisfy as the same
shall become due and payable, (a) all its tax liabilities and assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained on
the books of the applicable Person and (b) all lawful claims which, if unpaid,
would by law become a Lien (other than a Permitted Lien) upon its property;
except, in each case, to the extent the failure to pay or discharge or otherwise
satisfy the same could not reasonably be expected to have a Material Adverse
Effect.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization except for the Initial Borrower Merger or any transaction permitted
by Section 7.04 or 7.09, (b) take all reasonable action to maintain all rights,
privileges (including its good standing, if such concept is applicable in the
applicable jurisdiction of organization), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect or as otherwise permitted hereunder, and (c) preserve or renew to
the extent permitted under applicable Laws all of its United States registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect or as
otherwise permitted hereunder.
6.06    Maintenance of Properties. Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, maintain, preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order, repair and condition, ordinary wear and tear
excepted and casualty or condemnation excepted.
6.07    Maintenance of Insurance. Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, maintain with
financially sound and reputable insurance companies, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and its Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons. In addition to the
foregoing, if any portion of any Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards and in which flood insurance has been made available under the
National Flood Insurance Act of 1968 (or any amendment or successor act
thereto), then the Borrower shall, or shall cause the applicable Guarantor to,
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount sufficient to comply with all applicable
rules and regulations promulgated pursuant to such Act.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all applicable Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
6.09    Books and Records. Maintain proper books of record and account in a
manner to allow financial statements to be prepared in conformity with GAAP
consistently applied in respect of all financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be.
6.10    Inspection Rights. Permit representatives of the Administrative Agent
and, during the continuance of any Event of Default, of each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its officers and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, (i) only
the Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10, (ii) the Administrative Agent shall not exercise such rights more
often than one (1) time during any calendar year and (iii) such exercise shall
be at the Borrower’s expense; provided, further that, when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives) may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice;
provided further that representatives of the Borrower may be present during any
such visits, discussions and inspections.
6.11    Use of Proceeds. Use the proceeds of the Initial Term Loans to finance a
portion of the Transactions, including any fees, commissions and expenses
associated therewith.
6.12    Covenant to Guarantee Obligations and Give Security.
(a)    Following the Initial Borrower Merger, upon the formation or acquisition
of any new Subsidiaries by any Loan Party (provided that each of (i) any
Subsidiary Redesignation resulting in an Unrestricted Subsidiary becoming a
Restricted Subsidiary and (ii) any Excluded Subsidiary ceasing to be an Excluded
Subsidiary but remaining a Restricted Subsidiary shall be deemed to constitute
the acquisition of a Restricted Subsidiary for all purposes of this Section
6.12), or upon the acquisition of any personal property (other than “Excluded
Property” as defined in the Security Agreement) or any Material Real Property by
any Loan Party, which real or personal property, in the reasonable judgment of
the Administrative Agent, is not already subject to a perfected Lien in favor of
the Administrative Agent for the benefit of the Secured Parties, the Borrower
shall, in each case at the Borrower’s expense:
(iv)    in connection with the formation or acquisition of a Subsidiary, within
thirty (30) days after such formation or acquisition or such longer period as
the Administrative Agent may agree, (A) cause each such Subsidiary that is not
an Excluded Subsidiary to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement in substantially the form attached to the
Subsidiary Guarantee, guaranteeing the other Loan Parties’ obligations under the
Loan Documents, and (B) (if not already so delivered) deliver certificates
representing the Pledged Interests of each such Subsidiary (other than any
Unrestricted Subsidiary) accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank and instruments evidencing
the Pledged Debt of such Subsidiary indorsed in blank to the Administrative
Agent, together with, if requested by the Administrative Agent, supplements to
the Security Agreement or other pledge or security agreements with respect to
the pledge of any Equity Interests or Indebtedness; provided that no more than
65% of any class of Equity Interests of any Foreign Subsidiary entitled to vote
(within the meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated
under the Code) shall be required to be pledged as Collateral; provided,
further, that (1) notwithstanding anything to the contrary in this Agreement, no
assets owned by any Foreign Subsidiary shall be required to be pledged as
Collateral and (2) there shall be no pledge or security agreements governed by
any non-U.S. jurisdiction in order to create any security interests in assets
located or titled outside of the U.S. or to perfect any security interests,
(v)    within sixty (60) days after such request, formation or acquisition, or
such longer period, as the Administrative Agent may agree in its sole
discretion, duly execute and deliver, and cause each such Subsidiary that is not
an Excluded Subsidiary to duly execute and deliver to the Administrative Agent,
Mortgages (and other documentation and instruments referred to in Section
6.12(b)) (with respect to Material Real Properties only), Security Agreement
Supplements, Intellectual Property Security Agreements and other security
agreements, as specified by and in form and substance reasonably satisfactory to
the Administrative Agent (consistent with the Security Agreement, Intellectual
Property Security Agreements and Mortgages (and Section 6.12(b))), securing
payment of all the Obligations of the applicable Loan Party or such Subsidiary,
as the case may be, under the Loan Documents and constituting Liens on all such
properties (to the extent intended to be created thereby),
(vi)    within sixty (60) days after such request, formation or acquisition, or
such longer period, as the Administrative Agent may agree in its sole
discretion, take, and cause such Subsidiary that is not an Excluded Subsidiary
to take, whatever action (including, without limitation, the recording of
Mortgages (with respect to Material Real Properties only), the filing of Uniform
Commercial Code financing statements, the giving of notices and delivery of
stock and membership interest certificates) as may be necessary or advisable in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
Mortgages, Security Agreement Supplements, Intellectual Property Security
Agreements and security agreements delivered pursuant to this Section 6.12, in
each case, to the extent required under the Loan Documents and subject to the
Perfection Exceptions (as defined in the Security Agreement), enforceable
against all third parties in accordance with their terms, in each case except as
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law),
(vii)    within sixty (60) days after the request of the Administrative Agent,
or such longer period as the Administrative Agent may agree, solely with respect
to the execution and recording of a Mortgage of Material Real Property in
accordance with Section 6.12(a)(iii) and (iv) above, deliver to the
Administrative Agent, a signed copy of one or more opinions with respect to the
enforceability and perfection of the Mortgages, addressed to the Administrative
Agent and the other Secured Parties, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters as the Administrative
Agent may reasonably request (limited, in the case of any opinions of local
counsel to the Loan Parties in states in which any Mortgaged Property is
located, to opinions with respect to the enforceability and perfection of the
mortgages relating to Material Real Property with a fair market value of
$17,500,000 or greater (and any other Mortgaged Properties located in the same
state as any such Material Real Property)),
(viii)    as promptly as practicable after the request of the Administrative
Agent, deliver to the Administrative Agent with respect to each Material Real
Property owned in fee by a Subsidiary that is the subject of such request, title
reports, fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies or the equivalent or other form available in the
applicable jurisdiction in form and substance, with endorsements and in an
amount reasonably acceptable to the Administrative Agent (not to exceed the
value of the Material Real Properties covered thereby) and American Land Title
Association/American Congress on Surveying and Mapping form surveys, and
(ix)    at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Administrative Agent in its reasonable judgment may deem necessary or desirable
in obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, Mortgages, Security Agreement Supplements, Intellectual
Property Security Agreements and security agreements; and
(b)    Following the Initial Borrower Merger, in connection with the execution
and recording of a Mortgage of a Material Real Property in accordance with
Section 6.12(a)(iii) and (iv) above, the Borrower shall, and shall cause each
Restricted Subsidiary to, deliver to the Administrative Agent:
(iii)    fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies in form and substance, with endorsements (including
zoning endorsements), that is not exclusive and in amounts acceptable to the
Administrative Agent, issued, coinsured and reinsured by title insurers
acceptable to the Administrative Agent, insuring the Mortgages to be valid first
and subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances and Permitted Liens and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents, for mechanics’ and materialmen’s
Liens) and such coinsurance and direct access reinsurance as the Administrative
Agent may deem necessary or desirable and with respect to any property located
in a state in which a zoning endorsement is not available or for which a zoning
endorsement is not available (or for which a zoning endorsement is not available
at a premium that is not excessive), a zoning compliance letter from the
applicable municipality or a zoning report from Planning and Zoning Resources
Corporation, in each case satisfactory to the Administrative Agent; and
(iv)    evidence that all fees, costs and expenses have been paid in connection
with the preparation, execution, filing and recordation of the Mortgages,
including, without limitation, reasonable attorneys’ fees, filing and recording
fees, title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes and title search charges and other charges incurred in
connection with the recordation of the Mortgages and the other matters described
in this Section 6.12 and as otherwise required to be paid in connection
therewith under Section 10.04.
(c)    Notwithstanding the foregoing, the Administrative Agent shall not take a
security interest in those assets as to which the Administrative Agent and the
Borrower shall determine, in their reasonable discretion, that the cost of
obtaining such security interest (including any mortgage, stamp, intangibles or
other tax) are excessive in relation to the benefit to the Lenders of the
security afforded thereby.
6.13    Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect, comply, and make all reasonable efforts to cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and, to the extent required under Environmental Laws, conduct any
investigation, mitigation, study, sampling and testing, and undertake any
cleanup, removal or remedial, corrective or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.
6.14    Further Assurances. Following the Initial Borrower Merger, promptly upon
request by the Administrative Agent, or any Lender through the Administrative
Agent, and subject to the limitations described in Section 6.12, (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Loan Document or other document or
instrument relating to any Collateral, and (ii) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to provide the perfected security
interests described in Section 5.18.
6.15    Maintenance of Ratings. Use commercially reasonable efforts to maintain
a rating of the Facilities and a corporate debt rating for the Company by each
of S&P and Moody’s.
6.16    Post-FundingPost-Release Undertakings.
(a)    Within the time periods specified on Schedule 6.16 (as each may be
extended by the Administrative Agent in its sole discretion), provide such
Collateral Documents and complete such undertakings as are set forth on Schedule
6.16.
(b)    Promptly following the initial Credit ExtensionRelease hereunder, any
optional prepayment contemplated by the final proviso to Section 2.5(a)(i), any
mandatory prepayment required to be made under Section 2.05(b)(v) and the
consummation of the Refinancing, on the FundingRelease Date, the Company shall
designate the Initial Borrower as a “Restricted Subsidiary” under, and as
defined in, each of the Existing Credit Agreement and the Existing Indenture.
(c)    Promptly following the designations described in Section 6.16(b) above,
on the FundingRelease Date, the Initial Borrower will merge with and into the
Company, with the Company as the entity surviving such merger (the “Initial
Borrower Merger”) and the Company shall expressly assume all the obligations of
the Initial Borrower under this Agreement by executing and delivering to the
Administrative Agent a joinder in the form of Exhibit S (the “Borrower
Joinder”).
(d)    Promptly following the designation described in Section 6.16(b), the
Borrower shall deliver the following to the Administrative Agent on the Release
Date, each of which shall be originals or facsimiles or “.pdf” or “tiff” files
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, if applicable, each
dated as of the Release Date (or, in the case of certificates of governmental
officials, a recent date before the Release Date), each in form and substance
reasonably satisfactory to the Administrative Agent, and each accompanied by
their respective required schedules and other attachments (and set forth thereon
shall be all required information with respect to Holdings, the Company and its
Subsidiaries, giving effect to the Transactions):
(i)    executed counterparts of (A) a Holdings Guaranty from Holdings and (B) a
Subsidiary Guaranty from the Subsidiary Guarantors;
(ii)    a Security Agreement Supplement, duly executed by the Company, Holdings
and the Subsidiary Guarantors, together with:
(E)    copies of proper financing statements, duly prepared for filing under the
Uniform Commercial Code in all jurisdictions that the Administrative Agent may
deem reasonably necessary in order to perfect and protect the Liens against the
Company and the Guarantors created under the Security Agreement, covering the
Collateral described in the Security Agreement, and
(F)    copies of other documents for recordings or filings of or with respect to
the Company and the Guarantors contemplated by the Security Agreement that the
Administrative Agent may deem reasonably necessary or desirable in order to
perfect and protect the Liens created thereby shall have been provided for in a
manner reasonably satisfactory to the Administrative Agent (including, without
limitation, receipt of duly executed payoff letters, customary lien searches and
UCC-3 termination statements, in each case if applicable);
(iii)    the Intellectual Property Security Agreements, duly executed by the
applicable Loan Parties;
(iv)    such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Company,
the Subsidiary Guarantors and Holdings as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which each of the
Company, the Subsidiary Guarantors and Holdings is a party or is to be a party;
(v)    such documents and certifications (including, without limitation,
Organization Documents and good standing certificates) as the Administrative
Agent may reasonably require to evidence that each of the Company, the
Subsidiary Guarantors and Holdings is duly organized or formed, and that each of
the Company, the Subsidiary Guarantors and Holdings is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;
(vi)    an executed acknowledgement of the Intercreditor Agreement from the
Company, Holdings and the Subsidiary Guarantors; and
(vii)    opinions of local counsel for the Loan Parties in each of the
jurisdictions listed on Schedule 4.03 hereto, addressed to the Administrative
Agent and each Lender party to this Agreement as of the Release Date, in form
and substance customary for transactions of this type.
6.17    Change in Nature of Business. Refrain from engaging in any material line
of business substantially different from those lines of business conducted by
the Borrower, the Company and its Restricted Subsidiaries on the date hereof or
any business reasonably related, complementary, synergistic or ancillary thereto
or reasonable extensions thereof.
6.18    Accounting Changes. Maintain the same fiscal year end; provided,
however, that Company may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, Company and the Administrative Agent will,
and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.
6.19    Delayed Draw Refinancing. Subject to each Term Lender (or, in lieu
thereof, one or more of the Initial Lenders on such Term Lender’s behalf)
performing its obligations under Section 2.01(b) and the final two sentences of
this Section 6.19, on the first Business Day from and after the FundingRelease
Date (including, if such Business Day is the FundingRelease Date, the
FundingRelease Date) that the Borrower is ablepermitted to Incur at least an
aggregate principal amount of Takeout Loans equal to the aggregate principal
amount of outstanding Term Loans hereunder in compliance with the terms of the
Existing Credit Agreement (as determined by the Borrower in good faith), the
Borrower shall repay the Obligations (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) hereunder in full with the proceeds of such Takeout Loans. Subject
to each Term Lender (or, in lieu thereof, one or more of the Initial Lenders on
such Term Lender’s behalf) performing its obligations under Section 2.01(b) and
the final two sentences of this Section 6.19, the Borrower shall use
commercially reasonable efforts to satisfy as soon as possible on or after the
FundingRelease Date the conditions set forth in Section 4.02 of the Existing
Credit Agreement to the Incurrence of the Takeout Loans required to effectuate
the Delayed Draw Refinancing; provided that the Borrower shall not have any
obligation to pay any consent, waiver or other fee to the Lenders or to the
lenders under the Existing Credit Agreement to effectuate a Delayed Draw
Refinancing. The Borrower’s obligations under this Section 6.19 shall terminate
30 days following the FundingRelease Date. Notwithstanding anything to the
contrary in herein, it is understood that the Borrower will not be required to
effectuate the Delayed Draw Refinancing if it has made a good faith
determination that the Delayed Draw Refinancing may result in adverse tax
consequences to the Borrower and its Subsidiaries taken as a whole.
ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) hereunder shall remain
unpaid or unsatisfied, (A) prior to the Initial Borrower Merger (with respect to
Section 7.11) the Borrower hereby agrees and (B) following the Initial Borrower
Merger (with respect to Section 7.01 through 7.10), the Borrower hereby agrees:
7.01    Liens.
(z)    The Borrower shall not, and shall not permit any Restricted Subsidiary
to, directly or indirectly, create, Incur or suffer to exist any Lien (other
than Permitted Liens) on any asset or property of the Borrower or such
Restricted Subsidiary (the “Initial Liens”), or any income or profits therefrom,
or assign or convey any right to receive income therefrom, that secures any Debt
Obligations of the Borrower or such Restricted Subsidiary, unless (1) in the
case of Initial Liens on any asset or property other than Collateral securing
Subordinated Indebtedness, the Obligations are secured by a Lien on such assets
of the Borrower or such Restricted Subsidiary and proceeds thereof that is
senior in priority to such Liens; or (2) in all other cases of Initial Liens on
any asset or property other than Collateral securing Indebtedness, the
Obligations are equally and ratably secured with or prior to such Debt
Obligation with a Lien on the same assets of the Borrower or such Restricted
Subsidiary, as the case may be.
(aa)    Any Lien which is granted to secure the Obligations under Section
7.01(a)(1) or (2) shall be automatically released and discharged at the same
time as the release of the Lien (other than a release following enforcement of
remedies in respect of such Lien or the Debt Obligations secured by such Lien)
that gave rise to the obligation to secure the Obligations under Section
7.01(a)(1) or (2).
7.02    [Reserved]
7.03    Limitation on Incurrence of Indebtedness and Issuance of Disqualified
Stock and Preferred Stock.
(a)    (1) the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and (2) the
Borrower shall not permit any of its Restricted Subsidiaries to issue any shares
of Preferred Stock; provided, however, that the Borrower and any Restricted
Subsidiary may Incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock and any Restricted Subsidiary may issue shares of
Preferred Stock, in each case if the Fixed Charge Coverage Ratio of the Borrower
and its Restricted Subsidiaries for the most recently ended four full fiscal
quarters for which internal financial statements are available (or, if earlier,
were required to be delivered pursuant to Section 6.01(a) or (b)) immediately
preceding the date on which such additional Indebtedness is Incurred or such
Disqualified Stock or Preferred Stock is issued would have been at least 2.00 to
1.00 on a Pro Forma Basis; provided, further, that the aggregate amount of
Indebtedness (including any Refinancing Indebtedness in respect thereof and any
Acquired Indebtedness) that may be Incurred and Disqualified Stock or Preferred
Stock that may be issued pursuant to the foregoing by Restricted Subsidiaries
that are not Loan Parties shall not exceed the greater of (x) $100.0 million and
(y) 3.25% of Total Assets at the time of Incurrence, at any one time
outstanding.
(b)    The foregoing limitations will not apply to (collectively, “Permitted
Debt”):
(x)    the Incurrence by the Borrower or its Restricted Subsidiaries of
Indebtedness under (a) Loan Documents, (b) the Existing Credit Agreement and the
other Loan Documents (as defined in the Existing Credit Agreement), or (c) the
Backstop Facility up to an aggregate principal amount not to exceed $1,800.0
million outstanding at any one time;
(xi)    the Incurrence by the Borrower and the Guarantors of Indebtedness
represented by the Senior Notes and the guarantees thereof, as applicable (and
any exchange notes issued in respect of such Senior Notes and guarantees
thereof) in an aggregate principal amount not to exceed $475.0 million;
(xii)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
existing on the FundingRelease Date (other than Indebtedness described in clause
(i) or (ii));
(xiii)    Indebtedness (including, without limitation, Capitalized Lease
Obligations and mortgage financings as purchase money obligations) Incurred by
the Borrower or any of its Restricted Subsidiaries, Disqualified Stock issued by
the Borrower or any of its Restricted Subsidiaries and Preferred Stock issued by
any Restricted Subsidiaries of the Borrower to finance all or any part of the
purchase, lease, construction, installation, repair or improvement of property
(real or personal), plant or equipment or other fixed or capital assets used or
useful in the business of the Borrower or its Restricted Subsidiaries or in a
Similar Business (whether through the direct purchase of assets or the Equity
Interests of any Person owning such assets) in an aggregate principal amount or
liquidation preference, including all Indebtedness Incurred and Disqualified
Stock or Preferred Stock issued to renew, refund, refinance, replace, defease or
discharge any Indebtedness Incurred and Disqualified Stock or Preferred Stock
issued pursuant to this clause (iv), not to exceed the greater of (x) $75.0
million and (y) 2.5% of Total Assets at the time of Incurrence, at any one time
outstanding;
(xiv)    Indebtedness Incurred by the Borrower or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit and bank guarantees issued in the ordinary course of business, including
without limitation letters of credit in respect of workers’ compensation claims,
health, disability or other employee benefits (whether current or former) or
property, casualty or liability insurance or self-insurance, or other
Indebtedness with respect to reimbursement-type obligations regarding workers’
compensation claims; provided, however, that upon the drawing of such letters of
credit, such obligations are reimbursed within 30 days following such drawing;
(xv)    Indebtedness arising from indemnification, adjustment of purchase price
or similar obligations, in each case, Incurred in connection with the
disposition of any business, assets or a Subsidiary of the Borrower in
accordance with the terms of this Agreement not exceeding the proceeds of such
disposition, other than guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;
(xvi)    Indebtedness of the Borrower to a Restricted Subsidiary; provided that
(x) if such Restricted Subsidiary is not a Guarantor, such Indebtedness shall be
subordinated in right of payment to the Obligations and (y) any subsequent
issuance or transfer of any Equity Interests or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such Indebtedness (except to the Borrower or
another Restricted Subsidiary) shall be deemed, in each case, to be an
Incurrence of such Indebtedness not permitted by this clause (vii);
(xvii)    shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Equity Interests or any other event that results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock not permitted by this clause (viii);
(xviii)    Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary; provided that (x) if a Guarantor Incurs such Indebtedness
to a Restricted Subsidiary that is not a Guarantor such Indebtedness is
subordinated in right of payment to the Guarantee of such Guarantor and (y) any
subsequent issuance or transfer of any Equity Interests or any other event which
results in any Restricted Subsidiary lending such Indebtedness ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary) shall be deemed, in
each case, to be an Incurrence of such Indebtedness not permitted by this clause
(ix);
(xix)    Hedging Obligations that are Incurred in the ordinary course of
business (and not for speculative purposes): (1) for the purpose of fixing or
hedging interest rate risk with respect to any Indebtedness that is permitted by
the terms of this Agreement to be outstanding; (2) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges; or
(3) for the purpose of fixing or hedging commodity price risk with respect to
any commodity purchases;
(xx)    obligations (including reimbursement obligations with respect to letters
of credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds and completion guarantees provided by the Borrower or any Restricted
Subsidiary in the ordinary course of business or consistent with past practice;
(xxi)    Indebtedness or Disqualified Stock of the Borrower or any Restricted
Subsidiary of the Borrower and Preferred Stock of any Restricted Subsidiary of
the Borrower in an aggregate principal amount or liquidation preference that,
when aggregated with the principal amount or liquidation preference of all other
Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
Incurred pursuant to this clause (xii), does not exceed the greater of (x)
$150.0 million and (y) 4.75% of Total Assets at the time of Incurrence, at any
one time outstanding;
(xxii)    any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of the Borrower or any of its Restricted
Subsidiaries so long as the Incurrence of such Indebtedness or other obligations
by the Borrower or such Restricted Subsidiary Incurring such guarantee would be
permitted under the terms of this Agreement; provided that, if such Indebtedness
is by its express terms subordinated in right of payment to the Obligations, as
applicable, any such guarantee of such Guarantor with respect to such
Indebtedness shall be subordinated in right of payment to such Guarantor’s
Obligations substantially to the same extent as such Indebtedness is
subordinated to the Obligations;
(xxiii)    the Incurrence by the Borrower or any of its Restricted Subsidiaries
of Indebtedness or Disqualified Stock or Preferred Stock of a Restricted
Subsidiary of the Borrower that serves to refund, refinance, replace, redeem,
repurchase, retire or defease any Indebtedness, Disqualified Stock or Preferred
Stock Incurred as permitted under Section 7.03(a) or Sections 7.03(b)(i)(b),
(i)(c), (ii), (iii), (xiv), (xv), (xviii) or (xxxi) or any Indebtedness,
Disqualified Stock or Preferred Stock Incurred to so refund or refinance such
Indebtedness, Disqualified Stock or Preferred Stock, including any additional
Indebtedness, Disqualified Stock or Preferred Stock Incurred to pay premiums,
defeasance costs and fees and expenses in connection therewith (subject to the
following proviso, “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness:
(A)    has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred that is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness being refunded, refinanced, replaced,
redeemed, repurchased or retired or, if earlier, the remaining Weighted Average
Life to Maturity of the Term Loans;
(B)    has a Stated Maturity which is no earlier than the Stated Maturity of the
Indebtedness being refunded, refinanced, replaced, redeemed, repurchased or
retired or, if earlier, the Stated Maturity of the Term Loans;
(C)    to the extent that such Refinancing Indebtedness refinances (i)
Subordinated Indebtedness, such Refinancing Indebtedness is Subordinated
Indebtedness or (ii) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness must be Disqualified Stock or Preferred Stock, respectively;
(D)    is Incurred in an aggregate principal amount (or if issued with original
issue discount an aggregate issue price) that is equal to or less than the sum
of (x) the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being refinanced plus (y) the amount of premium, defeasance costs and fees and
expenses Incurred in connection with such refinancing; and
(E)    shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock
of a Restricted Subsidiary of the Borrower that is not a Guarantor that
refinances Indebtedness, Disqualified Stock or Preferred Stock of the Borrower
or a Guarantor, or (y) Indebtedness or Disqualified Stock of the Borrower or
Indebtedness, Disqualified Stock or Preferred Stock of a Restricted Subsidiary
that refinances Indebtedness, Disqualified Stock or Preferred Stock of an
Unrestricted Subsidiary;
(xxiv)    Indebtedness, Disqualified Stock or Preferred Stock (i) of the
Borrower or any of its Restricted Subsidiaries Incurred to finance an
acquisition and (ii) of Persons that are acquired by the Borrower or any of its
Restricted Subsidiaries or merged into the Borrower or a Restricted Subsidiary
in accordance with the terms of this Agreement; provided, however, that after
giving Pro Forma Effect to such acquisition and the other transactions in
connection therewith, either:
(A)    the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 7.03(a); or
(B)    the Fixed Charge Coverage Ratio would be equal to or greater than the
Fixed Charge Coverage Ratio immediately prior to giving Pro Forma Effect to such
acquisition and the other transactions in connection therewith;
(xxv)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its Incurrence;
(xxvi)    Indebtedness of the Borrower or any Restricted Subsidiary supported by
a letter of credit or bank guarantee issued pursuant to any Debt Agreement, so
long as such letter of credit has not been terminated and in a principal amount
not in excess of the stated amount of such letter of credit or bank guarantee;
(xxvii)    Contribution Indebtedness;
(xxviii)    Indebtedness of the Borrower or any Restricted Subsidiary consisting
of (x) the financing of insurance premiums or (y) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business;
(xxix)    Indebtedness of Foreign Subsidiaries of the Borrower in an amount not
to exceed the greater of (x) $100.0 million and (y) 3.25% of Total Assets at the
time of such Incurrence, at any one time outstanding;
(xxx)    Indebtedness of a Restricted Subsidiary that is not a Wholly Owned
Subsidiary to holders of Equity Interests of such Restricted Subsidiary (other
than the Borrower and/or its Restricted Subsidiaries), so long as the percentage
of the aggregate amount of such Indebtedness of such Restricted Subsidiary owed
to such holders does not exceed the percentage of the aggregate outstanding
amount of the Equity Interests of such Restricted Subsidiary held by such
holders;
(xxxi)    Indebtedness Incurred by a Receivables Subsidiary in a Qualified
Receivables Financing that is not recourse to the Borrower or any Restricted
Subsidiary other than a Receivables Subsidiary (except for Standard
Securitization Undertakings);
(xxxii)    Indebtedness owed on a short-term basis to banks and other financial
institutions Incurred in the ordinary course of business of the Borrower and the
Restricted Subsidiaries with such banks or financial institutions that arises in
connection with ordinary banking arrangements to manage cash balances of the
Borrower and the Restricted Subsidiaries;
(xxxiii)    Indebtedness consisting of Indebtedness issued by the Borrower or
any Restricted Subsidiary to future, current or former officers, directors and
employees thereof or any direct or indirect parent thereof, their respective
estates, spouses or former spouses, in each case to finance the purchase or
redemption of Equity Interests of the Borrower, Holdings or any Parent Holding
Company to the extent described in Section 7.06(b)(iv);
(xxxiv)    customer deposits and advance payments received in the ordinary
course of business from customers for goods purchased in the ordinary course of
business;
(xxxv)    Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s-length commercial
terms;
(xxxvi)    [Reserved];
(xxxvii)     guarantees incurred in the ordinary course of business in respect
of obligations to suppliers, customers, franchisees, lessors and licensees that,
in each case, are not Affiliates;
(xxxviii)    the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness consisting of guarantees of Indebtedness incurred by Permitted
Joint Ventures; provided that the aggregate principal amount of Indebtedness
guaranteed pursuant to this clause (xxix) does not at any one time outstanding
exceed $25.0 million;
(xxxix)    Indebtedness, Disqualified Stock or Preferred Stock of the Borrower
or a Restricted Subsidiary incurred to finance or assumed in connection with an
acquisition in a principal amount not to exceed $100.0 million in the aggregate
at any one time outstanding together with all other Indebtedness, Disqualified
Stock and/or Preferred Stock issued under this clause (xxx); and
(xl)    (i) Indebtedness of the Borrower or any Restricted Subsidiary (a)
pursuant to this Agreement and the other Loan Documents or (b) constituting
Additional Permitted Obligations, provided that the aggregate principal amount
for all such Indebtedness Incurred in reliance on clause (i) of this Section
7.03(b)(xxxi) at any time outstanding shall not exceed the Maximum Incremental
Facilities Amount, (ii) Indebtedness in respect of Permitted Debt Exchange Notes
Incurred pursuant to a Permitted Debt Exchange in accordance with Section 2.20
and (iii) Indebtedness in respect of Permitted Refinancing Obligations.
For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) meets the criteria of more than one of the categories of Permitted Debt
or is entitled to be Incurred pursuant to Section 7.03(a), the Borrower shall,
in its sole discretion, at the time of Incurrence, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) in
any manner that complies with this covenant; provided that all Indebtedness
under this Agreement shall be deemed to have been Incurred pursuant to Section
7.03(b) and the Borrower shall not be permitted to reclassify all or any portion
of Indebtedness Incurred pursuant to Section 7.03(a). Accrual of interest, the
accretion of accreted value, the amortization of original issue discount, the
payment of interest in the form of additional Indebtedness with the same terms,
the payment of dividends on Disqualified Stock or Preferred Stock in the form of
additional shares of Disqualified Stock or Preferred Stock of the same class,
the accretion of liquidation preference and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies will not be deemed to be an Incurrence of Indebtedness,
Disqualified Stock or Preferred Stock for purposes of this covenant. Guarantees
of, or obligations in respect of letters of credit relating to, Indebtedness
that are otherwise included in the determination of a particular amount of
Indebtedness shall not be included in the determination of such amount of
Indebtedness, provided that the Incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was in compliance with
this Section 7.03.
For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed or
first Incurred (whichever yields the lower U.S. dollar-equivalent), in the case
of revolving credit debt; provided that, if such Indebtedness is Incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced plus premium, defeasance costs and fees and
expenses incurred in connection with such refinancing.
7.04    Merger or Other Disposition of Assets.
(a)    The Borrower shall not consolidate or merge with or into or wind up into
(whether or not the Borrower is the surviving Person), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets in one or more related transactions, to any Person unless:
(xli)    the Borrower is the surviving Person or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a corporation or limited liability company organized or
existing under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof (the Borrower or such Person, as the case may
be, being herein called the “Successor Company”);
(xlii)    the Successor Company (if other than the Borrower) expressly assumes
all the obligations of the Borrower under this Agreement and the other Loan
Documents to which it is a party by executing and delivering to the
Administrative Agent a joinder or one or more other documents or instruments in
a form reasonably satisfactory to the Administrative Agent;
(xliii)    immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any of its
Restricted Subsidiaries as a result of such transaction as having been Incurred
by the Successor Company or such Restricted Subsidiary at the time of such
transaction) no Default or Event of Default shall have occurred and be
continuing;
(xliv)    immediately after giving Pro Forma Effect to such transaction, either:
(A)    the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 7.03(a); or
(B)    the Fixed Charge Coverage Ratio for the Successor Company and its
Restricted Subsidiaries would be equal to or greater than such ratio for the
Borrower and its Restricted Subsidiaries immediately prior to giving Pro Forma
Effect to such transaction;
(xlv)    if the Successor Company is other than the Borrower, each Guarantor,
unless it is the other party to the transactions described above, shall have by
a supplement to its Subsidiary Guaranty and to the Security Agreement confirmed
that its obligations thereunder shall apply to such Person’s obligations under
this Agreement and the other Loan Documents;
(xlvi)    the Borrower will have delivered to the Administrative Agent a
certificate signed by a Responsible Officer and a legal opinion, each to the
effect that such consolidation, merger or transfer complies with the provisions
described in this Section 7.04(a), provided that, in giving such opinion, such
counsel may rely on such certificate of such Responsible Officer as to
compliance with the foregoing clauses (ii), (iii) and (iv) and the following
clause (vii) of this Section 7.04(a), and as to any matters of fact; and
(xlvii)    the Successor Company shall comply with Section 6.12 hereunder.
Notwithstanding the foregoing clauses (iii) and (iv) (but subject to compliance
with the other provisions of this Section 7.04(a)), (a) any Restricted
Subsidiary may consolidate with, merge into or sell, assign, transfer, lease,
convey or otherwise dispose of all or part of its properties and assets to the
Borrower, and (b) the Borrower may merge or consolidate with an Affiliate
incorporated or organized solely for the purpose of reincorporating or
reorganizing the Borrower in another state of the United States, the District of
Columbia or any territory of the United States so long as the amount of
Indebtedness of the Borrower and its Restricted Subsidiaries is not increased
thereby.
(b)    No Guarantor shall, and the Borrower shall not permit any Guarantor to,
consolidate or merge with or into or wind up into (whether or not such Guarantor
is the surviving corporation), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, any Person unless:
(viii)    either (a) such Guarantor is the surviving Person or the Person formed
by or surviving any such consolidation or merger (if other than such Guarantor)
or to which such sale, assignment, transfer, lease, conveyance or other
disposition will have been made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state thereof, the District of Columbia or any territory thereof (such Guarantor
or such Person, as the case may be, being herein called the “Successor
Guarantor”) and the Successor Guarantor (if other than such Guarantor) expressly
assumes all the obligations of such Guarantor under its Subsidiary Guarantee and
the Security Agreement pursuant to a supplement to each of the foregoing
agreements or (b) such sale or disposition or consolidation or merger is not in
violation of Section 7.09;
(ix)    immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Guarantor or any of its
Subsidiaries as a result of such transaction as having been Incurred by the
Successor Guarantor or such Subsidiary at the time of such transaction) no
Default or Event of Default shall have occurred and be continuing;
(x)    the Successor Guarantor (if other than such Guarantor) shall have
delivered to the Administrative Agent a certificate signed by a Responsible
Officer and a legal opinion, each to the effect that such consolidation, merger
or transfer complies with the provisions described in this Section 7.04(b),
provided that in giving such opinion such counsel may rely on such certificate
of such Responsible Officer as to compliance with the foregoing clause (ii) and
the following clause (iv) of this Section 7.04(b) and as to any matters of fact;
and
(xi)    the Successor Company shall comply with Section 6.12 hereunder.
Notwithstanding the foregoing (but subject to compliance with clause (b)(iv)
above), (1) a Guarantor may merge or consolidate with an Affiliate incorporated
or organized solely for the purpose of reincorporating or reorganizing such
Guarantor in another state of the United States, the District of Columbia or any
territory of the United States, so long as the amount of Indebtedness of the
Guarantor is not increased thereby, (2) a Guarantor may merge or consolidate
with another Guarantor or the Borrower and (3) a Guarantor may convert into a
corporation, partnership, limited partnership, limited liability corporation or
trust organized or existing under the laws of the jurisdiction of organization
of such Guarantor.
7.05    [Reserved].
7.06    Limitation on Restricted Payments.
(a)    The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:
(i)    declare or pay any dividend or make any distribution on account of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any payment made in connection with any merger or consolidation involving the
Borrower (other than (A) dividends or distributions by the Borrower payable
solely in Equity Interests (other than Disqualified Stock) of the Borrower; or
(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly Owned
Restricted Subsidiary, the Borrower or a Restricted Subsidiary receives at least
its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities);
(ii)    purchase or otherwise acquire or retire for value any Equity Interests
of the Borrower, Holdings or any Parent Holding Company;
(iii)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case prior to any scheduled
repayment or scheduled maturity, the Existing Senior Notes (including any
Refinancing Indebtedness in respect of the Existing Senior Notes) or any
Subordinated Indebtedness (other than the payment, redemption, repurchase,
defeasance, acquisition or retirement of (A) the Existing Senior Notes or
Subordinated Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement and (B) Indebtedness permitted under clauses (vii) or
(ix) of the definition of “Permitted Debt”); or
(iv)    make any Restricted Investment;
(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:
(A)    no Default or Event of Default under Section 8.01(a), (b), (c) (solely in
respect of a failure to perform or observe Section 6.12), (e), (f), (g), (j) or
(l) shall have occurred and be continuing or would occur as a consequence
thereof;
(B)    immediately after giving effect to such transaction on a Pro Forma Basis,
the Borrower could Incur $1.00 of additional Indebtedness under Section 7.03(a);
and
(C)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
the Funding Date (including Restricted Payments permitted by Sections 7.06(b)(i)
and (viii) but excluding all other Restricted Payments permitted by the next
succeeding paragraph), is less than the sum of, without duplication:
(i)    100% of the EBITDA of the Borrower for the period (taken as one
accounting period) from January 1, 2012 to the end of the Borrower’s most
recently ended fiscal quarter for which internal financial statements are
available (or, if earlier, were required to be delivered pursuant to Section
6.01(a) or (b)) at the time of such Restricted Payment less the product of 1.4
times the Consolidated Interest Expense of the Borrower for the same period;
plus
(ii)    100% of the aggregate net proceeds, including cash and the Fair Market
Value of assets other than cash, received by the Borrower after the Funding Date
from the issue or sale of Equity Interests of the Borrower (other than Excluded
Equity), including such Equity Interests issued upon exercise of warrants or
options; plus
(iii)    100% of the aggregate amount of contributions to the capital of the
Borrower received in cash and the Fair Market Value of assets other than cash
after the Funding Date (other than Excluded Equity); plus
(iv)    the principal amount of any Indebtedness, or the liquidation preference
or maximum fixed repurchase price, as the case may be, of any Disqualified
Stock, in each case, of the Borrower or any Restricted Subsidiary thereof issued
after the FundingRelease Date (other than Indebtedness or Disqualified Stock
issued to a Restricted Subsidiary or an employee stock ownership plan or trust
established by the Borrower or any Restricted Subsidiary (other than to the
extent such employee stock ownership plan or trust has been funded by the
Borrower or any Restricted Subsidiary)) that, in each case, has been converted
into or exchanged for Equity Interests in the Borrower, Holdings or any Parent
Holding Company (other than Excluded Equity); plus
(v)    100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and the Fair Market Value of assets other than cash received
by the Borrower or any Restricted Subsidiary from:
(A)    the sale or other disposition (other than to the Borrower or a Subsidiary
of the Borrower) of Restricted Investments made by the Borrower and its
Restricted Subsidiaries and from repurchases and redemptions of such Restricted
Investments from the Borrower and its Restricted Subsidiaries by any Person
(other than the Borrower or any of its Subsidiaries) and from repayments of
loans or advances which constituted Restricted Investments (other than in each
case to the extent that the Restricted Investment was made pursuant to Section
7.06(b)(x));
(B)    the sale (other than to the Borrower or a Restricted Subsidiary or an
employee stock ownership plan or trust established by the Borrower or any
Restricted Subsidiary (other than to the extent such employee stock ownership
plan or trust has been funded by the Borrower or any Restricted Subsidiary)) of
the Equity Interests of an Unrestricted Subsidiary; or
(C)    any distribution or dividend from an Unrestricted Subsidiary (to the
extent such distribution or dividend is not already included in the calculation
of Consolidated Net Income); plus
(D)    in the event any Unrestricted Subsidiary of the Borrower has been
redesignated as a Restricted Subsidiary or has been merged or consolidated with
or into, or transfers or conveys its assets to, or is liquidated into, the
Borrower or a Restricted Subsidiary of the Borrower, in each case after the
FundingRelease Date, the Fair Market Value of the Investment of the Borrower or
Restricted Subsidiary in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), after deducting any Indebtedness associated with the
Unrestricted Subsidiary so designated, merged or consolidated or any
Indebtedness associated with the assets so transferred or conveyed (other than
in each case to the extent that the designation of such Subsidiary as an
Unrestricted Subsidiary was made pursuant to Section 7.06(b)(x)); plus
(vi)    an amount equal to the amount available as of the FundingRelease Date
for making Restricted Payments pursuant to Section 3.4(a)(C) of the Existing
Senior Notes Indenture.
(b)    The provisions of Section 7.06(a) shall not prohibit:
(i)    the payment of any dividend or distribution or consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of a redemption notice related thereto, if at the date of declaration
or notice such payment would have complied with the provisions of this
Agreement;
(ii)    (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) of the Borrower, Holdings or any
Parent Holding Company, the Existing Senior Notes or Subordinated Indebtedness
of the Borrower or any Guarantor, in exchange for, or out of the proceeds of the
substantially concurrent sale (or, the proceeds of a sale, if substantially
concurrently therewith, the Borrower, Holdings or the applicable Parent Holding
Company has given notice to the holders of the applicable Equity Interests of
its intention to redeem, repurchase, retire or otherwise acquire them) of,
Equity Interests of the Borrower, Holdings or any Parent Holding Company or
contributions to the equity capital of the Borrower (other than Excluded Equity)
(collectively, including any such contributions, “Refunding Capital Stock”);
(b)    the declaration and payment of accrued dividends on the Retired Capital
Stock out of the proceeds of the substantially concurrent sale (or, the proceeds
of a sale, if substantially concurrently therewith, the Borrower, Holdings or
the applicable Parent Holding Company has given notice to the holders of the
applicable Retired Capital Stock of its intention to pay accrued dividends with
respect thereto) (other than to a Subsidiary of the Borrower or to an employee
stock ownership plan or any trust established by the Borrower or any of its
Subsidiaries) of Refunding Capital Stock; and
(c)    if immediately prior to the retirement of the Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under Section
7.06(b)(vi) and has not been made as of such time (the “Unpaid Amount”), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of Borrower, Holdings or any
Parent Holding Company) in an aggregate amount no greater than the Unpaid
Amount;
(iii)    the redemption, repurchase or other acquisition or retirement of the
Existing Senior Notes or Subordinated Indebtedness of the Borrower or any
Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent sale (or, the proceeds of a sale, if substantially concurrently
therewith, the Borrower, Holdings or the applicable Parent Holding Company has
given notice to the holders of the Existing Senior Notes or applicable
Subordinated Indebtedness of its intention to redeem, repurchase, retire or
otherwise acquire them) of, Refinancing Indebtedness thereof;
(iv)    the purchase, retirement, redemption or other acquisition (or dividends
to Holdings or any Parent Holding Company to finance any such purchase,
retirement, redemption or other acquisition) for value of Equity Interests of
the Borrower, Holdings or any Parent Holding Company held by any future, present
or former employee, director or consultant of the Borrower, Holdings or any
Parent Holding Company or any Subsidiary of the Borrower (or their permitted
transferees) pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or other agreement or arrangement;
provided, however, that the aggregate amounts paid under this clause (iv) shall
not exceed (x) $10.0 million in any calendar year or (y) subsequent to an IPO,
$20.0 million in any calendar year (with unused amounts in any calendar year
being permitted to be carried over for the next two succeeding calendar years up
to a maximum of (1) $15.0 million in the aggregate in any calendar year or (2)
subsequent to the consummation of a IPO, $25.0 million in any calendar year;
provided that unused amounts available as of the FundingRelease Date pursuant to
the parenthetical to the proviso to Section 3.4(b)(iv) of the Existing Senior
Notes Indenture shall be carried forward for the applicable periods hereunder);
provided, further, however, that such amount in any calendar year may be
increased by an amount not to exceed;
(A)    the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests of the Borrower, Holdings or any
Parent Holding Company (to the extent contributed to the Borrower) to members of
management, directors or consultants of the Borrower and its Restricted
Subsidiaries, Holdings or any Parent Holding Company that occurs after the
FundingRelease Date; provided that the amount of such cash proceeds utilized for
any such repurchase, retirement, other acquisition or dividend will not increase
the amount available for Restricted Payments under Section 7.06(a)(C); plus
(B)    the cash proceeds of key man life insurance policies received by the
Borrower, Holdings or any Parent Holding Company (to the extent contributed to
the Borrower) and its Restricted Subsidiaries after the FundingRelease Date;
plus
(C)    the amount of any cash bonuses otherwise payable to members of
management, directors or consultants of the Borrower and its Restricted
Subsidiaries, Holdings or any Parent Holding Company in connection with the 2010
Transactions that are foregone in return for the receipt of Equity Interests;
less
(D)    the amount of cash proceeds described in clause (A), (B) and (C) of this
clause (iv) previously used to make Restricted Payments pursuant to this clause
(iv)
(provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A), (B) and (C) above in any
calendar year); in addition, cancellation of Indebtedness owing to the Borrower
from any current or former officer, director or employee (or any permitted
transferees thereof) of the Borrower or any of its Restricted Subsidiaries
(Holdings or any Parent Holding Company thereof), in connection with a
repurchase of Equity Interests of the Borrower from such Persons will not be
deemed to constitute a Restricted Payment for purposes of this covenant or any
other provisions of this Agreement;
(v)    the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of the Borrower or any of its
Restricted Subsidiaries and any Preferred Stock of any Restricted Subsidiaries
issued or Incurred in accordance with Section 7.03;
(vi)    the declaration and payment of dividends or distributions to holders of
any class or series of Designated Preferred Stock and the declaration and
payment of dividends to Holdings or any Parent Holding Company, the proceeds of
which will be used to fund the payment of dividends to holders of any class or
series of Designated Preferred Stock of Holdings or any Parent Holding Company
issued after the Original Acquisition Date; provided, however, that (A) for the
most recently ended four full fiscal quarters for which internal financial
statements are available (or, if earlier, were required to be delivered pursuant
to Section 6.01(a) or (b)) immediately preceding the date of issuance of such
Designated Preferred Stock, after giving effect to such issuance (and the
payment of dividends or distributions) on a Pro Forma Basis, the Fixed Charge
Coverage Ratio of the Borrower and its Restricted Subsidiaries would have been
at least 2.00 to 1.00 and (B) the aggregate amount of dividends declared and
paid pursuant to this clause (vi) does not exceed the net cash proceeds actually
received by the Borrower from the sale (or the contribution of the net cash
proceeds from the sale) of Designated Preferred Stock;
(vii)    any Restricted Payments made in connection with the consummation of the
Transactions or as contemplated in the Purchase and Sale Agreement, the 2010
Transactions or as contemplated by the Merger Agreement;
(viii)    the declaration and payment of dividends on the Borrower’s common
stock (or the payment of dividends to Holdings or any Parent Holding Company to
fund the payment by Holdings or any Parent Holding Company of dividends on such
entity’s common stock) of up to 6.0% per annum of the net cash proceeds received
by the Borrower from any public offering of common stock or contributed to the
Borrower by Holdings or any Parent Holding Company from any public offering of
common stock;
(ix)    Restricted Payments that are made with Excluded Contributions or
Declined Amounts;
(x)    other Restricted Payments in an aggregate amount not to exceed the
greater of (x) $75.0 million and (y) 2.5% of Total Assets, at the time of such
Restricted Payment, at any one time outstanding;
(xi)    the payment, purchase, redemption, defeasance or other acquisition or
retirement for value of the Existing Senior Notes, Subordinated Indebtedness,
Disqualified Stock or Preferred Stock of the Borrower and its Restricted
Subsidiaries pursuant to provisions similar to those described under Sections
7.09 and 7.10; provided that, prior to such payment, purchase, redemption,
defeasance or other acquisition or retirement for value, the Borrower has made a
Change of Control offer pursuant to Section 7.10(a) or prepayment pursuant to
Section 2.05(b)(ii), as the case may be, with respect to the Term Loans, as a
result of such Change of Control or Asset Sale, as the case may be, and has
prepaid all Term Loans, validly tendered and not withdrawn or declined pursuant
to Section 2.05(c), as applicable, in connection with such Change of Control
offer pursuant to Section 7.10(a) or prepayment pursuant to Section 2.05(b)(ii),
as the case may be;
(xii)    for so long as the Borrower is a member of a group filing a
consolidated or combined income tax return with Holdings or any Parent Holding
Company, the payment of dividends or other distributions to Holdings or such
Parent Holding Company to pay federal, state and local income taxes imposed on
such entity to the extent such income taxes are attributable to the income of
the Borrower and its Subsidiaries; provided, however, that (i) the amount of
such payments in respect of any tax year does not, in the aggregate, exceed the
amount that the Borrower and its Subsidiaries that are members of such
consolidated or combined group would have been required to pay in respect of
federal, state and local income taxes (as the case may be) in respect of such
year if the Borrower and its Subsidiaries paid such income taxes directly as a
stand alone consolidated or combined income tax group (reduced by any such taxes
paid directly by the Borrower or any Subsidiary) and (ii) the permitted payment
pursuant to this clause (xii) with respect to any taxes attributable to income
of any Unrestricted Subsidiary for any taxable period shall be limited to the
amount actually paid with respect to such period by such Unrestricted Subsidiary
to the Borrower or any Restricted Subsidiary for the purposes of paying such
consolidated, combined or similar taxes;
(xiii)    the payment of dividends, other distributions or other amounts to, or
the making of loans to Holdings or any Parent Holding Company, in the amount
required for such entity to, if applicable:
(G)    pay amounts equal to the amounts required for Holdings or any other
Parent Holding Company to pay fees and expenses (including franchise or similar
taxes) required to maintain its corporate existence, customary salary, bonus and
other benefits payable to, and indemnities provided on behalf of, officers and
employees of Holdings or any Parent Holding Company, if applicable, and general
corporate operating and overhead expenses of Holdings or any Parent Holding
Company, if applicable, in each case to the extent such fees, expenses,
salaries, bonuses, benefits and indemnities are attributable to the ownership or
operation of the Borrower and its Subsidiaries;
(H)    pay, if applicable, amounts equal to amounts required for Holdings or any
Parent Holding Company to pay interest and/or principal on Indebtedness the
proceeds of which have been contributed to the Borrower (other than as Excluded
Equity) and that has been guaranteed by, and is otherwise considered
Indebtedness of, the Borrower or any Restricted Subsidiary Incurred in
accordance with Section 7.03 (except to the extent any such payments have
otherwise been made by any such guarantor);
(I)    pay fees and expenses incurred by Holdings or any Parent Holding Company,
other than to Affiliates of the Borrower, related to any unsuccessful equity or
debt offering of such parent; and
(J)    make payments to the Sponsor (i) pursuant to the Management Agreement as
in effect as of the Effective Date or as thereafter amended, supplemented or
replaced (so long as not more disadvantageous to the Lenders in any material
respect than the Management Agreement as in effect on the Effective Date) or
(ii) for any other financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures, including
in connection with the consummation of the Transactions, which payments are
approved by a majority of the Board of Directors of the Borrower;
(xiv)    the payment of cash dividends or other distributions on the Borrower’s
Equity Interests used to, or the making of loans to Holdings or any Parent
Holding Company to, fund the payment of fees and expenses owed by the Borrower,
Holdings or any Parent Holding Company or Restricted Subsidiary of the Borrower,
as the case may be, to Affiliates, in each case to the extent permitted by
Section 7.08;
(xv)    (a) repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants and (b) in connection with the
withholding of a portion of the Equity Interests granted or awarded to a
director or an employee to pay for the taxes payable by such director or
employee upon such grant or award;
(xvi)    purchases of receivables pursuant to a Receivables Repurchase
Obligation in connection with a Qualified Receivables Financing and the payment
or distribution of Receivables Fees;
(xvii)    payments or distributions to satisfy dissenters’ rights, pursuant to
or in connection with a consolidation, merger or transfer of assets that
complies with Section 7.04(a);
(xviii)    the distribution, as a dividend or otherwise, of shares of Equity
Interests of, or Indebtedness owed to Holdings or a Restricted Subsidiary of
Holdings by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the
primary assets of which are cash and/or Cash Equivalents);
(xix)    the payment of cash in lieu of the issuance of fractional shares of
Equity Interests upon exercise or conversion of securities exercisable or
convertible into Equity Interests of the Borrower, Holdings and any Parent
Holding Company; and
(xx)    Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(xx) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities, not to exceed the greater of $75.0 million and
2.5% of Total Assets at the time of such Investment;
provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (iv), (vi), (viii), (ix), (x), (xi),
(xiii)(D), (xviii) and (xx) of this Section 7.06(b), no Default or Event of
Default under Section 8.01(a), (b), (c) (solely in respect of a failure to
perform or observe Section 6.12), (e), (f), (g), (j) or (l) shall have occurred
and be continuing or would occur as a consequence thereof.
For purposes of this Section 7.06, if any Investment or Restricted Payment would
be permitted pursuant to one or more provisions described above and/or one or
more of the exceptions contained in the definition of “Permitted Investments,”
the Borrower may divide and classify such Investment or Restricted Payment in
any manner that complies with this covenant and may later divide and reclassify
any such Investment or Restricted Payment so long as the Investment or
Restricted Payment (as so divided and/or reclassified) would be permitted to be
made in reliance on the applicable exception as of the date of such
reclassification.
7.07    Dividend and Other Payment Restrictions Affecting Subsidiaries. The
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary to and, in the case of clause (d), the Borrower or any
Restricted Subsidiary to:
(a)    (i) pay dividends or make any other distributions to the Borrower or any
of its Restricted Subsidiaries (1) on its Equity Interests or (2) with respect
to any other interest or participation in, or measured by, its profits; or (ii)
pay any Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;
(b)    make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or
(c)    sell, lease, transfer or assign any of its properties or assets to the
Borrower or any of its Restricted Subsidiaries;
(d)    create, incur, assume or suffer to exist Liens on property of such Person
for the benefit of the Lenders with respect to the Facilities and the
Obligations or under the Loan Documents;
except in each case for such encumbrances or restrictions existing under or by
reason of:
(i)    contractual encumbrances or restrictions of the Borrower or any of its
Restricted Subsidiaries in effect on the FundingRelease Date, including pursuant
to the Existing Senior Notes Indenture, the Existing Credit Agreement, the other
Loan Documents (as defined in the Existing Credit Agreement) and the other
documents relating to the Existing Senior Notes Indenture, the Existing Credit
Agreement and other Loan Documents (as defined in the Existing Credit
Agreement), the Backstop Agreement and the other documents relating to the
Backstop Agreement and, in each case, Permitted Refinancings thereof;
(ii)    this Agreement or any other Loan Documents, indentures, instruments or
agreement governing any Additional Permitted Obligations, indentures,
instruments or agreement governing any Permitted Debt Exchange Notes,
indentures, instruments or agreements governing any Permitted Refinancing
Obligations and indentures, instruments or agreements governing any Refinancings
Indebtedness of each of the foregoing;
(iii)    applicable law or any applicable rule, regulation or order, or required
by any regulatory authority having jurisdiction over the Borrower or any
Restricted Subsidiary or any of their businesses;
(iv)    any agreement or other instrument of a Person acquired by the Borrower
or any Restricted Subsidiary which was in existence at the time of such
acquisition (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired;
(v)    customary encumbrances or restrictions contained in contracts or
agreements for the sale of assets applicable to such assets pending consummation
of such sale, including customary restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement entered into for the sale or
disposition of all or substantially all the Equity Interests or assets of such
Restricted Subsidiary;
(vi)    restrictions on cash or other deposits, or net worth or inventory
imposed by customers or suppliers under contracts entered into in the ordinary
course of business;
(vii)    customary provisions in (x) joint venture agreements entered into in
the ordinary course of business with respect to the Equity Interests subject to
the joint venture and (y) operating or other similar agreements, asset sale
agreements, stock sale agreements entered into in connection with the entering
into of such transaction, which limitation is applicable only to the assets that
are the subject of those agreements;
(viii)    purchase money obligations for property acquired and Capitalized Lease
Obligations entered into in the ordinary course of business to the extent such
obligations impose restrictions of the type set forth in clause (c) above on the
property so acquired;
(ix)    customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business to the extent
such obligations impose restrictions of the type set forth in clause (c) above
on the property subject to such lease, license contract or other similar
agreement;
(x)    any encumbrance or restriction of a Receivables Subsidiary effected in
connection with a Qualified Receivables Financing; provided, however, that such
restrictions apply only to such Receivables Subsidiary;
(xi)    other Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary of the Borrower that is Incurred subsequent to the
FundingRelease Date pursuant to Section 7.03; provided that such encumbrances
and restrictions contained in any agreement or instrument will not materially
affect the Borrower’s ability to make anticipated principal or interest payment
on the Loans or comply with the provisions of Section 6.12 (as determined by the
Borrower in good faith);
(xii)    any encumbrance or restriction contained in Secured Indebtedness
otherwise permitted to be Incurred pursuant to Sections 7.03 and 7.01 to the
extent limiting the right of the debtor to dispose of the assets securing such
Indebtedness;
(xiii)    any encumbrance or restriction arising or agreed to in the ordinary
course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, (x) detract from the value of the property or
assets of the Borrower or any Restricted Subsidiary in any manner material to
the Borrower or the Restricted Subsidiary or (y) materially affect the
Borrower’s ability to make future principal or interest payments on the Loans,
in each case, as determined by the Borrower in good faith;
(xiv)    customary provisions in joint venture agreements and other similar
agreements relating solely to the applicable joint venture;
(xv)    existing under, by reason of or with respect to Refinancing
Indebtedness; provided that the encumbrances and restrictions contained in the
agreements governing that Refinancing Indebtedness are not materially more
restrictive, taken as a whole, than those contained in the agreements governing
the Indebtedness being refinanced, as determined by the Borrower in good faith;
(xvi)    applicable law or any applicable rule, regulation or order in any
jurisdiction where Indebtedness, Disqualified Stock or Preferred Stock of
Foreign Subsidiaries permitted to be incurred pursuant to Section 7.03;
(xvii)    customary provisions restricting assignment of any agreement entered
into in the ordinary course of business and not in circumvention of this
provision;
(xviii)    customary net worth provisions contained in real property leases
entered into by the Borrower and its Restricted Subsidiaries in the ordinary
course of business, so long as the Borrower has determined in good faith that
such net worth provisions would not reasonably be expected to impair the ability
of the Borrower and its Restricted Subsidiaries to meet their ongoing
obligations;
(xix)    any transfer of, agreement to transfer, option or right with respect
to, or Lien on, any property or assets of the Borrower or any Restricted
Subsidiary not otherwise prohibited by this Agreement;
(xx)    customary provisions restricting dispositions of real property interests
set forth in any reciprocal easement agreements of the Borrower or any
Restricted Subsidiary;
(xxi)    obligations under any Swap Contract entered into for bona fide hedging
purposes;
(xxii)    Cash Management Agreements; and
(xxiii)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xxii) above; provided that any such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing is, in the good faith judgment of the Borrower, not
more restrictive as a whole with respect to the applicable encumbrance or
restriction than prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.
For purposes of determining compliance with this Section 7.07, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Equity Interests
and (ii) the subordination of loans or advances made to the Borrower or a
Restricted Subsidiary of the Borrower to other Indebtedness Incurred by the
Borrower or any such Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances.
7.08    Transactions with Affiliates.
(a)    The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Borrower (each of
the foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of $20.0 million, unless:
(iv)    such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person; and
(v)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50.0 million, the
majority of the Board of Directors of the Borrower approve such Affiliate
Transaction.
In addition, any Affiliate Transaction shall be deemed to have satisfied the
requirements set forth in this Section 7.08(a) if such Affiliate Transaction is
approved by a majority of the Disinterested Directors.
(b)    The provisions of Section 7.08(a) will not apply to the following:
(xi)    (a) transactions between or among the Borrower and/or any of its
Restricted Subsidiaries (or an entity that becomes a Restricted Subsidiary as a
result of such transaction) and (b) any merger or consolidation of the Borrower
and Holdings or any Parent Holding Company, provided that such parent company
shall have no material liabilities and no material assets other than cash, Cash
Equivalents and the Equity Interests of the Borrower and such merger or
consolidation is otherwise in compliance with the terms of this Agreement and
effected for a bona fide business purpose;
(xii)    (a) Restricted Payments permitted by this Agreement (including any
transaction specifically excluded from the definition of the term “Restricted
Payments”, including pursuant to the exceptions contained in the definition
thereof and the parenthetical exclusions of such definition) and (b) Permitted
Investments;
(xiii)    any employment agreements entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and the payment of
reasonable and customary fees and reimbursements paid to, and indemnity and
similar arrangements provided on behalf of, officers, directors, employees or
consultants of the Borrower or any Restricted Subsidiary or Holdings or (to the
extent relating to the business of the Borrower and its Subsidiaries) any Parent
Holding Company;
(xiv)    transactions in which the Borrower or any of its Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Borrower or such Restricted Subsidiary from a financial point of view or
meets the requirements of Section 7.08(a);
(xv)    payments or loans (or cancellation of loans, advances or guarantees) or
advances to employees or consultants of the Borrower, the Restricted
Subsidiaries, Holdings or any Parent Holding Company or guarantees in respect
thereof for bona fide business purposes in the ordinary course of business;
(xvi)    any agreement as in effect as of the FundingRelease Date (other than
the Management Agreement) or as thereafter amended, supplemented or replaced (so
long as such amendment, supplement or replacement agreement is not more
disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the FundingRelease Date) or any transaction or
payments contemplated thereby;
(xvii)    the Management Agreement as in effect as of the Effective Date or as
thereafter amended, supplemented or replaced (so long as such amendment,
supplement or replacement agreement is not more disadvantageous to the Lenders
in any material respect than the Management Agreement as in effect on the
Effective Date) or any transaction or payments (including reimbursement of
out-of-pocket expenses) contemplated thereby;
(xviii)    the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, the Merger
Agreement, the Purchase and Sale Agreement, any stockholders or similar
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the FundingRelease Date and any
amendment thereto or similar transactions, arrangements or agreements which it
may enter into thereafter; provided, however, that the existence of, or the
performance by the Borrower or any of its Restricted Subsidiaries of its
obligations under, any future amendment to any such existing transaction,
arrangement or agreement or under any similar transaction, arrangement or
agreement entered into after the FundingRelease Date shall only be permitted by
this clause (viii) to the extent that the terms of any such existing
transaction, arrangement or agreement together with all amendments thereto,
taken as a whole, or new agreement are not otherwise more disadvantageous to the
Lenders in any material respect than the original transaction, arrangement or
agreement as in effect on the FundingRelease Date;
(xix)    (a) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
the Borrower and its Restricted Subsidiaries in the reasonable determination of
the Board of Directors or the senior management of the Borrower, and are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party or (b) transactions with Unrestricted Subsidiaries in
the ordinary course of business;
(xx)    any transaction effected as part of a Qualified Receivables Financing;
(xxi)    the sale or issuance of Equity Interests (other than Disqualified
Stock) of the Borrower;
(xxii)    payments by the Borrower or any of its Restricted Subsidiaries to the
Sponsor or any of its Affiliates made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with acquisitions or
divestitures, which payments are approved by a majority of the Board of
Directors of the Borrower;
(xxiii)    any contribution to the capital of the Borrower (other than
Disqualified Stock);
(xxiv)    any transaction with a Person (other than an Unrestricted Subsidiary)
that would constitute an Affiliate Transaction solely because the Borrower or a
Restricted Subsidiary owns an Equity Interest in or otherwise controls such
Person; provided that no Affiliate of the Borrower or any of its Subsidiaries
other than the Borrower or a Restricted Subsidiary shall have a beneficial
interest or otherwise participate in such Person;
(xxv)    transactions between the Borrower or any of its Restricted Subsidiaries
and any Person, a director of which is also a director of the Borrower, Holdings
or any Parent Holding Company; provided, however, that such director abstains
from voting as a director of the Borrower or such Parent Holding Company, as the
case may be, on any matter involving such other Person;
(xxvi)    the entering into of any tax sharing agreement or arrangement and any
payments permitted by Section 7.06(b)(xii);
(xxvii)    transactions to effect the Transactions, the 2012 Transactions, the
2010 Transactions and the payment of all transaction, underwriting, commitment
and other fees and expenses related to the foregoing;
(xxviii)    pledges of Equity Interests of Unrestricted Subsidiaries;
(xxix)    the issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or similar employee benefit
plans approved by the Board of Directors of the Borrower or of a Restricted
Subsidiary of the Borrower, as appropriate;
(xxx)    any employment, consulting, service or termination agreement, or
customary indemnification arrangements, entered into by the Borrower or any of
its Restricted Subsidiaries with current, former or future officers and
employees of the Borrower, Holdings or any Restricted Subsidiary or Parent
Holding Company and the payment of compensation to officers and employees of the
Borrower, Holdings or any of their respective Restricted Subsidiaries and any
Parent Holding Company (including amounts paid pursuant to employee benefit
plans, employee stock option or similar plans), in each case in the ordinary
course of business;
(xxxi)    transactions with Affiliates solely in their capacity as holders of
Indebtedness or preferred Equity Interests of the Borrower or any of its
Subsidiaries, so long as such transaction is with all holders of such class (and
there are such non-Affiliate holders) and such Affiliates are treated no more
favorably than all other holders of such class generally;
(xxxii)    the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of their obligations under the terms of, any customary
registration rights agreement to which they are a party or become a party in the
future; and
(xxxiii)    investments by the Sponsor in securities of the Borrower or any
Restricted Subsidiary (and payment of reasonable out-of-pocket expenses incurred
by the Sponsor in connection therewith).
7.09    Asset Sales.
(a)    The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, cause or make an Asset Sale, unless:
(xxxiv)    the Borrower or any of its Restricted Subsidiaries, as the case may
be, receives consideration at the time of such Asset Sale at least equal to the
Fair Market Value (as determined in good faith by the Borrower) of the assets
sold or otherwise disposed of; and
(xxxv)    except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash, Cash Equivalents or Replacement
Assets; provided, however, that the amount of:
(A)    any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the notes thereto) of the Borrower
or such Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee of any such
assets or Equity Interests pursuant to an agreement that releases or indemnifies
the Borrower or such Restricted Subsidiary, as the case may be, from further
liability;
(B)    any Loans or other obligations or other securities or assets received by
the Borrower or such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash within 180
days of the receipt thereof (to the extent of the cash received); and
(C)    any Designated Non-cash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed the
greater of (x) $75.0 million and (y) 2.5% of Total Assets, at the time of the
receipt of such Designated Non-cash Consideration (with the Fair Market Value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value);
shall each be deemed to be Cash Equivalents for the purposes of this clause
(ii).
(b)    Within 365 days after the Borrower’s or any Restricted Subsidiary’s
receipt of the Net Cash Proceeds of any Asset Sale or Casualty Event, the
Borrower or such Restricted Subsidiary may apply the Net Cash Proceeds from such
Asset Sale or Casualty Event, at its option:
(xxiv)    to make an investment in any one or more businesses (provided that if
such investment is in the form of the acquisition of Equity Interests of a
Person, such acquisition results in such Person becoming a Restricted Subsidiary
of the Borrower), assets, or property or capital expenditures, in each case used
or useful in a Similar Business;
(xxv)    to make an investment in any one or more businesses (provided that if
such investment is in the form of the acquisition of Equity Interests of a
Person, such acquisition results in such Person becoming a Restricted Subsidiary
of the Borrower), properties or assets that replace the properties and assets
that are the subject of such Asset Sale or Casualty Event, as applicable; or
(xxvi)    any combination of the foregoing;
provided that the Borrower and its Restricted Subsidiaries shall be deemed to
have complied with the provisions described in clauses (i) and (ii) of this
Section 7.09(b) if and to the extent that, within 365 days after the Asset Sale
or Casualty Event that generated the Net Cash Proceeds, the Borrower has entered
into and not abandoned or rejected a binding agreement to make an investment in
compliance with the provision described in clauses (i) and (ii) of this Section
7.09(b), and that investment is thereafter completed within 180 days after the
end of such 365-day period.
(c)    Pending the final application of any such Net Cash Proceeds, the Borrower
or such Restricted Subsidiary of the Borrower may temporarily reduce
Indebtedness under a revolving credit facility, if any, or otherwise invest such
Net Cash Proceeds in Cash Equivalents. Any Net Cash Proceeds from any Asset Sale
or Casualty Event that are not applied as provided and within the time period
set forth in Section 7.09(b) will be deemed to constitute “Excess Proceeds.”
When the aggregate amount of Excess Proceeds exceeds $30.0 million, the Borrower
shall prepay the Term Loans in accordance with Section 2.05(b)(ii) (and subject
to Sections 2.05(b)(vii), 2.05(c) and 2.05(d)) and may, along with such
prepayment of Term Loans (to the extent the Borrower or such Restricted
Subsidiary elects, or is required by the terms thereof), purchase, redeem or
repay any Additional Permitted Obligations (or any Permitted Refinancing
Obligations or any Refinancing Indebtedness in respect of either of the
foregoing) of the Borrower or a Restricted Subsidiary having Pari Passu Lien
Priority, or any other Indebtedness having Pari Passu Lien Priority, pursuant to
the agreements governing such other Indebtedness, on not more than a pro rata
basis with respect to such prepayments of Term Loans (subject to each Term
Lender’s option to decline to accept any prepayment pursuant to Section
2.05(c)).
7.10    Change of Control; Limitation on Amendments.
The Borrower shall not and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:
(a)    In the event of the occurrence of a Change of Control, repurchase or
repay the Existing Senior Notes or any Subordinated Indebtedness then
outstanding pursuant to the Existing Senior Notes Indenture or any indenture,
instrument, or agreements governing the Subordinated Indebtedness or any portion
thereof, unless the Borrower shall have (i) made payment in full of the Term
Loans and any other amounts then due and owing to any Lender or the
Administrative Agent hereunder or (ii) made an offer to pay the Term Loans and
any amounts then due and owing to each Lender and the Administrative Agent
hereunder and shall have made payment in full thereof to each such Lender or the
Administrative Agent which has accepted such offer. Upon the Borrower having
made all payments of Term Loans and any other amounts then due and owing to any
Lender required by the preceding sentence, any Event of Default arising under
Section 8.01(k) by reason of such Change of Control shall be deemed not to have
occurred or be continuing.
(b)    (1) Amend, supplement, waive or otherwise modify any of the provisions of
the Existing Senior Notes Indenture or any indenture, instrument or agreement
evidencing any Additional Permitted Obligations, in each case in a manner that
shortens the maturity of such Indebtedness to a date prior to the Maturity Date
of the Initial Term Loans or provides for a shorter Weighted Average Life to
Maturity than the Initial Term Loans and (2) if an Event of Default under
Section 8.01(a), (f) or (g) is continuing, amend, supplement, waive or otherwise
modify any of the provisions of any indenture, instrument or agreement
evidencing Subordinated Indebtedness in a manner that (i) changes the
subordination provisions of such Indebtedness or (ii) shortens the maturity date
of such Indebtedness to a date prior to the Maturity Date of the Initial Term
Loans or provides for a shorter Weighted Average Life to Maturity than the
Initial Term Loans; provided that, notwithstanding the foregoing, the provisions
of this Section 7.10(b) shall not restrict or prohibit any refinancing of
Indebtedness (in whole or in part) permitted pursuant to Section 7.03.
7.11    Initial Borrower. Initial Borrower shall not: (i) make any Restricted
Payment, except Investments deemed to exist by virtue of the Escrow Agreement
and Investments to consummate the Acquisition, including Investments in any
direct or indirect Subsidiary of the Initial Borrower which facilitates such
Subsidiary’s or its, direct or indirect, Subsidiary’s consummation of the
Acquisition (the “Purchase Price Pushdown”); (ii) Incur any Indebtedness except
(A) the Initial Term Loans and, (B) the Backstop Facility, (C) Incremental Term
Loans incurred to repay the Initial Term Loans prepaid pursuant to the final
proviso to Section 2.5(a)(i) and (D) Indebtedness that is not secured by a Lien
on any assets, property or Capital Stock owned by the Initial Borrower, the
proceeds of which Indebtedness are used solely for deposit with the Escrow Agent
in an amount not to exceed the amount necessary, together with net proceeds of
the Initial Term Loans, to enable the Initial Borrower to make the deposit of
the Additional Escrow Deposit Amount; provided that if the Initial Borrower
Incurs such Indebtedness from Holdings or any of its Subsidiaries such
Indebtedness is subordinated in right of payment to the Obligations in a
customary manner; (iii) Incur any Liens except in favor of the Administrative
Agent for the benefit of the Secured Parties and Customary Permitted Liens; (iv)
enter into any merger, consolidation or sale of all or substantially all of its
assets except for the Initial Borrower Merger; (v) make any Asset Sale, except
the release of the amounts in the Escrow Account in accordance with the terms of
the Escrow Agreement and the Purchase Price Pushdown; or (vi) engage in any
transaction with its Affiliates except the Purchase Price Pushdown or (vii) form
or acquire any new Subsidiaries, except in connection with the consummation of
the Acquisition; except, in the case of each of the foregoing, (A) Incurring
Indebtedness hereunder and under any Backstop Agreement, issuing capital stock
to, and receiving capital contributions from, any parent, performing its
obligations under this Agreement, the Purchase and Sale Agreement, any Backstop
Agreement, the Escrow Agreement and any other agreement relating to a Backstop
Agreement, forming subsidiaries to consummate the Acquisition, contributing,
advancing or otherwise transferring the proceeds of the Initial Term Loans and
the Backstop Facility, if any, to consummate the Acquisition, the Refinancing,
consummating the Release and repaying the Initial Term Loans, if applicable, and
conducting such other activities as are necessary, advisable or appropriate to
carry out the activities described above or related to the Transactions andor
the Initial Borrower Merger or (B) in the ordinary course of business or
necessary or advisable in connection with or to effectuate the Refinancing, the
Acquisition and the other Transactions.
ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(g)    Non-Payment. The Borrower or any other Loan Party, fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
within five (5) Business Days after the same becomes due, any interest on any
Loan or any fee due hereunder, or any other amount payable hereunder or with
respect to any other Loan Document; or
(h)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Article VII on its part to be performed or
observed; or
(i)    Other Defaults. The Borrower or any other Loan Party fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for thirty (30) days after notice thereof by the
Administrative Agent to the Borrower; or
(j)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect in any material respect (and in all respects if any such
representation or warranty is already qualified by materiality) when made or
deemed made; provided that the failure of any representation or warranty to be
true and correct in any material respect on the Effective Date or, the Funding
Date or the Release Date will not constitute a Default or an Event of Default
except to the extent such representation or warranty constitutes a Major
Representation; or
(k)    Cross-Default. (i) The Borrower or any other Loan Party or any Restricted
Subsidiary (A) fails to make any payment beyond the applicable grace period with
respect thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate outstanding principal amount of more
than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness (or trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (e)(B) shall not apply to (x) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness and
such Indebtedness is repaid when required under the documents providing for such
Indebtedness and (y) any failure by the Borrower to comply with the financial
covenant contained in Section 7.11 of the Existing Credit Agreement unless a
Term Loan Trigger (as defined in the Existing Credit Agreement) has occurred and
not been rescinded; provided, further, that such failure is unremedied and is
not validly waived by the holders of such Indebtedness in accordance with the
terms of the documents governing such Indebtedness prior to any acceleration of
the Loans pursuant to Section 8.02; or
(l)    Insolvency Proceedings, Etc. Prior to the Initial Borrower Merger, the
Initial Borrower, the Company or any Subsidiary Guarantor (as defined in the
Existing Credit Agreement) that is a Significant Subsidiary (as defined in the
Existing Credit Agreement), or following the Initial Borrower Merger, Holdings,
the Borrower or any Significant Subsidiary thereof institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or
(m)    Inability to Pay Debts; Attachment. Prior to the Initial Borrower Merger,
the Initial Borrower, the Company or any Subsidiary Guarantor (as defined in the
Existing Credit Agreement) that is a Significant Subsidiary (as defined in the
Existing Credit Agreement), or following the Initial Borrower Merger, Holdings,
the Borrower or any Significant Subsidiary thereof becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within sixty (60) days after its issue
or levy; or
(n)    Judgments. There is entered against the Borrower or any other Loan Party
or any Restricted Subsidiary a final judgment or order for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of such judgment or order and does not
deny or fail to acknowledge coverage) and there is a period of sixty (60)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
(o)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan which has resulted or
could reasonably be expected to result in liability of any Loan Party in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or
(p)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.09) or satisfaction in full of all
the Obligations (other than contingent indemnification obligations as to which
no claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) ceases to be in full force
and effect; or the Borrower or any other Loan Party contests in writing the
validity or enforceability of any provision of any Loan Document; or the
Borrower or any other Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or
(q)    Change of Control. There occurs any Change of Control (subject to Section
7.10(a)); or
(r)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.02 or, 4.03, 6.12 or 6.16(d) shall for any reason (other
than pursuant to the terms thereof including as a result of a transaction
permitted under Section 7.04 or 7.09) cease to create a valid and perfected
first priority lien on and security interest in a material portion of Collateral
covered thereby, subject to Liens permitted under Section 7.01, and such failure
of such lien to be perfected and enforceable with such priority shall have
continued unremedied for a period of 10 Business Days, except to the extent (i)
that any such perfection or priority is not required pursuant to Section 4.02,
Section4.03, 6.12 or Section, 6.14 or 6.16(d) or results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements, or (ii) except as to Collateral
consisting of real property, to the extent that such losses are covered by a
lender’s title insurance policy and such insurers have not denied or failed to
acknowledge coverage; or
8.02    Remedies Upon Event of Default. Following the Fundingearlier to occur of
the Release Date and the Special Mandatory Prepayment Date, if any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:
(c)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(d)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(e)    [Reserved]; and
(f)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents, under any document
evidencing Indebtedness in respect of which the Facilities have been designated
as “Designated Senior Debt,” (or any comparable term) and/or under applicable
Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.
8.03    [Reserved].
8.04    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.09(a), the Intercreditor Agreement and any Other
Intercreditor Agreement, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 10.04 and amounts payable under Article
III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, disbursements and other charges of counsel payable
under Section 10.05) arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders;
Fourth, (i) to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge Agreements
and the Secured Cash Management Agreements, ratably among the Lenders, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them;
Fifth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

9.01    Appointment and Authorization of Agents.
(g)    Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, no Agent shall have
any duties or responsibilities, except those expressly set forth herein, nor
shall any Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
(h)    [Reserved].
(i)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In connection with the foregoing, the Administrative Agent,
as “collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including, without
limitation, Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
9.02    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.
9.03    Liability of Agents. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein, to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction) or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.
9.04    Reliance by Agents.
(c)    Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders (or such
greater number of Lenders as may be expressly required hereby in any instance)
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.
(d)    For purposes of determining compliance with the conditions specified in
Sections 4.01, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Funding Date
specifying its objection thereto.
9.05    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.
9.06    Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.
9.07    Indemnification of Agents. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders, shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 9.07. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Liabilities, this Section 9.07
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including the fees, disbursements and other
charges of counsel) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrower. The undertaking in this Section 9.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.
9.08    Agents in their Individual Capacities. Any Agent and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though it were not an Agent hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, an Agent or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that such Agent shall be under no obligation to
provide such information to them. With respect to its Loans, such Agent shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not an Agent, and the terms
“Lender” and “Lenders” include such Agent in its individual capacity.
9.09    Successor Agents.
(d)    Subject to the appointment of a successor as set forth herein, (i) upon
ten (10) days’ prior written notice to the Administrative Agent, the
Administrative Agent may be removed by the Required Lenders or the Borrower if
the Administrative Agent is a Defaulting Lender and (ii) following the
FundingRelease Date, the Administrative Agent may resign as the Administrative
Agent upon thirty (30) days’ notice to the Lenders. If the Administrative Agent
resigns or is removed under this Agreement, the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall be consented to by the Borrower (which consent of the Borrower shall not
be unreasonably withheld or delayed if such successor is a commercial bank
organized under the laws of the United States of America or any political
subdivision thereof which has combined capital and reserves in excess of
$5,000,000,000) at all times other than if an Event of Default under Section
8.01(a), (f), or (g) is continuing. Upon the acceptance of its appointment as
successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent,” shall mean such successor
administrative agent and/or supplemental administrative agent, as the case may
be, and the retiring Administrative Agent’s appointment, powers and duties as
the Administrative Agent shall be terminated. After the retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement. If no successor agent has been appointed and
accepted such appointment as the Administrative Agent by the date which is sixty
(60) days following the retiring Administrative Agent’s notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to any Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents, the Administrative Agent shall thereupon succeed to and
become vested with all the rights, powers, discretion, privileges, and duties of
the retiring Administrative Agent. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor or upon the expiration of the
sixty-day period following the retiring Administrative Agent’s notice of
resignation without a successor agent having been appointed, the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.
9.10    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due to the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
9.11    Collateral and Guaranty Matters.
(a)    Each Lender authorizes and directs the Administrative Agent to enter into
(i) the Escrow Agreement, the Collateral Documents, the Intercreditor Agreement
and any Other Intercreditor Agreement for the benefit of the Lenders and the
other Secured Parties and any Additional Indebtedness Joinder (as defined in the
Intercreditor Agreement) and (ii) any Incremental Commitment Amendment, Increase
Supplement, Lender Joinder Agreement, agreement required in connection with a
Permitted Debt Exchange Offer or Extension Amendment.
(b)    Each of the Lenders hereby directs, in accordance with the terms hereof,
the Administrative Agent to, and the Administrative Agent shall upon the request
of the Borrower, release (or, in the case of clause (ii) below, release or
subordinate) any Lien held by the Administrative Agent for the benefit of the
Secured Parties against any of the following:
(i)    any property granted to or held by the Administrative Agent under any
Loan Document upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than (A) contingent indemnification obligations as to
which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements);
(ii)    any part of the Collateral sold or disposed of by a Loan Party
(including against any assets of a Loan Party, the Equity Interests of which are
being sold or disposed of) if such sale or disposition is permitted by this
Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited by this Agreement) other than an Asset Sale to a Loan Party
or, if not pursuant to such sale or disposition, if such release is consented to
by the Lenders required to consent thereto under Section 10.01; and
(iii)    if any Subsidiary Guarantor is designated as an Excluded Subsidiary,
all of the Collateral owned by such Subsidiary and the Equity Interests of any
Excluded Subsidiary that is an Unrestricted Subsidiary.
(c)    Each of the Lenders hereby directs, in accordance with the terms hereof,
the Administrative Agent to, and the Administrative Agent shall upon the request
of the Borrower, release any Subsidiary Guarantor from its obligations under the
applicable Guaranty (i) if the Equity Interests of such Subsidiary Guarantor are
being sold or disposed of, if such sale or disposition is permitted by this
Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited by this Agreement), other than an Asset Sale to a Loan
Party, (ii) upon the designation of such Subsidiary Guarantor as an Excluded
Subsidiary or (iii) if not pursuant to clause (i) or (ii) above, if such release
is consented to by the Lenders required to consent thereto under Section 10.01
(including its designation as an Unrestricted Subsidiary).
Without limiting the foregoing, upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.11. In each case as specified in this Section 9.11, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.11; provided that the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying that any such transaction has
been consummated in compliance with this Agreement and the other Loan Documents.
9.12    Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.
9.13    Other Agents; Arranger and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “joint lead arranger,” or “joint
bookrunner” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
9.14    Appointment of Supplemental Administrative Agents.
(a)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).
(b)    In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 (obligating the Borrower to pay the Administrative Agent’s
expenses and to indemnify the Administrative Agent) that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.
(c)    Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.
ARTICLE X

MISCELLANEOUS

10.01    Amendments, Etc. Except as otherwise expressly set forth in this
Agreement, no amendment or waiver of any provision of this Agreement, the Escrow
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by (I) with respect to any amendment, waiver or consent becoming
effective prior to the initial Credit ExtensionRelease on the FundingRelease
Date, each Initial Lender, and the Borrower, and acknowledged by the
Administrative Agent and (II) with respect to any amendment, waiver or consent
becoming effective following the initial Credit ExtensionRelease on the
FundingRelease Date, the Required Lenders and the Borrower, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that, solely in respect of clause (II) above, no such
amendment, waiver or consent shall:
(c)    extend or increase the Commitment of any Lender, or reinstate the
Commitment of any Lender after the termination of such Commitment pursuant to
Section 8.02, in each case without the written consent of such Lender (it being
understood that a waiver of any condition precedent set forth in Section 4.02 or
the waiver of any Default or Event of Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);
(d)    postpone any date scheduled for any payment of principal of, or interest
on, any Loan or any fees or other amounts payable hereunder, without the written
consent of each Lender directly and adversely affected thereby, it being
understood that the waiver of any mandatory prepayment of Loans under the Term
Facility shall not constitute a postponement of any date scheduled for the
payment of principal or interest;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (i) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;
(f)    modify Section 2.13 without the written consent of each Lender directly
and adversely affected thereby;
(g)    change any provision of this Section 10.01, Section 2.06(c) or the
definition of “Required Lenders”, or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;
(h)    other than in a transaction permitted under Section 7.09, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; and
(i)    other than in a transaction permitted under Section 7.04 or 7.09, release
all or substantially all of the value of the aggregate Guaranty, without the
written consent of each Lender.
and provided, further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, in its capacity as such, in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (ii) Section 10.07(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (iii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (A) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (B) otherwise acted on
any matter related to any Loan Document, (C) directed or required the
Administrative Agent, Collateral Agent any Lender or any Loan Party to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document or (D) voted on any plan of reorganization pursuant to Title 11 of the
United States Code, that in each case does not require the consent of each
Lender or each affected Lender or does not adversely affect such Affiliate
Lender disproportionately in any material respect as compared to other Lenders,
Affiliate Lenders (other than Debt Fund Affiliates) will be deemed to have voted
in the same proportion as Lenders that are not Affiliate Lenders voting on such
matter. Furthermore, each Affiliate Lender (other than Debt Fund Affiliates)
hereby acknowledges, agrees and consents that if, for any reason, its vote to
accept or reject any plan pursuant to Title 11 of the United States Code is not
deemed to have been voted as set above, then such vote will be (x) deemed not to
be in good faith and (y) “designated” pursuant to Section 1126(e) of Title 11 of
the United States Code such that the vote is not counted in determining whether
the applicable class has accepted or rejected such plan in accordance with
Section 1126(c) of Title 11 of the United States Code.
This Section 10.01 shall be subject to any contrary provision of Sections 2.14,
2.19 or 6.18. In addition, notwithstanding anything else to the contrary
contained in this Section 10.01, (a) if the Administrative Agent and the
Borrower shall have jointly identified an ambiguity, mistake, error, defect or
inconsistency, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and (b) the Administrative Agent and the Borrower shall be permitted to amend
any provision of any Collateral Document to better implement the intentions of
this Agreement and the other Loan Documents, and in each case, such amendments
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders within ten (10) Business Days following receipt of notice thereof.
Notwithstanding anything to the contrary contained herein, in connection with
any “Required Lender” votes, Lenders that are Debt Fund Affiliates shall not be
permitted, in the aggregate, to account for more than 49.9% of the amounts
includable in determining whether the “Required Lenders” have consented to any
amendment, modification, waiver, consent or other action that is subject to such
vote. The voting power of each Lender that is a Debt Fund Affiliate shall be
reduced, pro rata, to the extent necessary in order to comply with the
immediately preceding sentence.
Notwithstanding anything to the contrary contained herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except to the extent the consent of such Lender would be required
under clauses (a), (b) or (c) in the first proviso to the first sentence of this
Section 10.01.
10.02    Notices; Effectiveness; Electronic Communications.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone or
electronic mail shall be made to the applicable telephone number or electronic
mail address, as the case may be, as follows:
(xii)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02 or to such other address, telecopier number,
electronic mail address or telephone number as shall be designated by such party
in a notice to other parties, as provided in Section 10.02(d); and
(xiii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if given after normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below shall be effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving, or is
unwilling to receive, notices under such Article II by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is sent after the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent-Related Person have any liability to Holdings, the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of the
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent-Related Person; provided,
however, that in no event shall any Agent-Related Person have any liability to
Holdings, the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d)    Change of Address, Etc. Each of Holdings, the Borrower and the
Administrative Agent may change its address, telecopier, telephone number or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto. Each other Lender may change its address,
telecopier, telephone number or electronic mail address for notices and other
communications hereunder by notice to the Borrower and the Administrative Agent.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses. The Borrower agrees (a) if the initial Credit Extension
hereunderRelease takes place, to pay or reimburse the Administrative Agent and
the other Agents for all reasonable and out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents (including reasonable
expenses incurred in connection with due diligence and travel, courier,
reproduction, printing and delivery expenses), and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the transactions contemplated thereby are consummated), and the consummation
and administration of the transactions contemplated hereby and thereby,
including the reasonable fees, disbursements and other charges of counsel
(limited to the reasonable fees, disbursements and other charges of one primary
counsel to the Administrative Agent and, if necessary, one local counsel in each
relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) and special counsel for each relevant specialty (and, in
the case of an actual or perceived conflict of interest, where the party
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for each such affected
person), and (b) to pay or reimburse the Administrative Agent, the other Agents
and each Lender for all reasonable documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law or in connection with any workout or restructuring), including the
fees, disbursements and other charges of counsel (limited to the reasonable
fees, disbursements and other charges of one counsel to the Administrative
Agent, the other Agents and the Lenders taken as a whole, and, if necessary, of
one local counsel in each relevant jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) and of special counsel for
each relevant specialty and, in the event of any actual or potential conflict of
interest, where the Agent or Lender affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, one additional
counsel in each relevant jurisdiction for each Lender or group of Lenders or
Agents subject to such conflict). The foregoing costs and expenses shall include
all reasonable search, filing, recording, title insurance and appraisal charges
and fees related thereto, and other out-of-pocket expenses incurred by any
Agent. All amounts due under this Section 10.04 shall be paid within thirty (30)
days after invoiced or demand therefor (with a reasonably detailed invoice with
respect thereto) (except for any such costs and expenses incurred prior to the
FundingRelease Date, which shall be paid on the FundingRelease Date to the
extent invoiced at least three Business Days prior to the FundingRelease Date.
The agreements in this Section 10.04 shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations. If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.
This Section 10.04 shall not apply with respect to Taxes.
10.05    Indemnification by the Borrower. The Borrower shall indemnify and hold
harmless each Arranger, each Agent-Related Person, each Lender and their
respective Affiliates, and each of their respective partners, directors,
officers, employees, counsel, agents and, in the case of any funds, trustees and
advisors and attorneys-in-fact (collectively the “Indemnitees”) from and against
(and will reimburse each Indemnitee as the same are incurred for) any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs (including settlement costs), disbursements, and
reasonable and documented or invoiced out-of-pocket fees and expenses (including
the reasonable fees, disbursements and other charges of (i) one counsel to the
Indemnitees taken as a whole, (ii) in the case of an actual or perceived
conflict of interest, where the Indemnitee affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
firm of counsel for each such affected indemnified person, and (iii) if
necessary, one local counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) and special counsel for
each relevant specialty) of any kind or nature whatsoever which may at any time
be imposed on, incurred by or asserted or awarded against any such Indemnitee in
any way relating to or arising out of or in connection with or by reason of (x)
any actual or prospective claim, litigation, investigation or proceeding in any
way relating to, arising out of, in connection with or by reason of any of the
following, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) relating to or arising out of:
(a) the Commitment Letter, the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby or (b) any Commitment or
Loan or the use or proposed use of the proceeds therefrom; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction in a final and nonappealable judgment to have resulted
from (A) the bad faith, gross negligence or willful misconduct of such
Indemnitee or any of its affiliates or Controlling persons or any of the
officers, directors, employees, agents, advisors, or members of any of the
foregoing (B) the material breach of its express obligations under the Loan
Documents by such Indemnitee or its Affiliates, or (C) any dispute that is
between or among Indemnitees (other than any dispute involving claims against
the Administrative Agent, any Arranger or any other Agent, in each case in their
respective capacities as such) that a court of competent jurisdiction has
determined in a final and nonappealable judgment did not involve actions or
omissions of any direct or indirect parent or Controlling person of the
Borrower, the Borrower or its subsidiaries; or (y) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by the Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to the Borrower, any
Subsidiary or any other Loan Party, ((x) and (y), collectively, the “Indemnified
Liabilities”) in all cases, whether or not caused by or arising, in whole or in
part, out of the simple negligence of the Indemnitee and regardless of whether
such Indemnitee is a party thereto, and whether or not such proceedings are
brought by the Borrower, its equity holders, its affiliates, creditors or any
other third person. No Indemnitee shall be liable for any damages arising from
the use by others of any information or other materials obtained through
IntraLinks or other information transmission systems (including electronic
telecommunications) in connection with this Agreement unless determined by a
court of competent jurisdiction in a final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, nor shall any Indemnitee or any Loan Party have any liability for
any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document, or arising out of its activities in
connection herewith or therewith (whether before or after the Effective Date);
provided that such waiver of special, punitive, indirect or consequential
damages shall not limit the indemnification obligations of the Loan Parties to
the extent such special, punitive, indirect or consequential damages are
included in any third party claim with respect to which the applicable
Indemnitee is entitled to indemnification under this Section 10.05. In the case
of an investigation, litigation or other proceeding to which the indemnity in
this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto. Should any
investigation, litigation or proceeding be settled, or if there is a judgment
against an Indemnitee in any such investigation, litigation or proceeding, the
Borrower shall indemnify and hold harmless each Indemnitee in the manner set
forth above. The Borrower shall not be liable for any settlement of any
proceeding effected without its written consent (not to be unreasonably withheld
or delayed) (unless the Borrower shall have declined to assume the defense of
such proceeding), but if settled with such consent, the Borrower agrees to
indemnify each Indemnitee from and against any loss or liability by reason of
such settlement. The Borrower shall not, without the written consent of the
Indemnitee, effect any settlement of any pending or threatened proceeding in
respect of which any Indemnitee is or could have been a party and
indemnification could have been sought hereunder by such Indemnitee, unless such
settlement (x) includes an unconditional release of such Indemnitee, in form and
substance reasonably satisfactory to such Indemnitee, from all liability on
claims that are the subject matter of such proceeding and (y) does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any Indemnitee. All amounts due under this Section 10.05
shall be payable within thirty (30) days after demand therefor. The agreements
in this Section 10.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations. This
Section 10.05 shall not apply with respect to Taxes, other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
10.06    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
10.07    Successors and Assigns.
(c)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except in accordance with Section 7.04, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.07(b), (ii) by way of participation in accordance with
the provisions of Section 10.07(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(f) or (iv) to an
SPC in accordance with the provisions of Section 10.07(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section
10.07(d) and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(d)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans at the time owing to it); provided
that:
(iii)    (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, no minimum
amount shall need be assigned, and (B) in any case not described in clause
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $1,000,000, unless
each of the Administrative Agent and, so long as no Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed) provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
(iv)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis;
(v)    no consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition (A) the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund,
provided that following the Funding Date, the Borrower shall be deemed to have
consented to any such assignment of Term Loans unless it shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof from the Administrative Agent; and (B) the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund (provided that the Administrative
Agent shall acknowledge any such assignment);
(vi)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except, (x) in the case of contemporaneous
assignments by any Lender to one or more Approved Funds, only a single
processing and recording fee shall be payable for such assignments, (y) the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recording fee in the case of any assignment and (z) in the case of the
assignment of a Defaulting Lender’s Term Commitments, such fee is hereby waived
by the Administrative Agent);
(vii)    no such assignment shall be made to (A) any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), (B) a
natural person or (C) a Disqualified Lender;
(viii)    Term Loans may not be assigned to Affiliate Lenders (other than Other
Affiliates, as provided in Section 10.07(i) below); provided that nothing in
this clause (vi) shall prevent or otherwise limit the Borrower’s rights under
Section 2.05(a)(v); and
(ix)    the assigning Lender shall deliver any Notes or, in lieu thereof, a lost
note affidavit reasonably acceptable to Borrower evidencing such Loans to the
Borrower or the Administrative Agent.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment, and subject to the obligations set forth in Section 10.08).
Upon request, and the surrender by the assigning Lender of its Note, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (b) or Section 3.07(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.07(d).
(e)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower (and such agency being solely for tax purposes), shall maintain at
the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(f)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, an Affiliate Lender or a Defaulting Lender (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant. Subject to Section 10.07(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the obligations and the limitations of such Sections and Section
10.15) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.07(b), provided that each Participant shall
deliver any forms and certifications required to be delivered by it under
Section 10.15 to the relevant Lender. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided, such Participant agrees to be subject to Section 2.13
as though it were a Lender.
(g)    Notwithstanding anything to the contrary contained herein, no Loan Party
shall be required to make any greater payment under Section 3.01, 3.04 or 3.05
than it would have been obligated to make in the absence of the sale of a
participation to any Participant.
(h)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.12(b)(ii). Each party hereto hereby agrees that an SPC
shall be entitled to the benefits of Section 3.01, 3.04 and 3.05 (subject to the
obligations and the limitations of such Sections and the obligations to provide
the forms and certifications pursuant to Section 10.15 as if it were a Lender,
to the Granting Lender); provided that neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05). Each
party hereto further agrees that the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. Other
than as expressly provided in this Section 10.07(g), (A) such Granting Lender’s
obligations under this Agreement shall remain unchanged, (B) such Granting
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Granting Lender in
connection with such Granting Lender’s rights and obligations under this
Agreement. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not, other
than in respect of matters unrelated to this Agreement or the transactions
contemplated hereby, institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its rights hereunder with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.
(j)    Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that, unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise.
(k)    Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans, New Term Loans and Extended Loans
hereunder to any Other Affiliate (including any Debt Fund Affiliate), but only
if:
(i)    such assignment is made pursuant to an open market purchase;
(ii)    Other Affiliates (other than Debt Fund Affiliates) will not receive
advice of counsel to the Administrative Agent or to the Lenders other than
Affiliated Lenders;
(iii)    the assigning Lender and Other Affiliate purchasing such Lender’s Term
Loans, New Term Loans and Extended Loans, as applicable, shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit E-2 hereto (an “Affiliate Lender Assignment and Assumption”) in
lieu of an Assignment and Assumption;
(iv)    after giving effect to such assignment, Other Affiliates (other than
Debt Fund Affiliates) shall not, in the aggregate, own or hold Term Loans, New
Term Loans and Extended Loans with an aggregate principal amount in excess of
20% of the principal amount of all Loans then outstanding.
(l)    Notwithstanding anything to the contrary contained herein, no Affiliate
Lender (other than Debt Fund Affiliates) shall have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Borrower
are not then present or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives.
(m)    [Reserved].
(n)    The applicable Lender, acting for itself and solely for this purpose as
an agent of the Borrower (solely for tax purposes), shall maintain a register on
which it enters the name and address of (i) each SPC (other than any SPC that is
treated as a disregarded entity of the Granting Lender for U.S. federal income
tax purposes) that has exercised its option pursuant to Section 10.07(g) and
(ii) each Participant, and the amount of each such SPC’s and Participant’s
interest in such Lender’s rights and/or obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of the applicable
rights and/or obligations of such Lender under this Agreement.
10.08    Confidentiality. Each of the Agents and the Lenders agrees to maintain
the confidentiality of the Information, except that Information may be disclosed
(a) to its directors, officers, employees and agents, including accountants,
legal counsel and other advisors, and other Affiliates (and to such Affiliates’
respective directors, officers, employees and agents, including accountants,
legal counsel and other advisors), it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms of this Section 10.08; (b) to the extent requested by any
regulatory authority having jurisdiction over such Agent, Lender or its
respective Affiliates or in connection with any pledge or assignment permitted
under Section 10.07(f); (c) in any legal, judicial, administrative proceeding or
other compulsory process or otherwise as required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same (or at least as restrictive) as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement; (g) with the written
consent of the Borrower; (h) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 10.08; (i) to any
state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender; (j) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender) or (k) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any actual or prospective party (or its Affiliates) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and the Obligations, this Agreement or payments hereunder. In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions. For the purposes of this Section 10.08, “Information” means all
information received from any Loan Party or any Subsidiary thereof relating to
any Loan Party or any Subsidiary thereof relating to any Loan Party or its
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08 by such Lender or Agent; provided that, in the
case of information received from a Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential or is
delivered pursuant to Section 6.01, 6.02, or 6.03 hereof and is not publicly
available. Any Person required to maintain the confidentiality of Information as
provided in this Section 10.08 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Acceptance, the provisions of this Section 10.08 shall
survive with respect to the Administrative Agent, each Co-Documentation Agent,
the Syndication Agent, each Arranger and each Lender until the second
anniversary of such Administrative Agent, Co-Documentation Agent, Arranger or
Lender ceasing to be an Administrative Agent, Co-Documentation Agent,
Syndication Agent, Arranger or Lender, respectively.
Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material non-public information concerning the Borrower,
the Company, Holdings or a Subsidiary of either, as the case may be, (ii) it has
developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
10.09    Setoff. In addition to any rights and remedies of the Lenders provided
by Law, following the FundingRelease Date, upon the occurrence and during the
continuance of any Event of Default, each Secured Party is authorized at any
time and from time to time, without prior notice to the Borrower or any other
Loan Party, any such notice being waived by the Borrower (on its own behalf and
on behalf of each Loan Party) to the fullest extent permitted by Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final), other than deposits in fiduciary accounts as to which a Loan Party is
acting as fiduciary for another Person who is not a Loan Party, at any time held
by, and other Indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Secured Party hereunder or under any other Loan
Document (or other Secured Agreement (as defined in the Security Agreement)),
now or hereafter existing, irrespective of whether or not such Agent or such
Lender shall have made demand under this Agreement or any other Loan Document
(or other Secured Agreement (as defined in the Security Agreement)) and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Secured
Party agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Secured Party; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of the Administrative Agent and each Secured
Party under this Section 10.09 are in addition to other rights and remedies
(including, without limitation, other rights of setoff) that the Administrative
Agent and such Secured Party may have. Notwithstanding anything herein or in any
other Loan Document to the contrary, in no event shall the assets of any Foreign
Subsidiary constitute security, or shall the proceeds of such assets be
available for, payment of the Obligations of the Borrower or any Domestic
Subsidiary, it being understood that the Equity Interests of any Foreign
Subsidiary that is directly owned by a Domestic Subsidiary does not constitute
such an asset (and may be pledged to the extent set forth in Section 6.12).
10.10    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
10.11    Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.
10.12    Integration; Effectiveness. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. In the event of any conflict
between the provisions of this Agreement and those of any other Loan Document,
the provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof. Except as provided in
Section 4.01 this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.
10.13    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements) hereunder shall remain unpaid or unsatisfied.
10.14    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited
10.15    Tax Forms.
(a)    Each Lender and Agent shall deliver to the Borrower and the
Administrative Agent, when reasonably requested by the Borrower or the
Administrative Agent, such properly completed executed documentation and
information as will permit payments hereunder to be made without withholding, or
as will permit the Borrower and the Administrative Agent to determine the
applicable rate of withholding.
(b)    (c) Without limiting the generality of the foregoing, each Lender and
Agent that is not a “United States person” within the meaning of Section
7701(a)(30) of the Code (each, a “Foreign Lender”) shall deliver to the Borrower
and the Administrative Agent, prior to becoming a Lender or Agent hereunder, (x)
two duly signed, properly completed, original copies of either IRS Form W-8BEN
or any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, United States withholding tax on all payments
to be made to such Foreign Lender pursuant to this Agreement or any other Loan
Document) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender pursuant to this Agreement or any other Loan
Document) or (y) two duly signed, properly completed, original copies of IRS
Form W-8BEN or any successor thereto and a certificate that establishes in
writing to the Borrower and the Administrative Agent that such Foreign Lender is
not (i) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (ii) a
10-percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or (iii) a controlled foreign corporation related to
the Borrower within the meaning of Section 864(d) of the Code. Thereafter and
from time to time, each such Foreign Lender shall promptly submit to the
Borrower and the Administrative Agent such additional duly signed, properly
completed, original copies of one or more of such forms and/or certificates (or
such successor forms or certificates as shall be adopted from time to time by
the relevant United States taxing authorities or such other evidence as is
satisfactory to the Borrower and the Administrative Agent (in either case, in
its sole discretion)) as may then be presented by then current United States
laws and regulations to avoid or reduce, United States withholding taxes in
respect of all payments to be made to such Foreign Lender pursuant to this
Agreement or any other Loan Document, in each case, (1) on or before the date
that the most recent form, certificate or other evidence previously delivered by
it to the Borrower or the Administrative Agent (including, for the avoidance of
doubt, upon due designation of a new Lending Office) expires or becomes
obsolete, (2) after the occurrence of any event requiring a change in the most
recent form, certificate or other evidence previously delivered by it to the
Borrower or the Administrative Agent (including, for the avoidance of doubt, due
to a designation of a new Lending Office) and (3) from time to time thereafter
if reasonably requested by the Borrower or the Administrative Agent.
(iv)    Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Foreign Lender pursuant to this Agreement or any other Loan Document (for
example, in the case of a typical participation by such Foreign Lender), shall
deliver to the Borrower and the Administrative Agent on the date when such
Foreign Lender becomes a party to this Agreement or ceases to act for its own
account with respect to any portion of any such sums paid or payable, and at
such other times as prescribed by the last sentence of Section 10.15(b)(i) or as
may be necessary in the determination of the Borrower or the Administrative
Agent (in either case, in the reasonable exercise of its discretion), (A) two
duly signed, properly completed, original copies of the forms and/or
certificates required to be provided by such Foreign Lender as set forth above,
to establish the portion of any such sums paid or payable with respect to which
such Foreign Lender acts for its own account that is not subject to United
States withholding tax or that is subject to a reduced rate of United States
withholding tax, and (B) two duly signed, properly completed, original copies of
IRS Form W-8IMY (or any successor thereto), together with any information such
Foreign Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Foreign
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Foreign Lender, together with (with respect to each person
for whom the Foreign Lender is acting) two duly signed, properly completed,
original copies of the forms and/or certificates that would be required to be
provided by each such person if it were a Lender hereunder.
(v)    Barclays shall deliver to the Borrower on or prior to the date on which
it becomes the Administrative Agent under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower): (i) two duly signed,
properly completed, original copies of IRS Form W-8ECI with respect to any
amounts payable to the Administrative Agent for its own account, and (ii) two
duly signed, properly completed, original copies of IRS Form W-8IMY with respect
to any amounts payable to the Administrative Agent for the account of others,
certifying that it is a “U.S. branch” and that the payments it receives for the
account of others are not effectively connected with the conduct of its trade or
business within the United States and that it is using such form as evidence of
its agreement with the Borrower to be treated as a U.S. person with respect to
such payments (and the Borrower and the Administrative Agent agree to so treat
the Administrative Agent as a U.S. person with respect to such payments as
contemplated by Section 1.1441-1(b)(2)(iv) of the United States Treasury
Regulations).
(vi)    Each Loan Party and the Administrative Agent may deduct and withhold any
Taxes required by any Laws to be deducted and withheld from any payment under
any of the Loan Documents.
(vii)    Notwithstanding any other provision of this Section 10.15(b), a Foreign
Lender shall not be required to deliver any form pursuant to this Section
10.15(b) that such Foreign Lender is not legally able to deliver.
(d)    Each Lender and Agent that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower (or in the case of a Participant or SPC,
to the relevant Lender) two duly signed, properly completed, original copies of
IRS Form W-9 on or prior to the Funding Date (or on or prior to the date it
becomes a party to this Agreement, including, for the avoidance of doubt, by
means of an assignment), certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding, or any successor form. If such
U.S. Lender fails to deliver such forms, then the Administrative Agent and/or
the Borrower may withhold from any payment to such U.S. Lender an amount
equivalent to the applicable backup withholding imposed by the Code.
(e)    If any Governmental Authority asserts that the Borrower or the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Foreign Lender or U.S. Lender (other than Non-Excluded Taxes for which the
Borrower is responsible under Section 3.01), such Foreign Lender or U.S. Lender
shall indemnify the Administrative Agent and the Borrower therefor. The
obligations of the Foreign Lenders or U.S. Lenders, severally, under this
Section 10.15 shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.
(f)    If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation and information prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation and information reasonably requested by the
Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments
thereto.
10.16    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES
OF CONFLICTS OF LAWS.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW
YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY
PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR
DEFENSE THAT THIS SECTION 10.16 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A
LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT), OR TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT,
(II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION
FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT (III) IF ALL SUCH NEW YORK
COURTS DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE CASE OF THE
FEDERAL DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH
ACTION OR PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT
THERETO IN ANOTHER COURT HAVING JURISDICTION AND (IV) IN THE EVENT A LEGAL
ACTION OR PROCEEDING IS BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS
ASSETS OR PROPERTY IN ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH
PARTY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM ASSERTING A
CLAIM OR DEFENSE (INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 10.16 WOULD
OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW YORK
COURT) IN ANY SUCH ACTION OR PROCEEDING.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.17    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
10.18    Binding Effect. When this Agreement shall have become effective in
accordance with Section 10.12, it shall thereafter shall be binding upon and
inure to the benefit of the Borrower, each Agent and each Lender and their
respective successors and permitted assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders except as permitted by Section 7.04.
10.19    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and Holdings acknowledges and agrees, and acknowledges and
agrees that it has informed its other Affiliates, that: (i) (A) no fiduciary,
advisory or agency relationship between any of the Borrower, Holdings and their
respective Subsidiaries and any Agent or any Arranger is intended to be or has
been created in respect of any of the transactions contemplated hereby and by
the other Loan Documents, irrespective of whether any Agent or any Arranger has
advised or is advising any of the Borrower, Holdings and their respective
Subsidiaries on other matters, (B) the arranging and other services regarding
this Agreement provided by the Agents and the Arrangers are arm’s-length
commercial transactions between the Borrower, Holdings and their respective
Subsidiaries, on the one hand, and the Agents and the Arrangers, on the other
hand, (C) each of the Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (D) each of the Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agents and the
Arrangers each is and has been acting solely as a principal and, except as may
otherwise be expressly agreed in writing by the relevant parties, has not been,
is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, Holdings or any of their respective Affiliates, or any other Person
and (B) neither any Agent nor any Arranger has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and neither any Agent nor any Arranger has any obligation
to disclose any of such interests and transactions to the Borrower, Holdings or
any of their respective Affiliates. To the fullest extent permitted by law, each
of the Borrower and Holdings hereby waives and releases any claims that it may
have against the Agents and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.20    Affiliate Activities. Each of the Borrower and Holdings acknowledge
that each Agent and each Arranger (and their respective Affiliates) is a full
service securities firm engaged, either directly or through affiliates, in
various activities, including securities trading, investment banking and
financial advisory, investment management, principal investment, hedging,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, it may make or hold a broad array of investments and actively trade
debt and equity securities (or related derivative securities) and/or financial
instruments (including bank loans) for its own account and for the accounts of
its customers and may at any time hold long and short positions in such
securities and/or instruments. Such investment and other activities may involve
securities and instruments of the Borrower, Holdings and their respective
affiliates, as well as of other entities and persons and their Affiliates which
may (i) be involved in transactions arising from or relating to the engagement
contemplated hereby and by the other Loan documents (ii) be customers or
competitors of the Borrower, Holdings and their respective Affiliates, or (iii)
have other relationships with the Borrower, Holdings and their respective
Affiliates. In addition, it may provide investment banking, underwriting and
financial advisory services to such other entities and persons. It may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of the Borrower, Holdings and their respective Affiliates or such
other entities. The transactions contemplated hereby and by the other Loan
Documents may have a direct or indirect impact on the investments, securities or
instruments referred to in this Section 10.20.
10.21    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.22    USA PATRIOT ACT. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the PATRIOT Act.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]


IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.
SYNIVERSE MAGELLAN FINANCE, LLC
By:        
    Name:
    Title:
[_______________],
as Administrative Agent
By:    /s/    
    Name:     
    Title:     

















1



